Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I would like to make a point regarding a letter I received from the President's office on 20 April in response to a request for information on the procedures followed in relation to the petition forwarded by the spokesman for the Areeta residents' united platform in the province of Álava. I was born there and still live there, which is why I am very interested in this matter. This document was included in the European Parliament's list of documents received on 12 April and I was informed that it was to be officially announced at the beginning of Parliament's sitting on 3 May, that is, the day before yesterday.
I have checked the Minutes from Monday and Tuesday, but this document does not appear in either of them. Some might say that this is not an important issue, but such matters are very sensitive in communities that are undergoing restructuring. The town involved has spent the last four years campaigning to have the area's sewage treatment plant moved two or three kilometres away in order to get rid of the bad smell. It is a sensitive petition and I feel that the correct procedures should have been followed. I would ask the President to kindly ensure that this reasonable and just petition is advanced as soon as possible.
Thank you, Mr Valdivielso. We shall check on all the details of the matter you have raised.
Mr President, I received a letter from your office which said that, as there was to be a debate on Kosovo yesterday afternoon, the questions to the Council that I and other colleagues had tabled for this afternoon would not be discussed.
Firstly, we did not manage to get speaking time from our group to present the question during yesterday's debate.-Secondly, as you will see from the Minutes, the issues we were asking about were not covered during yesterday's debate either by the Foreign Minister, Mr Fischer, or by Commissioner van den Broek.Our question concerned the environmental impact, and the impact on public health, of the bombardments taking place in Kosovo. I would be very grateful if my question and the questions of my colleagues, which are of course related, could be discussed this afternoon in the Council, as originally planned. Thank you very much, Mr President. I hope my request will be granted.
Mr Trakatellis, according to paragraph 2 of Annex II, Part A, a question shall be inadmissible if the agenda already provides for the subject to be discussed with the participation of the institution concerned, in this case the Council. The issue of Kosovo is included as one of the subjects in the topical and urgent debate. As a result, we cannot accept any questions relating to Kosovo during this sitting, as has been the case in other sittings, for the simple reason that the Rules do not allow it.
Mr President, as you know, Members of this Parliament have, over the years, been extremely critical of any kind of censorship, in particular cultural censorship. They have also been very strongly supportive of gay rights. I should like to know why an exhibition by a lesbian artist was banned from this Parliament. This is a very crude form of censorship, there is no justification for it and I should like to know what part you played in banning this exhibition. At the end of the 20th century to ban an exhibition by a gay artist is completely unacceptable and no Member of this Parliament should endorse that.
Mrs McKenna, I already explained to you on Monday that this decision was taken by the Quaestors, who followed the recommendation of the services responsible. The decision had nothing to do with whether or not the artist was a lesbian - I do not know if she is or not - but with the fact that it was felt that the content of the exhibition would have been offensive to some Members and some of the people passing through Parliament. That is why we refused to host it.
Mr President, going back to the same question regarding the possible use of depleted uranium in Serbia and Kosovo, a specific question was asked to go on the agenda of Question Time, a specific question, not a general point as we had yesterday from the President-in-Office of the Council. The question regarding the use of depleted uranium oxide in Kosovo or Serbia was not addressed. Therefore, can you reassure us that we will be given the opportunity to receive some answer on this very vital question?
You know perfectly well that these have to be written questions. What I can do is have an oral question in this session because we have the subject of Kosovo on the agenda. You could have asked the Members who spoke in the name of your group to raise the question. If they do not deem it necessary to do so I cannot make any other arrangements.
The Minutes were approved
Statement by the President of the European Parliament on the occasionof the conclusion of Parliament's fourth term of office
Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, this week's part-session is the last in our term of office and my last as President of this House. It is therefore time to give credit where it is due: to you, ladies and gentlemen, and, through you, to all the people of the European Union whom I have endeavoured to serve during the last two and a half years.
In the letter I sent to you in December 1996 asking for your vote, I spoke of five challenges the Union, and therefore its Parliament, would have to face: five major challenges to be met in two and a half years.
The first was the conclusion of the Intergovernmental Conference, which was underway at the time and from which Parliament emerged a winner, with greater powers and in a stronger position to serve the people of Europe better.
Secondly, we had to begin the negotiations on enlargement. Parliament has promoted these negotiations energetically and is continuing to pay careful attention to them. We hope to ensure that all the applicant countries are included in the process, with the only differences arising from the rate at which each country adapts.
Our third aim was to launch the euro. We participated actively and constructively in this process, ensuring that the transition to the new currency did not take place at the expense of consumers. We also wanted to guarantee that the new directives for the European Central Bank were given the necessary preparation and independence, and that this House, which represents all Europeans, received adequate information on monetary policy.
Fourthly, the financial perspectives and Agenda 2000 had to be reviewed. We contributed to this decisively through proposals and amendments aimed at maintaining and improving our common acquis . In my view, the coordination of the work of the many committees involved and the cooperation with the Council and the Commission have been of the highest order.
Our final objective was to prepare our institution for the coming European elections. These elections are not a matter of electing the poor relative of the Community institutions but of electing a Parliament that the people see for the first time as a Parliament that has great power and the ability to exercise that power.
The balance between the European institutions has, in fact, changed to become what was intended in the Maastricht and Amsterdam Treaties: the appointment of the Commission and its political activities are no longer dependent on the confidence of the Council alone, they also depend - and this is crucial - on the confidence of Parliament. This confidence is not something that can be earned once and for all. The Commission must maintain this confidence right through its term of office and it must answer to Parliament when necessary, providing - without any reservations or reluctance - all the information the House needs to enable it to carry out its supervisory role.
For years, there have been calls for more democratic European institutions. We must not lose our nerve or seek a return to the previous balance between the institutions: that is of no use any longer. Democracy means having to be the channel for the European public's growing demand for information, and to welcome or condemn what is being done in each case. This, rather than anything else, is what Parliament has done.
In my letter of nomination, I also talked about internal reforms and the uniform Statute for Members. Many reforms have been adopted in the last few years in relation to the way in which our House works:
we have improved our standards and financial organisation; -we have completely changed the top levels of Parliament's administration and introduced new systems of promotion and mobility at all levels; -we have increased the number of women in senior posts, although we have not yet reached the levels I would have liked; -we have regulated the transparency of administrative decisions, at the request of the Ombudsman; -we have brought together and clarified the existing rules so that, from now on, both Members and officials will be aware of their rights and obligations, according to clear rules that prevent arbitrary behaviour or favouritism.We also managed to find a satisfactory solution to the technical and financial problems surrounding our buildings in Brussels, thereby completing the efforts of my predecessors to provide Members with more functional and compact facilities. I hope that the same can happen with the building in Strasbourg and that work on that can begin during the next term of office. This recent stability in terms of real estate policy has allowed us to provide Members with new computer programmes and resources that make it easier for them to have direct contact with the people.
As regards the Statute for Members, I want to make it very clear that this is an ambition of Parliament and is in no way a discipline imposed by the Council, as some people claim. That is why I wanted to remind you that it was included in my letter. It was Parliament that asked for the legal basis for the Statute to be included in the Treaty of Amsterdam, and this request was met. It was also Parliament that presented the Council with a very comprehensive text, even before the Treaty entered into force, covering all the aspects of our situation as transparently as possible, even those aspects where it has always been our responsibility to take decisions.
We must welcome the fact that the Council has joined in with this movement - which is in my view unstoppable - and has made great efforts to reach a consensus among its members. But some parts of the text proposed need to be corrected in terms of their form or substance so as to ensure that fundamental principles are not violated. I am thinking here of the principle of fiscal equality among all Members: temporary exceptions may be permitted but never permanent ones. I am also thinking of the respect for Members' pension rights in relation to the years they have worked both within and outside Parliament and of other points of detail that I do not need to go into now.
In any event, it is clear that we will continue to call for a uniform statute, we have gone ahead and adopted measures to control our allowances and travelling expenses and significantly reduce them without waiting for the Statute to be introduced. Few institutions or bodies - national or otherwise - within this Union are capable of taking such decisions on their own initiative, as we have done.
The basic aim of all these reforms was, and is - and the people should be aware of this - to increase the efficiency and transparency of Parliament. We hope to pass on to the incoming Members a House that is ready to face up to its institutional role and the challenge presented by greater awareness on the part of our fellow citizens.
All in all, the results over the last two and a half years have been positive. However, there have been both successes and failures along the way. It would be remiss of me to overlook our most distressing failure: our inability to ensure that our repeated warnings about the approaching tragedy in Kosovo were heeded. Now we are having to watch with horror as the black clouds of hatred we warned of rain down persecution, blood and violence. We are having to watch how the absence of adequate instruments to implement peace there has left us powerless to prevent an act of genocide.
We can, however, throw ourselves into helping the victims. This is what we are doing and we will have to continue our humanitarian work for a very long time. But it is not enough. We must now begin to pave the way for peace and to collaborate with the countries in the region to build a stable system of cooperation between them and promote development so that they can join our Union as soon as possible, a Union that is based on respect for differences and on the integration of its wealth and its cultural and human diversity.
It is a Union where there can be no room for exclusive attitudes or racism and xenophobia. These evils always have a tendency to sprout new shoots, and we can never let up in the fight against them because, given the slightest opportunity, they can so easily turn into violence, suffering and death. Parliament has been - and will undoubtedly continue to be - one of the most active participants in this struggle.
Ladies and gentlemen, I began with a personal assessment and have ended up with a collective assessment of achievements that have come about as a result of your work, your determination and your sound judgement, as well as the active and loyal cooperation of all the staff of the Secretariat who provide the House with their services, the freelance workers, the parliamentary assistants and everyone else involved. I would ask you to give them a round of applause to express our recognition of their work and our gratitude.
Applause
I think that we should give special recognition to our colleagues who are now moving on to new pastures in their political or personal lives. This House owes a great deal to their dedication and intelligence. They have helped build a more democratic Europe that is closer to the people and we should thank them for that.
Ladies and gentlemen, I have had the privilege of presiding over the work of this House in the firm belief that the best way of reducing the democratic deficit in the Union is by promoting this Parliament and raising awareness of it among the people of Europe. There can be no real democracy where there is no real parliament, nor can there be a real parliament if it does not cause the executive a certain amount of anxiety and inconvenience.
As a result, there have been many moments of tension and many difficult negotiations throughout the last two and a half years. I have tried to face these with determination and with total dedication and effort, and without flinching when it has been necessary to defend Parliament's decisions and actions. On no occasion did I wonder whether or not other institutions would be pleased with the way I was defending Parliament; I simply looked on it as my duty. When I was young, I was taught that that was the only way to act in politics with dignity, and I have tried not to forget that.
Ladies and gentlemen, I will finish as I began over two years ago, by thanking you for your support and also for your criticism. I consider myself to be a democrat and I therefore take such criticism as it is meant: as help rather than an insult. In my view, it is wise to listen to critics and ignore flatterers.
I have been moved by the passion of Europe, which has allowed the utopia of fifty years ago to become, for the most part, a reality. We must continue to develop Europe with this same passion and increasing unity, prosperity, freedom and solidarity. Thank you very much.
Loud applause
Mr President, I should like to thank you for this assessment which you have presented to Parliament. I believe we can safely say, as you emphasised, that in the course of this term the House has developed into a genuine Parliament. The major achievement of your presidency is undoubtedly the Treaty of Amsterdam. It is thanks to your efforts, perseverance and credible convictions, coupled with the efforts of many Members, that Parliament won the right to genuine codecision in the legislative process. Everyone in this House knows that this would never have been achieved without your efforts. The European Parliament, our Parliament, has developed into a political institution whose voice within the European Union cannot be ignored and which has exercised its political and budgetary control with great authority and great independence. I consider this to be an exceptionally important development which also constitutes a democratic counterbalance to the European Union's other two political institutions.
You carried through the parliamentary reforms which were initiated by your predecessor Klaus Hänsch, encountering many difficulties in the process. In many ways this was not an easy task, especially as the Council did not always fully understand the importance and complexity of the reforms and because - I believe - it was not sufficiently aware, particularly in the most recent period, that we could not allow certain principles of a free Parliament to be violated. The reforms have not actually been completed, which must have caused you some disappointment. But much more importantly than all of this I believe that you have acted out of your genuine belief in Europe rather than any kind of pragmatic Realpolitik. The European enterprise to bring peace, reconciliation and solidarity to the people of Europe is more than an ideal for you: it is your life's work. I should also like to add a personal element here. This conviction has been passed on from father to son. I shall never forget the time when, in the early 1970s, as the young chairman of my party, I attended a meeting with your father in a cinema in Madrid. Few people were present and the circumstances were not easy, but under your father's leadership we were even then able to clearly communicate the ideals and conviction of our beliefs, of the Christian Democratic values and principles and above all our belief in a federal Europe. You also embody these same principles.
Ladies and gentlemen, there have been two Presidents during this parliamentary term, neither of whom, I believe, have held government office, but who worked and grew in stature here in Parliament. These two figures represented us with credibility and force before the Council. As prime minister of my country I noticed how the Presidents of Parliament were sometimes only allowed to attend the European Council for a few minutes. Fortunately this is no longer the case. Both of you, Klaus Hänsch and José Maria Gil-Robles, represented and defended our Parliament in a very credible manner and achieved some outstanding results. I should therefore like to thank you both personally. We remain true to the ideal. We will continue to work towards it, albeit in very different circumstances. My sincere thanks for all you have achieved.
Applause
Mr President, on behalf of the Socialist Group, I should like to join with Mr Martens in paying tribute to your work, to your profile and to your commitment as President of this Parliament over the last two and a half years. You have presided over one of the most extraordinary periods in the history of the European Union and the life of this Parliament, as you yourself said in your speech: going from the intergovernmental conference, through the introduction of the euro and indeed through the unexpected ratification process of the new Commission - that though we had not quite timetabled or expected it - has also been dealt with.
The last six months have been the most tumultuous six months of the life of this Parliament. You, Mr President, have ensured that Parliament's role in this entire period has been clear and has been effective.
I want to pay, in just a few words, particular tribute to your sensitivity and your human qualities, if I may. You have been accessible to Members of this Parliament. You opened your doors in a new and innovative way to backbenchers, as President of the House. That has been very much welcomed and respected by Members here.
You have always been accessible, certainly to me, as leader of my group, when I have needed to talk or to see you, your door, or indeed your telephone, has always been accessible to me. I thank you personally for that. It has helped on occasion, as you know, to sort out or to ease certain issues and events through the life of this Parliament. I thank you on behalf of my group for that.
You are leaving the presidency at the end of what I have already described as a tumultuous six months. Parliament's prestige is enhanced at the end of this period. It is a coincidence, but perhaps a fortunate one, that this very week when we are in the last week of the life of this House, we are also in the first week of the life of the Amsterdam Treaty. It is fitting that it should be like that and we will notice the change to the rules that were made to bring in the Amsterdam Treaty. Yesterday, for instance, during the vote, 39 reports were dealt with in one and a half hours which is probably something of a record.
I thank you, Mr President, for your role and the work you have done and would just like to join Mr Martens in saying that you are indeed a thoughtful, deeply committed and heartfelt European.
Applause
Mr President, on behalf of the ELDR Group I too want to be associated with the words of thanks to you for your term of office. It has been - indeed, even as we finish it - and remains an extraordinary and eventful term. It represents a term when European democracy itself, when parliamentary democracy has reached a new level of maturity. In some ways, as we enter, in terms of direct mandates, our twenty-first year we have now achieved this new age of maturity. I believe, with your help, particularly when we have dealt with many of the sensitive political controversies of recent months and the Conference of Presidents, we have been able to hold together, with the stresses and strains and points of emphasis that groups may wish to bring to debates, a coherent parliamentary view. That is in no small measure a result of your role in the Chair.
I am aware also, of the extent to which, in your many years of service in this House, you personally were committed to issues of institutional reform. Therefore it must be an issue of great personal satisfaction that, having given so much of your particular attention to institutional matters, you should preside over this last session under the new Treaty of Amsterdam.
I can confirm in the several months that I have had the privilege of leading my own group the courtesy which you have shown to me - which I acknowledge here today - and also confirm the extraordinary openness with which you do your business. You are a frank and decent man to deal with. I deeply appreciate the openness you have shown to me when I have needed your advice and assistance. May your future go well.
Applause
Mr President, I am very pleased to be able to speak at the end of our term of office, which is beginning to seem like the end of the academic year, when students finish their university classes and pleasantly say goodbye to each other, remembering certain students and teachers, and there is a generally friendly atmosphere. I am glad there are days like this when the heart rules.
I must admit that I completely forgot about this formal sitting. As a result, what I am saying to the House on a personal level has not gone through any political filter, and at the moment I have to say that I would vote for both you and Mr Hänsch again. This does not always happen.
My group asked for a political assessment and, despite all the criticisms we have made, the work of the various political groups throughout this term of office has been very valuable.
I would like to stress three aspects of your work. The first is your efficiency, which meant that you had to make yourself available at all times. The second aspect is your complete independence from possible pressure from governments and parties, and this is vital. You gave priority to your role as President of Parliament. Undoubtedly, there were ups and downs, but I will not go into them here. However, it is not easy to fulfill the institutional role to which you were elected with complete independence every day, Mr President, and I thank you for this. I am a member of a medium-sized group - it is certainly not small, since 34 Members constitute a medium to large group - and I have to say that we have never noticed any discrimination. You have treated all the groups in exactly the same way, according, of course, to our degree of support among the people.
As far as Parliament is concerned, I think it is fair to say that the dominant feature of our term of office has been that we have left behind our short trousers. Being a man I am using the example of short trousers, though of course I do not mean to be in any way sexist. We are now an adult Parliament. We no longer need to set out Parliament's responsibilities over and over again.
The public are aware that this is a Parliament of truth. They are more aware of that than they are of the Treaty of Amsterdam, since, as a Spanish journalist said, the Treaty is colourless, odourless and bland. The Treaty of Amsterdam does not attract much attention, although we are very much aware of it in Parliament because of our legislative work.
The fact that we have now become a mature and adult Parliament is very important for democracy, as democracy cannot work on the basis of good intentions or personal contributions alone, as we all know. It requires institutions that go further than human beings, that ensure that the work of Members who are not returning will be continued by other Members. That is the greatest merit of the institutions of democracy.
Parliament has often been critical of and hard on the Commission. Mr Santer is here today and I would like to express my own personal gratitude to him. We must thank Mr Santer for accepting Parliament's role. And here I am also thinking about the future, when one day the Council too - the omnipotent Council - will have to come before Parliament to face up to its political responsibilities and account for certain decisions. When that happens, Parliament will have fully come of age to the benefit of the people of Europe.
Mr President, ladies and gentlemen, once again I will have to represent our group because I am the only coordinator here present. And I am happy to do so. But let me say in advance that I come from Schleswig-Holstein and am also a Green, both of which make it difficult for me - unlike Mr Puerta who is so extremely good at it - to utter the usual words of praise. It is not the custom where I come from, nor is it the custom in my party!
Mr President, I think I can assure you that we all have great respect for you. We really have been most impressed by your composure, your ability to handle differences and opposed views, and I personally have learnt to value not just your sense of fairness but also your awareness of the growing tasks facing this House, for during this legislative term this House has grown at least a head taller. And perhaps we have got over the problem of the short trousers - you know an incident occurred during the Conference of Presidents, at which I appeared in short trousers. Everyone survived that with great composure too - after all, it was very hot!
Parliament really has gained in stature and weight now. We have achieved that under your presidency, Mr Gil-Robles.
Heckling
I have not gained weight! That is a misinterpretation.
Laughter
We have gained in political weight. I do not think anyone here in the House can mistake that. You, Mr President, have been active in your office and really stood up for the equal rights of all Members; you took active and successful steps to ensure that we now obtain a common European statute instead of a medley of national statutes. One instead of 15, surely that is a qualitative step forward! In that regard, and I do not think it is only my group that believes this, your term of office really was successful and you have done this Parliament great services. Muchas gracias, Señor Presidente !
Applause
Mr President, it is with the utmost pleasure, on behalf of the Union for Europe Group, that I say a very sincere word of thanks to you for the very able leadership which you have given Parliament over the last two-and-a-half years. I do not wish to repeat what has been said by colleagues who have already spoken but it has been a very great two-and-a-half years. We will always remember Amsterdam; we will always remember the European single currency. We will also recognise and appreciate in the future the stronger and greater links that you have established with the applicant countries, helping to foster democratic and parliamentary values there. We will always remember you as a person who has shown very great leadership at all times and someone who was open, friendly and accessible to Members of Parliament. That is important. But above and beyond that it is recognised that you are a man of strong conviction with many natural human qualities; a person of great energy and determination and a person who has always been positive and even-handed; a person who is encouraging and indeed, a person who can be very firm and authoritative when that sort of authority needs to be shown, as we have witnessed on occasion.
As well, we will always remember you as a person with a good sense of humour. That has helped on occasions, particularly at meetings of the Bureau when we were getting bogged down on sensitive matters and you never failed to see the wood for the trees. You always got us out at the end of the day.
I thank you very sincerely for what you did in relation to bringing a greater degree of openness and transparency to the workings of this Parliament. This was essential. There was no way out of it; we had to face reality. You certainly played your part, following on from the very fine work done by your predecessor Mr Hänsch in ensuring that we could, at this particular time, be in a position to face the electorate in a way that we could withstand the criticisms and cynicisms that were going to be directed at us.
I hope we can continue down that path despite the one or two problems that are there. In this regard I would say a special word of thanks and appreciation to the German presidency for the great work they did on the Statute and bringing us to where we are today. But for you, Mr President, for the presidency and Parliament helping, we would not be where we are. We still have that last furlong to travel. I hope that we get there.
I believe you had a very successful term of office, Mr President. I thank you for it. You put tremendous effort into it. Parliament has responded to your leadership. Parliament is undoubtedly becoming more and more, as a result of your leadership, meaningful to the ordinary citizens of the Member States. That is something we must continue to achieve right up to the end.
Mr President, I want to make a point of order that is a matter of form and will take only a moment. I have not been a Member long enough to know what Rule allows the French Socialists to join in the praise for your work on behalf of us all. But I felt I should do so, on the basis of whatever Rule Mr Fabre-Aubrespy would have found had he been here.
Thank you, Mr Duhamel. Thank you to everyone for these kind words, which I truly appreciate. I shall continue to work in Parliament as a Member, and I can assure you that I shall continue to do so gladly with all of you, in the same spirit.
Mr President, a word of thanks is most certainly also due from your ever-devoted, critical and constructive opposition. I too would like to say Gracias, Presidente on behalf of the Europe of Nations Group, and to acknowledge the fact that something happens to our Presidents when they are first elected. They suddenly change from being political opponents into cooperative, humorous, agreeable and impartial colleagues, and we really do have a very good, cooperative community within the bodies that control Parliament. And you are no exception in this respect. You have continued the work of Mr Hänsch, and I would very much like to thank you for that.
I suppose that I can now be counted as one of the veterans of the House, and I can recall how at one time the political group chairmen would lead the way when it came to wasting expenses and being driven around in limousines with chauffeurs paid for by Parliament, while in the meantime travel refunds were being drawn from the Members' cash office for the same trips. That was not so many years ago, but now we have the opportunity to take stock, as it were, and to thank you for having helped, together with Mr Hänsch, to clean up this kind of waste. Since 1994, the President of Parliament has been at the forefront of the clean-up operation. We must thank Mr Hänsch, because he set this work in motion, and Mr Gil-Robles, since he continued it. But there was also a time when this House was a 'Mickey Mouse parliament' which acted most irresponsibly in financial matters. Thirty-eight times we have tabled a motion proposing that travel expenses should be based on receipts submitted. Hopefully this will now happen, but we must first get through an exercise this afternoon. Now all of the group chairmen are leading the way in the battle against abuse, whereas previously they were the leading abusers. So in this area at least, a change has taken place, but unfortunately the political group chairmen are still in the minority in this House. We shall see evidence of that this afternoon. Hopefully, the chairmen will get a majority behind them in the Parliament that emerges after 10 June, so that a clean-up can finally take place with regard to travel expenses, because we are certainly not there yet. The proposal which has been adopted in the Bureau means that for my journey from Copenhagen to Strasbourg, I get EUR 450 more in travel expenses than I received before the cost-cutting measures were set in motion. So there is still some way to go.
And so, Mr President, I would very much like to thank you for having also played a part in the campaign for greater openness within the EU. Over the past five years, a consensus has been created within Parliament with a view to working towards greater openness. And Parliament has decided by a large majority that all documents must be public unless we decide by a two thirds majority to prohibit access to them. There is a consensus on this stance in Parliament, but unfortunately this is not yet the case within the Commission and the Council. Under the Amsterdam Treaty, we are now contending with Commission proposals which do not mean a greater degree of openness, but perhaps if anything less openness.
Finally, I would like to thank Mr Santer and Mr Oreja, because after 20 years' work we have succeeded in getting the Commission's internal telephone directory officially issued, with a covering letter stating that within a few months everyone else will also be able to get hold of it, once the prototype has become a real telephone directory. And so, after 45 years with a secret telephone directory, it will in a few months also be possible for the general public to track down the person in the Commission who, for example, is responsible for issuing telephone directories.
Thank you, Mr President, for your helpful collaboration.
Mr President, you began with a personal account and then you went on to a collective overview. Please allow me to make a point of order. I hope you will indulge me because of my age and also because I am coming to the end of my term of office and will not return.
In your collective overview which, in my view, was given in accordance with the Rules of Procedure, which you have always strictly abided by and respected, thereby setting us an example to follow, you should have included the fact that this Parliament is coming to the end of its term of office and that it was unable to prevent war taking place on European soil.
In the debate that took place yesterday Parliament was unable to put a stop to the many war crimes and crimes against humanity that are taking place. Instead, the resolutions, the debate and the reports by the Council and the Commission turned the debate into a whitewash of these crimes! This is not a good precedent for the next Parliament.
European Council of 3/4 June in Cologne - Institutional reform
The next item is the joint debate on:
the statements by the Council and the Commission on the preparation of the European Council meeting in Cologne on 3 and 4 June; -the oral questions to the Council (B4-0334/99) and the Commission (B4-0335/99) by Mr De Giovanni, on behalf of the Committee on Institutional Affairs, on the forthcoming institutional reform.
Mr President, ladies and gentlemen, I too want to begin by thanking you, Mr President, on behalf of the Council. It is, of course, a little difficult for the Council to thank the President of Parliament; for if it praises him too much, that is supposed to mean it has done something wrong, which is why I would like to say that you are the Council's partner, an uncomfortable partner, conciliating on real issues but quite unyielding when it comes to representing Parliament's rights. But we have cooperated well and successfully, for which I give you very warm thanks. Let me also say quite specifically on behalf of the Council that this Parliament took a qualitative leap forward during this term of office. That is thanks to you, Mr President, and to your predecessor, my friend and political companion Klaus Hänsch.
After all, it is not just that Parliament has acquired more rights and is asserting them. More importantly, it has become much more firmly anchored in European public opinion than any previous European Parliament, and that is the crucial difference. This Parliament is seen as a genuine parliament, and from the Council's point of view I can only say that it is taken seriously as such, indeed more and more so. Mr President, I wish you all the best, both personally and politically.
I now come to the matter in hand. The phase of European development ahead of us is determined by the fact that once again we have to set a number of important signals. In Berlin we wanted to secure the financial bases of the Union up to the year 2006 with Agenda 2000, with particular reference to the tasks relating to enlargement. Here I want to give particular thanks to Parliament for its constructive approach to this question over the past weeks.
After Berlin sought to protect the Union's financial ability to act, the Cologne summit will now endeavour also to protect and strengthen its political ability to act in the long term. The Treaty of Amsterdam entered into force a few days ago, a historic breakthrough. The Treaty provides the European Union with a wider range of instruments but at the same time raises new questions to which we shall have to find answers in Cologne. However, our activities are overshadowed by an issue that dominates all others, the conflict in Kosovo and the accompanying human tragedies. That was debated here in depth yesterday afternoon, so I need not go into it again in detail. I just want to establish again that against the background of developments in the Balkans, over the past weeks the European Union has demonstrated its unity and resolve, from the joint declaration by the Heads of State and Government of 24 March to the General Affairs Council's decision last week to toughen the sanctions.
The Council continues to maintain that on the threshold of the 21st century Europe cannot allow the numerically largest ethnic group in Kosovo to be collectively deprived of its rights and subjected to severe, systematic human rights violations. We must ensure that hundreds of thousands of refugees and displaced persons can return to their homes. No ruler should be able to claim that persecution and murder are a matter of internal policy. That is the lesson of the 20th century. We must also repeat that for us this Kosovo conflict is not just a matter of humanitarian objectives and humanitarian questions. It is also a matter of the general European perspective of our policy of integration and of the long-term security and stability of Europe as a whole.
If Milosevic achieves his aim of a Kosovo no longer inhabited by Albanians, that will create a source of crisis in a region that is in any case not very stable and could lead to numerous new conflicts. The aim of stabilising south-eastern Europe will become remote and there will be no prospect at all of integrating that part of Europe. Europe would remain incomplete. That is why it was so important to look beyond the military objective and set out a political plan for pacifying the entire region.
The German Presidency of the Council took the initiative and made the necessary proposals. The Heads of State and Government supported the German proposals at their meeting on 14 April in Brussels. Last week the Council decided to begin preparing a stability pact for south-eastern Europe, an initiative that the entire international community now firmly welcomes. Together with the international organisations and the neighbouring states concerned, we will hold the first working meeting on 27 May and will hold the first conference of foreign ministers on 11 June.
It is against this backdrop that the European Council will be meeting in Cologne on 3 and 4 June. While the Council will have to take a serious look at current developments in Kosovo, it must not ignore the other central issues relating to its political ability to act.
Cologne will look at the following major issues: firstly, the European Employment Pact; secondly, the timetable for the forthcoming institutional reform; thirdly, the European charter of basic rights; fourthly, the common strategy towards Russia; and fifthly, the further development of the European security and defence policy.
Let me say a few words on these points. Unemployment is the most urgent social problem of the present time. Thanks to the Employment Pact, which we hope to adopt in Cologne, we want to give the people of Europe a sign that the European Union is looking at their concerns. The pact is to become the expression of an active labour market policy that seeks more than before to avoid unemployment, in other words that looks above all at reducing youth and long-term unemployment and at ending the discrimination against women on the labour market. We want to interlink the national and European level measures to promote employment more closely and link them to a coordinated monetary, financial and wages policy as also to economic structural changes.
A working paper submitted by the German Presidency was discussed for the first time and positively received at the informal ECOFIN Council in Dresden in mid-April. The idea of also involving the social partners and the European Central Bank in the future dialogue on fiscal, wages and monetary policy found strong support.
Another important item on the Cologne agenda will be institutional reforms. In accordance with the request of the Vienna European Council, it will have to be decided in Cologne how and when to tackle the institutional questions not resolved by the Amsterdam Treaty and that have to be resolved prior to enlargement. The Presidency of the Council will shortly be submitting concrete proposals on the subject with a view to Cologne. At present we are still at the stage of intensive consultations with the Member States. Insofar as Treaty changes are required to resolve these questions, they will have to be agreed in the framework of a conference of Member State government representatives. Pursuant to the provisions of the Treaty, a formal hearing of the European Parliament will also be necessary before such a conference is convened.
But initially Cologne will be concerned only with the further procedural steps, with laying down the procedures, the timetable and the agenda for the intergovernmental conference. The Amsterdam protocol on the institutions with a view to enlargement of the European Union, together with the declarations on the subject, provide the framework for the intergovernmental conference, but we might indeed have to go further. The developments early this year that led to the resignation of the Commission and to a discussion about reforms certainly give reason to examine the relations between the European Parliament, the Council and the European Commission in this regard. I think it is most important to build on the democratic control that the House has exercised so effectively here. We must fully restore confidence in the institutions; we must not have a repeat of the institutional crisis we have just gone through.
In the view of the presidency, it is essential to further strengthen the European Parliament. The more able the European Union becomes to act, the more its actions and decisions must have democratic legitimacy. That also means, for instance, that in all cases where the Council adopts legislative acts by majority vote - and we want to make majority decisions the rule - the European Parliament must have equal codecision powers on an equal footing.
The careful preparation of the intergovernmental conference will be vital to its successful conclusion. Here we will be able to draw on the comprehensive preliminary work that was carried out during the intergovernmental conference on the Amsterdam Treaty. Given this time-frame, the intergovernmental conference could be convened as early as the beginning of next year and brought to a conclusion in the course of the year 2000. That is an ambitious aim, but I believe that a short and clearly circumscribed intergovernmental conference could send out an important signal about the European Union's ability to enlarge and about the effectiveness of its institutions.
Irrespective of whether the institutional questions left over from Amsterdam are resolved, we will have to look in the medium or long term at the question of the constitution of Europe. The German Foreign Minister, Mr Fischler, pointed out here in Parliament that following Maastricht and Amsterdam the question of a European constitution is now more serious than it once was. We know that the Amsterdam Treaty only entered into force a few days ago and we must begin by gathering experience from it, because even now the comprehensive debate on the future development and form of the European Union is showing more and more clearly that in addition to the European Parliament the national parliaments and the broadest possible spectrum of social groups must also be involved.
The German proposal to draw up a European charter of basic rights also belongs in this context. Our initial aim for Cologne is to be asked to draw up a charter of this kind. At the given moment we will have to consider whether and how this kind of European charter of basic rights can take precedence over the European treaties. We need to tell the people of Europe that their basic rights apply in the same way at European level as at national level. The first talks on this charter of basic rights have now begun and I am sure that we will manage to agree on the further procedure in Cologne.
Formulating this kind of charter of basic rights would be a typical task for Members of Parliament - they are best able to do so and it is what they must do - and we will certainly take account of that aspect in our proposal concerning the practical form that charter of basic rights should assume.
The Amsterdam Treaty has markedly enhanced the Union's ability to act in foreign policy. Even if the Union is already demonstrating great solidarity now - as in the Kosovo crisis -we still need to develop the common foreign and security policy further. If ever there was a need for a common European foreign and security policy, then it must be now, and it is time for all doubting Thomases to hold their tongue. We need it; Europe can no longer accept the fact that it has become an economic world power and yet does not even have the political power to resolve its regional problems.
One way of achieving this is through the CFSP High Representative to be appointed in Cologne, as provided by the Amsterdam Treaty. Another is the common strategy towards Russia that we want to adopt for the first time in Cologne and which we will be able to implement on the basis of majority decisions. This common strategy towards Russia is a pilot project; it will very much determine the face of future common strategies. Work has already begun on further common strategies, but they will not yet be ready for decision-taking by the time of Cologne.
We also need a European security and defence policy if we are to implement a common foreign and security policy. Here it is clear that collective defence in Europe will remain the task of NATO; but the European Union must also develop its own military crisis-management capability for cases where the European Union or WEU believes there is a need for action but in which our North American partners do not wish to or cannot be involved. Tony Blair's initiative in Pörtschach and the Franco-British meeting in St Malo gave fresh impetus to this question.
After the creation of the single market and economic and monetary union, the formulation of a European security and defence identity has now become central to the European integration process. Without it that process would remain incomplete. During our dual presidency of the EU and WEU, we are resolutely endeavouring to make use of this new dynamic. We intend to draw up a report on means of further developing the European security and defence identity by the time of the Cologne European Council. That report will form the basis of a new European Council decision in Cologne that concretely defines the further procedure in this important policy area. Among others it will cover the question of possibly integrating the WEU in the EU, pursuant to Article 17 of the Amsterdam Treaty.
As you can see, even without the additional challenges facing the Union as a result of the crisis in Kosovo and the resignation of the Commission, there is a wide range of tasks to be dealt with in Cologne. As you know, however, situations of crisis can also release forces and produce their own dynamism; the German Presidency remains confident that it can match up to its responsibility to develop the European Union into a pan-European and at the same time global community that has the ability to act. It hopes that here it can continue to count on the support of the European Parliament. Thank you for your attention.
Applause
Mr President, ladies and gentlemen, the Cologne European Council comes at a decisive moment for the European Union. The entry into force of the Amsterdam Treaty on 1 May marks a further step forward. A newly elected Parliament will take up office in a few weeks' time. There is also to be a new Commission. Later this morning you will be voting on the appointment of the future President, Romano Prodi. The new President will need the support of the European Parliament to make a success of his term of office. All these factors need to be capitalised on to give European integration a fresh boost. Lessons need to be drawn from the past with a view to preparing for the future. Now is the time to prepare the ground for the institutional changes ahead.
Before discussing this and replying to Mr De Giovanni, I would first like to briefly run through the other issues due to come up for discussion at the Cologne European Council in a month's time.
The situation in Kosovo will of course be discussed. The European Union will obviously be called upon to play a major role here. First, there will be the reconstruction phase where the Commission will have a coordinating role alongside the World Bank, for which it will need adequate support and resources. The Union will then have to devote itself to defining a genuine strategy for stability in the Balkans, and Cologne will be an important step along the way.
Cologne is also where the first common strategy under the Amsterdam Treaty is due to be adopted. As you are aware, this common strategy concerns Russia. This is no easy task, if only because the Council and the Commission do not, in the end, have all that much time available, but we are making good progress. This is all the more significant in the context of the Kosovo crisis. It is more important than ever to maintain and develop constructive and close political, economic and commercial dialogue with Russia. The Kosovo crisis is also a stark reminder of the need for a proper European defence identity. Following the progress made at the Atlantic Alliance summit in Washington, the European Union will need to adopt a solid stance.
As regards the economy, the prospects for growth in 1999 are not looking quite so good. But there are some positive signs. Consumer confidence, which has remained high, is gradually taking a hold on businesses, whilst the drop in the European Central Bank's key interest rates is also grounds for optimism. It is nonetheless clear that alongside the requisite budget consolidation, Europe will also need to speed up the structural reforms of the employment, goods, services and capital markets. It was with this in mind that the Commission recently adopted its recommendation on the broad economic policy guidelines. This comprises specific country-by-country recommendations, including economic reform issues. I hope these recommendations will be discussed openly and thoroughly this year. The coordination of economic policies should not just be left on the drawing board.
The Commission will also be reporting on the development of the trans-European networks and hopes that the European Investment Bank will make its contribution, as it did at the Amsterdam European Council in 1997.
Moreover, the European Council will discuss a report by the Ministers of Finance on the structure of international finance. The crises in Asia and Russia highlighted the need for reforms in this area. Progress was made during the discussions at the annual meeting of the International Monetary Fund in Washington just over a week ago. However, I would have liked to have seen Europe genuinely speaking with a single voice.
Let us consider, for example, debt relief for the poorest nations: why should each of the European G7 countries have to come up with its own relief plan? Why should we leave it to our partners, in particular the Americans, to organise the Community's external representation for the euro, rather than acting on the decision taken at the Vienna European Council?
Cologne is set to be interesting from the employment point of view. The Luxembourg process has taken root and is starting to produce results in terms of national employment policies that are more systematic, integrated and far-reaching. At the instigation of the German Presidency, we will be taking a further step towards the European Employment Pact which I called for back in January 1996. To help the discussions, the Commission will be sending the European Council a communication on the best way of integrating the objective of higher employment into the formulation and implementation of Community policies and measures.
Cologne will also see the forthcoming institutional reform begin to take shape. It is not, of course, for me to speculate what submissions Romano Prodi and the new Commission will want to make to prepare the ground for institutional reform, or what they will wish the reform to involve. I would, however, remind you that even when it was putting Agenda 2000 together, the Commission called for the questions first raised at Amsterdam to be settled and said that a more far-reaching reform should follow.
Any delay in strengthening the institutions and the way they operate can only jeopardise the actual enlargement of the Union. The new reform must prepare the institutions for enlargement. But it must also supply solutions to certain problems in the working of the institutions which have come to light in the last few months. So the institutions need overhauling, that much is certain. But the overhaul must focus on the priorities, rather than just drawing up shopping lists, knowing, as we do, that we must not project the alarming image of Europe as a building site which is never completed. There is no doubt that the job needs to be done in stages; but we certainly cannot have a state of never-ending construction work.
I would add that there is no point in dreaming up new reforms if the political will to implement what already exists is lacking. We must build on what we have already achieved. I am thinking, for instance, of the justice and home affairs section of the Treaty of Amsterdam. And I would call on the public and the institutions to take a close look at how intentions are converted into procedures and working methods.
Looking beyond the institutional reforms which must be put in place, I would like to plead for a consistent approach. We cannot call for new European programmes, condemn the use of technical assistance offices and refuse to provide more human resources all at the same time. We cannot make high-sounding declarations about the principle of subsidiarity on the one hand, and constantly demand fresh initiatives from the Commission on the other. We cannot expect the Commission to act as a strong political driving force and at the same time give the impression of wanting to turn it into a mere secretariat for the Council or the European Parliament.
Applause from certain quarters
Some issues have already been identified: weighting the votes in the Council and reducing the number of Members of the Commission. But we will have to go further than that if we are to carry out a thorough reform of the Treaty provisions that govern the composition of the institutions and the way they work. Whatever happens, such a reform must include bringing in qualified majority voting as standard practice, as the President-in-Office just mentioned. Thought also needs to be given to extending the codecision procedure.
Should we go further? Certainly. For example, the thorny matter of collective responsibility and the individual accountability of Commissioners needs to be addressed. The principle that policy decisions are taken collectively is, it seems to me, as vital now as it ever was, for the very legitimacy of the Commission and the European institutional system. But that should not lead to a failure of individual accountability in certain situations where decisions are not and cannot be taken collectively. This contradiction - which is only apparent - will be resolved by the judicious exercise of the new powers enjoyed by the President of the Commission.
The Cologne European Council will therefore have to take stands on some major issues. Be it employment, Kosovo, enlargement or the working of the institutions, the European Union must learn to speak with one voice: one voice for the 15 Member States and one voice for the institutions, too. This does not mean that they must always follow the same line. It means that they must work together, that a constructive approach must be taken to enhancing and strengthening the Europe of the future in the eyes of our fellow citizens and to giving it the place it deserves in the international arena.
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, first, as chairman of the Committee on Institutional Affairs, starting my last public speech, I too would like to thank the President of our Parliament very much for the work we have been able to do together. I sincerely want to pay tribute to him for that, and now I will go straight on to the issue of institutional reform.
Institutional reform is on the table again and that is greatly to the credit of the German Presidency, I have to say, right from the President-in-Office's speech to Parliament in January.
Two fundamental issues have been raised: the need to hold an intergovernmental conference very early in the year 2000, with a method and timetable to be discussed, and the issue of the constitution, which Mr Verheugen has taken up, as I was delighted to discover this morning. Why do I consider it important, indeed essential, for institutional negotiations to reopen? Because there is a need for more Europe, there is a need for Europe to have a role in the world. The historical and political context demonstrates that, and without reformed institutions and a strong political will the need for Europe cannot actually be met. And then, as the President-in-Office said this morning, the institutional balances are out of kilter and need to be redefined. The Council did well to appoint Romano Prodi as President so quickly, but we all know - and now President Santer has said so - there is still the problem of defining a stronger political role for the Commission. In short, there are institutional balances to be restored.
The agenda for the intergovernmental conference must certainly cover 'the Amsterdam triangle' as it is called in Community jargon. It must certainly include qualified majority voting, which is not in fact a technical issue, as we all know, but a highly political issue calling into question the sovereignty of the nation states. And the agenda must certainly touch on the composition of the Commission and the way the votes are weighted. We know all that. But we need something else as well, because, as people have highlighted, the background to the intergovernmental conference in 2000 will be complex and difficult, so foreign policy and, above all, the area of freedom, security and justice are issues which must be raised again.
In our resolution we raise the problem of the method. We do not introduce fundamental points like Article N, naturally, but we say that changes need to be made at the preparatory stage, because the intergovernmental method has proved inadequate, which is why we need to prepare differently if the intergovernmental conference is to be a success. We are pressing, as we did before in the November 1997 Méndez de Vigo and Tsatsos resolution, for a Commission document to underpin interinstitutional coordination involving civil society and national and regional parliaments. To put it as briefly as I can, what we need is a highly authoritative document on the intergovernmental conference table, because preparing for the intergovernmental conference in a different way may guarantee safer results in terms of reform. That is the point! We do not include Article N in the discussion, we do not discuss the need for final unanimity, but we do say we must prepare for this conference in a different way. Why? Because Europe demands it, because Europe needs strong institutions!
Let me make one final reference to the issue of the constitution. I am, I repeat, delighted that the President-in-Office returned to this subject this morning. We know the problem today is not to write a constitution, as we have done in the past and as we have demonstrated that we are capable of doing. We know there are two problems today. First, there is the need to simplify the principles in the Treaty to present clear rules, principles and values to the public, so that they know what we mean when we talk about Europe and Europe's constitution. Secondly, there is the area of freedom, security and justice, where flesh and blood people live and move. Those people need legal and jurisdictional guarantees. That is why we talk about including fundamental rights in the Treaty - Mr Verheugen reminded us of that again this morning - and I believe we can build a political Europe and a people's Europe at the same time on that basis because the two either move forward together or do not move forward at all.
Thank you, Mr De Giovanni. Given that this is your last speech, I would like to thank you, on behalf of Parliament, for all the work you have done and for your dedication and determination.
Mr President, I would like thank you for letting me speak and ask if these statements by the Council and the Commission are to be followed by motions for resolutions pursuant to Rule 37 of our Rules of Procedure.
Yes indeed, and they will be put to the vote tomorrow.
So they shall be put to the vote tomorrow. This means that a special decision was taken as an exception to Rule 37(4), which states that they should normally be put to the vote on the same day.
I just wanted to verify that point.
Yes, that has been decided.
Mr President, before I begin, I would like to add my voice to the statements already made by some of my colleagues, on behalf of the political groups, congratulating you on your work. In this case, because of the personal relationship I have had with the President for a long time, I would also like to congratulate him on having carried out his work so successfully.
I also wanted to take this opportunity to say goodbye to Mr Santer as President of the Commission, as I believe that this is the last debate he is going to attend. I would congratulate him, too, on his work while in office.
The German Presidency has done a great deal of work since it took over. Contrary to expectations it managed to conclude the Agenda 2000 package, which seemed extremely difficult, and now it has just informed us about the fairly ambitious programme for the Cologne European Council, on which I must congratulate it. In his speech, the President of the Commission set out five very clear points that represent genuine requirements of the Union.
The first requirement is the European Employment Pact. The German Presidency is right to give priority to this proposal as, in spite of other issues, there is no doubt that the main everyday problem for Europeans is employment. The only question mark is whether or not the European Union will have sufficient resources in the years ahead to implement an employment policy of its own given that the financial perspective for the 2000-2006 period has been reduced and practically all Community policies have had to face cutbacks.
We are naturally very pleased with the specific reference to an intergovernmental conference in the year 2000, which my colleague Mr De Giovanni has already mentioned. The question of institutional reform was clearly left unresolved at Amsterdam. If it is not resolved, enlargement will be impossible. Allowing all the countries applying for membership of the Union to join under the present conditions would require significant changes to the structure of the EU. This intergovernmental conference will face a difficult task, but I would still like to thank the German Presidency for having addressed the issue so clearly.
Of course, the European Union's Achilles' heel is still the common foreign and security policy, and the German Presidency has stressed the need to develop Article 17 of the Treaty of Amsterdam. The first step towards creating a European defence identity - which is proving essential - is to incorporate the Western European Union into the EU system. Another important element is the appointment of a prominent figure to be responsible for implementing this policy, in other words the CFSP High Representative. We must point out that, from Parliament's point of view, it would have been better to leave this in the hands of the Commission, rather than trying to turn the Commission into a form of secretariat for the Council, as President Santer mentioned.
Finally, I would like to end by congratulating the German Presidency - and Mr Verheugen in particular - on the excellent work that has been done since the beginning of the year.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, we have been given an introduction here to the difficult questions facing the Cologne summit, which have to be resolved in our common interest. I am particularly grateful for the fact that so much emphasis has been put on the concept of the common foreign, security and defence policy, for Kosovo shows us how necessary it is that we achieve results in terms both of prevention and of the EU's ability to act. If the German Presidency intends to make appropriate use of its dual presidency of the European Union and of the WEU, that is to be welcomed. But it is also important to use the potential offered by the Treaty of Amsterdam in regard to implementing the common foreign and security policy for the genuine good of the Community and not to continue following the old methods.
Belatedly, although not too late, Russia is also being brought into the process again. A common Russia strategy, which would establish a balance on this continent and help bring about solutions, is welcome. But here we must not forget that in view of the many disputes we are currently facing in, for example, the field of trade, we should also improve relations with the United States. Mr Verheugen, I would therefore cordially request you to ensure that the US-EU summit in Bonn on 19 June is also used to strengthen the partnership and cooperation between the USA and Europe, to improve its shape and also to involve the parliaments in the appropriate way.
Given the problems of unemployment, the Employment Pact is a most important subject. However, we will be looking very carefully at the outcome of the summit and examine the distribution of tasks in terms of the role of the national states in employment policy and the European role, so as to avoid giving the mistaken impression that Europe is responsible in the wrong area. We will also make sure we do not have a repeat at European level of the Lafontaine policy mix between monetary, financial and wage policy. I do not know what you meant by saying the European Central Bank should be involved here like the social partners and I hope I misunderstood you. The European Central Bank must play an entirely independent role and cannot be a component of a strategy put together by the governments.
Let me make a final remark. Mr Méndez de Vigo will have more to say about this. The institutional reform must be achieved in cooperation with the European Parliament, which must certainly have a better role to play at the intergovernmental conference than it did in Amsterdam, where it remained rather on the sidelines. I hope the German Presidency of the Council will manage to ensure that. We must make the European Union capable of enlargement by extending majority decision-making. If in a second stage constitutional and other such questions are discussed, then it must be made clear that this will not delay the enlargement timetable. But we should keep these questions on the agenda and I can only congratulate you on the idea that we should formulate a strategy for drawing up a charter of basic rights. If that could be achieved in cooperation with the European Parliament and the national parliaments, it would do a great deal for the people and for the identity of the European Union.
Madam President, Mr President-in-Office, Mr President of the Commission, during the 1998 congress in The Hague, the European Movement expressed its regret that the Union now seems condemned to progress in a vast conceptual vacuum and appears to lack any political perspective at a time when it is setting off on the two greatest adventures of its history: the launch of the single currency and enlargement.
Since 1998, another major challenge has appeared: the war in Kosovo. We must oppose all attacks on people's rights at the borders of Europe. But I must remind you that it is not the European idea that is at issue here. In his speech yesterday morning, Mr Prodi explained to us the fundamental values on which that is based. What is at issue, and what should be looked at seriously by the Cologne Council, is the fact that the political leaders of certain Member States have, for far too long now, tended to hang on to the outdated remains of their national sovereignty, particularly in terms of foreign policy.
The tragedy in Kosovo, which has been on the cards for almost ten years, is a terrible illustration of this. As a result, the European Parliament's compromise text stresses the importance of appointing the High Representative for the CFSP in Cologne. It also stresses that this High Representative must be supported by the policy planning and early warning unit and must also have the ability, through his or her personality, to play an important role.
The Liberal Group is particularly pleased that emphasis has been placed on the urgent need to strengthen institutional relations with the Western European Union, which should eventually have its own defence and prevention force.
I would now like to congratulate the chairman, Mr De Giovanni, on the text of his resolution, which, I am convinced, will serve as a reference point for the next Parliament. I must say that it was a great privilege to work with him.
To my mind, there are two key issues that should be considered in Cologne. The first of these is the timetable. The timetable approved by the Committee on Institutional Affairs puts emphasis on the conclusion of the work of the next IGC before the first enlargement. Only a requirement such as this will allow the applicant countries to embark on a political project, in full knowledge of the facts, where the acquis communautaire cannot be called into question.
The second issue is the method. The method used to prepare the ground for the Treaty of Amsterdam proved to have various weaknesses. We will therefore have to change our method. In other words, we will have to give the Commission the role it deserves, that of the driving force behind the next reform.
Mr Prodi's ambition in relation to the political authority he plans to exercise, along with his colleagues and the European Parliament, augurs well for the future; he is a committed European and we wish him every success. We would also like to thank Mr Santer for the work he has done during his time in office.
Mr President-in-Office of the Council, Mr President of the Commission, I have very carefully read and listened to the motion for a resolution tabled by Mr De Giovanni. I must take this opportunity to congratulate and thank him for his impartiality, conscientiousness and fairmindedness both in general and also as chairman of the Committee on Institutional Affairs, in which I have participated in recent years.
I wish to highlight a few of the most important aspects of this motion and the corresponding discussions. These relate to the idea which has prevailed and which still prevails of a European constitution, the establishment of or the desire to establish a specific constituent authority at Community level and a certain and perhaps corrective interpretation of the former Article N of the Treaty.
I have read, listened and reflected. I always taught my pupils that the law and politics must respond to the concerns of the people. At this point in time, it is apparent to me that the people of the European Union are concerned about war, misery, social exclusion, unemployment, drug trafficking and crime in general. As far as I have heard, they are not calling for a European constitution, unless they believe that a European constitution will solve everyone's problems. However, I do not share this belief. For me, a European constitution enshrining rights and duties which are not in themselves feasible and cannot be complied with is of little help with the problems currently on the minds of the people of Europe.
I also have my doubts about the European specific constituent authority. I too believe that the constituent authority comes from the people but I also believe and would argue at the moment that we do not have a European people. This does not mean, however, that this will not develop in the future and perhaps this should develop. Our borders are therefore not currently defined. So I consider, or I at least share the belief, that institutional reforms must be implemented. However, these must not assume the form of a constant building site. In particular, they must take account of the people, respond to their concerns and always include them. To conclude, if the people are not included, the building may collapse at any moment. And what I do not want to see, because I am a firm believer in Europe, is Europe collapsing due to any of these pitfalls.
Madam President, in the light of the structural unemployment in Europe, it is easy to understand the importance of the Cologne European Council. To govern is to make choices, and there are various choices available. My group feels that, given the choices set out in, for instance, the manifesto of the British and Spanish Prime Ministers, Tony Blair and José María Aznar, advocating further deregulation and greater flexibility, we would opt instead for a Franco-Italian proposal, based on relaunching active employment policies and public investment.
The Cologne European Council must be more than just a combination of good intentions, a catalogue of unconnected actions or the sum of the national employment policies. The public would not accept this, nor would it be credible.
As far as the institutional timetable is concerned, we fully agree that institutional reform is now vital and that we must define the stages leading up to an intergovernmental conference. We can also tell the Council that Parliament has worked for many years to establish a genuine inventory of fundamental rights. We are in the best position to help.
As regards the war in Yugoslavia, in the Balkans, and particularly in Kosovo, we must state loudly and clearly that we totally condemn the activities of the Milosevic regime in Kosovo and that it is time to consider a political solution. In Yugoslavia or in Serbia, there are a million innocent people, a million good people who can help us stop the bombing, the widespread destruction of infrastructure and the collateral damage, and help us find a political solution in the wake of the punishment meted out not only to the Milosevic regime, but also to the population in general. The German Presidency should be particularly sensitive to this. I would never blame the German people for the sins of the regime it had to suffer under Hitler's dictatorship, and I feel that the same should apply in Yugoslavia. In this way, I hope that we can overcome the problems we face and come to an agreement on achieving peace for Europe.
Madam President, Presidents, ladies and gentlemen, as we have learned here in Parliament, in the alternation of presidencies what is important is not so much which country is in office or the abilities of its leading representatives as the underlying dynamic of the state of the Union. And I really must say at this solemn moment that there is great cause for concern here. Every person of sense now knows that the neo-liberal counter-reform has failed. And yet we go on here as though nothing had happened and at best we keep setting up new corporative consultation mechanisms. That is a good thing, but it is not the change of course that we need and without that change of course we will not satisfy the expectations of the peoples of Europe, who after all have been voting out the representatives of the neo-liberal counter-reform since 1995/96. Why do we not have the courage, the strength and the imagination to bring about this change of course? In this context, as a member of the Greens I particularly regret the resignation of my old friend Oskar Lafontaine.
Instead of seeing a clear change of course in European policy in year one of the euro and a move towards a new type of economic development that can also resolve the problem of mass unemployment, we are given a European employment pact that falls far short of what the Santer initiative once contained, that falls far short of what the original proposals that came from the presidency's German Ministry of Finance contained. It is not a question of whether the bottle is half full or half empty; it is a question of whether there will be a bottle at all or whether all that is fashioned in Cologne is a paper bottle that cannot be filled with anything. This is a fight we will now have to engage in, to ensure that we have a bottle that we can then fill. So I ask colleagues for their solidarity and openly welcome the European marches against mass unemployment which will bring these demands into the open again in Cologne; I hope that will help jolt the summit into action.
Madam President, ladies and gentlemen, the Cologne summit has some very important work to do and also has the important task of appointing the High Representative for the CFSP.
From that perspective, it is unfortunate - and I am continuing to stress this point - that it is still being held on the dates it was originally planned for. If we had not had the crisis that shook the Commission, we would have found ourselves in a situation where, in spite of Parliament's requests, the European Council would have taken all the decisions without giving any consideration to the views of the voters who will be going to the polls between 10 and 13 June.
I have two requests to put to the Council. In relation to our foreign policy and our policy towards the United Nations, the European Union must make progress and speak out on two key issues: the ratification of the Statute of the permanent Criminal Court and the moratorium on capital executions, which was requested through a vote by the United Nations Commission in Geneva.
If the Union and the presidency were to highlight these two issues in the European Council to indicate the path to be followed and the choice to be made by the Union in the months ahead, we would be making a firm commitment in two areas which, in my view, will be critical as the third millennium approaches.
As far as institutional reform is concerned, I must thank Biagio De Giovanni, the chairman of the Committee on Institutional Affairs, for his proposals. These are to be taken into account during the next parliamentary term and by the current and future presidency.
The Group of the European Radical Alliance added an amendment which I hope will be voted through so as to add an official and formal note to the European Parliament's right to ratify any proposal for reform. I hope that this amendment will be accepted during the vote, which is to be held shortly.
Madam President, Mr President of the Commission, Mr President-in-Office, the European Union is currently facing an institutional crisis following the collective resignation of the Commission. Yet the lesson the Council seems to want to draw from all this is that we should actually move towards more federalism, more of a superstate and more power for the Commission.
The Heads of State and Government have already sought to appoint a more political President of the Commission, who will be responsible for exploiting all the federalist opportunities provided by the Treaty of Amsterdam. The President-designate, Mr Romano Prodi, seems to have decided, in fact, to make this a very political role. In his speech yesterday, he spoke of his political responsibility, of the Commissioners' ability to provide political direction, of his role of political guidance and of the need for him to take an important political initiative. In short, the nominated President of the Commission is already tending to take the position of a head of state, with an extra dose of ultra-liberal and free trade attitudes that should worry even the traditional Liberals.
The European Parliament will naturally encourage this development of government, initially through the resolution it is undoubtedly about to adopt, which hopes to make the Commission the driving force behind institutional reforms. However, before taking any decisions, it would be wiser to wait for the second report by the Committee of Experts, which will no doubt give us an interesting insight into the workings of the institutions. The European Parliament has cautiously postponed the publication of this report until after the European elections.
The Group of Independents for a Europe of Nations feels that the real lesson to be learned from all this is that we should restore the primacy of national democracies with a view to bringing Europe closer to the people. In this respect, the draft Statute for Members of the European Parliament - which the Council has just approved - sends out a signal in the wrong direction. In our view, it is totally unacceptable for the Members of this House to be paid out of the Community budget rather than by their own countries. An elected representative must be paid by those he represents and no one else. Otherwise, we would be institutionalising a dangerous mechanism against the people; it would represent - if I may say so, Madam President - an insidious coup d'état .
Madam President, the Treaty of Amsterdam, which can be dubbed the treaty of lost opportunity, only came into force a few days ago and already it needs to have chapters on the institutional issues not resolved in Amsterdam incorporated into it to complete it.
The European Council in Cologne must remedy these omissions and do the groundwork for the reform of the Commission, the extension of qualified majority voting and the reweighting of the votes within the Council.
We are against any solution which reduces the powers of the Commission. It must retain its independence and its power to make proposals. These are both indispensable conditions for the fulfilment of its autonomous functions, in the general interest of the European Union. The exercise of these prerogatives prevents the Commission from becoming a sort of Council secretariat and hence dwindling to a level inappropriate to the political role it ought to play. It would also be improper and inappropriate for that role to dwindle into a bureaucratic one, without taking account of the need to extend the principle of subsidiarity whenever the opportunity arises. But even if all these concerns were addressed in preparation for the summit of Heads of State and Government, that would not represent an adequate response to the gravity of the Kosovo crisis and would not make up for the notable absence of Europe from that particular trouble spot in the current affairs of the continent.
If it wants to be equal to the role it ought to be playing, Europe has got to make up its mind finally to endow itself with a means of determining its own common foreign and security policy. A signal along those lines must go out from Cologne. A decision must be taken to make a start on political union. Our determination to take that route must be made clear, and it must be made clear that the European Union is going to be an active player in international relations and in dealing with crises, because it intends to equip itself with all the instruments it needs to guarantee its sovereignty and autonomy.
We need a new Treaty now and, more importantly, we need to give the starting signal and define the exact ground to be covered, and these signals must come from Cologne, especially as, with the unfortunate experience of Kosovo, public opinion is proving more sensitive than before to the role Europe can play.
Another unresolved issue, which affects the Union's ability to take action, is the lack of a common economic policy. The single market is prey to tensions and repercussions. A strong employment policy linked to development requires a coherent economic policy. There must be a definite signal marking the start of an irreversible stage which will lead to the solution the Union needs to operate effectively. The real economy of our countries needs new impetus to expand. That impetus will not come from stock exchange indicators. At worst, they disproportionately swell the financial bubble which dominates real economies like an incubus. Here too Cologne must give the signal in order to define an economic policy which finally sets out the objectives to be achieved, such as a different relationship with the global market organisation, the relaunch of quality as the hallmark of the European product, and lower taxes on businesses. We must ensure that Amsterdam is remembered as an opportunity regained rather than lost.
Madam President, Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the statement by the President-in-Office of the Council about Cologne is, as always with presidencies of the Council - and especially the German Presidency - very ambitious. But it is not enough just to wish the presidency of the Council and the Council as a whole good luck in achieving the objectives of the Cologne summit. Parliament should also make it clear that we have our own ideas on the central subjects of that summit and that we want the intended measures to produce a successful outcome. So I want to concentrate on two points.
The first is the institutional reforms and the preparations for the intergovernmental conference. It will not surprise you, Mr President-in-Office of the Council, if I do not take the same line as my colleague Mr Elmar Brok. If the institutions are to cooperate successfully but also if we are to secure what is eventually achieved in the intergovernmental conference for the long term and implement it successfully, then the European Parliament must be involved more closely in this conference than it was in past conferences - and I am deliberately not using the term intergovernmental conference, however much that has become common parlance - in this conference of the Member States. I know the will is there. And it is not just a matter of form either, nor of our wish for recognition. It is simply a question of normal procedures among democratic institutions of which more account should be taken in future.
When you discuss the institutional reforms do remember that it is not just a question of figures but also of ensuring that the matter of Parliament's lack of power in relation to cooperation with the Council and the Commission - here I am addressing the inadequate codecision procedures - really is included in the agenda of this conference. In addressing this, I am also addressing in very concrete terms an area which greatly concerns this Parliament, the Council and the Commission and which continues to account for nearly half the entire EU budget. I am referring specifically to the common agricultural policy. We cannot accept that Parliament has no codecision right in this sector that accounts for half the budget. We really must fill this democratic gap. That is a most important point!
My second point concerns the common foreign and security policy. We urgently need it. It is clear to see and everybody will understand that Parliament is not very happy with the creation of a Mr or Mrs CFSP because this does not really fit into the kind of structures we have all built up in our Member States. But I do not want to quarrel about that now. I would like to see progress made in the common foreign and security policy. And that is also the view of my group. So we say: 'OK, do it, and do it quickly!' For sadly there is a bitter lesson we have had to learn: one cause of all that has already happened in the Balkans and that is also happening now lies in the absence of a really effective EU common foreign and security policy.
Applause
Mr President-in-Office, in the speech by President Santer - which was an excellent speech and I would like to congratulate him on it - and the speeches by my other colleagues in the House, you will find a rare unanimity. Parliament is in favour of institutional reform and supports the presidency in its efforts to that end. We need it for the simple reason that it was not tackled in Amsterdam. We also need it because Parliament is in favour of enlargement and we do not want enlargement to be delayed any further because the institutions have not been reformed. We are therefore going to support all the initiatives the German Presidency takes to implement this reform as soon as possible.
My colleague Mr Brok has already spoken about the content and I would like to speak about the method. I believe that, through the resolution last November which Mr De Giovanni mentioned, Parliament proposed something that is as original as it is simple: the idea of using the Community method, the method we are accustomed to, in order to prepare the reform of the institutions.
We certainly do not wish to take the place of the governments, who will have to take the decisions. What we want to do is to help make things easier for them. So, with the approval in due course of President Santer - for which I would like to pay tribute to him - we believe that one good possibility would be for the European Commission to prepare a draft, to discuss it with Parliament and to also include the national parliaments in the discussion - for a discussion is all it would be. Eventually, we would be able to present the governments with a proposal, which we hope would receive as much support as possible.
In my view, if the Commission is in agreement, if the European Parliament is in agreement and if the national parliaments have been involved, this document would have tremendous legitimacy, and the governments and any President-in-Office would be able to accept a discussion paper. I would point out once again that you would have the last word.
I think that this is a good possibility, Mr President-in-Office, and I would ask you to give it your consideration in Cologne.
Mr President, Mr President-in-Office, Mr President of the Commission, you told us, Mr Santer, that Cologne would be interesting from an employment point of view and that we would be another step closer to the European Employment Pact. This is what we hope to see. When it was announced, our group welcomed the new approach set out in Luxembourg and in Pörtschach. These summits were actually marked by a change of tone and confirmed that our priority was the fight against unemployment. However, our hopes were not to be fulfilled with the subsequent Vienna summit. We had to content ourselves with statements; no specific measures were adopted.
We hope that the Cologne summit will come up to the expectations of the people of Europe and will result in specific actions. In light of the preparatory work, we are hopeful, since certain governments are proposing active employment policies and measures to relaunch investment. However, the statements by Mr Prodi and other governments, which advocate competition, liberalisation, and the flexibility of work, are also casting a shadow over this hope.
As the Secretary-General of the ESC recently pointed out, we must do away with a certain dogmatism and use stability to foster growth and employment. Our group is putting forward innovative proposals to support this growth and generate employment. We propose to replace the stability pact with a genuine growth pact. Its main priorities would be to relaunch profitable investment, to continue lowering interest rates selectively to promote employment, to work to reduce working hours without cutting wages, to put a stop to the process of liberalisation and deregulation, and to establish a minimum wage in every Member State.
The German Presidency has rightly emphasised fiscal policy and its interaction with our economic and budget policies. In this area too, we must be innovative by combating fiscal dumping and taxing financial transactions. The social movement is becoming increasingly important at European level, and together with this movement we will work to ensure that these proposals contribute to a social and democratic Europe.
Mr President, NATO's war against Yugoslavia has failed in its declared objective. It has not managed to put an end to the crimes against the people of Kosovo but instead has dramatically worsened their plight. But this failed NATO objective, the humanitarian crisis, was the only justification for violating international law and conducting this war of aggression. No end justifies the means. That realisation is one of the foundations of our civilisation. The ultima ratio has proved irrational. All those who do not now restore the rule of law and end this war bear responsibility for the terrible violence, for the civilian victims, for the destruction of the basic means of livelihood and civilian infrastructure in Serbia, for the use of forbidden weapons.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I want to address two points: employment policy and the announced intergovernmental conference.
Let me first take this opportunity to thank both the President-in-Office of the Council and the President of the Commission for constantly bringing up and resolutely following up the question of employment policy, even though the Santer plan was not followed up to the same extent and came to nought in the Council.
So I welcome the proposal once again to conclude a European employment pact in Cologne, especially after the preliminary discussions during the Austrian Presidency. For I think it would be very dangerous if the grave crises of today - such as Kosovo - led us to forget that we have a social crisis within the European Union. The President-in-Office of the Council rightly said that unemployment is the most urgent social problem of our time. I was painfully aware that the candidate for the presidency of the EU Commission failed to address this problem in equally clear and unambiguous terms yesterday.
Let me also emphasise strongly that we need closer cooperation between the European countries and between monetary, financial and wage policy. It is an illusion to think - and I do not think anyone would pretend it was possible - that national or regional employment policy could be replaced by an EU-wide policy. What approach the European Central Bank takes, what kind of interest-rate and monetary policy it formulates, what kind of infrastructure is built up, whether it would not finally be possible to strengthen the European infrastructure in particular, all these things have a major impact on competitiveness, on unemployment and on the employment situation in Europe. In my view we must not desist here but must make greater efforts to coordinate these policies.
Let me make a brief comment on the second point, the intergovernmental conference. I want to say quite openly and plainly that I am sceptical about the notion that the European Union can be reformed simply by holding a kind of intergovernmental conference. What the President-in-Office of the Council said here today in fact backs up this scepticism, for he said that far more comprehensive reforms will have to be undertaken. But can the representatives of governments whose powers, means of action and influence are being taken away and transferred to the European level put together a genuine reform package by themselves? After all Amsterdam did not just fail because of the ill will of individuals, it also failed for structural reasons, because of the way these matters are approached. I believe we need a parliamentary constituent assembly in which this Parliament and the national parliaments cooperate at least as equal partners, as a complement to the intergovernmental conference, otherwise we will end up with another failed intergovernmental conference. I think it is essential also to involve this Parliament more closely in this process.
Mr President, holding a European summit so soon before the European elections brings both dangers and opportunities. The biggest danger is that once again not one important decision will be taken and the people of Europe will turn away in despair from the spectacle of European cooperation within Europe, which is all too frequently hesitant and deficient. The biggest opportunity is that a number of issues will be resolved and confidence in European cooperation restored and strengthened.
A breakthrough would be both useful and necessary on three points. The common defence and foreign policy has always been a non-starter, partly because a number of Member States have sought to retain primacy. The drama in Kosovo and the moral and military response to it have brought the Union together for the first time in this field. It would bring us nothing but credit if we could sustain this unity and defend this European cooperation on the basis of values such as democracy and human and minority rights. I would strongly urge the Council to do this. It is also just as urgent to get rid of the destructive unanimity requirement in the Council.
A second step forward should be to establish better standards and values for a social Europe. We want a Europe which not only embraces economic and monetary cooperation but which is also concerned about unemployment, combating poverty and caring for the disabled and the elderly. In short, a Europe that seeks not only to earn money but also to be of service to a society in which humane standards carry weight.
A third breakthrough is necessary in the field of the internal democracy and transparency of the European institutions. After the European summit in Cologne we must choose once and for all to have a Europe in which the European Parliament exercises control over all legislation and the entire budget and in which the European Commission is required to guarantee maximum transparency and management which is free from fraud. The loopholes in the Treaty of Amsterdam in this field must be closed as soon as possible. That is the kind of Europe we want, Mr President, a safe, social and democratic Europe which is free from fraud. If the Cologne summit can provide an impetus for this then as far as I am concerned it will have been a success.
Mr President, Mr President-designate of the Commission, Mr President-in-Office of the Council, employment issues have been accorded the importance they deserve in European Union policy, and at the Cologne summit Germany will be making efforts to push through the European employment agreement. In this regard the Amsterdam Treaty articles concerning employment can be said to be gaining substance. In pushing through the European strategy on employment it is vital to get to grips with measures that can provide added value for national efforts. It is especially important to ensure that Europe is competitive while still complying with agreements that have been made. The superiority of European labour market practice must be made plainly visible through our ability to maintain growth and levels of employment by means of a system of open dialogue among the labour market organisations.
The people of Europe have been concerned, alarmed and puzzled that another war seems to be developing in the Balkans, where small children and the elderly are the ones who are suffering. The Cologne summit must succeed in creating a credible single foreign and security policy. High level representation alone is not enough; adequate tools for action are needed.
The European Union must take more overall responsibility in order to ensure that the situation in the Balkans grows more stable and allows different groups to coexist. We must also immediately embark on an active programme of cooperation with Russia, just as Germany, as holder of the presidency, has done to its credit. The present and future holders of the presidency must create an agenda for advancing the strategy on Russia. One important ingredient in this programme is the approval and practical application of the recommended measures to be taken within the context of the northern dimension.
Mr President, Mr President-in-Office, ladies and gentlemen, I should like to devote my last speech in the European Parliament to the common foreign and security policy. EU enlargement and the events in central Europe oblige us to make a realistic assessment of the possibilities that such a policy offers. There is clearly movement within the European Union: Pörtschach, Saint Malo, Bremen, Berlin. Cologne could be a historic summit. Both Chancellor Schröder and Minister Verheugen have made optimistic statements.
There is a new awareness of the principles which must form the basis of global policy. Europe must now determine its future responsibilities. The principle of equal partnership with the United States must be better defined. Strategies must be agreed. There is a lot that can be decided now, without having to amend the Treaties. A different timetable must be adopted than the one proposed by the Committee on Institutional Affairs. The Western European Union should be fully integrated into the European Union in 2002, for example. In the meantime, someone can already be appointed to be responsible for the common foreign and security policy, together with his or her deputy. The Defence Ministers must be granted a responsible role, and we must determine the proper role for the Political Committee. We must make it easier to increase cooperation in the field of foreign policy and security. Self-planning and analysis can start immediately. In the light of Pörtschach it is very important to determine exactly what the 'European pillar' involves.
It is now time to give real substance to the European defence identity. My hope is that the European Council will understand what is now at stake and make Cologne a success.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, it is a very good thing that the German Presidency is to give the starting signal for another intergovernmental conference at the EU summit in Cologne. We must make progress with the democratisation of the EU. The core elements of this are as follows: majority voting as the rule, a new weighting of votes in the Council, structural changes in the Commission and the European Parliament's right of assent on all treaty changes. The distinction between compulsory and non-compulsory expenditure could also be done away with. But if our end is to be democratisation, it must also be the means. That is why we have to apply the Community method to future reforms, which means that the Commission must make the first proposals; it is essential, I repeat essential, for the European Parliament to be distinctly more involved!
With the Amsterdam Treaty, Agenda 2000 and the euro, the EU has acquired a new quality; with the military operations in Kosovo its face has changed. All this also brings us up against the question of the constitution we now have and the constitution that we need. It is clear that however much we appreciate the presidents and grandees who presided over the beginning of European integration and the Community treaties, today we must give priority to basic rights and declare confidently that we, the citizens of Europe, are building a Europe of freedom, peace and solidarity. Human dignity, justice and the social welfare state are both the means and the end. The Biagio De Giovanni resolution sets out a guideline for the years to come. The German Government deserves our support for its commitment.
Mr President, the next few years will determine the new strategy, the new shape of the map of Europe.
The question is whether we succeed in having a policy which includes the whole continent or whether, through possibly unenlightened choices, we stir up old divisions, create new clashes and open up a kind of trench across the heart of Europe.
Mr President, the Balkan question must be dealt with, that is certain. But to do that it is vital to get Russia firmly involved in the right way. Finally that has been understood. We ourselves cannot settle these sorts of separation issues. The response must be loud and clear. I support the programme you have presented: the European constitution and the new Charter that it must include. The problems of unemployment must be confronted with renewed vigour.
I think it is very important that we have spoken with one voice. It is vital for European policy that we speak with one voice. But we also need to speak with the right voice. And the right voice cannot be just the voice of war, it must be a diplomatic voice and a political voice too, capable of finding the space to resolve the problems.
We are not at war with Serbia, but we are trying to make Serbia respect fundamental human rights, and we need to be able to take advantage of every means available to us. There is an opening at the moment. The European Union must keep talking and move things even further forward.
Mr President, I support the proposal for peace and stability. Its aims coincide with our established position. I want to thank President Santer because, if Parliament is to grow strong, it must also be responsible. Too much presumption can sometimes lead to conflicts which cause imbalances. That is why we need a European constitution and that is why we need a high level response, which should come from the Cologne summit.
Mr President, ladies and gentlemen, my feeling is that, in addition to enlargement, the European Union is now needs to give specific political responses to a series of problems on which our future really depends. These responses must be understood by the people or, to put it another way, they must be 'user-friendly' for the men and women of Europe. At the top of the list is the need for effective coordination of economic policies and for an employment pact. This requires the political will to use the opportunities created by the euro for this purpose. We need a security and justice policy which meets the expectations and requirements to defend the freedoms of the people. In particular, in view of the Balkan issue, we clearly need, but are genuinely lacking, a common foreign and security policy.
I agree with those who have said that if the political will existed, the current Treaties could allow us to achieve a great deal. The political will to use the current Treaties in this way has been lacking and I fear that when the 'cold war' ends, there are some who may lose the desire for political integration which is at the root of our achievements and of peace in Europe.
I congratulate the German Presidency of the Council for its decision to hold the Intergovernmental Conference although it may find that this should take place using a Community procedure. The institutional reforms or the desire to limit the IGC to the three reforms from Amsterdam, including the weighting of votes and the number of Commissioners, are restrictive. I fear that this is hiding the idea of a return to an intergovernmental Europe with a 'governing body' consisting of the large Member States. I am saying this straight out as I feel that this is the essence of many speeches. I believe that if we can bring to the fore the idea of a constitutional and citizenship pact, this must primarily imply a reinforced political will for political integration to overcome nationalism. Note that I am saying this at a time when war has reignited in the Balkans. Our way forward must be through integration because, as Mitterrand said here in this House, 'nationalism is war'.
Mr President, ladies and gentlemen, thank you for your contributions to this debate, which I regard as on the whole giving strong encouragement to the German Presidency's programme for the Cologne summit which I have presented. Let me very briefly give my position on four questions that many Members have raised here.
The first is the question of the basic perspective, the basic strategy. Quite contrary to some fears expressed here, it would seem that Europe is coming closer together in face of the crisis and that the processes of integration are acquiring a new dynamic, both internally and in terms of the area covered, quite simply because, as I have said once before in this Parliament, the European alternatives are becoming clearer than ever before in this time of crisis, namely the alternative represented by this Parliament, which is an integrated Europe, a Europe based on peace, stability and prosperity, and on the other side the old picture of Europe that we see in the Balkan wars: nationalism resulting in war, expulsion and misery. When we look at these alternatives we see that there is a very distinct trend throughout Europe towards European integration. We must exploit and strengthen that trend. Let me give a small example. The fact that last week the Council called on the Commission urgently to submit a proposal to conclude association negotiations with Albania and Macedonia means that we are actually 10 to 20 years ahead of time, for under normal circumstances this could not have been envisaged until at least ten years' hence. It is the political circumstances that are forcing us to rethink our strategy and really make use of the dynamic that has now been created.
The second question concerns the Employment Pact. Let me say that in terms of substance it is not an employment policy action plan. That remains within the remit of the responsible national leaders. The Federal Republic of Germany, for instance, has already submitted its national plan and is trying to implement it; it has earmarked DM 2 billion for a special plan to create 100 000 training places and jobs for unemployed young people. That is what we expect of the Member States. What the European Employment Pact can achieve is a commitment to ends and also to means, and above all macro-economic coordination. We should not underestimate the importance of that coordination, for it did not work adequately in the past. In this context, the macro-economic dialogue between the institutions on the one hand and with the social partners and the European Central Bank on the other represents a new and important element. It is not a question of in any way diminishing the Central Bank's independence, but it obviously must be included in any dialogue on macro-economic coordination. After all, it has very crucial instruments available to it and surely it is better for people to sit down together and talk to each other - and the European Central Bank can evaluate the real expectations in Europe - than to engage in public quarrels and battles that cannot produce any practical results.
My second point in this connection is that of course we must optimise the financial resources and instruments available to the European Union and in particular to the Commission with a view to creating employment. As I understood President Santer, the report he intends to submit is aimed at achieving precisely that objective.
My third point concerns the institutional reforms. I would not like to see any misunderstanding arise here. What the German Presidency is envisaging is the beginning of a medium and long-term process whose end we cannot even foresee, just as we cannot even foresee its scale. Embedded within this process are concrete steps that we can see clearly and that we should take as soon as possible, rather than embarking on some huge reform project that encompasses everything, an intergovernmental conference on a scale never seen before; that would lead to the kind of failure never seen before either. The rational course is to decide step by step what can be decided, while always remembering that we are engaged in a more broadly-based process that will basically be a process of social discussion, a process of parliamentary discussion.
The first two steps are, therefore, as I have said: firstly, to tackle the famous leftovers of Amsterdam and examine the question whether our present situation as regards relations between the institutions will force us to make further changes to the Treaty, and secondly, the charter of basic rights, which, as I said, will have to be formulated by the parliaments.
My last point goes back to what Mr Tindemans and others have said. I am extremely grateful to Mr Tindemans for speaking so plainly, for his urgent appeal that we finally do what we should have done long ago. The German Presidency has undertaken to do a great deal here. It wants Europe to do more than just speak, but to act, to take a real leap forward now, to actually use the instruments at our disposal, for in the end they are all there. They are all there in the Amsterdam Treaty. They are all there in the various institutions concerned with security in Europe. We just have to put it all together and fashion it into a meaningful whole. It is a question of political will and nothing else. It is not a question of not having the necessary means or legal bases. It is simply a question of political will. I cannot foresee today whether the Heads of State and Government will muster this strong political will to take the necessary step and open up the new dimension of integration that we urgently need. But I promise you that we will make every effort to achieve this. And all in all I am optimistic, because the situation we now find ourselves in truly does force us to draw the conclusions that should have been drawn a long time ago.
I have received eight motions for resolutions pursuant to Rule 37(2) and Rule 40(5) of the Rules of Procedure on the European Council meeting in Cologne and the oral questions on institutional reform.
The debate is closed.
The vote will be taken tomorrow at 11 a.m.
Agenda 2000
The next item is the joint debate on the following reports:
Report (A4-0264/99) by Ms McCarthy and Mr Hatzidakis, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation laying down general provisions on the Structural Funds (6959/99 - C4-0189/99-98/0090(AVC));
Recommendation G. Collins (A4-0218/99) - Proposal for a Council Regulation amending Regulation (EC) No 1164/94 establishing a Cohesion Fund(6958/1/99 - C4-0195/99-98/0104(AVC)) Committee on Regional Policy;
Report (A4-0228/99) by Mr G. Collins, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation amending Annex II to Regulation (EC) No 1164/94 establishing a Cohesion Fund (COM(98)0130 - C4-0312/98-98/0118(CNS));
Recommendation for second reading (A4-0246/99), on behalf of the Committee on Regional Policy, on the common position adopted by the Council with a view to adopting a Council Regulation on the European Regional Development Fund (6405/01/99 - C4-0182/99-98/0114(SYN)) (Rapporteur: Mr Varela Suanzes-Carpegna); Procedure modified following the entry into force of the Treaty of Amsterdam
Recommendation for second reading (A4-0250/99), on behalf of the Committee on Employment and Social Affairs, on the common position adopted by the Council with a view to adopting a Council Regulation on the European Social Fund (6406/1/99 - C4-0183/99-98/0115(SYN)) (Rapporteur: Mrs Jöns); Procedure modified following the entry into force of the Treaty of Amsterdam
Second report (A4-0244/99) by Mr Arias Cañete, on behalf of the Committee on Fisheries, on the proposals for: I. a Council Regulation (EC) on structural assistance in the fisheries sector(COM(98)0728 - C4-0101/99-98/0347(CNS))II. a Council Regulation laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector(COM(98)0728 - C4-0101/99-98/0347(CNS));
Second report (A4-0191/99) by Mr Barón Crespo, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation on coordinating aid to the applicant countries in the framework of the pre-accession strategy (COM(98)0551 - C4-0606/98-98/0094(CNS));
Second report (A4-0214/99) by Mr Sonneveld, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation (EC) for Community support for pre-accession measures for agriculture and rural development in the applicant countries of Central and Eastern Europe in the pre-accession period (COM(98)0153 - C4-0244/98-98/0100(CNS));
Second report (A4-0238/99) by Mr Walter, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation establishing an instrument for structural policies for pre-accession (COM(98)0138 - C4-0301/98-98/0091(CNS));
Supplementary report (A4-0146/99) by Lord Tomlinson, on behalf of the Committee on Budgets, on the proposal for a Council Regulation (EC, Euratom) amending Regulation No 2728/94 establishing a Guarantee Fund for external actions (COM(98)0168 - C4-0302/98-98/0117(CNS));
Second report (A4-0229/99) by Mr Görlach, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (COM(98)0158 - C4-0297/98-98/0102(CNS));
Second report (A4-0213/99) by Mr Mulder, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on the financing of the common agricultural policy (COM(98)0158 - C4-0298/98-98/0112(CNS));
Second report (A4-0231/99) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation establishing common rules for direct support schemes under the common agricultural policy (COM(98)0158 - C4-0299/98-98/0113(CNS));
Second report (A4-0212/99) by Mr Garot, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on the common organisation of the market in beef and veal (COM(98)0158 - C4-0294/98-98/0109(CNS));
Second report (A4-0232/99) by Mr Goepel, on behalf of the Committee on Agriculture and Rural Development, on: I. the proposal for a Council Regulation (EC) on the common organisation of the market in the milk and milk products sector(COM(98)0158 - C4-0295/98-98/0110(CNS))II. the proposal for a Council Regulation (EC) amending Regulation (EEC) No. 3950/92 establishing an additional levy in the milk and milk products sector(COM(98)0158 - C4-0296/98-98/0111(CNS));
Second report (A4-0215/99) by Mr Fantuzzi, on behalf of the Committee on Agriculture and Rural Development, on: I. the proposal for a Council Regulation amending Regulation (EEC) No 1766/92 establishing a support mechanism for producers of certain arable crops(COM(98)0158 - C4-0293/98-98/0108(CNS))II. the proposal for a Council Regulation amending Regulation (EEC) No. 1766/92 on the common organisation of the market in cereals and repealing Regulation (EEC) No. 2731/75 fixing standard qualities for common wheat, rye, barley, maize and durum wheat(COM(98)0158 - C4-0292/98-98/0107(CNS));
Second report (A4-0223/99) by Mr P. Martin, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation on the common organization of the market in wine (COM(98)0370 - C4-0497/98-98/0126(CNS));
Report (A4-0230/99) by Mr Colom i Naval, on behalf of the Committee on Budgets, on: - the Communication from the Commission to the Council and the European Parliament on the establishment of new financial perspective for the period 2000-2006 (COM(98)0164 - C4-0304/98), and- the report on the implementation of the interinstitutional agreement of 29 October 1993 on budgetary discipline and improving the budgetary procedure - proposals for renewal (COM(98)0165 - C4-0305/98);
Recommendation for second reading (A4-0265/99) by Mr Kellett-Bowman, on behalf of the Committee on Budgets, on the common position adopted by the Council on the adoption of the Council Regulation amending Regulation (EC) No 2236/95 laying down general rules for the granting of Community financial aid in the field of trans-European networks (C4-0006/99-98/0101(COD)).Procedure modified following the entry into force of the Treaty of Amsterdam
Mr President, I would like to make a point of order. Parliament's services have informed us that this joint debate on Agenda 2000 will begin with statements by the Council and the Commission, which will then be followed first by the speeches by the groups rather than the speeches by the rapporteurs. I would like to know if this is correct, and if so, can you tell me on what basis this decision was taken, as it is a totally abnormal procedure? In fact, in my 14 years in this House, I cannot remember a time when the groups spoke before the rapporteurs on any budget report. I would like to know if my information is correct and what procedure we are going to follow.
The decision on this matter was taken at the Conference of Presidents and it is binding on us so we will proceed.
Mr President, ladies and gentlemen, the Berlin Agenda 2000 package, which accounts for a volume of more than EUR 680 billion, probably contains the most comprehensive reform of EU policies in the history of the Union. It includes a solid financial framework up to the year 2006, substantial reforms to the common agricultural policy and to structural policy, as well as changes to the own resources decision that take greater account of the Member States' financial situation and help distribute the burden more fairly.
Agenda 2000 was concluded in accordance with the timetable fixed by the European Council in Cardiff, which demonstrated that the European Union is able to act under increasingly difficult conditions. This prompt agreement paves the way to enlargement eastward. It is also an important precondition for the seamless continuation of structural policy as from 1 January 2000. Let me briefly repeat the key elements of the reform. On the common agricultural policy: the Berlin package contains the widest-reaching reform ever of the common agricultural policy. The gradual approximation of support prices to the world market price level, flanked by direct payments, prepares our undertakings for the further liberalisation of world trade that is taking place now. Among the key elements of the reform package are the further development of the rural development policy, including improved support for environmentally compatible farming methods.
On structural policy: the distinct tightening up of structural policy through internal concentration, which means fewer objectives and fewer Community initiatives, and through concentrating the range of supports will increase efficiency. The structural resources will be concentrated on the genuinely needy regions, especially by giving clear priority to Objective 1 regions and by continuing the Cohesion Fund. An additional priority will be to combat unemployment. To that end, the Objective 3 funds, intended to support employment measures, will be increased substantially. For the years 2000 to 2006, a total of EUR 24 billion will be made available.
On the financing system: the European Council has recognised that there are still budgetary imbalances in the financing of the Union and has provided for changes to the existing own resources system in order to take more account of the Member States' ability to pay and thus make their contributions fairer. In the Council's view, it is particularly important that in spite of these comprehensive reforms it proved possible to stabilise expenditure. The ceiling of EU expenditure remains 1.27 % of the European Union's gross national product, and we will continue to remain below this ceiling.
In the year 2006, expenditure will account for 1.13 % of the EU's gross national product. That is equivalent to the 1999 value. The resources allocated to enlargement up to the year 2006 are included in this figure, in this 1.13 %. The expenditure for the EU of 15 members is to be EUR 686 billion up to 2006 and will be kept constant in real terms, which means that for the first time we will now also be achieving at European level what the Member States have already achieved, namely strict budgetary discipline, strict expenditure discipline and keeping budgetary increases in line with economic requirements.
In real terms, agricultural expenditure will be restricted to an average of EUR 40.5 billion a year for market measures plus about EUR 13 billion for rural development over the period 2000 to 2006. That means that agricultural expenditure will be stabilised at the 1999 level. The Agenda 2000 reform package represents a major step towards enlargement. In agricultural policy, by placing more emphasis on the world market and the environment, we will now be giving agriculture in the accession countries a good basis for agricultural policy planning. That will make it easier for them to integrate in the European single market.
A sum of about EUR 22 billion is being made available for pre-accession aid, together with a further EUR 58 billion for enlargement-related expenditure, which means that over the financing period a total of EUR 80 billion is available for enlargement, although it can only be spent if enlargement actually takes place. These resources cannot be transferred for other purposes.
As regards financial precautions, as I have already pointed out we are still below the own resources ceiling, which means we have a quite considerable financial margin of 0.14 % of the EU gross national product to provide for unforeseen expenditure. What is crucial now is for the political decisions to be implemented rapidly by the adoption of the necessary legal acts, i.e. the prompt conclusion of the legislative procedure.
I want to stress that we are all responsible for the success of this historic reform package. It is now up to the European Parliament to decide on Agenda 2000. Let me point out that the conciliation procedure agreed between the Austrian Presidency and Parliament has proved to be extremely successful and useful. Parliament was kept fully informed on a regular basis of the progress of work on Agenda 2000 and the Commission and the Council took account of Parliament's views in their deliberations. There was not just an exchange of ideas but a genuine process of mutual influence, which I felt was extremely important and which also went a very long way to meet Parliament's view of itself as an institution with a genuine say.
So I am confident that the European Parliament will take a responsible approach in exercising its rights to participate in the decisions on the regulations on the Structural Funds and the Cohesion Fund. Let me point out again that the presidency has made considerable efforts to achieve a result that pleases and satisfies all parties concerned, not just Parliament but the Member States too. If you will allow me, I will make a personal comment now - after all this is probably also my last appearance in the European Parliament. It is interesting to note that an agenda such as Agenda 2000 is of course also a fight between the Member States for the money available for distribution. Indeed a very large sum of money has to be distributed. That is why it was not really surprising to find that prior to the Cologne summit there was criticism from various sides about the presidency's strategy, about the way the negotiations were conducted; but since the Berlin summit, the situation has been assessed quite differently.
All the European capitals have voiced unanimous praise and agreement, which shows that we have achieved what we wanted to achieve. Nobody won in Berlin, and nobody lost either. Everyone made their contribution to the compromise and everyone gained something from this compromise. In that respect I think I am entitled to say that it was a successful summit.
I would like to thank all the committee members, the chairmen of the committees involved and Parliament's rapporteurs for their good cooperation over the past months. I do not think I need at this point give a detailed list of the many amendments proposed by Parliament and which the Council accepted. You know all that.
But I would like to mention the most recent example of the Council's willingness to compromise with Parliament, namely the fact that the URBAN Community initiative is now being continued thanks to Parliament's pressure. We also managed to find a compromise solution on the question of the financing of URBAN. Moreover, the Council stated that it was prepared to negotiate at a given time about making up to EUR 200 million available from the budget's flexibility reserve to offset the cost of innovative measures. That is a good example of the successful cooperation between the Council and Parliament.
I also had a strong personal commitment to the success of this agenda, which is why I appeal to you to approve the package before you. I believe that both sides, the Council and Parliament, have done as much as they could. There are still some wishes that have not been satisfied, nobody disputes that. We, I, the presidency, still have some wishes that were not satisfied. But we must never forget that this kind of negotiated result simply represents what 15 Member States can do together at a given time, and given that we were 15, we could do no more. We could perhaps have achieved more had we been 14, or 13 or 12, but not with 15 Member States. What we have before us is what the 15 can achieve at this point in time. Parliament can do more, I know that, but when you take your decision please do not forget that the Member States are firmly convinced that they have reached the limits of what they can do.
It is also necessary in the interest of the people, of the citizens of Europe, for the necessary regulations to be adopted and for there to be no delays. Many European regions have to adjust to the changes resulting from Agenda 2000. We should not ask them to accept a period of insecurity and uncertainty. Thank you for your attention!
Applause
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, Agenda 2000 is being adopted against the background of the Kosovo crisis. Nothing could make it clearer how important it is to safeguard and deepen European integration. As European history has shown, it takes far more than the absence of war for societies to develop peacefully in the long term. Democracy, respect for human rights, tolerance, security and economic and social stability form the basis of the success of the EU and the personal welfare of each individual.
The humanitarian disaster in Kosovo makes enlargement eastward and the democratic and economic stabilisation of the Balkans even more urgent, in the interests not only of the people in Central and Eastern Europe but also of our own security. Against this background, we cannot overestimate the importance of financially safeguarding the enlargement process through Agenda 2000 and of the positive signal the Community is thereby giving the states applying for accession. But we must do more than this, which is why it is right and necessary that over and above Agenda 2000 the Council has also declared itself willing to cover the additional resources needed for the Balkans by, if necessary, reviewing the financial perspective.
So far Europe has been able to develop a social system that broadly guarantees democracy, cultural diversity, competitiveness and solidarity. The various pillars - the single market, economic and monetary union and promoting economic and social cohesion - have helped achieve that. Agenda 2000 safeguards these pillars and allows us to further develop the European system for the future.
The adoption by the European Parliament of Agenda 2000 will conclude a two-year process of intensive discussions and negotiations. By in a sense anticipating Amsterdam, if I may put it that way, the Council, the Commission and the European Parliament have proved through a process of increasingly close coordination and positive give and take that it is possible to achieve results that will help the EU as a whole to make progress. It makes no difference that this is a genuine compromise, meaning that not everyone could obtain all they wanted, and that it is a compromise that produces more satisfactory results in some areas than in others.
Let me thank the presidencies involved, and in particular the presidency of the Council and Chancellor Schröder, for the fact that they managed, by persevering with the negotiations, to bring about agreement between the Member States. That was a success for Europe during a difficult time. And let me thank Parliament not just for the numerous improvements to the original proposals but above all for its constructive approach and the great flexibility it displayed, which made it possible to reach agreement so quickly.
I have already said that not everything has been resolved in an equally satisfactory manner. Mr Fischler will talk about this in detail later in relation to agricultural policy. The Commission regrets that it did not prove possible in Berlin to adopt at least those reforms that the agriculture ministers had already decided. The watering down of the reforms in the cereals and milk sector raises a number of questions. The review clause in the cereals sector shows that the Heads of State and Government have not even excluded the possibility, perhaps indeed the necessity, of further improvements.
With the postponement of the milk reform to the end of the 2000-2006 period, the costs of the reform were merely postponed to the next financing period, without removing the market imbalances. But one positive aspect I would like to emphasise is that the Council has adopted the Commission's proposals on the second pillar, on the consolidation of rural development policy, almost unchanged. That not only underpins sustainable development in the rural regions but also gives the European Parliament a new power of codecision on agricultural matters, for in future this expenditure will be shown as non-compulsory. So that too satisfies a major demand by Parliament. The division of the traditional agricultural guideline into two sub-headings that this calls for will in fact require stricter budgetary discipline in the organisations of the markets. But overall, the agricultural reform is an important step towards a competitive agriculture in Europe.
The second major pillar of Agenda 2000 is the reform of regional and cohesion policy. It is a sign of the close cooperation between all concerned that this reform strengthens the policy of social and economic cohesion in the European Union.
Even if the financial resources for the next funding period remain a little below what the Commission originally proposed, one major success is that the level of Community solidarity with the poorest and structurally weakest regions of the Union is being maintained without any cutbacks and that the Cohesion Fund is being continued. In this context I think it is important to point out that the Structural Funds, with their declining expenditure profile, make an important contribution to consolidating the budget, although Community solidarity with the structurally weakest regions remains fixed at the highest level of the last funding period, namely at the level of 1999. That was only possible because this time the principle of concentration really could be applied successfully. The structurally weakest Objective 1 regions will receive not just two thirds but this time as much as 70 % of all Structural Funds resources.
The criteria relating to eligibility for aid and to the level of that aid are not just objective and transparent, they are also being observed strictly and without exception and I believe that is an important point which will also be significant for the future.
In regard to implementation and management, we will in future look to decentralisation, a clear distribution of tasks and responsibilities, building up partnership at all levels and substantially improving monitoring, control and evaluation. Since the European Court of Auditors and Parliament's Committee on Budgets have taken a very positive view of these aspects of the Commission's proposal, I am confident that this has created the conditions for better control in future than in the past by the Commission, the European Parliament and the Court of Auditors of the financial settlement and efficiency of the resources allocated.
But above all, the principle of concentration means concentration on the Union's political priorities. So all the Structural Funds will now concentrate on creating secure jobs for the future, which means employment-intensive growth, strengthening the competitiveness and innovative power of the regions, sustainable development and promoting skills and equal opportunities. That applies in particular to the European Social Fund, which Mr Flynn will be discussing in more detail later on.
As an instrument of labour market policy and of the development of human resources, it will also form the core of the European employment strategy, an active labour market policy. Equal access to the employment market for all, lifelong learning, the adaptability of workers and undertakings and positive actions in favour of women are key elements here. We cannot have an effective structural policy unless we establish closer partnership. Here the Commission fully agrees with the European Parliament and I am sure that Parliament will ensure in future too that adequate attention is paid to this in the everyday implementation of the Structural Funds reform.
Partnership between the Commission and Parliament also includes the code of conduct that we have agreed. Parliament has also succeeded in its call for all the structural measures for fisheries to be brought together under Category 2 and for unified horizontal planning. At the last minute, as Mr Verheugen pointed out, it even proved possible to strengthen the urban dimension of the Structural Funds through the fourth Community initiative, URBAN, called for by Parliament.
Agenda 2000 is also the necessary condition for the enlargement process. With its pre-accession aid and the gradual inclusion of the Central and Eastern European countries, the agenda is mobilising a package of EUR 80 billion for economic development in Central and Eastern Europe. Here it is drawing on proven instruments to reduce infrastructure weaknesses in transport and the environment and it will try to ensure that these instruments are effectively linked to the existing PHARE and Interreg instruments.
It is important to the implementation of the Agenda 2000 package for the new interinstitutional agreement to establish a solid, seven-year financial framework. Agreement was reached on the following points during the negotiations. By limiting expenditure, the EU is contributing to budgetary consolidation on a Europe-wide basis. At the same time, the financing of Community policy is guaranteed in the medium term.
Moreover, the financial distribution system is fairer. I know that not all Members are convinced of the merits of the proposed interinstitutional agreement. That is why I would stress that it is also in Parliament's interest that the implementation of Agenda 2000 is not jeopardised by annual budgetary conflicts. Mr Liikanen will be confirming this when he gives his views later.
At any rate the Commission believes that it is very much thanks to the European Parliament that the necessary budgetary discipline will not create a burden for the poorest members of the Community, that at the same time this expenditure discipline enables us to tie up an important enlargement package and that we have achieved additional margins for manoeuvre in internal policy areas and in regard to administrative tasks, which will enable us on the one hand to underpin the emerging economic and employment upswing and on the other to put the administration in a position really to shoulder the additional new tasks. In light of the debates we have had here in past months, I believe that is an important common aim.
The Agenda 2000 reforms encompass EU policy areas that directly concern the people of Europe. These proposals open up new personal prospects for many people. It is your privilege, by the adoption of the legislative proposals on Agenda 2000, to lay an important foundation stone not just for fulfilling the expectations of our people but also for the Europe of the future. That is why I hope they will find broad support and on behalf of the entire Commission let me say that I am grateful for the excellent cooperation with the European Parliament on the Agenda 2000 package.
Applause
Thank you Commissioner Wulf-Mathies.
The debate will be resumed at 3 p.m. this afternoon.
Mr Skinner has the floor on a point of order.
Mr President, yesterday the Council's representatives agreed to an effective ban across the European Union on white asbestos and yet there are some concerns that there will be unnecessary delays in the signature of this particular document, which Parliament has played a very positive role in bringing to the fore. Could we use your good offices to ensure that we encourage the Commission to take the steps needed to avoid any unnecessary delays?
Thank you very much. I will do that.
VOTES
My congratulations to the President-designate.
Standing ovation
Welcome
At the request of Mr Cox, I should like to welcome Mr Dedaj, chairman of the Liberal Party of Kosovo and Vice-President of the Kosovo Parliament, who is present with us in the official gallery.
Loud and sustained applause
VOTES (continuation)
Mr President, I do not think you can suspect me of wanting to prevent us from having a statute for Members by using procedural tricks. However, as chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, I would like to say that I do not consider Amendments Nos 2 and 25 to be admissible, pursuant to Rule 125 of our Rules of Procedure. In my view, these two amendments aim to replace at least two, if not three, paragraphs of the resolution presented to us and, as a result, I do not believe that they are admissible.
I would also like to say that Parliament is not doing itself any great favours by seeking to push its Rules of Procedure to their limits in order to fulfil political objectives. Having said that, I am completely in favour of a statute for Members of the European Parliament and believe that it should be introduced as soon as possible, but not by means of a violation of Parliament's procedures and of our Rules of Procedure.
Applause
Yes, Mr Fayot, we have examined these amendments very carefully. They do not replace the text in its entirety, but only part of the text.
Mixed reactions
That is why, after consulting the services responsible, we decided that they were admissible. Moreover, the Legal Affairs Committee, which had some doubts, held a vote in a very similar case on one of the proposed texts, which was rejected.
Mr President, I agree with Mr Fayot: it is irresponsible to adopt a text for a statute that could not be examined in the committees!
Applause
I also want to raise another point of order. I have the official voting list at hand. I see that on paragraph 1 you want to begin with Amendment No 2. Let me point out that my group tabled an Amendment No 27 to delete paragraph 1. There can hardly be an amendment that departs further from the text than one that deletes a paragraph. So I would ask you to begin by voting on Amendment No 27.
Applause
Mr Rothley, although the services responsible inform me that the other amendments depart further from the text, I agree with you that an amendment seeking to delete a paragraph is always the one that departs furthest from the text. So everyone will naturally know what they will have to vote on later. This is not a matter of judging votes in advance; we are trying to comply with the Rules of Procedure. And in my view, an amendment that seeks to delete a paragraph always departs further from the text than an amendment that seeks to replace it. As a result, as the rapporteur said, we will vote firstly on Amendment No 27, which seeks to delete the paragraph from the rapporteur's resolution. I am very sorry, but I must comply with the Rules. We are therefore going to begin with the vote on Amendment No 27. Unfortunately, ladies and gentlemen, we have a very long vote ahead of us and we must get through it peacefully. We are not going to open a debate on the Rules now. Once again, I am sorry, but we must proceed with the vote.
Mr President, I would simply like to make a point of order pursuant to Rules 4 and 125.
The French Members from the National Front are present in the House. However, we will not take part in the vote on the amendments for a fundamental legal reason: we are national Members representing 15 different nations, not a single European nation. Moreover, to accept a statute for Members of the European Parliament would be to change our status from being a matter of international law to being a matter of internal constitutional law. We do not want that, which is why we will not take part in the vote.
Mixed reactions
Very well, that is your right. We note the fact that you are present, but not taking part in the vote.
Mr President, I am somewhat surprised that Members are forced to act as if they are in a fairground to be able to speak in Parliament. However, apart from that, I would simply like to say that this is the first time that I have seen in a House such as ours a situation where two opposing views are set out, one by the services responsible and the other by the chairman of the Committee on the Rules of Procedure - who is elected by his peers - and where that of the relevant services has prevailed.
No, Mr Lehideux, it is not the services, but the President who interprets the Rules of Procedure, and so the decision is entirely mine and my responsibility. That is the decision which has been taken. As always, I accept responsibility for the decisions which I take, be they right or wrong.
Parliament adopted the resolution
Mr President, ladies and gentlemen, after the votes on the Rothley report on the Statute for Members, I can only confirm that the opinion delivered by the Commission pursuant to Article 190(5) of the Amsterdam Treaty stands unchanged.
Applause
Madam President, after 10 years the circle is complete. My first report in this House concerned the basis of Europe's development policy towards Asia and Latin America. In that report, or in the Commission's proposal, there was no mention of women, displaced persons and certainly not the environment. None of this was there. The words simply did not appear in the text. Today they lie at the very heart of Europe's development policy. We have just voted on my latest report in which we introduce a budget heading for environmental policy in the context of development policy. I should like to thank all my colleagues for the way we have been able to work together over the past 10 years.
I have an announcement to make. Those Members who are obliged to leave the sitting are asked to leave their card in the appropriate voting terminal.
Since I have to make this announcement and this is the last voting time over which I shall preside, I should like to take the opportunity to say how much I have appreciated your cooperation, and to give my best wishes to the House.
The House rose to applaud Mrs Fontaine
Madam President, perhaps we will have to invite Mr Romano Prodi to attend our explanations of vote, but I imagine that this situation will not arise again during the next Parliament.
I simply want to tell him, on behalf of the French Socialists, that we voted in favour of his appointment today by a large majority. However, I would like to remind him that we are committed to a Europe of the heart, a Europe of solidarity, and not a Europe of markets alone. We have already experimented with the formulas of a lesser role for the state and the blind belief that the rules of competition or liberalisation generate employment. We no longer believe in them. We know that to create jobs again we will need further growth and growth that will actually generate employment. And we would call on Mr Prodi to present us with proposals in that direction. Equally, in terms of a social Europe, our people would not understand why no progress was being made.
I would like to make one final comment, Madam President. At a time when a war is breaking out in our continent, we do not understand how religious diversity is not respected. As far as we are concerned, the principle of secularism is a founding principle of our Union. Non-discrimination as regards religion has been enshrined in our Treaty. We will judge Mr Prodi on his respect for this commitment.
Madam President, ladies and gentlemen, I voted against the appointment of Mr Romano Prodi. His speech before Parliament was marked by the most traditional form of liberalism; it was dull and lacking in any vision for the future. There is nothing in his statements that refers clearly to the need to defend and update the European social model. There is nothing about the need for a new pact that balances the forces of labour and the holders of capital. There is nothing about the redistribution of wealth.
The social Europe does not concern him. But it does concern millions of Europeans. He is not proposing any serious strategy to promote employment, preferring to suggest that we simply follow the same monetarist macro-economic policy we have been following for years, a policy that has proved ineffective in terms of establishing sustainable growth and significantly reducing unemployment.
He made a long plea regarding the need to continue with deregulation and the liberalisation of all sectors of the economy. I did not hear him defending general interest services or public services. In short, his commitments have very little to do with the hopes and expectations of the people, who have demonstrated their desire for change and elected Socialist or Social Democrat governments in most of our countries. Mr Prodi is telling them that tomorrow will be just like yesterday. We cannot accept that.
I was also surprised to see Mr Prodi making an explicit reference to Christian values as a form of heritage that should be defended in Europe. Of course, I am not raising any objections to these values, nor am I denying Mr Prodi his freedom of conscience, but I support the principle of secularism - which rightly guarantees this fundamental liberty everywhere and for everyone - and I therefore expect a President of the Commission to uphold this principle. But I have my doubts about that.
Mr Prodi has the right to be a Christian Democrat, but I expect the European Union, where most of the governments are left-wing, to be led by someone who is likely to embody these ideals and these policies. That does not seem to be the case.
Madam President, I have no confidence in President-designate Romano Prodi because he has justified NATO's war by calling it 'necessary'. This is a war in Europe initiated and conducted in violation of every principle of international law, in contempt of the United Nations. The Treaty establishing the Atlantic Alliance states that it is a defensive organisation, but NATO's war in Yugoslavia actually perverts the nature of that vocation.
So a dark and bloody conflict has broken out on our continent, and now no one is in any position to predict the outcome or calculate the consequences for the future of our European peoples.
By calling for an the immediate end to the ethnic massacres and the bombing, in the name of the 'European soul', President-designate Romano Prodi could have taken an influential and balanced role, decisive for the future work of the Commission. He did not do so, he identified himself with the interventionists, and lost a precious and long-awaited opportunity.
Applause from the left
I voted in favour of the nominee for President this time round, whereas in July 1994 I voted against Mr Santer. Unfortunately, I was not mistaken then, as events have now demonstrated.
I hope that the political will indicated by Mr Prodi to reestablish the balance between the institutions will bear fruit so that the Commission can reassume its essential political driving role as a body independent of the national governments and private interests. To do this, the European Parliament must also fulfil its role in order to avoid the return to an intergovernmental Europe with a 'governing body' consisting of the large Member States.
However, I must indicate my extreme surprise and condemnation of the way in which Mr Prodi, on page 11 of the verbatim report of proceedings, characterised the European consciousness, which is at the root of the integration achieved in the last 50 years. He described this as being exclusively 'erede della cultura umanística e della cultura cristiana ' meaning that it has its origins in humanism and Christianity. This characterisation diminishes the origins of European civilisation by specifically disregarding the contribution of the Jewish and Muslim cultures. The use of the term 'cristiana ' or 'Christian' is not only an unacceptable falsification of history but also, given the current events in Europe, an unpardonable political error.
Our House is today giving its opinion on the appointment of Mr Prodi as President of the European Commission. I must vote against this appointment and withhold my vote of confidence.
Mr Prodi, you appeared as the saviour of a foundering institution, as the person who could provide the charisma needed for the job. But your obviously strong personality cannot be separated from the objective of your politics. Moreover, having listened to your comments and to your programme, I am extremely concerned.
Since the beginning of my term in office, I have fought to change the prevailing philosophy within the Brussels executive. I have fought to ensure that the liberal Europe, the Europe of markets, gave way to a social Europe.
After listening to you yesterday, I am disappointed that not a single reference was made to the social Europe. There was not a word about the concept of public services; instead, we listened to a eulogy to economic liberalism.
Mr Prodi, you refuse to distinguish between the market-based Europe and the social Europe. But you must be aware that our people cannot support the European idea if the only option available is a market where the role of the individual is obsolete.
You will have the difficult task of establishing Europe in a new millennium, and I cannot get used to the idea that the twenty-first century might represent a negation of the social Europe.
You succeeded in the formidable task of enabling your country to join the euro. I hoped that, with your appointment, you would establish the proper social dimension that Europe requires. I did not hear this in your speech and you have disappointed me. I therefore cannot give you a free hand to carry out this role.
I have today voted against the approval of Romano Prodi as the new President of the Commission.
Mr Prodi has not been sufficiently convincing in his acknowledgement of the need for a social Europe. All we have heard is that tired old tune about full liberalisation and more growth being the solution to Europe's problems. He has not voiced the desire to make active use of the new provisions in the Amsterdam Treaty with regard to the environment or employment. Mr Prodi's future plans for the development of Europe also go too far in a federal direction. Amongst other things, he is seeking to extend European cooperation in the fields of defence and foreign affairs. His ambitions in the sphere of equal opportunities have unfortunately also been non-existent. Mr Prodi has not outlined any plans for greater equality between men and women either within the college of Commissioners or in the Directorates-General.
Romano Prodi's ambitions in the human and social sectors are therefore too slight to persuade me to vote in favour of his nomination.
At the time, I voted in favour of the appointment of Jacques Santer as President of the Commission, in the knowledge that he had been prime minister of a small country, like my own, but one that had been much less affected by extra-European immigration, by unemployment and by taxation. I warned him about accepting the best and the worst in terms of the heads of the various departments; unfortunately, the worst prevailed.
Mr Prodi's speech could not have been more disappointing. He talked to us for a long time about the Europe of money. He did not say a word about the Europe of people. He did not provide us with any hope that we might be able to put an end to the new world order imposed by the Yankees. There was no condemnation, or even regret, in relation to the unacceptable military attack against a European nation by a NATO that is blindly killing women and children.
I cannot in all conscience put my trust in a politician who has joined the camp of the enemies of Europe.
I abstained in the election of the President of the Commission, as I could not see how I could give my support to Mr Prodi. His appearance in the European Parliament was not enough to reassure me that he would be the right person to lead the Commission during the next five-year term. Mr Prodi's bottom line is the formation of a Federal Europe, which is difficult for me to accept.
Most worrying of all when Mr Prodi was here in Parliament were his ideas on employment, the regulation of the labour market and the public sector. He repeatedly stressed the need to deregulate the labour market and to increase the practice of bilateral agreements between employers and workers. He considered the public sector to be too large in scale and called for rationalisation and cost-cutting measures. Meanwhile, he had nothing more than pious messages of hope for increased employment.
Mr Prodi sets great store by a common defence policy for Europe. He failed to give adequate guarantees that non-aligned EU Member States would be able to remain outside the military alliance.
Nevertheless, I did not consider I could vote against his appointment, as that would mean a serious delay in appointing the new Commission. With the situation as it is, it is important that the new Commission should begin work as soon as possible.
Mr Prodi did not at first sight seem to have all the qualities required for a necessarily strong and active leadership of the European Union. Due to their style and beliefs, other people were better qualified to preside over the Commission. However, his experience in Italian politics, his acknowledged personal and political integrity and his capacity for establishing dialogue and unity are basic virtues which can breathe life into the European project.
Through his speeches in Parliament, he has gradually outlined his beliefs on Europe. These contain many positive aspects, particularly the desire to guarantee the independence of the Commission and to carry out a root-and-branch reform of its administrative practices. We would also highlight the importance which Mr Prodi has placed on Mediterranean policies, which he regards as being just as important as enlargement to include the countries of Central and Eastern Europe, his will to help make the European economy more dynamic and reduce unemployment and, essentially for us, the defence of economic and social cohesion. We note, however, that the social side was virtually totally absent from his speeches, which is worrying. Overall, there are reasons why we have high expectations of the new Commission President and this is why we are voting in favour of his appointment. We now hope that our expectations can be reinforced and that Mr Prodi can be the President the Commission needs following the period of weakness we have seen with Mr Santer.
The Portuguese Socialists support a strong Commission which is capable of mobilising the will of the European people and which respects these people and their legitimate interests, particularly in small countries such as Portugal. We also demand an independent Commission which, within the structure of the Community institutions, can contribute to achieving a balance between all the Member States, whether small or large and whether in the south or north of Europe.
I had decided to vote in favour of the appointment of Mr Prodi as President of the European Commission. I was satisfied with both the speed and efficiency with which the Council had taken its decision and with the standing in European terms of a man who, with great panache and know-how, had led a left-wing Italian Government under difficult conditions and had led Italy into EMU.
However, his speech yesterday worried me and I have now decided to abstain. Parliament, and in particular my group, the Socialist Group, has often highlighted the need to balance the economic and monetary pillar with a social pillar and a firm commitment to a political Europe.
What I listened to yesterday was a liberal credo that leads me to fear greatly that this new balance is not on the agenda of the next Commission. Moreover, my secular view of public life was shattered.
That is why I am abstaining. I hope that my fears will not be justified and, in any event, that the vigilance of the next Parliament and its commitment to a social Europe will ensure that they are unfounded.
We have voted against the appointment of Romano Prodi as President of the Commission for the following reasons.
Romano Prodi has indicated that he is in favour of the EU developing on federal lines into a kind of United States of Europe. He has repeatedly stressed the need for a common defence and hence the militarisation of the EU. In his address and in answers to questions, it is noticeable that he has often compared the EU to the USA, with a view to establishing a 'balance over the Atlantic'. We are opposed to the development of an 'EU state' and believe that European cooperation should, for the most part, be based on intergovernmental cooperation between independent nations.
The appointment of the President of the Commission and the Commission provides us with a good opportunity to carry out reforms which would reinforce democracy in Europe. The EU should have a modern administration and transparent legislation along the lines of the Nordic model. This would mean open Council meetings and public access to official records, whereby everyone would be entitled to examine public documents and records in all the EU institutions and to speak out freely, in other words to be able to inform the media and those outside the EU institutions about mistakes and wrong-doing in the administration.
Moreover, reforms to increase openness should be extended to the system of appointments in the EU institutions. An appointment should only be made following an application and on the basis of qualifications, not political patronage. All employees should be aware that proficiency and merit, not friendship and connections, are the requirements for being appointed.
The Commission should be decentralised in order to allow staff to exercise responsibility and authority. The concentration of responsibility in the hands of a minority should be broken. Staff reforms should be carried out in order to weed out EU privileges. It is indefensible that an employee in the EU earns three times as much for doing the same job as he or she would in a Member State, and enjoys diplomatic status with immunity from punishment and other fringe benefits.
The salary of the President of the Commission should also have been reduced before an appointment was made. Commissioners should receive the same salary as ministers in the country which they represent. Moving expenses should be paid on the basis of an estimate and not in the form of two months' additional salary of around SEK 360 000.
The EU should concentrate on the big issues, distinguish between what is trivial and what is important, and carry out genuine decentralising reforms which would result in matters that should not be dealt with at EU level being handed back to the Member States. All these reform proposals should be implemented, but no such promise has been given.
Our vision is one of free European people in a democratic and diverse Europe. We do not want a United States of Europe, but a Europe of nations.
After listening to Mr Prodi's speech before Parliament, we cannot have any doubts as to his desire to clean up and improve the functioning of the Commission, but equally, we do not have any doubts as to his desire to continue to build a liberal Europe where no consideration is given to the role of workers. He did not say a word about social dialogue, about public services or about the need to establish the core of fundamental social rights we require to prevent relocations through fiscal dumping. The fact that Mr Prodi was actually nominated by 11 Socialist or Social Democrat governments proves that the social Europe is not the priority and that the liberal approach has not been discarded.
Nonetheless, I am convinced that the rights of the people of Europe will only improve if we build a strong, political Europe based on the principle of secularism. To achieve this, we must reopen the divide between the right and the left, turn Parliament into a truly political body and stop looking for consensus, as the governments did when nominating Mr Prodi. That is why I am opposed to his nomination as head of the Commission.
I was foolish enough to believe that the future President of the Commission, Mr Romano Prodi, would send us an ambitious message to enable us to emerge from the institutional and political crisis that led to the resignation of the Commission, against the backdrop of the war in Kosovo.
Unfortunately, apart from some general statements and the promise of rigorous and transparent management, his speech gave me greater cause for concern than for anything else.
After Jacques Delors and the very liberal Commissioner, Mr Bangemann, he in turn is conforming to the myth of the overriding power of the Internet and information highways and is promising us paradise through the fact that 'we can bridge the gap between us and the United States'.
To respond to these global challenges, we must inevitably 'reform the welfare model' and 'review ... the rules governing labour markets and professional markets to lower the barriers preventing access and ... make the employment situation more responsive to economic growth'.
Naturally, as Mr Prodi goes on to tell us, this will only happen if we can 'make public administrations lighter of touch'. In spite of the first stinging failure of the MAI, Mr Prodi himself is taking up Commissioner Brittan's ideology: 'The EU should continue along the path of multilateral liberalisation within the World Trade Organisation. Our aim is to prevent all attempts at protectionism ...'. Following the example of the United States, will the future Commission look on our social and environmental clauses as protectionist? It is vital to include them in our trade mechanisms to ensure that globalisation is based on cooperation and solidarity with the poorest regions and countries.
But the final blow to a progressive European project is perhaps his idea of European culture: he seems to consider this in terms of the past and believes it to be our only heritage. For the future, he turns to 'the power of American culture', which 'in the broad sense and as expressed in symbolic form by the media is actually believed by some to be capable of acting as a single point of reference for a Europe in quest of its soul. There is nothing discreditable about such a supposition ...' In other words, just a few months before the WTO negotiations, Mr Prodi's Europe is surrendering before having even waged the political war.
The liberal European hymn sung by Romano Prodi is based on the flexibility and adaptability of work, mistrust of public services and allegiance to American culture.
As a result, I voted against his appointment as President of the Commission.
The European Parliament's endorsement of Mr Prodi as President of the Commission, which I was very happy to vote in favour of, opens up a new era for the European Union at what is a turning point for Europe and the world as a whole. In conjunction with the European elections on 13 June 1999, the European Union needs to confirm its unswerving dedication to the principles of democracy, solidarity, justice, transparency, stability and peace.
The people of Europe - of the 15 Member States and the applicant countries of Eastern Europe and Cyprus - hope and demand that the European Union becomes a real political and social union, with the required authority and validity to play a leading world role as we approach the millennium.
I voted to approve Mr Prodi's nomination, but with reservations.
The overriding priority of the incoming Commission President should be to ensure good management and financial control within the Commission. It should not be to increase European integration or to build a federal Europe. To coin a phrase, the European Union should do less, better.
Although I voted for Mr Prodi as President of the Commission, I do not accept the strongly federalist views regarding a common defence and a common system of taxation that were put forward by Mr Prodi in his policy statement. Sweden joined on the basis of intergovernmental cooperation, it did not join a federation. In my view, Mr Prodi does not represent traditional social democratic policy either, which I would have preferred.
Parliament can have no objection to the general content of the speech by Mr Prodi on his intentions. Nonetheless, some general ideas need to be explained in detail so as to avoid ambiguities in the institutions' interpretation of them. I fully agree that we need to define the political and administrative responsibilities of the European Commission. The Commission should review its files, where it would find questions and motions for resolutions that I tabled proposing that rules for legislative procedures and for administrative justice be drawn up in order to define responsibilities and provide our citizens with legal certainty. In the doctrinal tradition of national democracies, the responsibilities of the government and the administration are clearly defined.
Another fundamental issue is that of preserving the overall responsibility of the College of Commissioners. The individual responsibilities of the Commissioners can and must be defined, yet we must not entirely discard the principle of collective responsibility. To accept the individual condemnation of a Commissioner would mean the death of the independence of the European Commission. I have also on various occasions defended the need for the Commissioners to meticulously respect their ethical commitment to maintain the necessary independence from their governments. The Commissioners must oversee the EU's common interest; they must not use their post first and foremost to defend their country of origin. Nationalist statements by Commissioners should be dealt with by the President, who should ask them to leave the Commission. In the same way, the Commissioners' private offices must have a supranational structure, as I have maintained for years.
The Commission must also resist the destructive urge to try to represent the main political trend in the European Parliament, even though some prominent figures may promote it. This would disrupt the nature of the institutions. The European Parliament has no reason to support the European Commission because of its political stance. Compared to national parliaments, the great asset and advantage of the European Parliament is that we are all part of the opposition here. No political group is obliged to keep the Commission in office. The legislative arm must have complete freedom to monitor the executive arm. In addition to this, the Commission should not in any way relinquish its power to initiate legislation.
Mr Prodi, I am a committed federalist, and I have every confidence that your future activities will continue to enhance the unique nature of the EU institutions and prevent it from being interfered with.
Rothley report (A4-0267/99)
Madam President, obviously in this House we are parliamentarians and democrats. As a democrat I have to accept the result of the vote on the Rothley report even if I do not agree with it. As a parliamentarian I have to accept that we use procedures sometimes as a way of either promoting or shielding ourselves from particular votes.
I want to express my deep sense of disappointment that yesterday, at an early stage, when my group presented to other group presidents the possibility of trying to find a reasonable way forward, whereby the Council would meet tonight and then, tomorrow, we could decide on the issue in a more definitive way, some colleagues used procedures in this House to block that possibility.
I express in particular my grave disappointment at Amendment No 27 in the name of Mrs Green and Mr Cot, who removed Article 1 from the Rothley report and ipso facto removed from it the possibility of the Liberal amendment. That amendment genuinely sought to address many of the fears that Members had expressed as deficiencies in the Council's response. For example, it put MEPs on an equal footing with national parliamentary representatives in the matter of various allowances and expenses. It included clauses on the acquired rights, the so-called 'grandfather clause'. It included options for early retirement, which many Members said they wanted. It included the full protection of the acquired pension rights, the existing pension rights of Members, and other elements as well. In all of that it was a genuine attempt to recognise that the Rothley report simpliciter of last December clearly will not win unanimous approval of the Council; that the Council's text of last week clearly will not win the support of this House. And this via media which we sought to bring forward - and as democrats we have to accept the win or loss - was blown out of the water by a procedure which disgusts me.
Madam President, clearly, as Mr Cox has mentioned, the amendment tabled in my name on behalf of the Socialist Group was tabled by the Socialist Group. As the leader, I had my name on it, but for the record, I voted against it.
Madam President, I was not aware of that. I thank Mrs Green for that explanation. Personally, I had understood that was her position. I thank her for clarifying it. I still remain disgusted by the procedure but I would wish, at least, to place on the record my appreciation of what Mrs Green has just said.
Madam President, I should like to put on record my disgust as well at what has happened.
Madam President, the Group of Independents for a Europe of Nations did not agree with the draft uniform Statute for Members of the European Parliament adopted by our House on 3 December 1998. We believed at the time, and we still believe, that the Members of the European Parliament represent their respective nations and that they should continue to have the status of national representatives.
Since 3 December, the Council has examined Parliament's draft and has unfortunately approved its key principles. In its view, the Members of the European Parliament should from now on be paid out of the Community budget and not by their countries of origin. Moreover, they should pay income tax to the Communities, under the same conditions as those that apply to European officials. Only a temporary derogation is provided for to maintain the national system of taxation for those countries which request it explicitly.
This amended draft is equally unacceptable. It is totally incredible that the Members of the European Parliament might be paid by someone other than the people they represent. It is equally incredible that they might be subject to a tax system that is different from that of their fellow citizens, particularly if this is also a less severe tax system, as would be the case here. This reform is obviously designed to draw Members away from defending their people in order to encourage them to defend the supranational system that will support them.
It is somewhat difficult to understand the deep-rooted motives of the Council when it accepts a text that is so opposed to the interests of the Member States, unless it, too, agrees tacitly to the establishment of a European superstate. This interpretation unfortunately seems to be correct, as it is backed up by many other indications. Once again, we see that the governments are playing a double game and establishing - by indirect methods - a system that the people would not accept if they were consulted in full knowledge of the facts.
Madam President, I wish to make a personal statement. I voted against Mr Rothley's proposal because I am sorry we did not accept the Council document, which meant that we missed a major opportunity finally to obtain a statute at the end of this legislative term. You all know how difficult it will be to make progress on a statute during the new term. It will be wellnigh impossible. I fear that Parliament's action has merely relegated the Statute to a kind of shunting yard. I thought it was right for us finally to get some movement into the Statute, and the words 'equal pay for all' apply just as much to the Council; its members also do the same work but have different salaries. There are hundreds of journalists who do the same work for different pay.
I regarded the compromise as viable even if - which is not, of course, a good thing - it would have meant that Swedish, Danish and British Members were taxed under their national rules. But I got the impression that was not the issue at all; rather it was to go on relegating the Statute for Members to the shunting yard. I very much regretted that. That is why I voted against Mr Rothley's proposal and would have liked to vote for the Council proposal.
Madam President, like Mrs Breyer, I would like to say this is a missed opportunity. Although many people have expressed their disgust, I do not know how we are going to go back to the electorate and justify that basically things are remaining the same. The Liberal and Green amendment was deliberately sabotaged by people who do not want to see the system changed. Although I would have had major problems with the idea of an EU tax system - it is not something I could support - or that our salaries would be increased, we need to deal with the way in which expenses are dished out in this Parliament. What is wrong with having a system whereby you have to account for what you spend? We now have to go out in June to look for votes from the electorate. The one thing that everybody is focused on is how the repayment system works in this Parliament. We have to look for change. Today was a prime opportunity. We missed that because of political manoeuvring within Parliament. It is going to very difficult for us to justify our position. That is why I voted against the Rothley report. I would have had major problems with a salary increase or with the idea of an EU-wide tax system. That is the thin edge of the wedge. I do not agree with a harmonised tax system or with - as Mr Berthu said - many of the harmonisations that are going on within the EU.
I voted against Prodi basically because he is a complete federalist and also in favour of the militarising of the EU which I do not approve of. That is why I had to vote against him.
Madam President, I do not normally give explanations of vote but on this occasion I shall, because this may have been one of the last actions in this present Parliament, and I want to avoid any possible misunderstanding about what is perhaps an ambiguous vote. I did vote against the Rothley report because I take the view that, with all its faults, we should have accepted the proposed Statute for Members that came from the Council.
I take that view with some regret because Mr Rothley is a very distinguished Member of this Parliament who has contributed a great deal to its work. In general I am always very sympathetic to the idea that Parliament should defend its rights and its position vis-à-vis other institutions. But on this occasion, particularly in view of the coming election, I took the view that it was better for us to get this matter behind us. I have always taken the view that Parliament must rigorously and ruthlessly defend its constitutional and legal rights. When, however, it is a question of its own personal rights, the rights of its Members - particularly the financial rights of its Members - Parliament would be well advised to tread more softly. There is a difference between the two. If I had to be asked what Parliament needs, I do not think it is more formal powers, I think it is to come closer to the minds, hearts and spirits of the electorate. I am afraid the postponement of the Statute may stand in the way of that.
I know that you, Madam President, have a different view. I am sorry, on this last occasion, to have to differ. I have always had great respect, both political and personal, for you. But unlike many who voted against the Rothley report I did so because I believe the European Parliament should be more powerful, more influential, should play a larger role in the European Union. It was my view that by voting against the Rothley report I could serve that political goal.
Madam President, as far as procedure is concerned, I would like to inform Mr Cox and Mrs Green - although they have left - that on 3 December, I had tabled an amendment similar to the global amendments, which have been the subject of long debate, and that that amendment had been declared inadmissible at the time, perhaps because I had tabled it.
On a personal note, regarding the Rothley report, I would like to say that the truth has been revealed. The majority of Members of this House - 376 Members - have shown that in actual fact they did not want the system for reimbursing travel expenses to be changed. That is what is at issue here.
The resolution adopted on 3 December stated that thanks to the Treaty of Amsterdam, for the first time in its history the European Parliament was in a position to adopt itself a single statute for Members, and that this statute should enter into force as soon as the ratification of the Treaty of Amsterdam provided a legal basis for its adoption. This gave the impression that we were prepared to adopt a statute.
However, given the rejection today of our Amendment No 18, which stated that we would do our utmost to ensure that this statute entered into force at the beginning of the next parliamentary term, Parliament is showing its true colours, and on the very day and in the very week when a new system for the reimbursement of travel expenses is being adopted, a system which is supposedly based on expenses actually incurred but is actually somewhat similar to a lump-sum system.
That is why we voted against the Rothley report. Parliament does not want to be open and transparent about the way in which its Members are paid, and that is particularly scandalous in terms of public opinion.
The current system of reimbursement is absurd, particularly with regard to travel expenses. We need to bring about a change and find a solution in order to deal with the absurdity of the situation, but also because there are other important issues, besides the salaries of its own Members, which the European Parliament ought to be concentrating on.
We support the compromise which the Council reached in April. We should like to have a uniform statute giving all Members the same salary, but with the possibility of taxation at national level.
The Danish Social Democrats support the Council's amended draft Statute for Members, because the European Parliament needs to put its own house in order before the elections. It is not possible to wait and negotiate with the Council. We have endorsed a proposed compromise which brings us slightly nearer to our objective, in the hope of at least avoiding the whole matter being rejected outright.
The European Parliamentary Labour Party has pushed for reform of all the EU's institutions. We have pressed for more transparency in the Council. We have been at the forefront of the work to ensure openness and better management in the Commission and we now come to put our own house - Parliament - in order.
The EPLP has consistently campaigned for a coherent and transparent system in which MEPs could operate.
We have voted this morning to try to ensure that concrete measures are put in place as quickly as possible.
We have been at the forefront of reform and believe that we have to reach a conclusion on this matter and start the new mandate with a statute in place. We have pressed for a transparent system of payments for travel expenses, an equal salary for MEPs from all countries, and a proper method of direct payments for staff.
The Council has said that it will look at the detail of implementation of the Statute alongside Parliament and we look forward to playing an active role in those further negotiations over the new few weeks.
I abstained from all the votes because I will be leaving the European Parliament and do not wish to decide on the Statute for future Members.
The Portuguese Socialist Members voted against the motion for a resolution approved today in the European Parliament because this motion prevents the entry into force of the Statute for Members proposed by the Council of Ministers which represents an important reinforcement of Parliament's credibility.
The continuation of the current set of rules postpones a long-standing desire of the European Parliament to finally achieve the principle of equality between all Members. The new Statute was characterised by strictness and transparency in the rights and duties of all the Members and would have done away, once and for all, with the vagaries and speculation which are the preferred recourse of all those who thereby aim to undermine the value of political action.
The European Parliament has missed an unparalleled opportunity to resolve an issue which is fundamental to its good image and dignity, especially at a time when transparency and efficiency in the workings of all the Community institutions are being discussed and demanded in Europe.
The outcome of today's vote, which saw a majority of our House give its support to the Rothley report, is a defeat as far as we are concerned. This majority, which invoked all sorts of legal arguments, was concerned first and foremost with maintaining our salaries and privileges at all costs. For a long time, a majority in this Parliament has been hiding behind the lack of initiative from the Council in this matter in order to excuse its unwillingness to conclude a statute for Members of the European Parliament.
After several years of work, a proposal had been drawn up that was, in general, satisfactory, and the Council had indicated that it was willing to negotiate with Parliament, following the result of today's vote, with a view to finding a compromise.
The response of the majority in this House today does not match up to its commitments to its own voters or to the expectations of public opinion. Following the Commission's resignation and the problems of fraud and poor financial management, how can the majority in this Parliament justify the fact that our House is incapable of reforming anything that affects our allowances and the financial management of our institution?
My group is going to continue fighting the battle we began a long time ago. But each of our colleagues who voted in favour of the Rothley report will have to shoulder their responsibilities in terms of public opinion and the postponement of the uniform Statute for Members of the European Parliament.
The vicissitudes surrounding the establishment of a statute for Members of the European Parliament have been many and complex. As the only Swedish member of the committee, I was closely involved, over a six-month period, in following and contributing to the discussions, in particular through the tabling of an amendment reflecting the Greens' viewpoint. This expressed our opposition to the detachment of MEPs from their own voters and Member States by such things as the introduction of EU salaries, EU taxes, EU pensions and so on. I do not think, therefore, that it is desirable to have a statute which regulates these matters.
However, we need to tackle the excessively generous allowances, for example those covering travel and office expenses, and to introduce a system whereby only the costs actually incurred are reimbursed. Under the Rules of Procedure, this can be done at any time and without the introduction of a statute. It is therefore unacceptable that Parliament has hitherto done nothing about it, since it would have been a simple matter - had the will existed. In view of these considerations, I voted against the report.
We are absolutely convinced that Members of the European Parliament are elected by the people of the Member States to represent the voters' interest in the EU. The remuneration and taxation of MEPs is therefore a national affair. We are consequently opposed to a uniform European statute on Members' remuneration. We advocate that the current remuneration and reimbursement system should be discontinued, since it means that Members of this Parliament are paid large sums in expenses which have not been incurred. It is therefore necessary to establish a new system of remuneration and reimbursement, whereby the reimbursement of expenses must be accompanied by a bill, and payment is dependent on the Member signing a declaration that the expenses have actually been incurred in connection with the exercise of their mandate.
On 26 April 1999, the Council drew up a draft Statute based on the European Parliament's text. In this draft, the Council sets out a series of proposals regarding the Statute, stating amongst other things that the payment of reimbursements will be based on vouchers, and proposals are also made regarding the establishment of conditions of employment for assistants. We believe that the Council's text is a distinct improvement on the European Parliament's draft Statute, which was adopted on 3 December 1998. We shall therefore support those parts of the draft which tighten up the current arrangements for reimbursement and lay down proper conditions of employment for assistants. We wish to emphasise, however, that Members' salaries must be taxed at national level, and the revenues must therefore go to the Member States. We are opposed to an EU tax system, and we therefore cannot support the Council's 'should' clause in Article 8(6), which states that the revenues should be paid back into the EU's budget.
We believe that the adoption of the Statute is yet another step towards a United States of Europe, with the European Parliament as a co-legislator. Mr Rothley's draft report shows this quite plainly, and it is a clear example of how far removed the European Parliament has become from the interests of the people. The only reason why we can support parts of the draft for the new Statute is that we believe that it is a vital step towards remedying the European Parliament's long-standing squandering of our taxpayers' money.
The Treaty of Amsterdam provides for a statute for Members of the European Parliament. Article 190(5) of the Treaty establishing the European Community gives Parliament the power to 'lay down' this statute.
Some of our Spanish, Portuguese and other colleagues are in favour of this, not only for ideological reasons, but also perhaps for the sake of convenience. In fact, on the basis of national statutes, there was discrimination between the German Members, whose thriving economy allowed them to receive substantial allowances, and our Portuguese colleagues, whose moderate economy meant that they only received moderate allowances.
The Members of the National Front in the European Parliament are opposed to this European Statute for legal reasons which serve to nullify it.
Members of the Parliament in Strasbourg are, in fact, the representatives of 15 different nations; they are not the elected representatives of a European nation. They represent the 15 national sovereignties and not a European sovereignty. Furthermore, the European Parliament's legal basis originates in an international treaty and not in an internal legislative text. It is an intergovernmental institution and organisation, not an institution that is based on a constitution.
Our legal status is therefore international rather than constitutional. That is why the Statute for Members is a political strike against the legal texts on which Parliament is based. It is the first element of a European federal constitution and it is being introduced in a surreptitious and clandestine manner. And that is the last straw as far as a parliament is concerned. A parliament represents the people. Yet here the European Parliament is progressively imposing on them a federal constitution within its powers while the people's backs are turned.
This is all the more serious since if national Members were paid out of the European budget from now on and paid taxes into that budget, they would no longer have any financial or fiscal links with their people. How then would the Members of the European Parliament be able to represent their country of origin when their links with it are being gradually weakened?
Today we have the Statute for Members of the European Parliament, we already have the European currency, and tomorrow it will be the European state.
We voted in favour of the amendment by the Liberal Group with regard to Parliament's system of pay and expenses, as it was the only way to bring into effect a reform that has taken a long time to prepare, and one that many had called for. We do not believe the matter can be postponed any longer, but feel that this vital reform should be introduced before the start of the new Parliament.
We believe that the central issues of the reform are the standardisation of pay for Members, national taxation and bona fide travel expenses.
From the very beginning I have asked for a special travel card to be introduced, like the one used in the Swedish Parliament. As parliamentarians, we should be reimbursed the travel costs actually incurred.
We need to establish a statute for Members of the European Parliament in order to change the unsatisfactory system which exists at present. A basic requirement, which the Swedish Government has also pressed for in the Council, is that national tax should be deducted instead of EU tax. I share that view. I have stated on many occasions that, in my opinion, our salaries should be the same as those of Swedish Members of Parliament.
We now need to come up with a proposal without delay.
The Conservative and Socialist groups in Parliament, through their action today, have jeopardised the credibility of the European Parliament by rejecting the proposal for a Members' statute put forward by the Liberal Group. Legal chicanery and trickery have played a significant part in this.
Had the Liberal Group's proposal been approved, we should have been able to go to the polls with our flag flying high and showing that we had not only cleaned up the European Commission, but inside our own house as well. The Liberal Group's proposal was a realistic one, and would have made it possible to reach an agreement with the Council of Ministers before Parliament rose for the elections.
The political groups which backed the rejection of the proposals from both the Liberal Group and the Council of Ministers are responsible for the fact that we have got nowhere with reform. Instead, we are left with a dubious proposal on travel expenses.
In the course of our work, the Liberals have consistently pressed for an accelerated timetable of reforms. The fact that some groups, so close to the finishing post, have been intransigent and in no hurry for reform, also leaves one feeling bitter.
The draft Statute contains many worthwhile points: a uniform salary, but with the possibility of imposing national tax in those countries which wish to do so; clear rules governing the declaration of Members' interests; and transparency in expenses and travel allowances, on the basis of actual costs. The European Parliament would also have been able to reinforce its legitimacy by not having the sole right of approval of its own salaries, like other parliaments.
I abstained from voting on the Rothley report because I feel that this is not the time to approve this statute, as so many wanted. The lists of candidates are now ready and the rules would have been changed without the potential new Members being able to participate in the vote. However, I consider that it will be imperative to approve the Statute for Members of the European Parliament as soon as possible after Parliament reopens in July.
I voted against the resolution on the Statute for Members of Parliament. My fundamental reason for doing so is perfectly simple. As a Member of the European Parliament I am fed up with being constantly criticised and attacked about our allowances, travel expenses and other such matters.
The Statute on which the Council has reached a compromise is not perfect and I understand the Members who criticise it. For me, however, these shortcomings are far outweighed by my desire to be able to begin the next parliamentary term with a totally clean slate and with the prospect of no longer having to devote our time to decisions about our own statute.
This is why I was prepared to adopt the Council's text. Furthermore, it is a law of physics that when the pendulum swings too far to one side, it then swings back further in the opposite direction. Dignity also means working on credibility.
Kuhn report (A4-0224/99)
Madam President, naturally we fought for the Kuhn report. We would have liked to see the guarantee extended for up to five years; that would have meant that the principle of sustainability was finally also introduced de facto . It would have meant that producers would have tried to produce long-life products. What I very much regret about the compromise is the fact that when the directives are implemented it will now be possible for the Member States to introduce a two-month complaint period. And I will be calling on the German Government not to make use of this; indeed it has already announced that. It would be a bitter setback for consumer protection. For how can it be that someone from France, for instance, goes shopping in Germany, relies on a two-year guarantee but then finds that because he bought the goods in Germany he should have lodged a complaint within two months?
I do not believe that is what we were aiming at with this report. Indeed Mrs Kuhn is just as sorry about this provision. Yet the report is a small step in the right direction. I only hope that many Member States will not make use of the possibility that has now been established of a two-month complaint period. If they do not, the report will be a step in the right direction because it will mean that consumers can have the guarantee extended to two years. I believe it is very positive that we have also managed for the first time to establish a one-year guarantee for second-hand goods; that is a step towards greater sustainability and greater consumer protection. However, I hope that also means that we do not apply this two-month complaint period, because in the case of many goods defects are only found after two months have elapsed. Then consumers would get little out of this two-year guarantee. So I can only appeal for this not to be applied.
I do not support the common position on this directive. I believe that a directive on the subject can be justified if it brings real benefits to consumers who buy goods across borders - but this directive does not do so.
I believe that the directive fails to deal satisfactorily with the situation where a consumer buys goods in one country, then goes home and finds that they are defective. In that situation he or she still has to return them to the place where the original purchase took place in order to obtain a refund, repair etc. It would have been far better - and have brought real benefits to consumers - if the consumer had the right to negotiate such compensation/repair etc with a representative of the company - where one exists - in his country of residence. As it is, the directive deals with this problem only through the hope, expressed in preamble 13, that producers of consumer goods marketed in several Member States will attach contact addresses in those states; there is also the prospect of future revision of the directive held out in preamble 20. The directive may well therefore raise hopes of cross-border consumer rights that it does not fulfil.
Another problem with the directive is the way that it deals with second-hand goods. Article 1, paragraph 3, allows Member States to exempt second-hand goods sold at auction where consumers have the opportunity of attending the sale in person. But preamble paragraph 16 is very confusing: it says that the nature of second-hand goods makes it generally impossible to replace them, so that the consumer's right of replacement is generally not available for these goods. It goes on to say that for such goods Member States 'may enable the parties to agree to a shortened period of liability', that is shorter than 2 years.
I take this to mean that second-hand goods, except those sold at auction, are covered by the directive, and that some form of consumer guarantee will have to apply to them although Member States may make it last for less than 2 years. I wonder whether the Council has appreciated the impact of this on the second-hand market? What haggles will now take place over the 'shortened period of liability'? Will this kind of haggle add a new dimension to car boot sales (which are not auctions) with lawyers setting up their tables at such sales in order to resolve disputes? If the consumer's right to repair etc is not 'generally available' in relation to second-hand goods, will each Member State specify where it is available? If so, we will see 15 different systems springing up.
I await these developments with interest, but cannot give the directive my support as it stands and have therefore abstained in the final vote approving the text.
I will be voting today in favour of greater rights for consumers across the European Union. One of the major achievements of the European Union has been the creation of a single market in Europe encompassing over 370 million people. As a result, businesses, employees and consumers from my own constituency in the North West benefit from a market over eight times larger than the UK alone. A bigger market generates more business and more business generates more jobs.
Consumers benefit from more choice and more price competition. However, I want to ensure that when my constituents take advantage of the single market and buy abroad, they enjoy the same level of consumer protection as they have in Britain. I want them to have the same right to repair, replacement, reduction or refund in Milan as they have in Manchester. In short, I want to make cross-border shoppers contented border shoppers.
The Labour Government has long been committed to more information for consumers, so that they can make informed choices about the products they buy, and the right to redress in case anything goes wrong. Under the British presidency, for example, we pushed through a long-awaited agreement on consumer guarantees establishing rights for consumers when they buy goods anywhere in the single market. This is in stark contrast to the Tories, who, during the BSE crisis, brought the EU to a halt rather than provide proper protection for consumers.
Oomen-Ruijten report (A4-0190/99)
Distance marketing of financial services via the Internet, fax and telephone is on the increase. The Commission has submitted a proposal to improve consumer protection in relation to this distance marketing.
The Commission's proposal lays down firm rules from which the Member States will not be able to depart. A substantial minority in the committee supported this line. However, it would be disastrous for Sweden and other Member States. It would mean that higher standards of consumer protection could not be retained. Instead, the proposal should be based on minimum standards that would allow the Member States to retain stricter rules and to tighten up the rules if they wished to do so.
Sandbæk report (A4-0225/99)
Here the Green Group is of course very pleased that we have now managed to make pesticide-free foods for babies and young children a binding requirement throughout the European Union. That is not just a great success for consumer protection but also a major contribution towards a more ecological agricultural policy. Of course it was also a major success on balance for our group, since the Greens' amendment was the only one to obtain an absolute majority and therefore led the Commission as also the Council to shift their position. The decision to establish the precautionary principle here is groundbreaking and in our view it would now be sensible to extend it to cover schoolchildren and young people. It also means that we have to radically rethink the concept of the average individual, for this principle is based on the assumption that harmful substances are measured against an average human being weighing 80 kg. That certainly cannot protect the health of children, the frail and the old.
We are particularly glad that we have now managed for the first time to lay down the highest standard in the European Union in a binding way for all EU Member States, namely the zero detectability level, which de facto means organic farming, as laid down in Germany. We have shown that we do not have to dumb down harmonisation to the lowest common denominator but that it is quite possible to set a binding highest standard for all the EU Member States. We must take particular care of the youngest members of society. Here we have managed to establish the precautionary principle and we hope this will prove possible in other areas too. I see on my right my colleague Mrs Irene Soltwedel-Schäfer, who was visited on this very day by people affected by the BSE scandal. I can only urge that if we make the precautionary principle a binding one - as we have managed here - we should also take it as our yardstick in many other areas.
EU/US trade disputes
Madam President, the World Trade Organisation has set 13 May as the deadline for Europeans to lift the embargo they have imposed on imports of American meat that has been treated with hormones, and particularly BST.
The Group of Independents for a Europe of Nations urges the European leaders to maintain this embargo on BST. This hormone is produced from genetically modified bacteria; it certainly has a damaging effect on the health of cattle and very probably also on the health of humans who consume the meat. We must apply the precautionary principle here, just as we should apply it to all the genetically modified organisms whose import into Europe has unwisely been authorised by the Commission.
But we must go even further. We must determine where the responsibilities lie in the present context and put forward proposals to correct the situation. It is important to note that the rules of international trade that are applied by the WTO and that prevent us from making proper use of the precautionary principle were ratified in the agreements concluded at the Uruguay Round by Europeans themselves; they were led astray by poor advisers, such as the European Commission, which undoubtedly was overly influenced by foreign interests.
That must be corrected first and foremost by way of institutional reform and at the next international negotiations. But I was truly alarmed by the fact that during the debate on Monday evening, Commissioner Brittan did not show any sign of regret and indicated that he considers the laws of free trade to be almost like divine laws, superior to all. What is even more alarming is that the President-designate of the next Commission, Romano Prodi, stated yesterday morning in this Hemicycle that the next international negotiations should open, and I quote, 'a further round of liberalisation'. These people have not really understood anything. With them, we are heading towards a catastrophe. Instead, what we need to do now is to establish in international trade the free choice of the people and the primacy of national sovereignty, as expressed in a democratic manner.
Madam President, of course we too are pleased that the EU has spoken out quite clearly in favour of maintaining the ban on hormone-treated meat. I personally find it most regrettable that the Commission commissioned this study so late. We have known for years that there is at least one hormone that is suspected of being carcinogenic and that the other hormones have particularly adverse effects on young people during puberty. We know, and that is the crucial point, that consumers do not want hormone-treated meat. Consumers want healthy, natural food. That is why this is a very positive decision, for it would have been a retrograde step to have simply introduced labelling, as we have sadly done in the case of novel foods even though the consumers have objected to genetically modified foods.
The Commission is also planning to extend the moratorium on genetically manufactured bovine growth hormones. Here too it would be high time to issue a ban, as Canada has already done. All the studies conducted by the Scientific Committee show the dangerous and explosive effects of treating animals with hormones. There are many other indications to support these findings and we must also finally get away from the situation where the WTO only addresses the question of residues, for when they decide to buy goods, consumers also have the right to object to a certain kind of production. So it is most welcome that the Commission has taken this decision; however, we should have already indicated the health hazards much more clearly and plainly in the past.
Madam President, let me first say how happy I am to be able to give an explanation of vote during your last part-session as president. I was most impressed by the strength of feeling Parliament has expressed towards you. What also pleases me is the fact that this House has demanded unanimously by 525 votes - which is indeed rare - for the ban on hormone-treated meat to be maintained. We in the Committee on Agriculture have succeeded in turning a proposal that tended towards giving preference to labelling into maintenance of the ban instead.
Now the scientific findings have confirmed our fears. The outcome of the decision by 525 votes will impress the Council and make it now maintain this ban on hormone-treated meat and resume the discussions in the WTO panel, so as to make it clear that we are not in the mood to burden our people with this highly dangerous hormone-treated meat. Many thanks and I wish you all the best!
Thank you for those kind words, Mr Graefe zu Baringdorf.
In recent years we have noted that the succession of World Trade Organisation positions on matters involving trade in agricultural and food products has strangely coincided with the interests and pressure of the United States.
In the cases of hormone-treated meat and the sale of seeds produced genetically - known as genetically modified organisms or GMOs - the European Union is not being allowed to respect the concerns of its consumers. Clearly this type of argument is sometimes used to conceal protectionist commercial practices. However, this is not the case with the European Union at this juncture given that BSE has severely shaken consumer confidence. This means that the European authorities are taking precautions to respect these concerns, which are more profound in Europe than in other parts of the world.
Indications exist of the harmful effects on health of consuming hormone-treated meat, together with suspicions that some scientific results are being concealed from European decision-makers. The EU must therefore remain firm in its position that all scientific data must be provided.
The insensitivity of the WTO in this respect confirms to us that the WTO rules on sanitary and phytosanitary protection (SPS Agreement) do not serve this purpose and must be amended at the next round of negotiations.
In the case of bananas, the EU is not being permitted to grant a trade concession to small countries which used to be its colonies - the ACP countries - where bananas represent the mainstay of their economies. This is particularly serious as this EU policy is included in the spirit of the Lomé Agreements which date from 1963 and which therefore significantly predate the current Multilateral Trade Agreement resulting from the Marrakesh Agreement of 1994. What is this all about? Is it because the US is a banana producer? Of course not. It is simply because the US wants to defend its companies which have a monopoly over the banana trade with their dollar bananas and which are in competition with the ACP countries.
Furthermore, if the WTO were to force the EU into completely liberalising the banana trade, there is absolutely no doubt that sooner or later the support system for Community banana producers would come to an end.
I would call on the Commission to remain firm in defence of our interests and not to be afraid to stand up to international pressures. It must take due note of all these cases in order to take the necessary precautions in the next round of WTO negotiations.
Ladies and gentlemen, we got the EU Commission's first scientific findings on hormone-treated meat in the USA 'just in time'. Now we have it in black and white. The hormones used on bovine animals are extremely harmful to man, especially to children. There is open talk of carcinogenic effects, of premature puberty, of immunological damage.
Our only answer to that must be to maintain the ban on hormone-treated meat from the USA. Any further speculation about labelling, about compensation payments, any ideas about coming to an arrangement with the WTO rules, are simply obsolete.
That is also the answer I expected from Sir Leon Brittan. But I found that he did not utter a single plain word on the subject of hormones in his statement. And his view that this is primarily a legal and economic question rather than one of public health is quite outrageous and irresponsible.
On the contrary, the legal situation is clear, as are the economic interests. And in the interest of public health we should really call on the US Government to introduce a ban on hormone-treated meat in the USA.
After bananas, hormone-treated meat is the second source of major dispute between the USA and the EU. In the case of bananas too I emphatically ask for an end to the surrender to free-marketeering. We must not just give in on bananas simply so as not to annoy the US Administration. We cannot take yet another step back from our development policy principles.
We must use the need to change our common organisation of the banana market in order to give special support to a means of production that is socially, ecologically and developmentally friendly - in every possible area. During the coming WTO round these reforms, including the reform of the GATT which is also implicated in the banana dispute, must come at the top of the agenda.
But we must not just wait for the outcome of that round. Here and now we must continue the EU panel against the USA's extra-territorial legislation, against Section 301, and under no circumstances must we break it off. And we must take vigorous steps against the measures taken by the USA, which has de facto been imposing punitive tariffs since 3 March even though the panel's ruling did not come until much later.
It is the Commission's task here not to protect free trade but to protect those who suffer in the name of free trade.
We Greens hope that you will support the amendments to that effect that we tabled to the compromise resolution, so that we can vote for the compromise.
Europe must be firm with the United States in the context of the transatlantic partnership. We must break away from the current thinking behind the liberalisation of trade, which does not give any consideration to social or environmental rules. We must also block the political, economic and monetary hegemony of the US, which is actually imposing the interests of American companies as if they are in the general interest.
The issue of hormone-treated meat proves that health and consumer protection requirements are not being taken into account and that the precautionary principle holds little sway in the face of prevailing economic interests. Europe must continue to uphold its ban. Furthermore, the dispute over aircraft noise is evidence of their refusal to take account of our higher environmental standards.
The social aspect is less evident in the trade disputes. Yet unfortunately, the dominant logic today of opening up the markets, where social and environmental rules are disregarded, is systematically damaging this social aspect.
The banana issue reveals that the interests of multinational firms are a thousand times more important than the development of nations; the market is prevailing over the solidarity that needs to be developed within a political community.
It is also evident that the US agricultural trusts are making enormous profits by growing bananas in Latin America, while the people in those countries are not seeing any improvement in their situation.
The time has come to base the necessary international trade and liberalisation of the markets on new principles and a framework other than that decreed by the WTO, the GATT or the new transatlantic partnership.
The three disputes the European Union is currently involved in with the United States in relation to the World Trade Organisation involve the banana sector, hormone-treated meat and aircraft noise during takeoff and landing.
Although these three disputes only relate to a small percentage of the trade between the United States and the European Union, they are very good examples of its economic, political and social consequences.
In fact, as far as the banana dispute is concerned, the Member States of the European Union are losing their ability to conduct a specific and privileged policy towards certain developing countries with which we had historical links, all in the name of liberalism and the globalisation of trade. This has very significant social repercussions in some of those countries: the Member States of the European Union are following the WTO and progressively losing their sphere of influence, particularly in terms of the African continent. This is to the benefit of South America, whose agricultural resources are exploited or developed mainly by companies dominated by American capital.
As far as the marketing of hormone-treated meat is concerned, there are undoubtedly repercussions that we can determine in terms of imbalances of production in an agricultural sector which, following the BSE crisis, has a structural surplus and has become much weaker. However, the consumption of hormone-treated meat clearly has significant effects on human health, although we are not aware of their full extent. We know, for instance, that the consumption of hormone-treated meat is damaging to the development of adolescents during puberty. The World Trade Organisation, whose rules were negotiated by the Commission and imposed on the Member States, scorns the precautionary principle and the principle of health and safety that each Member State must be able to preserve in order to protect the health of its people.
These two examples prove that the GATT agreements that led to the World Trade Organisation harm the interests of the people of the Member States of the European Union. I am calling for a complete reorganisation of the way in which the WTO operates, and this should take place in the context of the new round of negotiations due to begin at the end of the year. We must establish the principle of fair trade between the European Union and third countries and restore the precautionary principle. After the dispute over hormone-treated meat, we all know that the United States will attack the European Union over genetically modified organisms.
Spencer report (A4-0242/99)
Madam President, I voted against the Spencer report on the common foreign and security policy. It is just further evidence of the tendency towards militarising the European Union. This report talks about supporting the Franco-British Declaration at St. Malo and also of the speedy integration of the Western European Union into the EU. It is quite clear the Western European Union is a military alliance. It believes in nuclear weapons and is committed to the nuclear deterrent. You would think that at the end of the 20th century we should be trying to get rid of these military blocs because they are not relevant, as far as I can see. We are breathing new life into the Western European Union, which should have actually been defunct last year.
In my own country we have been reassured over and over again that the European Union is not being militarised, yet many reports which have gone through this Parliament in the five years I have been here clearly indicate that is the direction it is going in. I do not believe that any kind of militarising of the EU is in the interests of the people at large, either within Europe or within the world as a whole. We are only setting up a new military bloc, which I do not believe is a good idea. Governments throughout the EU should be honest with their electorate, especially in neutral countries like my own, and say: 'This is really what is going on here. Are you in favour of it or are you against it?' It is quite clear that if something is not done now, at this stage, we are going to have a defence aspect to the EU. Helmut Kohl said he believed that at the end of the line to European Union lay a European army and European police force. The public has not been told this. It should be. I am fundamentally opposed to any kind of European army or European police force or to a European defence identity within the EU.
The CFSP, which was first launched by the Maastricht Treaty, has found it hard to make its mark. For too long, it was practically nonexistent and Europe has looked like a political dwarf in the international arena by adopting minimalist positions.
Mr Spencer's reports show that the European Union is beginning to assert itself as a political power, and they clearly express the European Parliament's desire to contribute in this area.
Although the European Union's political action is obviously still inadequate - and this is particularly evident in terms of security and defence - we must qualify this statement in light of the recent events in Kosovo. The European Union has shown that it can take initiatives, for example by organising the Rambouillet Conference. It can make its voice heard and is not playing a supporting role to the United States.
The Treaty of Amsterdam will enable us to give fresh impetus to the CFSP. The appointment of a High Representative for the CFSP will render this policy more visible and more effective. I support the rapporteur's suggestion that we should organise a hearing within the Committee on Foreign Affairs before this High Representative takes up office.
Moreover, the new instrument of common strategies allows us to provide the CFSP with fundamental guidelines. The General Affairs Council should adopt such a strategy with regard to the Russian Federation and submit it to the Cologne European Council. I am completely in favour of this timetable, and because this issue is so urgent, we must not postpone its adoption. The crisis the Russian Federation is currently experiencing, in institutional terms and also in economic and social terms, means that there can be no delays. The events in Kosovo should spur us on to establish intensive dialogue with the Russian Federation. It plays an essential role in the European defence structure, and this is a key element for stability in the continent of Europe.
The European Parliament should be consulted on the content of this strategy. Since this is not provided for in the Treaty on European Union, I hope, like the rapporteur, that an interinstitutional agreement will be drawn up to provide for this consultation. I share his indignation as regards the assessment of Parliament's powers in this matter. The amendments introduced by the Treaty of Amsterdam do not change anything in that respect: with the exception of the financing of the CFSP, Parliament's role is confined to information and consultation. The presidency failed to present in time to Parliament its annual report on the main aspects and basic choices of the CFSP. That is sufficient evidence that there is no desire to involve Parliament in this policy.
The EU's common foreign and security policy has been wrecked: the United Kingdom and the USA have followed their own line more than once over Iraq, and the EU has been unable to resolve the conflicts in Bosnia, Kosovo and Turkey (over Kurdistan). The EU should tone down its common foreign and security policy and instead concentrate all its energies on preventing conflict in the EU and the neighbouring regions. The CFSP should never have been established. It is misguided. The EU is not a state, and should not become one.
In my view, the EU should be built on intergovernmental cooperation. Such cooperation excludes a common defence. Consequently, there should be cross-border cooperation to prevent conflicts.
Conflicts are something that humankind will have to live with - the problem is how to deal with them. Conflicts have their origins in social, ethnic and religious differences; they cannot be resolved by military power, but call for political, economic and diplomatic means instead.
Security can only be achieved through cooperation; everyone should enjoy the same security, which should be based on principles of equality and justice. Cooperation, openness and disarmament give us greater security, but real security must also include security from the threat of hunger, disease and oppression.
Spencer report (A4-0219/99)
This report contains many good intentions and for that reason it deserves our support. However, its purpose seems somewhat pathetic.
The following symbolic passage is sufficient proof of this: 'The common strategy towards Russia is being considered against a political backdrop that has changed with NATO's military action against the Yugoslav Federation. There is also the question of the United States Congress's decision to develop under certain conditions an anti-missile defence system that, from the Russian point of view, challenges the ABM Treaty'.
What does our rapporteur have to say in the face of these two harmful actions by the United States? As far as he is concerned, 'all these developments support the case for intensive dialogue between the European Union and the Russian Federation'. So on the American side, we have actions. And on the European side, we have words. There could be no clearer proof of Europe's powerlessness in the face of the American superpower.
The United States benefited so much from the division of Europe after 1945 that it seems to be doing its utmost to create the conditions for a new division, this time between Western Europe on the one hand, and Orthodox Europe on the other. There have been countless hostile acts against the Orthodox civilisation in Europe - contempt, accusations of chauvinism, total ignorance of a different culture - and the bombing of Serbia is symptomatic of this attitude. The aim is to create a new division within Europe that we would not be able to deal with in any other way. The countries of Europe must reject this logic, with the mutual support and cooperation of the Russian Federation, in the interests of peace and prosperity for all.
We abstained in the final vote on this report. We support the line that all the EU Member States should develop and reinforce their political and economic relations with the Russian Federation, since development in Russia is important for Europe as a whole. Contributing to the improvement of democracy in Russia is central to such a strategy. However, we believe that the neo-liberal policies encouraged by the West have played a part in creating serious social problems in Russia, such as unemployment and increasing class conflict. The fostering of relations with Russia should therefore be based on a policy which helps to strengthen democracy and reduce social inequality in that country.
The main theme underlying this report is that the EU should strengthen the common foreign and security policy, something we are opposed to. In our view, such a development would amongst other things lead to the non-aligned countries - such as Sweden - becoming more dependent and having fewer opportunities to act autonomously, which would be a drawback in terms of common security in Europe and the rest of the world.
On the basis of the above arguments, we decided to abstain in the final vote.
Müller report (A4-0227/99)
Mrs Müller has drawn up an excellent report on the budget estimates for 2000. We are happy to adopt many of its recommendations and therefore voted in favour of it. The rapporteur is right to go for a strict budgetary policy. It must only be possible to take on extra staff in specifically justified cases. The buildings must be paid off over the shortest possible period of time in order to keep interest payments to a minimum. The rapporteur also rejects direct subsidies out of the EU budget for setting up and operating a supermarket and the catering services in the Parliament buildings. These are all recommendations which we firmly support.
I would, however, like to raise a number of questions. We support the move to a new personnel policy under which promotion would be performance based. This encourages motivation. But the big question here is who judges this performance? Can we guarantee that the appraisal will be objective? We must do away with favouritism and political appointments based on personal preference. The Santer Commission came to grief as a result of cronyism. Let this serve as an example to others.
Finally, I should like to say a word about the salaries of Community officials. If a statute is accepted for Members of Parliament, there will be a huge discrepancy between the salary levels of MEPs and officials. Not that we as MEPs should be dissatisfied. But it does indicate that the salaries paid to officials are excessive. This is something we need to debate.
The sitting was suspended at 1.48 p.m. and resumed at 3 p.m.
Agenda 2000 (continuation)
The next item is the continuation of the joint debate on Agenda 2000.
Mr President, ladies and gentlemen, it is and has been the wish of the Council, the Commission and Parliament to achieve three objectives by means of Agenda 2000. The first is to make the Union fit for enlargement eastwards. The second is to reform its own policies, especially its agricultural and Structural Funds policies, in a sense to bring a breath of fresh air into our policies. The third is to safeguard the financing of these policies over the next seven years.
The master plan presented by the Commission to this end did not come through the more than two years of discussions in Parliament and the Council unchanged, and I admit that this was not advantageous in every respect. It will become apparent that we have not entirely achieved the objectives I have just listed. But it is also true that we have come very, very close to doing so.
The result of Berlin is a compromise. That it came into being at all is also thanks to the German Presidency of the Council, and in particular to the German Chancellor. Every compromise, including of course the Berlin compromise, has some more and some less satisfactory aspects. Perhaps in the European Union maximum satisfaction can be achieved only if the dissatisfaction is equally distributed. Here too the German Presidency can boast some success. But so can Parliament! Never before has the European Parliament been so closely involved in the decision-making on a reform project of this scale.
From the time of the first reading of the reports in the European Parliament up to the Berlin European Council at the end of March, Parliament influenced and modified the results in the course of intensive discussions, and in intensive negotiations after Berlin. This result is certainly not quite what we had hoped and wanted. However, we are also aware that for the first time the European Parliament has managed to change important aspects of a European Council decision. We succeeded in ensuring the implementation and funding of a fourth URBAN Community initiative, so as to promote the economic and social regeneration of cities and urban neighbourhoods.
I want to take this opportunity to particularly thank the Commissioner, Mrs Wulf-Mathies, for supporting the European Parliament's position on these questions, as also on a range of others. We would not have carried off this success without having her on our side.
It will be thanks to us if more attention is paid in future to land-use planning, to remote regions and islands. It will be thanks to us that more support is to be given to education and training, and above all it is thanks to us that the flexibility instrument can be increased. Also to our credit is the review clause for the financing of future policies, especially in the external policy area and in relation to aid for the reconstruction of the afflicted Balkan regions. It is thanks to us that codecision has been introduced at least in some areas of agricultural policy. I think the future President of the Commission has us to thank that this Commission will have considerably more staff available for carrying out new tasks than the old Commission ever had.
The large majority of my group will approve the interinstitutional agreement on medium-term financial planning and we will of course give our assent to those parts of Agenda 2000 that require such assent.
As we declared back in November 1998: we, the Parliament, will do all we can to ensure that the Agenda 2000 package is adopted before Parliament is re-elected and we want to get this Agenda 2000 under way now. It makes a vital contribution to the Union's ability to act during a difficult period. With our decisions on Agenda 2000 we will make the European Union more able to move into the future.
Mr President, in an era when the dogma that you can implement policies, especially social policies, without money is increasingly gaining ground, I continue to insist on the need for a substantive policy of economic and social cohesion within the framework of the European Union. Social and economic cohesion is one of the fundamental principles of the Treaty on European Union and I think that all the institutions of the European Union must remain firmly committed to this fundamental principle.
I have to say that, within this framework, the Commission proposals on Agenda 2000 were a step in the right direction. I would like, on behalf of the Group of the European People's Party, to congratulate Mrs Wulf-Mathies, Mr Fischler and Mr Flynn on their position throughout the negotiations.
As we all know, the European Parliament formalised its proposals as far back as November, and I believe that it went much further than the Commission proposals. What it set out to do was to bring together two objectives: on the one hand to have effective fund management and, on the other, to place the emphasis where it was needed. This is why we asked from the outset that three quarters of the funds went to Objective 1 regions, which are the poorest.
Taking this a step further, Mr President, negotiations took place and then we had the European Council meeting in Berlin, until which time there had been a certain indecisiveness. Fortunately, however, the European Council in Berlin reached a compromise, which was followed by negotiations between Parliament, the Council and, of course, the Commission. This brought about three constructive changes: the first change concerned the Community initiative, URBAN; the second was the European Regional Development Fund relating to actions for culture and tourism, and the third concerned the special emphasis given, again under the European Regional Development Fund, to islands.
As with all compromises, the compromise reached at Berlin does not give cause for celebration, even less so for my country - and I must speak as a Greek - since the Greek Government accepted reforms which place us in the same category as Spain, Ireland and Portugal, countries which are less poor than ours and which are already participating in the euro.
Nevertheless, if Parliament were to reject this compromise, all our efforts would go up in smoke, and it would prevent the timely onset of programmes within the third Community support framework on 1 January 2000. I move therefore that the regulation be adopted, especially now that most of the opinions expressed by Parliament as far back as November have been accepted, and that we achieved positive changes during the negotiations we had with the Council last month.
I would also like to say a few words about the pre-accession funds. It is sad that Cyprus has been excluded by the Council. Cyprus is the only applicant country that has been excluded from pre-accession funding. I hope that Mr van den Broek will fulfil his commitment to examine the possibility of a special budget line to fund Cyprus, as we cannot have double standards. Such exclusions give rise to doubts as to whether there is indeed the will to admit Cyprus into the European Union, and these doubts must be dispelled as quickly as possible.
Mr President, when the European Council in Berlin reached an agreement, the most important thing was that there was a political agreement. At that time it was unacceptable for Parliament. But at this historic moment we will hopefully agree to an interinstitutional agreement. It is historic in that never before has the European Council position been changed by Parliament and it reflects our new position. We see in front of us three of the resigning Commissioners, and I should like to say on this point that the original proposals on Agenda 2000 showed courage and vision on the part of the Commission. The results of the European Council were not satisfactory.
We have achieved major results. Above all, for the first time we now have new rights in terms of non-compulsory expenditure on agriculture. That must surely be something positive for Commissioner Fischler. We have received new guarantees of new flexibility. We are not very satisfied by the fact that the Council has cut down enormously in an area where this Parliament has major rights - Category 3. At least we have achieved within the current constraints the possibility of a further adjustment by Parliament.
In Category 4 - external policy - there is an agreement that we will have the possibility of review. The hypocrisy of the European Council can best be demonstrated by the fact that no less than EUR 250 m had to be decided within two weeks on Kosovo, thereby taking more than three-fifths of the overall basis for seven years. It shows therefore that Berlin is already outdated. But voting against an interinstitutional agreement at this moment would be a major mistake. It is on that basis that the Liberal Group will vote for the interinstitutional agreement because it will achieve not simply more money but more rights and more parity. It is on that basis that the European Community can move forwards. If we vote against it, with all the other difficulties, we would throw the European Union into a major phase of uncertainty at the time that the challenges for the new century are about to come.
Mr President, ladies and gentlemen, all the islanders of the European Union were pleased to see on the evening of 2 October 1997 that the Treaty of Amsterdam signed by the 15 Member States contained the first explicit references officially recognising the permanent and structural handicaps suffered by the island regions and the need to remedy this situation.
Unfortunately, less than two years later and with the Treaty having entered into force last Saturday, it is important to note that the reform of the Structural Funds for the 2000-2006 period does not follow the same logic as the new Treaty. Although a solid legal basis allowed us to implement a truly integrated policy to help the island regions, particularly by means of the Structural Funds, the Council and the Commission decided otherwise, paying no heed to the European Parliament's recommendations in this matter. The island regions saw all the possibilities of special, specific treatment being categorically and methodically rejected. Even the modest request for a special section for cooperation with and between the islands in the Interreg III programme was rejected.
On reading the regulations that will be adopted tomorrow, it would seem that the cause of the island regions will not have made any significant advances with this reform of the Structural Funds. Moreover, it is worrying to note that, from the year 2000, very few islands will be considered to be in need of support as a result of their slow development. Does this mean that the Council and the Commission believe that the Union's island regions have experienced enough economic development to call into question the political will - set out a year and a half earlier at the Amsterdam Council - to give real consideration to the islands' problems? Does this mean that the permanent and structural handicaps that were expressly recognised have disappeared as if by magic in only 18 months? Only the regulation concerning the ERDF refers to the need to help certain islands, and even then it only contains a very vague reference.
Nevertheless, I would like to thank the rapporteur, Mr Varela, and the members of the Committee on Regional Policy for their understanding and their support throughout this parliamentary term. Faced with such an inadequate outcome for the cause of the islands, there is no doubt that all efforts must now be made to ensure that the specific characteristics of the Union's island regions are considered not only in theoretical terms, but also in practical terms. But I trust that the European Parliament will continue along the path it has followed for several years. The Council and the Commission will not be able to pretend for ever that they do not hear us.
Mr President, the framework for the financial perspective agreed in Berlin is not likely to raise much enthusiasm. This is probably not due so much to the amounts earmarked for or requested from each of our countries, but more to the generally restrictive solution adopted and its precariousness. Nevertheless, all the countries and governments declared that they were winners after the summit. But we should be objective. With such a financial framework, there will be no enlargement until 2006. In order to achieve this before then, the perspective will have to be extensively reweighted, as well as the respective amounts.
This medium-term financial framework does not respond to such important issues as the consolidation of the euro and, in particular, any asymmetric shocks or other shocks which may result from the next WTO negotiations. In this context, although we are happy to unconditionally support and encourage the new interinstitutional agreement as a matter of principle and in order to guarantee stability and allow planning, the resulting compromise of the financial framework adopted with these characteristics gives us cause for concern. This will increase even more due to the absence of an in-depth reform of the CAP, which we recommend, and due to the undeniably restrictive content of the rules which will govern some of the cohesion-related instruments. However, other members of my group will talk about these aspects.
Mr President, Commissioner, ladies and gentlemen, first let me turn to the positive aspects. It is vitally important to economic and social cohesion and therefore to the very core of the European social model that the new regulation was adopted in good time, before the end of the European Parliament's electoral term. That guarantees the continuation of the funding. However, the price is very high. The regions will now have to compensate for the financial cuts at the very heart of European integration by putting forward more intelligent plans. In this regard I call on the Commission to apply its control function really seriously and genuinely to pursue in its programmes the objectives formulated in the new regulation - sustainable development, promotion of employment, promotion of equal opportunities for women and men, environmental improvement, support for small and medium-sized undertakings - and not to shy away from them again in face of the Member States. The result of Berlin, as has already been said today, is not quite the reform we hoped for. After Parliament increased the rights of the people of Europe by incorporating a comprehensive principle of participation in the draft regulation - and this is the only basis for sustainable planning - the Council is now leaving this common concern to the discretion of the Member States. I regard that as the main problem with the new regulation.
When the funds are used for integrated development plans, the traditional way of thinking in terms of resources must be overcome. The regulation does offer possibilities, but I have since become aware of the resistance at Member State level. What this means is that local development initiatives must obtain ESF and ERDF funds if they really are to be able to combat unemployment. Under the new Structural Funds regulation it has proved possible to continue the cohesion policy. But that is not a reform! Efficiency, administrative simplification and concentration have fallen by the wayside. They were sacrificed to the confessional procedure and the favours handed out there.
I conclude from this that if we do not finally manage to place the European interest above national interests we will not manage to achieve a genuinely progressive economic and social cohesion policy.
Mr President, ladies and gentlemen, there is a consensus within Parliament as regards the enlargement of the EU to include the CEECs and the need to reform the CAP, and I would like to look at this aspect of Agenda 2000. Parliament, which represents the people of Europe, stated that it was in favour of the European agricultural model, greater equity, balanced rural development, improved quality and the protection of the environment. This was highlighted in the Cunha report.
This political position is clear and it totally opposes the ever-increasing standardisation, the ever-increasing homogenisation, and the ever-increasing relentless competition, which pushes farmers' prices and incomes down. This is the ultra-liberal position of the Cairns Group and the United States. Thanks to Parliament's firm stance, which has meant that the Commission has had to take up a less intransigent position, and thanks to the perseverance and persistence of certain Member States, we have a satisfactory compromise for the short-term in terms of abandoning cofinancing, in terms of a more moderate fall than expected in guaranteed agricultural prices and in terms of the status quo on quotas.
But what will happen in the future? Does the reform enable us to respond to the Commission's plans for sustainable agriculture, which contradict its amended proposal on the agricultural section of Agenda 2000? Is cooperation between the European Union and the ACP countries enhanced? Has rural development, which involves 80 % of the Union's territory, been given the role it deserves? Is it promoted in the island regions and allocated greater resources in the budget? Are the issues of the obvious social and environmental imbalances in the CAP and the division of agriculture into two categories truly resolved? Is aid to agriculture better distributed and does it better protect the environment? No, no, no and no.
By moving away from the policy of supporting agriculture through prices, by shrinking into ourselves and encouraging nationalisation, by undermining this sector through a further increase in direct income aid, Europe is moving further and further away from its mission and the founding principles of the common agricultural market. What is even more serious is that it is eroding the foundations of its culture, its countryside, its gastronomy, and therefore a major part of its identity. How will the agricultural Europe, reformed in this way, be able to defend its political project for agriculture and rural development in the future WTO negotiations? This gives rise to great concern.
Those negotiating on behalf of Europe in the WTO will have to prepare for battle and put our minds at rest: the European Union must never have a political agricultural objective of bringing the Community's regulations into line with the rules of play of the global market. For the time being, since it is the present we must deal with, my group will vote in favour of the current compromise, but it urges the Commission to defend the European agricultural model at the next WTO negotiations.
Mr President, it is on the strength of our convictions rather than any desire to put up opposition that we will not vote for the legislative resolutions on Agenda 2000, with the exception of the resolution on the COM in wine, as we do not support the positions of the Commission and the Council that emerged as a result of the Berlin compromise.
How could we be pleased with an agreement that leads to a significant reduction in European farmers' incomes, through a partially compensated reduction in prices, before totally eliminating them to satisfy the requirements of the WTO? You will be aware, Mr President, that certain agricultural products are essential for the environmental balance and for the utilisation of EU territory. Unfortunately, a serious decline will be experienced as far as certain products are concerned. I am thinking, in particular, of oil protein crops, which, I would remind you, are ideal rotation crops to produce quality cereals, something we are increasingly trying to do.
When I drafted the two opinions of the Committee on Agriculture on Agenda 2000, I warned all my colleagues about the budget difficulties we would encounter. In this connection, I am for the most part satisfied with the Berlin agreement with respect to its aim to support, if need be, the agricultural guideline as and when the successive enlargements take place, taking into consideration an automatic annual technical adjustment in the financial perspective to account for inflation. We only hope that the principle of compulsory expenditure will not be called into question.
Apart from its repercussions on farmers' incomes, this agreement in no way prepares for the next WTO negotiations, or perhaps, without saying so, it prepares for them too well. All the proposed reforms will be given a pounding. The only acquis that our partners will accept is the reduction of prices.
Clearly, our partners are also going to try to dismantle compensation aid. We all know that the motto in these types of negotiations is that everything that has been established has been established while the rest is up for negotiation. European agriculture must not disappear. Besides the economic and financial role that farmers play, they also have a social, cultural and environmental role that must be given top priority. On listening to Mr Prodi's speeches, I noticed that he plans to use his position to enhance the role of the European Union in urban areas.
So allow me to ask one question: in this context, where does the future of the countryside lie with the development of the Structural Funds to benefit urban areas, with the new WTO negotiations and with a CAP that contradicts our European identity?
That concludes the political group spokemen's contribution. We now come to the contributions of the rapporteurs.
Mr President, above all we need to be aware here today of our responsibilities in Parliament's final part-session, not only our legislative function but our commitment to deliver this new round of European funds for our regions and local communities in a timely manner. As rapporteur I would like to tell you why I am recommending that Parliament gives a resounding 'Yes' vote to the Council regulation on structural funds as amended. Our objective has been to emphasise Parliament's priorities in the reform process through a succession of informal contacts. This informal procedure is an ongoing exchange of information, a fruitful dialogue which has resulted in Parliament's priorities being incorporated into the final Berlin text while some demands remain to be negotiated in post-Berlin meetings.
We can be satisfied that key priorities have been met. Parliament requested that concentration must ensure that Objective 1 regions, the poorest in the Union, continue to receive priority assistance. This is the case in areas such as my own in Merseyside with a GDP of less than 75 % of the EU average which will continue to receive priority funds. I have to say that even if some financial special cases were made alongside Objective 1, this was of course the price to pay for a package and financial deal. We have to have the realism and pragmatism in this Parliament to recognise that consensus and compromise are the lifeblood of European politics.
New Objective 2 regions will continue to benefit from a sustained European commitment and sustained investment. Again, if I look to my own region of the North-West, it has benefited from European funding. There is still a lot to do and we are glad to see the flexibility of a six-year potential phasing-out programme rather than four years in the Commission's original proposal. I would like to invite the Commission at the end of our mandate to take up the offer from Manchester City Council to come and see how European funds are making a difference to local communities there.
We supported a safety net proposal. This we believe was a success. In addition, Parliament very much welcomes the request, that was met, for the Union to play an active role in promoting lasting peace and prosperity in Northern Ireland. This was met with a special peace package.
We would have liked to have gone further on partnership but we hope that Member States will have the vision to ensure wide and deeper partnership in the drafting of programmes and in the implementing of those programmes. Most importantly, for me personally, the jewel in the crown achieved as a result of informal post-Berlin negotiations in Strasbourg was that the Council agreed to the European Parliament's request to modify the Berlin Summit decision to add a new URBAN initiative with 0.35 % of funds added to the Community pot. I hope Mr Flynn does not think we are plundering Article 10 because we will be using those funds for social and employment initiatives as well.
URBAN has been popular with the public in some of our most deprived neighbourhoods and I believe we can help those communities on the path to regeneration. The rapporteurs therefore recommend that we now see a balance of interest between Parliament, the Council and the Commission. I would warn any political group that is thinking of playing party politics with this vote that blocking these proposals would mean a newly elected Parliament would be unable to vote until autumn, and this would put at risk over 200 billion of resources and involve interminable delays to local communities and projects.
But let us be clear about what we are voting for today. This is not just a 112-page document of Eurospeak and technical details, although you can find plenty of Eurojargon in it. It is a package of funding to launch our regions into the new millennium, seven years of support for our most marginalised communities and areas who need our European commitment and solidarity, for the young, the long-term unemployed and women returners: people who want to play an active role and part in economic regeneration in Europe. This is a European Union package for jobs, for regeneration. It is an employment and regeneration pact and it is a product of a consensus and compromise between the Member States.
As I have said, we believe we have made very positive improvements with the addition of a fourth Community initiative, a new URBAN initiative, which Parliament supported and campaigned for. For all the above reasons I urge members today to use their vote to give a unanimous 'Yes' vote to this funding package. Let us give our EU citizens the visible sign that we are backing the solidarity and support needed for the jobs and regeneration programmes for the new millennium
Mr President, it gives me pleasure to present the recommendation and the report on the Cohesion Fund, on behalf of the Committee on Regional Policy.
When I presented this report for a first reading last November I spoke about the need for social and economic cohesion to remain one of the central pillars of the Community. The Cohesion Fund has been one of the clearest examples of this solidarity and action and what it can achieve. In approving this report on that occasion this House endorsed that view of the Community.
In recent months, and indeed up to the Berlin Summit, there have been a number of meetings with the Council on the future of the Cohesion Fund. I was adamant to negotiate the retention of the Cohesion Fund and that it be maintained in its current form. The final agreement at Berlin upheld Parliament's views in relation to the Fund and points raised during the informal conciliation period were taken on board.
Parliament's priorities in relation to the Cohesion Fund were easily identifiable. The first priority was to ensure the continuation of the Fund and the Council was able to agree with Parliament's view that the basic objectives of the Cohesion Fund are as relevant today as they were in 1992. Therefore the eligibility criterion of 90 % of the Union average wealth had to remain unchanged, allowing Ireland, Spain, Portugal and Greece to continue to qualify for the fund.
The view shared by Parliament and the Commission that the four current cohesion countries should continue to be eligible was agreed to by Council. The countries concerned need to continue the convergence process, and the continuation of the Fund is a vital ingredient in this process.
The retention of the fund under the same conditions means that the infrastructure gap between the four cohesion countries and the rest of the Community can gradually be closed. It is vital that the current imbalance in this area be redressed so as to allow for a harmonised level of economic development across the EU.
A second point on which Parliament's views were taken on board, relates to the amount of an advance for projects and Parliament believed that the 10 % on account proposed by the Commission was insufficient. It would have exerted too heavy a burden on less-favoured regions trying to get a project off the ground, and the 20 % agreed at Berlin, I believe, recognised this fact.
A further issue which Parliament had deemed unsatisfactory was the application of the 'polluter pays' principle. While we naturally supported the idea, the Commission proposal remained unclear as to what was meant by 'a project's capacity to generate revenue'. Clear guidelines were needed as to the practical implementation of the principle. In this respect I welcome the Commission's declaration attached to the Berlin conclusions that the implementation would have to take account of national, social sensitivities.
In terms of what Parliament set out to achieve for the Cohesion Fund from 2000 to 2006, the Berlin agreement is highly satisfactory. For this reason I believe there is no need for any further adjustments. I will just outline some of the main features of the Cohesion Fund as it will be under the amended regulation from the year 2000.
There will be an overall amount of EUR 18 billion available to the four cohesion countries for the seven year period. The allocation of the total resources between the four countries was made on the basis of precise and objective criteria, principally population size and GNP per capita. Account was taken of the improvement and national prosperity attained over the previous period as well as of surface area. Other factors, such as deficiencies and transport infrastructure were also considered. And halfway through the funding period a review of progress will take place to see which countries will continue to qualify on the basis of continuing to meet the 90 % criterion.
As I have already mentioned, the 'polluter pays' principle is included in the amended regulation and other environmental considerations also feature. In this way Parliament's view that infrastructure development must take serious account of environmental obligations is clearly evident.
Colleagues, we all took a very close interest in the Berlin Summit and are all well aware that the final agreement did not come easily. The question of the Cohesion Fund was frequently controversial and, against this background, Parliament can be satisfied that it was taken seriously by the other institutions and that our recommendations were taken on board.
I welcome the final text of the regulation as one that reflects very clearly Parliament's views and I recommend that colleagues give this report their assent. This will consolidate many months of dedicated effort from Parliament's side to secure the best deal possible for the balanced development of our regions and the furthering of economic and social cohesion of the European Union. Parliament's assent will mean that the funding timetable can be adhered to in vital projects in Spain, Ireland, Greece and Portugal, enabling them to call down the necessary funding. These projects will make a real and tangible difference to the lives of millions of our citizens living in the Community's more remote and under-developed regions.
But the Cohesion Fund is more than this. Its benefits are not limited to four Member States. In building the Union into a more cohesive, economic Union we are consolidating the single market and reinforcing the euro. We are allowing the Union to face up to not only these current projects but also the future ambition of enlargement. It is true that the Cohesion Fund is limited as to its sectors of operation, geographical focus and indeed amounts. However, it has proven to be an excellently focused instrument recording excellent expenditure levels and results which are of benefit to all.
In conclusion, Mr President, on a personal note, I should like to sincerely thank Commissioner Wulf-Mathies for her very positive role in this area. She has always been most open at all times to discussion and debate, always understanding, always courteous to Parliament's members of the Committee on Regional Policy. Her commitment to the European Union and to her area of responsibility is an inspiration to us all.
Mr President, Commissioner, ladies and gentlemen, as rapporteur, I am very pleased for two reasons. Firstly, Parliament has the chance to approve tomorrow in the House our recommendation at second reading concerning the ERDF. This has important legal and political implications since, following the entry into force of the Treaty of Amsterdam, the ERDF now comes under the codecision procedure. We have had the novel experience of negotiating with the Council and the Commission in order to find a consensus between Parliament's position, that of the 15 Member States and the Commission's proposal.
One slip by Parliament, or simply one occasion where we do not exercise our powers responsibly, could result in us approving certain amendments that might prevent us from concluding this important regulation tomorrow, thereby preventing the regions of Europe from planning their activities for 1 January 2000.
I am also very pleased as rapporteur because of the content of the document we have drawn up. It was not easy to fully explain our colleagues' ideas, but through four compromise amendments we succeeded in obtaining the agreement of the majority to withdraw other amendments, while also managing to preserve the spirit of our committee's proposal.
The first of these four amendments refers to the inclusion of the concept of land-use planning in the ERDF, which is something Parliament has been fighting for for quite some time. We need to link regional development with spatial development. Or, if you prefer, we need to unite economic and social cohesion with the territorial cohesion of Europe.
Our second compromise amendment is very closely related to land-use planning and calls on the ERDF to help establish the necessary links with regions suffering from permanent, geographical disadvantages because of their peripheral or insular status. The aim here is to promote exchanges between Europe's peripheral areas and the Community's central regions. In its three-yearly report on cohesion, the Commission has highlighted the fact that this situation is one of the main reasons for the backwardness of these regions and a factor in any eventual recovery.
Our third compromise amendment specifically brings tourism and culture under the scope of the ERDF. Not long ago, just before he unfortunately passed away, the artist and humanist Yehudi Menuhin wondered publicly what would happen to the European Union's culture. Strangely, although 80 % of the Union's spending on culture comes from the Structural Funds, only 3 % of its appropriations are allocated to cultural projects. Our report hopes to provide a response to these questions and we would ask that culture be given a greater presence in the Structural Funds, including our cultural and natural heritage.
Finally, in line with the report on the general regulation, we would ask that the URBAN initiative should be maintained alongside the Community's Interreg initiative.
I would like to end by referring to a very special issue in which the European Parliament has played a very significant role: the structural aspects of fisheries. In my speech to the House at first reading, I called on the Commission to amend its proposal and put fisheries on an equal footing with agriculture. I am pleased to see today that our position - which was so strongly defended by our rapporteur, Mr Arias Cañete, under the firm and constant guidance of the Committee on Fisheries - has reached a satisfactory conclusion. The amendments Parliament had requested have been introduced and we have managed to end up with a report that is a significant improvement on the Commission's proposal.
I would therefore like to thank the Commission, the Council and all our colleagues who have supported us.
Mr President, Members of the Commission, ladies and gentlemen, it seems hard to believe: the Social Fund is our only labour market policy instrument at European level! It has very successfully introduced new labour market policy measures in the Member States. Yet in Berlin it was not provided with anything near the funding that this House and the Commission rightly called for. Precisely in the case of the Social Fund, which has repeatedly produced European added value, whether in regard to the policy for the handicapped, in regard to preventive labour market policy or, for instance, to promoting equal opportunities for women, much remained in dispute up the last minute. Surely that is a rather topsy-turvy world! It was not our fault. We did not call for anything revolutionary. Basically we were concerned with five key points to effectively flank the common employment strategy. Right at the top of the list was a preventive labour market policy and specific measures for women. Preventing unemployment has to be the more humane approach and is also considerably cheaper. Surely it is not acceptable that people now speak of the feminisation of poverty Union-wide! Nor is it acceptable that EU-wide women only occupy 3 % of top jobs, and the rate is declining. Women still make up the majority of the population. And here, gentlemen of the Council, mainstreaming alone is not enough!
We were also concerned with doing more to combat social marginalisation, for in the long term it will pay off if these people can manage to support themselves again. We also wanted to make the positive experiences gained from the PEACE initiative accessible throughout the Union; under this initiative, NGOs provided small grants that did not involve any great administrative outlay to help people for whom access to public sector jobs represents an impossible threshold to cross.
Our fifth concern was to make the Member States more aware of the need to cover all the Social Fund intervention areas rather than just picking out their favourites again. And let me say again to the Council: you have been aware of these demands since the beginning of the year. But that did not stop you from deciding your common position with quite stubborn disregard for this. We may well ask ourselves in this House, what is the point then of these informal conciliation meetings? The fact that we now have compromises acceptable to both sides is thanks to us and us alone, because we openly came towards you with compromise proposals to prevent your stubborn attitude from driving us to the Conciliation Committee; for that would have meant having to stall many projects because the money would not have come from Brussels in time. That would have been irresponsible, which, I hope, is something nobody here in this House wants!
In the end you got round to it after all. Even if the percentages of the funding have not been fixed, we have agreed on a more preventive labour market policy and on more specific measures for women. Suddenly it did prove possible to enshrine in the regulation the objective of social integration in the labour market. In the end we even managed to reach a compromise on global subsidies, which now actually makes it possible to provide up to 100 % support for NGOs.
The amendments we have now agreed with the Council are Amendments Nos 1, 8, 9 and 10. I would ask all Members to support these amendments so that the results of our negotiations are also reflected in the Social Fund regulation.
There has been very little shift in the Council's position on the five intervention areas. We will have to learn to live with that. But on no issue was the Council as inflexible and stubborn as on mainstreaming. So it is now up to the Commission to ensure that mainstreaming is incorporated in the national programmes. I hope we will also see a few women in the Council in seven years' time. It would certainly be a service to the cause!
Mr President, Commissioners, ladies and gentlemen, in the first report I presented to the House on behalf of the Committee on Fisheries on the Council Regulation on structural measures in the fisheries sector, Parliament expressed its support for three basic ideas. The first was the need to guarantee sufficient resources in the Community budget to cover the sector's needs in the context of the structural policy for the fisheries sector. The second was the need for a single legal framework, in the form of a horizontal regulation, that would bring together the various regulations. The third was the need for national programmes, and not only regional programmes, to guarantee that the structural policy was consistent with the fleets' multi-annual guidance programmes.
On the basis of this strategy, at first reading Parliament brought together in a single regulation both the proposal for a Council Regulation on structural measures in the fisheries sector, which is included in Agenda 2000, and the proposal for a Council Regulation laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector. The vote in the House entirely endorsed the positions supported by the Committee on Fisheries. Subsequently, our committee, and particularly its chairman, Carmen Fraga, contacted the Council, the national administrations and the professional organisations to organise a public hearing, which confirmed that Parliament's political position was widely supported.
With such support, Parliament held various informal meetings with the Council presidency which, I am very pleased to say, has agreed to most of what we wanted, and, since the Berlin European Council, a new proposal for a regulation has even been drawn up, which is at last known as the 'Regulation on the Financial Instrument for Fisheries Guidance'.
From now on, we will have a single structural basis for fisheries and will not have to finance structural measures under the EAGGF Guarantee Section. Equally, we will have horizontal programming in non-Objective 1 regions. We will also have a full list of all the actions and measures involved, and on the basis of these concessions from the Council, the Committee on Fisheries has accepted that there will two separate regulations.
I would like to congratulate the Council and the Commission on the flexibility they demonstrated in reviewing the initial ideas we considered to be mistaken and looking for a satisfactory compromise.
I would also like to point out that we have made significant changes to the regulation on implementing measures: we have removed the additional 30 % requirement for capacity withdrawn and the arrangements linking joint enterprises to the fisheries agreements.
I would like to end with a general reference to the Structural Funds pillar of Agenda 2000. In my view, given the backdrop of budgetary rigour, the Council and the Commission have shown good sense in concentrating aid on Objective 1 regions. This will allow us to maintain the current levels of support in terms of per capita aid and to maintain the Cohesion Fund. Together, these elements will help us to speed up the structural recovery of the less prosperous countries.
There is no doubt that our structural policy lacks vital weight to overcome the regional imbalances in the short term. By the same token, however, there is no doubt that the European Union is continuing to preserve some extremely important solidarity mechanisms. Perhaps, against this backdrop of budgetary rigour, we can see the importance of the requirement set out in the Treaty that all Community policies - not only structural policies - must be considered from the perspective of economic and social cohesion.
It may be that in a situation where the debate on net balances determines the solutions, it is somewhat utopian to demand that all Community policies should be aimed at achieving greater economic and social cohesion. But in the near future, when we tackle the question of enlargement, we will have to look at this idea in greater detail if we do not want to end up with an enlarged Europe with even greater regional disparities that put the entire system at risk.
Mr President, ladies and gentlemen, I will try to help the President by speaking slowly, if possible, and without a text in front of me.
Up until now, we have talked about how we are going to put our common house - the Union - in order. It is now time to look at enlargement. This report of mine which is now at second reading discusses the coordination of pre-accession aid for enlargement. I feel that I should remind you briefly of the historical task and role of enlargement, not only in terms of Agenda 2000 but also for the European Union. The people of Central and Eastern Europe and of the Mediterranean, the majority of whom have only recently regained their freedom, want to take part in our common historic adventure.
Since the beginning, Parliament has stated that, in its view, there should be a general process of negotiation involving inclusive criteria, without the creation of new barriers and new discriminations and with the possibility of a fairly competitive environment. In other words, we hoped that each and every one of these countries could make the collective effort to restore democracy, restructure their economies and learn to live in harmony with their neighbours that should enable them to participate fully in our future.
I have drawn up this report on behalf of Parliament and in close cooperation with my colleagues Mr Walter and Mr Sonneveld, and my aim has been to coordinate the aid and to also include Parliament's criteria.
I must say, Mr President, that we have succeeded in a series of important objectives in this area. Firstly, the Commission itself mended its own ways: it amended its initial draft and even changed the title of the regulation as we had requested. Moreover, between the two readings, we held a series of meetings with the Council presidency which, in my view, were quite positive and enabled us to develop the criteria relating to the implementation of the PHARE programme, which is vitally important for organising and strengthening the institutions in these countries and including political criteria relating to democracy and strengthening civil society. In short, it is fundamental for helping to strengthen these societies. This is the first objective which, in my opinion, we have managed to modify and improve compared with the initial proposal.
We have also made significant progress in other areas, such as respect for the existing comitology rules. We wanted to ensure that these rules were not changed by any underhand methods. Furthermore, we made progress in terms of Parliament's participation, as there is now the possibility that we might be able to review this process every year. Overall, I feel that the solution is satisfactory.
Naturally, there are some issues that have yet to be resolved and I believe they should be mentioned. One of these, which relates to the entry into force of the Treaty of Amsterdam, is my belief - which did not receive the support of the House, but now that the Treaty of Amsterdam has entered into force it is assuming great importance - that we should look at this entire process as an overall strategy for the Union that should lead to joint measures. In my view, this would also allow us to integrate the policy that we need to develop in this area into our legal and constitutional framework.
There is another issue that should be mentioned, which it was not officially included but was incorporated in the procedures involving each of the countries. It relates to the importance we attach to social dialogue in relation to strengthening the system of production and industrial relations in these countries.
I would like to mention two other aspects of our approach that have yet to be resolved, although the Council confirms that they are being considered. One of these is the importance of restructuring the nuclear industry in most of the countries concerned. This is an extremely sensitive issue for most of the Union's citizens. And the final aspect - which we hope will also be integrated in the future under the new Commission - relates to the behavioural criteria and the code of conduct that must follow. I hope that these two issues can be resolved as quickly as possible.
Mr President, I am going to speak about pre-accession measures for agriculture. In our first report we included a fundamental point concerning the conditions which the Commission proposed applicant countries should fulfill in order to qualify for EU farming subsidies. I am referring here to the condition that applicant countries must have drawn up a seven-year rural development plan by 1 January 2000. The European Parliament amended this requirement, considering it much too demanding, and proposed a more practical procedure. The Council, however, decided to follow the Commission proposal.
This point was repeatedly on the agenda at the subsequent trialogue meetings, and the Council presidency in particular expressed understanding for the European Parliament's objections. Nevertheless, we did not succeed in convincing the Commission and Council that this condition would place an excessive administrative burden on the applicant countries. The Council was prepared, however, to abandon the date of 1 January, while maintaining the year 2000. As a result, the difference of opinion in principle with the European Parliament remained unchanged.
The European Parliament believes it is impossible for the applicant countries to develop a full seven-year integrated rural development programme in a democratic manner within such a short space of time. The European Parliament raised the possibility of setting up a small group of experts on the acquis communautaire and the economic development problems facing the former Communist bloc countries, who would act in an advisory capacity in selecting measures and projects. At the same time work could continue on drawing up a rural development plan which would consequently be more realistic and of better quality.
In the meantime, it was decided following the Berlin summit to set up a separate budget category for accession, Category 7, which will also cover the SAPARD support and under which stricter financial rules will apply for prefinancing and financial management and responsibility than would have been the case if Category 1, in other words agriculture, measures continued to apply as the Commission had proposed, or with Category 2, which would have applied if these countries had actually become members.
It seems that a country in the pre-accession phase must already meet very stringent administrative demands in order to benefit from the SAPARD pre-accession support for agriculture. My conclusion is that all the EU bodies have the same desire to achieve successful accessions as soon as possible. But in my opinion the European Parliament has better grasped what the EU conditions mean in practice for political life in these countries. The other institutions are more focused on accountability and cost management. Time for further discussion is running out, however. This is why the European Parliament is today formally delivering its opinion, while at the same time expressing its concern at the demanding procedure.
Mr President, ladies and gentlemen, as rapporteur on ISPA, the pre-accession instrument for the applicant countries, and a constant monitor of the general reform of the Structural Funds I am really glad that Parliament is bringing the negotiations on Agenda 2000 to a successful conclusion this week. That will send out an important signal, both to the people of the Union and to the Central and Eastern European countries that are seeking EU membership. Europe is able to act!
The fact that we can now take the definitive vote on Agenda 2000 is not just a matter of course. So I want to take this opportunity to specifically congratulate the presidencies of the Council and particularly the German Presidency of the Council on managing to establish a workable run-up to the final spurt.
In relation to the structural pre-accession instrument ISPA, the Commission, the Council and Parliament broadly followed the same track. Through constructive negotiations we have, in my view, achieved a successful overall result that sends out a clear signal of our solidarity with the applicant countries.
The funding is limited, especially when you look at the immense need for adjustment in the applicant countries. That makes it all the more right to concentrate ISPA on supporting projects in the environmental and transport sectors, which are central to economic development, and to interlink this aid closely with other forms of pre-accession aid, in the framework also of PHARE.
But like the Structural Funds as a whole, and Parliament sees this as a key point, ISPA must make a lasting contribution to job creation. We also believe it is important that the recipient countries use this instrument as a means of becoming familiar with and learning to apply the rules and mechanisms of structural policy, which will make integration all the easier later on. So it is of the utmost importance for local and regional players to be involved wherever possible.
Let me also take this opportunity to say something about the EU's future structural policy as a whole. We have no cause to jump for joy about the Structural Funds reform. However, we have found a workable compromise here that ensures that in future too we do more than just pay lip-service to European solidarity. On the contrary! With the new Objectives 1, 2 and 3 and the Community initiatives Interreg, Leader, EQUAL and URBAN we now have powerful instruments at hand which allow us to make a major contribution to making the regions more competitive and creating jobs.
In concentrating on the most important aspects, it is of course inevitable that some regions will lose Objective 1 and 2 status in the medium term. So it is all the more important - and that too is a success achieved by Parliament - that we introduce generous transitional rules to ensure that the regions do not face an unreasonable and painful loss of support but have six years to adjust to the changes.
I am also pleased and rather proud that the European Parliament managed through tough negotiations with the Commission and the Council to carry through a fourth Community initiative. It may be called URBAN but it is something more than the previous URBAN initiative, for in future it will also benefit smaller cities and urban neighbourhoods and will take a broader approach to social and economic regeneration.
That also largely covers what Parliament aimed to achieve with the fifth Community initiative which we demanded last year in plenary, which means that these possibilities can also be used. With this initiative we now have an important additional job-creating instrument.
Solidarity within the European Union and with the pre-accession states, the concentrated use of resources, job creation, less bureaucracy and preparations for enlargement eastward have been the aims of the Structural Funds reform from the outset. We are now taking a decisive step forward. I thank all who have helped ensure this, whether in the Council or in the Commission - and quite particularly in the Commission - and who have given us such solid support over the past weeks, months and years. I thank them warmly. Europe may not be taking giant steps forward, but every step forward is a good step, and I think we are moving forward here.
Mr President, the report that I introduce is a technical but important part of the Agenda 2000 proposals. It is amending the regulation establishing the guarantee fund for external actions. Members will recall that this was in fact presented to the House and in November 1998 referred back to committee. As a result of it being referred back to committee we now have a situation in which we are today inviting the House to approve the Commission proposal in the form on which political agreement has already been reached in the Council. That political agreement was reached at the Vienna Summit and was annexed to the Vienna Summit decisions.
Essentially, the amendments which have been put by Parliament, through its Committee on Budgets, to the original Commission proposal have been accepted. Our Amendment No 2 sought to oblige the Commission to review the parameters of the guarantee fund in its annual reports and now, following the political decision, the Commission must review the parameters of the guarantee fund at the time of each accession. Each one of our amendments of that type of technical nature has therefore been agreed and incorporated in the Vienna Council decision.
The Council also decided to depart from the Commission's original proposal by increasing the target amount to 9 % instead of 8 %, as the Commission had proposed, for the ratio of the fund to the Community's total outstanding liabilities. The provisioning rate of the fund was thereby reduced to 9 % for each loan operation, down from the previous 14 %, but still higher than the rate of 6 % that the Commission itself had proposed. In total, we have a situation which I feel satisfies all the requirements of Parliament and on that basis I commend it to the House.
However, in the wider context, it is important to say today that despite all the misgivings there are about some of the details of the interinstitutional arrangement and the financial perspective, it is better to have something which is slightly inadequate in the view of some but is nevertheless agreed, than to go forward seeking perfection and actually get nothing. However there is a salutary lesson in this process for Parliament.
Parliament today has managed to gather less than 5 % of its Members. We have become a Parliament in which we merely deliver speeches to each other and there are precious few people here to listen. I really think this is a salutary lesson at the end of this Parliament, and the next Parliament has to take it seriously if it expects public opinion to take its debate seriously. This Parliament has got to start taking its debates seriously itself.
Mr President, Mr President-in-Office, the new regulation on the policy to support rural development is without question a major step forward in the reform of the common agricultural policy. That is not just because nine separate regulations have been turned into one clear regulation, which is good for transparency and certainly also has an impact on the management of resources, but because it represents the move to a new policy. Of course the picture painted by the Commission, of two strong pillars side by side, is a little over-optimistic. One of the pillars is not as strong as the other yet, as you know, Commissioner Fischler; but there is still time. We must continue to seek, in future too, to make agricultural policy for rural areas a little more flexible, for the Member States and also for the regions.
Let me remind you of what Commissioner Fischler once said: this policy is so important because we always have to put the question: what will the brother and sister of a young farmer who takes over a farm do on the labour market? This is where it becomes quite clear what we will have to do for the rural areas in future. That is why we are still rather attached to our earlier demand that in future of course Parliament must have codecision power over the entire spectrum of the common agricultural policy. That is still lacking. As I said on another occasion this morning: it is a necessary part of perfecting parliamentary democracy in Europe.
So you will understand why we agricultural politicians are strongly in favour of supporting the interinstitutional agreement. For if it becomes possible to include the accompanying measures, the expenditure on rural areas, under non-compulsory expenditure - which obviously does not mean we do not feel obliged to spend it, but which would give Parliament more say over this increasingly important policy - you will understand our view. For the rest, it would have the advantage of allowing for transfers in the case of multiannual expenditure. We will have teething problems with this new policy in its early years. It would be a pity to lose money because of those teething troubles by not being able to transfer it.
Overall this is a good start. We have not grown a real tree yet, but this little sapling that we have planted together can - if the Commission and the Council nurture it just as carefully - grow into a strong and healthy tree to support rural development policy.
Applause
Mr President, as rapporteur for agricultural policy funding under Agenda 2000, I should like to begin by expressing my appreciation to the German Presidency for the opportunities granted by the German Government for a trialogue on agricultural policy.
There are obviously a number of differences between the original proposal of Parliament's Committee on Agriculture and Rural Development, which was adopted in January, and the outcome of the Berlin summit. This was bound to be the case. I do not believe anyone can ever be 100 % right in these complex negotiations.
What we welcome is the fact that for the first time rural policy is a clear component of European agricultural policy, as Mr Görlach also said. We also believe it important - and this is also in line with my report - that the Berlin conclusions clearly state that Europe must pay more attention to European food quality, safety, environmental protection, animal welfare, and the rest. This must be developed further, and it must also be given emphasis at the WTO negotiations.
As many people have already said, it is also to be welcomed that rural expenditure and accompanying measures are non-compulsory expenditure. As guarantee expenditure is fixed, I should like to ask Mr Fischler whether this means that money will be refunded to the Member States if there is a surplus for a particular year? There was some discussion in my committee about whether or not a reserve fund should be set up. There was no mention of this in Berlin, and I therefore assume that it cannot go through. Could he confirm whether my assumption is correct that the EUR 200 million and 0.03 % flexibility it includes applies to all categories including Category 1, in other words guarantee expenditure for agriculture?
The second question concerns accompanying measures and rural development, where different rules apply. If the money is not all used in one year my assumption is that it can be carried over to the next year. Would it be possible for the Commission to give a clear statement on how these funds can be used?
Little has been said about monitoring agricultural expenditure. In its January report Parliament paid particular attention to monitoring, combating fraud and that type of thing. Although this is not mentioned in the conclusions of the Berlin summit, I can assure you that Parliament will keep a very close eye on such matters.
One last question Commissioner Fischler: in our parliamentary resolution we also asked for the hectare subsidies, all income subsidies, to be paid before 31 October of each year. Is this possible?
Mr President, ladies and gentlemen, as rapporteur on the horizontal measures I cannot give you a positive assessment. We had a Commission proposal seeking to establish social and environmental criteria for a sliding scale of premium payments. Little remains of those criteria. Parliament had made proposals that were more distinct; the Commission checked the figures and decided they could ensure that the premiums were distributed sensibly. Now none of that is left and I will tell you some of the results.
Firstly, Mr Fischler, we have not reduced the over-compensation from 1992. As in the past, 4 % of holdings will receive 40 % of the premiums, or 20 % of holdings 80 % of the premiums.
Second point: we have not fully offset the Agenda 2000 price reductions through the premium payments. For rationalised holdings, that means full price compensation. But smaller farms will suffer from this lower compensation.
Third point: we are concerned here not with money in the sense of fairness or unfairness or envy but with the fact that the price pressure exerted by holdings that continue to draw on high premium payments through over-compensation will hit the smaller farms and put their survival at risk. That takes me to the fourth point. The money that will now flow from Brussels and from the national treasuries into the large-scale rationalised holdings will be used by them for further rationalisation and growth. In these farms, that means job cuts, but it also means jobs losses because of the further destruction of farms in the EU.
Five: we have sent out wrong signals in this respect, namely that we will continue to concentrate on intervention, in the Central and Eastern European states too, instead of educating them for the market, possibly also for the world market, Mr Fischler! Anyone who wants to produce for the world market is free to do so, but should not then receive public funding. Here again we did not take the bold step we should have taken.
Six: we have maintained the support for maize but not managed to obtain support for pasture land. So premiums are being paid for basic fodder production, which is already favoured by natural conditions, and the maintenance of pasture land that is so urgently needed for the ecological survival of entire regions is not eligible for any support or any premium.
Seven: in reallocating the funds which, in your view too, we are to do from the EAGGF Guarantee section into the second pillar, only a small amount of the funds that would have been available if we had applied the degressive scale have gone to this second pillar. The 14 billion that were earmarked for the second pillar in Berlin are not in the funding proposal either.
On the whole, this is a negative assessment, as it must also be for the Commission, for otherwise you would retrospectively have to revise all the documents you have written to justify Agenda 2000. Basically all I have done is quote from them.
Mr President, ladies and gentlemen, the reform of the COM in beef and veal was one of the delicate aspects of the new CAP for the 2000-2006 period due to the structural imbalances of this market, the effects of the mad cow phenomenon on consumers and the role of livestock farming in land use.
As rapporteur for this issue, I must point out that in its initial proposal, the Commission had favoured a reform based on a substantial reduction in prices with the aim of increasing our share of the export market in the context of the restrictions imposed by the WTO.
In January, Parliament supported the proposal in my report: it rejected the Commission's recommendation and voted in favour of limiting the reduction in prices to 15 % rather than the 30 % advocated by the Commission. The Council of Ministers finally opted for a reduction of 20 % in three stages.
The Commission had also recommended granting livestock farmers partial financial compensation for this new reduction in prices. Contrary to my recommendations, Parliament did not vote in favour of a substantial increase in the premiums for herds of suckler cows, which actually have a positive effect on our land. But the Council has done so and it is duly noted.
Finally, as regards the management of the market, Parliament voted to maintain public intervention and increase controls over production. This was contrary to the Commission's wishes, since it proposed to balance the markets through the reduction in production prices and the introduction of private storage in 2002.
The Council agreed with the Commission's reasoning but it retained the concept of ad hoc public intervention where necessary and the plan to introduce a 'security net' of EUR 1 560 per tonne. It is on this point that I am proposing that Parliament vote in favour of an additional amendment to my report which has the support of the Committee on Agriculture and Rural Development.
In fact, the Council's position on market intervention needs to be clarified because, on the one hand, it accepts the option of private storage, yet on the other, it is in favour of maintaining ad hoc public intervention. What exactly does this mean? I do not actually believe in the virtues of private storage for managing production with a structural surplus. For proof of this, we need look no further than the results this system has produced in the pigmeat sector. Furthermore, since I believe that it is equally vital to reach a compromise with the Council and the Commission, I simply proposed a compromise amendment to Parliament's Committee on Agriculture - which it accepted - that involved strengthening the 'security net' by increasing it from EUR 1 560 per tonne to EUR 2 000 per tonne.
In this way, we could continue along the same lines as our vote in Parliament in January and, at the same time, ensure greater security for our livestock farmers, that is, if the Council and the Commission have the good sense to support us.
Mr President, Mr President-in-Office, Commissioners, the effects of the basic agreement on the Agenda 2000 agricultural reform on agriculture in the European Union and on farm incomes are less negative than the original Commission proposals since the price reductions are lower for cereals, beef and veal. You know that. With the introduction of rural development measures and the strengthening of the accompanying measures that have existed since the 1992 reform, we have taken a further step towards a global agricultural policy for rural areas.
In my view the following aspects of this agricultural reform give rise to considerable doubts. The European agricultural model sketched out at the Cork conference has only been implemented in fragmentary form. While the measures relating to market organisations, price reductions and so forth are to be applied on a strictly central basis, the implementation of most rural development measures will be left to the discretion of the Member States. Or if you like, it will be a purely political decision. Why? The rural development measures are financed as non-compulsory expenditure under Category 1. The ceiling of EUR 4.3 billion a year can be regarded on the one hand as safeguarding rural development appropriations but on the other hand there is the risk that because the Member States would have to cofinance these measures they will not apply them or will do so only to a limited extent. Here I am thinking, for instance, of measure 2078, concerning environmentally compatible farming.
The direct compensation payments intended to offset the price reductions are not sufficient to make up for income losses. The additional expenditure for rural development measures is discretionary in terms of amount and use and is no substitute for the loss of purchasing power resulting from the price reductions.
The Commission was requested to submit an interim report on most of the market organisation regulations in the year 2002. We will see how things turn out. We greet the postponement of the reduction in milk prices to the year 2005, primarily for reasons of economy, with a certain joy. But it will not be nearly enough and we will still have a quota up to the year 2008. That is something that we can in fact live with quite easily and which at least enables us to offer our farmers some security, production security, in this area. I believe that in addition to optional set-aside, that is the key result we in Parliament have managed to achieve.
Mr President, I am speaking on behalf of Mr Fantuzzi. I would like to express my support for his report, and particularly the proposal that aid to the sunflower sector be staggered in line with the amendment approved by the Committee on Agriculture and Rural Development.
We have today come to the end of our debate on the Agenda 2000 agricultural reform, a reform which, in my view, has partially lost its common European focus and been distorted by the plans of various Member States. I would even go so far as to say that, in handling these proposed reforms, the European Commission - which is the driving force for action in the European Union - has given the impression that it was not very sure where it was heading.
Faced with some initial radical proposals aimed at encouraging European agriculture to give greater consideration to market indications and international references, it was finally agreed that the terms involved should be clarified and even that some of the sectors to be reformed should be excluded, such as the milk products sector. Its reform is being postponed until 2005 and there is no doubt that in the meantime the imbalances it suffers will become more marked.
Faced with the initial proposals to strengthen the link between agriculture and the environment in order to put an end to certain problems that have emerged, such as soil and water deterioration, attacks on biodiversity and so on, the Commission is proposing in the horizontal regulation that it should be the Member States who define the compulsory and general environmental standards and determine the penalties to be applied, thereby avoiding any Community focus.
Faced with the criteria for shaping an agricultural policy that focuses more on the structural nature of certain problems through a rural development policy that is capable of resolving some of the problems facing the countryside - the need for diversification, the need to provide the people with new opportunities and the need to prevent the constant depopulation - a minimal rural development policy has instead been chosen that lacks any real weight.
Faced with a situation where the agricultural policy must also respond to the principles of economic and social cohesion and correct certain excesses, such as the concentration of aid in the hands of a few, the Commission's response is to say that the Member States will be responsible for reducing imports, thereby rejecting an essential Community focus and the inclusion of general principles.
Commissioner, you recently stated in Madrid that we might have to start talking about a new reform in 2003. I think that this message is dangerous for two reasons. Firstly, coming from the lips of the very author of the reform, it highlights the fact that the current measures will not be effective enough, and this is even before we apply them. Secondly, it is impossible for European farmers and stockbreeders to continue to work and plan their future without even a basic stable framework. We cannot add uncertainties resulting from political decisions to the uncertainties that already exist because of the climate.
In short, the agreement may satisfy one or more of the Member States, but I do not believe that it rises to the challenges set out in Agenda 2000, including even that of enlargement.
And to those of my fellow countrymen who are enthusiastic about what has been decided, I would simply suggest that they should do their sums not only in absolute but also in relative terms.
Mr President, Commissioner, ladies and gentlemen, the common organisation of the market in wine is undoubtedly the most complex of all the COMs. Apart from the aspects involved in regulating the vineyards and the conditions for producing grapes, we also need to take account of all the rules on oenological practices, that is, the processing of wine, as well as the rules on labelling.
Wine-growing in Europe is indeed very specific. Every region has its own characteristics. Every vineyard is different in terms of its product and its quality. This clearly demonstrates that wine is an agricultural product rather than an industrial product and that it must be treated as such. The land is also different and this diversity must be respected.
My report focused on this aspect. That is what those involved in the industry wanted and it is what we voted for. I am pleased that, after several meetings and discussions, our proposals now reflect the Council's position on many different aspects. At a structural level, the principle of the right of expansion has been accepted. Vineyards with a developing market will be able to obtain additional planting rights and the duration of these planting rights has been extended so as to allow for the rest period needed by the land between plantings. Moreover, structural measures have been introduced to support the renewal of vineyards, and we have managed to obtain support for this aspect. Few changes have been made in relation to the producer organisations, apart from an agreement allowing us to do away with the measures on the extension of their powers and to preserve, for their members alone, the tasks they are entrusted with. In terms of the recognition of interbranch organisations, these organisations have been granted a specific legal status in Community law in order to prevent them from being challenged by non-producing Member States. As regards oenological practices, the preservation of traditional methods has been recognised, while as regards labelling, a direct labelling system has been adopted. Finally, Parliament was satisfied with the measures approved by the Council in relation to musts imported from third countries.
As you can see, the Council's compromise very closely reflects Parliament's proposals and we welcome that. However, it is not completely perfect. Some new decisions by the Council are of great concern and, in my view, are inadmissible, particularly the desire to include in the wine-growing zone new Member States that are not traditionally wine-producing nations, that is, Ireland, Denmark and Sweden. If this decision were implemented, it would undermine the content of our compromise and the spirit in which we reached agreement, that is, in the belief that our European wines were recognised as agricultural rather than industrial products, grown in traditional regions and produced using traditional methods. This decision would go against that spirit since we might eventually see in these new wine-producing countries a shift towards using grape musts from third countries.
Therefore, in order to stave off this threat, the Committee on Agriculture and Rural Development voted in favour of an amendment that excludes the possibility of extending the wine-growing zone to include any Member State other than those set out in the amendment. Finally, the members of the Committee on Agriculture and Rural Development believe that it is vital to establish an action and information programme to make consumers aware, in particular, of the positive effects of vine products on their health. As a result, we are tabling an amendment to this end, which I will refer to as 'vine products and health'. Do not forget, Commissioner, that wine-growing plays an important role in Europe, it costs very little and it has a high return.
Mr President, the aim of my report is to provide the European Union with the financial and budgetary framework it needs to enable it to meet the challenges of the next few years. This is the question we considered and I will admit that there is no easy answer to it; note the use of present tense here.
We have been thinking about and working on this for a long time: the Committee on Budgets spent many hours debating, 22 working documents were discussed and a resolution was drawn up, which was approved by the House a few months ago. I would like to take this opportunity to mention the excellent work of the secretariat of the Committee on Budgets, which was always available to help me, and to thank my colleagues for their contributions and their patience.
I was involved in establishing the method for the financial perspective at the time of the 1987-1988 budgetary crisis, which led to the so-called 'Delors I package'. I was also Parliament's rapporteur for the 1993 Agreement. As a result, I am very aware of the difference between dealing with a budget with a financial perspective and without a financial perspective.
The Interinstitutional Agreements and their financial perspectives have represented an important step forward for the Community. They have enabled us to develop the European budget in a calm and organised fashion and to fulfill a broad range of political objectives. For example, we have been able to control the unchecked increase in agricultural expenditure, consolidate and develop the cohesion policy, which is essential for economic convergence and political solidarity, integrate events such as the reunification of Germany into the Community budget, and make progress in reducing the Council's powers in the area of compulsory expenditure.
Therefore, faced with the challenges of the launch of the euro, enlargement to include the CEECs, and the essential reforms of the CAP and the structural policies, I recommended at the time that we should try to conclude a new interinstitutional agreement, even if it was against a backdrop of even greater austerity, if possible.
In any event, I would remind you that between 1988 and 1999, we approved and implemented Community budgets totalling just under EUR 110 000 million below the own resources ceiling.
Given the restrictive financial perspective proposed by the now caretaker Commission, Parliament's offer was clear and logical: flexibility and political progress. This was summed up in the resolution we approved in Brussels on 4 December 1997. To achieve this, we stepped up our contacts with the Commission and the Council, organised more tripartite talks and even held an informal seminar in Vienna with the presidency and the Commission to look at the issue of flexibility.
We also decided in December that we wanted to withdraw the so-called 'strategic amendments' to the 1999 budget, and just before the Berlin European Council, our chairman, Mr Samland, sent a letter to the 15 Finance Ministers informing them of the figures the European Parliament considered to be the absolute minimum requirements, the so-called 'minima minimorum '.
The results can be presented in many ways, Mr President-in-Office. In its resolution of 14 April, the European Parliament did not share the idyllic version set out by the Council this morning. Any expectations we had of cuts were surpassed in Berlin. Agricultural spending was frozen, the structural policy was cut by 20 %, and internal policies were cut by 54 %, if we exclude the framework programme for research. We were then given a mandate to negotiate. We did not touch the figures for Categories 1 and 2 as we took over those from the committees responsible for the relevant legislation.
Although it was stated that the agreements reached in Berlin could not be changed, we have managed to obtain a further EUR 1 480 million for Category 3, which would remain - so to speak - at the 1999 level in terms of constant prices, and a further EUR 1.1 billion for administrative expenditure. The allocations for the flexibility instrument agreed on in Berlin have increased sevenfold.
As far as political progress is concerned, I would like to mention some of the more important and innovative advances. A series of preexisting detailed agreements were consolidated. A permanent solution is being proposed for the dispute over the classification of compulsory and non-compulsory expenditure, which goes back to 1982. Moreover, part of the CAP expenditure is being transferred to non-compulsory expenditure. Perhaps the final say still rests with the Council, which approves the regulations, but this is an extremely symbolic step and it opens a door to the future.
This is a brief summary of the basic points that convinced the Committee on Budgets to change its mind on Monday night about rejecting the Interinstitutional Agreement and to call on the House to accept it along with the corresponding financial perspective. And this is also the position of the Socialist Group, which I am now representing, as I have changed hats.
You will have noticed that my three minutes' speaking time as rapporteur has run out. Up until now, I have fulfilled my institutional role. Now, if you will allow me, I should like to briefly set out my own personal view. I would like to thank my group, and particularly my colleague Mr Samland, who has allowed me to use his speaking time in the knowledge that I am going to speak against the majority position.
In my opinion, each of our governments went to Berlin to see what was in it for them, and very few, if any, looked to see what was in it for Europe. As far as I am concerned, that was a step backwards for European integration. I would like to know what Mr Prodi honestly thinks of all this. Does he believe that he will be able to do what he announced yesterday in this very House with these appropriations? The Council told us this morning, for example, about a possible method for combating unemployment, yet it is cutting the budgetary framework for such measures. I want an agreement, but not just any agreement. And as far as I can see, this agreement would be of less use to us than the strict application of Article 272 of the Treaty. Moreover, when push comes to shove any flexibility we achieve is made rigid and open to criticism by the Council.
Between the 1.27 % - which we criticised in December 1997 - and the 0.97 % agreed in Berlin, there was enough room for manoeuvre to reach an agreement which would have been rigorous yet better for Europe. I am prepared to accept a figure of 1.13 % if we add enlargement, although who knows when enlargement will take place.
I would like to remind you that the two previous Interinstitutional Agreements entered into force five and seven months respectively after the budget period being planned. There are no funds in this package for essential policies. We are freezing Category 3. In Category 4, there is only a statement in case the crisis in Kosovo calls for a review of the financial perspective. And we are told that the Council would be prepared to accept such a review before the entry into force of the financial perspective it wants us to adopt today.
When Spain and Portugal joined the Community, Parliament raised the ceilings for budgetary increases that were established in the MRI. But now the applicant countries from Central and Eastern Europe are being offered a pittance and told that, if they join, they will be treated with kid gloves.
We talk about powers yet, in my view, we are only looking at things in terms of their face value. With this Interinstitutional Agreement, the Council would de facto approve the budget for seven years. Parliament has no political leeway. Therefore, since I am in favour of more Europe, although with the same budget - and I do not believe we can achieve it with any less - I cannot in all conscience recommend that the House approve this agreement.
Mr President, I should like first to speak on the Committee on Budgets' opinion for the second reading of Mr Arias Cañete's report: arrangements and conditions for structural assistance in the fisheries sector. His report already includes budget amendments on technical assistance. However, on behalf of the Committee on Budgets, I must ask the House not to support Amendments 5, 53 and 54, which do not follow the principles of the regulation.
Turning to my second reading recommendation for Community financial aid in the field of trans-European networks, this work is being carried out under the old Treaty and now recognises the coming into force of the Amsterdam Treaty. There have been many meetings and the Commission and Council have moved a long way to converge around the European Parliament's position. I would like to thank the Commission and the hard-working German presidency of the Council for their cooperation in this codecision-type procedure.
The Committee on Budgets have supported the proposal to involve private capital in financing network projects and has raised the possibility of increasing this from 1 % to 2 %. We have supported Galileo, the proposed European global positioning technology, and we have supported the Committee on Transport in its wish to have 55 % of the funding ring-fenced for railways and a maximum of 25 % for roads.
I believe this report strengthens Community involvement in the construction of networks. The funding is a contribution to the projects. It will act as an economic multiplier and provide many jobs. Peripheral regions will benefit and business will have reduced costs in the global markets. However, the total amount has been in doubt. The figure in the first reading, which the House voted yesterday, was EUR 5.5 billion. Following Dresden, Berlin and intensive negotiations I am recommending that the figure be EUR 4.6 billion. Unfortunately, the Council is unable to rise as far as this. Its sticking-point was EUR 4.5 billion, and it was starting from a very low base of 3.2. It was up to the Council to agree our figure or start the whole process of codecision once again.
I am delighted to report to the House that the Council agreed to 4.6 billion at its meeting this morning.
Mr President, I commend this report and its 21 amendments to the House.
Mr President, ladies and gentlemen, when the Commission submitted its proposals on the reform of the Structural Funds in March 1998, there was some doubt as to whether a genuine reform could be achieved and whether the regulations could be adopted early enough to enable the new programmes to begin according to plan early in 2000. Today I most particularly thank the rapporteurs Mrs McCarthy, Mr Hatzidakis, Mr Collins, Mr Walter, Mr Barón Crespo and Mr Arias Cañete, in his capacity also as Chairman of the Committee on Regional Policy. I believe that together with Council we have managed actually to achieve what many people considered unlikely.
Earlier on I set out the basic principles of the Structural Funds reform, so I will not bore you now with my specific position on each amendment, because according to my understanding of all your contributions to the discussion, you want to follow the procedure we agreed. Certainly you would have liked to see better results in one or other respect, as we would too, but it is our joint understanding that we have now gone as far as we could and really do want to transpose this into concrete legislative acts.
So I just want to go into a few very specific questions. On the subject of islands: I have noted during many of our discussions in this Chamber how many islanders belong to this Parliament, and I am indeed all in favour of that. But I think that islanders also agree with the broad majority of Parliament and the Commission that the principle of economic and social cohesion primarily applies to the poorest and structurally weakest regions, which is indeed why we want to allocate 70 % of all funding to these regions, regardless of whether their inhabitants live on the mainland or on an island.
If we are honest with each other we know that there is no point in making insularity as such a criterion for support, for as it says in the Treaty, structural aid is granted to compensate for the disadvantages of certain regions and social groups, and in their interests we should adhere to that principle. For if we do not, we will end up harming precisely those whom we all want to help most. Incidentally, the same applies to a number of other requests for Structural Funds aid. These funds are not a pot of money that people can freely dip into if they need more money for something; they are the means to a quite specific end, namely to promote the economic and social cohesion of this Union and to give practical application to the principle that solidarity is one of the vital foundations of the continued existence of the European Union.
And that is why we do not have a cultural fund as such either but finance cultural measures in exactly the same way as tourism measures if, firstly, they serve to create jobs and, secondly, they promote regional development; but we are not an institute of culture pure and simple. As for the transitional rules discussed here, or the fact that some assistance has to be phased out, we are not trying to be mean but are taking account of the fact that some regions have made progress and that we always care for the poorest first and cannot give further support to the rich, who will then slowly move closer to the average.
Mrs Schroedter brought up the famous list of favours again. I think it is important to note that in all this accounts for no more than 2 % of total funding and that one could say it has no influence at all on the structural decisions of the Funds. I also want to point out quite clearly that such important initiatives as the PEACE initiative also come under it.
To prevent any misunderstanding, let me say to Mr Arias Cañete in regard to the fisheries measures that there are some amendments that the Commission does not accept because they relate to measures that require a Council decision which we cannot simply anticipate at this point. Moreover, we want to see the measures relating to the fishing fleet reformed and do not agree with your proposals in this regard.
Otherwise I think it is clear that on the whole Parliament has been most successful. I thank you all for your very close and trusting cooperation. I forgot to thank the rapporteurs Mr Varela and Mrs Jöns so let me do so now. I am glad that with the new code of conduct, which adjusts past procedures to the new legal situation, this close cooperation will continue in future too and I hope that it will also be carried over to the new Parliament.
I would like to say a few words about the Social Fund. Here in particular Parliament has codecision, and your concerns are clearly evident in the new text. In fact Parliament's support for and contribution to the reform has been crucial. I would like particularly to thank the rapporteur, Mrs Jöns, for her excellent work here.
We can be proud of the results in four particular areas: the universal agreement on the overarching priority of employment and the Social Fund's mission to underpin the European employment strategy; secondly, the confirmation of the thematic structure of the funds regulation and the scope of the five policy fields, extending from active labour market policies, through social inclusion, lifelong learning and adaptability, to positive action for women; thirdly, we have maintained and strengthened the commitment to support non-governmental organisations and the combating of social exclusion - we share the view that the regulation must oblige Member States to provide for small grants with special access arrangements for non-governmental organisations and local partnerships: fourthly, again with the support of Parliament, we have strengthened the equal opportunities provisions and the mainstreaming principle of the regulation.
Today's plenary session provides the opportunity for Parliament to influence the final shape of the regulation, now as co-legislator. The Commission would be very happy to recommend the compromise amendments put forward by the rapporteur, Mrs Jöns, covering: the addition of social integration into the labour market to Article 1, namely Amendment No 1; the new wording on the social economy third system in Article 2, namely Amendment No 8; the importance which both the Commission and Parliament feel needs to be attached to the principles of equal opportunity and adaptability, namely Amendment No 9; and the better arrangements that you are proposing for the operation of small grants with special access arrangements for non-governmental organisations, namely Amendment No 10.
As regards the mainstreaming amendment I agree that the principle is essential but it is already covered both in the general regulation and in Article 2 of the regulation itself. So given the problems which it might cause in the Council I would incline, as the rapporteur does, to agree, and to argue against acceptance. Once the structural funds regulations for the new period are in place the Social Fund will enjoy a new lease of life in view of the increased emphasis given to the employment dimension in all Community policies and in the Structural Funds in particular.
We would all be proud of the ongoing success of the European employment strategy, which is the European Union's chief response to the need for more and better jobs. We have intentionally defined the scope of the fund to allow it to respond to developments in the economy and the labour market over the next seven years, always with a view to encouraging and enabling more people to participate actively in the labour market. To do this we must focus more strongly than ever on activation instruments which help people to become more employable, rather than passive policies. At the same time we should make every effort to strengthen the element of prevention to stop people becoming unemployed in the first place, a point very effectively made by the rapporteur. It is only through this flexible, forward-looking and, above all, inclusive approach that Europe will be able to meet the economic and social challenges of the new millennium.
The Social Fund is the one Structural Fund directed exclusively at the individual person. It is about enabling individuals to progress into the new millennium; about letting people themselves make that progress through training and education, by increasing their chances of getting a job, about helping them to move forward over time to a better job and to a better standard of living. This is why the Social Fund, acting alongside the employment strategy, is so important for the future of Europe. Employment still largely defines a person's standard of life and weighs heavily on their expectations of what they can contribute to society and what society can offer to them. Increasing people's chances of keeping their jobs, getting a job or a better job is what we can do with the support of the European Social Fund. I believe that as a result of the work that has taken place between the institutions and taking on the amendments that I mentioned earlier, we have made the text as good as it can be got at this time. I commend it to you and ask you to support it and to support the rapporteur in her proposals too.
Mr President, ladies and gentlemen, there has of course been a great deal of discussion about the Berlin decisions in the agriculture sector over the last few weeks. Very different views have also been expressed in today's debate. Let me make my position clear. The reform certainly does not go quite as far as we had hoped, which gives rise to a degree of uncertainty as also of risk. But at the same time we should not underestimate what we have achieved. The Berlin agreement, following the Agriculture Council's compromise, provides for a reduction of only 15 % in cereal prices and the approximation of oilseed aid to the reduced cereal aid, and provides that the reform of the milk sector will not begin until the year 2000. Nevertheless this remains without doubt the most far-reaching reform the Union has ever undertaken in the agriculture sector.
This is all the more true in that even in the run-up to it the tobacco and olive oil sector were also reformed. But above all there is one thing we should not forget, namely that the Heads of State and Government decided these reforms unanimously and that the direction agricultural policy was to follow in the coming years was therefore determined unanimously. That gives us a distinctly stronger position in the coming international discussions and negotiations.
Let me briefly outline the main reasons for the reform and the central elements of the overall agreement reached. In the cereal sector and the beef and veal sector in particular, the analyses carried out by the Commission showed that there is a serious risk of production surpluses increasing again soon after the year 2000. In view of that situation, in principle we were faced with the choice of two courses: either we could choose the increasingly rigid control of supply and make that the core of the common agricultural policy, or we could adjust our policy in such a way as to enable us to sell to new, additional markets.
It was decided in Berlin that in the longer term we want to choose the second course, which means we have to make European agriculture more competitive. We must also take greater account of justified consumer concerns. This stronger market orientation will be counterbalanced by higher direct payments and additional opportunities to open up new income sources within and outside farming. In Berlin we also made significant progress towards sustainable agriculture by managing to incorporate environmental concerns more firmly than before in market policy and rural development policy.
Moreover, the Agenda decisions created a second pillar of the common agricultural policy. It is true that this second pillar is still a little less solid than the first. But we have laid the foundation stone for it and in principle that pillar now exists. In future we shall probably have to consider how to consolidate it.
In the budget, we will in future have two sub-ceilings for agricultural expenditure. This subdivision into compulsory expenditure and non-compulsory expenditure was decided in Berlin and confirmed here in Parliament. It means we now have one upper limit for traditional guarantee expenditure and a second upper limit for rural development. That will of course make everything rather more rigid, and also to some extent less flexible. I can understand why Parliament insists on this aspect, in its capacity as budgetary authority, and I hope that budgetary discipline does not mean inflexibility. For that would tend to weaken this second pillar, the more innovative part of the policy.
Overall, the reform that was agreed in Berlin represents an important step forward. Yet certain risks and imponderables remain. In particular, nobody can tell today whether the lower price guarantee reductions agreed in the final compromise will be enough to really achieve market balance. In the preparations for the new WTO negotiations and the enlargement negotiations we will have to take due account of these constraints, as we will do when we implement the organisation of the market in coming years. But there are certainly also some grounds for confidence.
We will enter into the WTO negotiations with very clear ideas about the kind of agriculture we want in Europe: a competitive and sustainable agriculture that supplies the consumer with high-quality products. And that is also the agricultural model that we want to offer our partners in Eastern Europe, together with the new, second CAP pillar.
Let me conclude with a few comments on the amendments. First, I do agree that we should strengthen rural development policy, but to strengthen the measures for the disadvantaged regions without increasing the funding would mean having to divert these funds from other rural development measures.
Secondly, in the Commission's view intervention buying at higher prices in the beef and veal sector would lead to new, unmarketable surpluses and exert considerable pressure on the budget, as also on our market prices. If the cuts in oilseed payments were extended over a four-year period that would postpone the lifting of the Blair House restrictions by another year and also require more budget funds that are not covered.
Turning to Mr Mulder's question about transferability: I too think we should discuss this matter further. I consider it most important that, over and above the time span, we manage to develop enough flexibility in relation to that part of rural development to make it possible actually to use the available resources. As for the payment deadline of 31 October, I am prepared to give further consideration to this question, though with the reservation that this must not lead to any shift in the financial year for compulsory expenditure.
In reply to Mr Graefe zu Baringdorf I would point out that the new agricultural policy certainly will bring about a shift in this 80: 20 ratio and that under the reform the smaller farmers will in fact have distinctly greater opportunities than they used to. For the rest I would also point out that the Commission never proposed aiming at full price equalisation. We never spoke of anything more than income equalisation, which does not automatically mean the same thing.
Finally, let me give warm thanks to all the rapporteurs for their constructive cooperation. My special thanks today go to the long-standing chairman of the Committee on Agriculture and Rural Development, Mr Colino Salamanca.
Applause
This is the last debate on the future of the common agricultural policy in which you will be taking part in this House. I thank you on behalf of the Commission, but also very much on my own behalf, for the important work you have done for the benefit of European agriculture. I also wish you all the best for the future!
Applause
Mr President, I would like to ask Commissioner Fischler a supplementary question. Can I assume that the Commission accepts those amendments in the second report, such as those on the milk sector, which you did not mention?
Mr Goepel, I did not go into that question because it did not come up in the statement made by the rapporteur on the milk sector during the debate. But I can tell you this much: we are prepared to return to the earlier formula and review the milk market in the year 2003. Of course the Commission is also prepared to consider the question of the superlevy in the framework of that review.
The financial perspectives for 2000-2006 and the interinstitutional agreement on budgetary discipline and improving the budgetary procedure are an integral part of the package of Agenda 2000. I understand from the reports and intervention of Mr Colom i Naval that there are different views in the European Parliament on this item.
Let me for that reason point out some of the principal reasons why the Commission supports the agreement. It is true that the conclusions of the European Council of Berlin with regard to the financial perspectives for 2000-2006 remain below the Commission proposal. But the subsequent negotiations, under pressure from the European Parliament delegation, achieved substantial improvements. For internal policies the proposal in front of you exceeds the conclusions of Berlin by EUR 1.5 billion. These will permit the financing of the multiannual priority programmes, for example, trans-European networks. And it safeguards a significant margin for new policy initiatives.
For external actions there is a clear commitment from the Council to finance additional needs arising from the situation in the Balkans, if necessary, by means of a revision of the financial perspectives.
With regard to administrative expenditure, the agreement would permit the financing of some 1000 new posts for the Community institutions and also finance the new Statute of the Members of the European Parliament, even though a solution on that issue is not yet clear as you know.
The new interinstitutional agreement also marks significant progress on key questions of the budget procedure. The agreement clarifies the classification of expenditure which defines the budgetary powers of Council and Parliament. This removes a perpetual source of conflict. In the process, Parliament has widened its budgetary powers in the field of agriculture expenditure. Furthermore, the agreement provides for full cooperation between both branches of the budgetary authority on all parts of the budget, which Parliament has long fought for.
Mr President, without the agreement these procedural gains would be lost. There would be a high risk of an annual budget confrontation. This would not be in the interests of the Union and its policies.
Secondly, I want to reply to Lord Tomlinson on his report. Firstly, the Commission is pleased with the agreement by the Council because that takes into account the major part of the preoccupations of the European Parliament. On the amendments proposed in Lord Tomlinson's report, the Commission is ready to accept Amendments 1 and 2. As far as Amendments 3 and 4 are concerned, the Commission has accepted a joint declaration in the regulation according to which the Commission will give all oral information to the Council and Parliament on the economic situation of the beneficiary countries which are receiving loans and on the risks which I have explained when the annual report is presented. For that reason the Commission does not find it necessary to introduce these Amendments 3 and 4 into the regulation of the Guarantee Fund.
Mr President, I would like to repeat a question I asked earlier and the answer can be just 'yes' or 'no'. My question was whether the flexibility of 200 million and 0.03 % applies to all the categories of the budget, including category 1.
'Yes'.
Laughter
I should like to begin by welcoming the agreement between the Council and Parliament on the trans-European networks financial regulation. This vital component of the Agenda 2000 package has the twin distinctions of being the first legal text arising from Agenda 2000 that achieved a common position in the Council and yet the last to be agreed by the Council and the European Parliament. It also is one of the first legal acts to be adopted under the codecision procedure set down in the Amsterdam Treaty. I hope that the amicable and productive precedent shown here will be followed on many other occasions. It may be that I am displaying an excess of optimism in my old age!
Much of the credit for achieving the agreement goes to the rapporteur, Mr Kellett-Bowman, whom I am glad to see in the House. He has shown a real understanding of the financing requirements of the trans-European networks and a determination to put in place a stable long-term framework for the financing of major TENs projects. His colleagues like Mr Samland and others - whom I am also glad to see in the House - have helped produce a very productive and effective package.
Clearly the most important issue is the overall financial envelope of EUR 4.6 bn over the 2000-2006 period. That sum is more modest than the Commission's opening bid. But I am glad to say that it represents a real increase of around 10 % and is fully consistent with the lower ceiling for internal policies that was agreed at the Berlin Summit.
Apart from the useful increase in funding, the new financial regulation is a major step forward as an appropriate instrument for providing long-term finance for long-term projects because it includes multiannual programming, which means that project promoters will be able to plan with unprecedented certainty about the finance they can expect from the trans-European networks budget. That is particularly important for the development and encouragement of public/private partnerships.
Other important elements of the revised regulation include, first, a truly new facility for the investment of TENs money in risk capital funds with the aim of gaining access to the potentially very large resources of long-term funding available from insurance companies and pension funds for the financing of public infrastructure projects.
Second, the regulation provides for the possibility of financing up to 20 % of the Galileo satellite navigation project - around EUR 500 m - and doing so from the TENs budget. That component is essential in order to demonstrate that this vital project can be financed and also to ensure that it develops as a genuinely European project. I hope that any discussion of European Union finance for innovative TENs projects at the current European Council will confirm the importance of Galileo for European producers and for European users.
With the news today, from COREPER that the Council can accept the compromise reflected in the amendments before us today. I can also confirm full support from the Commission for Parliament's position. I therefore look forward to early adoption of the revised regulation in good time for the implementation of multiannual programming that will commence in the year 2000. I express gratitude - not just from the Commission but much more widely from the general public in the Community and from industry - for the foresight and the commitment demonstrated by Parliament on this issue.
Mr President, let me just say to the Commissioners here present that our joy at the conclusion of the trans-European networks and of the already concluded fifth framework programme of research is still slightly clouded. I will add another drop of water so that you do not open the champagne too soon.
Both questions were explicitly tied to a new financial perspective. If Parliament does not agree tomorrow to give its assent to a new interinstitutional agreement, then we will not have the financial framework which we have just discussed and on the basis of which the two agreements, on the fifth framework programme of research and on the trans-European networks, were concluded. I just wanted to say this now, as a reservation, before the champagne starts to flow.
I have been under the distinct impression for four and a half years that Mr Samland could turn water into wine. I am looking to great things!
Laughter
That would be a new kind of magic.
We shall now move on to the general debate.
Mr President, Commissioners, ladies and gentlemen, I would like to focus on the European Social Fund.
We have perhaps come to the end of a long task which started with an own-initiative report by the European Parliament on the European Social Fund. We must acknowledge the fact that the Commission has accepted the European Parliament's position on objectives and priorities, as well as on procedures. Here I want to stress an important point: the close link between the European Social Fund priorities and the employment guidelines. The European Social Fund is certainly the basic Community instrument for applying the four pillars, especially employability, and the regulation we are discussing today is consistent with the objectives of social integration and non-discrimination. Considering work as both an economic opportunity and a way of achieving one's potential means more and better education lifelong. It means combatting material inequalities and the modern inequalities which affect an individual's ability to plan his own future freely. All that makes the European Social Fund a fundamental instrument, and likewise makes it fundamentally important for the NGOs and the third sector to be involved right from the planning stage, principally through a policy of practical integration. That will certainly be the responsibility of the Member States, but it will also be up to the Commission to monitor and control it.
I would like to conclude by taking up a point already mentioned by Mrs Jöns: the Council's unwillingness to become explicitly involved in gender mainstreaming, one of the four pillars of European employment strategy, is incomprehensible - and it is especially incomprehensible now the Treaty of Amsterdam has come into force, enshrining equal opportunities as a fundamental principle of the Union. I hope the Council will be willing to accept the amendments from the European Parliament to complete this journey in rapid time and to the satisfaction of all the European institutions.
Mr President, I too am going to talk about the European Social Fund but in relation to external economic relations. This is because I was the draftsman of the opinion on this for the Committee on External Economic Relations. Social promotion is naturally determined in the first instance by meeting the basic needs of our citizens and there is clearly much to do in this area.
Yet this must be achieved if we are to maintain the European social model we can be proud of. However, we must remember that this must be a realistic model where the improvement in working conditions reflects the improvement in productivity. This is where Agenda 2000 has to come in, by providing the resources which are essential for the continuation of this model together with the infrastructures cofinanced by the ERDF, the EAGGF Guidance Section or the Cohesion Fund. It must also provide training or reassign the workforce with the support of the Social Fund.
Given the current state of globalisation, it would be unacceptable to aim to compete with less-developed countries by reducing wages or allowing a deterioration in working conditions in our continent. However, we also cannot accept a protectionist approach such as the strategy where we were digging our own grave and running away from our responsibilities towards the rest of the world, particularly the less-developed areas.
In everyone's interest, we must move towards a strategy of openness in which we and others clearly respect the rules of traditional trade. In this way, Europe surely has an important role to play through competition conditions which depend largely on the training of individuals.
Mr President, Commissioner, we have come to the end of this debate on Agenda 2000, and tomorrow the House will surely approve these regulations, with which I believe we have managed to improve one of the Union's fundamental objectives: economic and social cohesion and better territorial cohesion.
This improved economic and social cohesion should bring with it the creation of jobs and thereby attack the European Union's main problem: unemployment. In my view, Commissioner, an excellent and positive reform of the Structural Funds has been concluded, with projects aimed at concentration and simplification and with an effective partnership as a result of the contribution of regional and local authorities, which may lead to increased efficiency in the actual implementation of the Structural Funds.
We have also taken an important step with the reduction of Community initiatives, and you have been particularly keen to ensure that only the Community initiatives with a European dimension are accepted. A final decision by the Council, at the request of Parliament, has included a fourth Community initiative which will also have very specific advantages for certain sections of the European Union's population, although it does not have the Community dimension that the other three initiatives have.
We regret that the Berlin European Council agreed to significantly reduce the funding to be allocated both to the Structural Funds and to the Cohesion Fund, but we understand that these will be implemented in a positive manner over the next seven years. We also need to take account of the fact that the Structural Funds are practically the last to apply to the 15 Member States, since the prospect of enlargement to include the countries of Central and Eastern Europe will change the regional action policies for years to come.
I would finally like to thank the Commissioner for the efficient work she has done, which will ensure that the new regional policy for the 2000-2007 period will always be linked to her because of the enormous importance of her contribution.
Mr President, after months of arduous debate and complicated negotiations, the time has come for the European Parliament to say yes or no to Agenda 2000. Personally, I am not going to say yes to Agenda 2000.
My impression is that the agreement that has been reached is an agreement based not on the Union's needs but on the negotiation of national interests. That is the only explanation for the fact that the Commission's initial proposal was further diminished through the final agreement reached at the Berlin European Council, despite the fact that it already involved reducing the Structural Funds and Cohesion Fund below their existing levels.
For those of us who believe in a federal Europe based on social and economic cohesion, a golden opportunity has been lost to increase equality between the various regions of Europe. Furthermore, if we are getting involved in this idea of defending territorial interests, as the Berlin European Council did, I would still not be able to vote in favour of Agenda 2000. I was elected by the people of a specific European region - the region of Aragon - and this agreement would put the people I represent at a serious disadvantage compared with their current situation.
Finally, I would point out that the agreement contains serious contradictions. To give you an example, Commissioner, one single problem - that of depopulation - is dealt with in three different ways in Agenda 2000. Firstly, the underpopulated regions of Northern Europe are granted Objective 1 status, that is, they have access to the main Structural Funds. Secondly, the Scottish Highlands are only granted special funding in the form of compensation. Finally - and this is the third way in which depopulation is tackled - other regions that suffer from the same problem, such as Aragon, are excluded from this aid altogether.
A single problem cannot be dealt with in three different ways if we want Europe's structural policy to be consistent. As a result, I must say once again that I am not going to vote in favour of Agenda 2000.
Thank you, Mr Escolá.
Following that speech by Mr Escolá, ladies and gentlemen, we shall suspend the debate on Agenda 2000. It will be resumed this evening at 9 p.m.
Question Time (Council)
The next item is questions to the Council (B4-0337/99).
As the author is not present, Question No 1 lapses.
Question No 2 by Alexandros Alavanos (H-0324/99)
Subject: A fair trial for Öcalan In their statements on the Öcalan affair, all the European Union institutions have been unanimous in calling for a fair, open trial, in line with the conception prevailing in the legal systems of modern, civilized societies. However, the Turkish Government has so far rejected, in both words and deeds (obstructing the defence counsel, refusing requests for observers to attend the trial, etc.), all attempts to bring about a fair and open trial. Can the Council therefore state what steps it intends to take to ensure that the Kurdish leader does not suffer mental or physical harm and is guaranteed the right to defence, to which any person facing judicial charges in civilised societies is entitled as a matter of course?
I should like to welcome the President-in-Office and ask him to reply to Mr Alavanos's question.
Mr President, let me answer this question as follows. The Council expects Turkey, like any other contracting party, to fully and entirely fulfil the obligations arising from the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. Furthermore, the Council is assuming that Turkey will respect the right of any person facing judicial proceedings in Turkey, which therefore includes Mr Öcalan, to a fair trial and their right to defence, both of which are indeed also enshrined in the Turkish constitution. In its statement of 22 February 1999, the European Union took note of the Turkish Government's assurances to that effect.
Mr President, the German Presidency has taken us somewhat by surprise, and I am ashamed at what I have just heard from the President-in-Office.
At a time when Yugoslavia is being bombed we are indulging in 'savoir vivre ' with the Turkish Government, and the German Presidency is telling us that it has received assurances. All the Members here today have received an announcement from Amnesty International which states that Mr Öcalan's lawyers, Nyadji Bulgan and Irfan Didar, and others, have been tortured, and were attacked inside the court. Following that they were rounded up outside the court and beaten by the police. And the President-in-Office is indulging in 'savoir vivre ' with Turkey.
I ask once again: are the European Union and indeed the German Presidency interested in human rights? If so, how can the German Presidency not do anything, how can it remain silent and say such things as what it said in its answer about these despicable events taking place at the trial of Mr Öcalan?
Mr Alavanos, I reject quite categorically your attack on the presidency. You know the rules here. What I have to present is the common position that 15 Member States have formulated on your question. I cannot inform you of the German position as it is totally irrelevant. It is not a question here of the presidency's view but of what the Council says. That is what I have told you and I will repeat it: the Council expects and requires Turkey to comply with its national and international obligations, which arise from its own constitution and its accession to international conventions.
Thank you, Mr Verheugen.
Ladies and gentlemen, in accordance with our Rules of Procedure, Questions Nos 3 to 11 will not be taken because they refer to subjects which are included on the agenda for this part-session.
Mr Morris has the floor on a point of order.
Mr President, my point of order is quite clear. As I have repeatedly said for many months now, and certainly this week, there is one issue the Council has refused to answer: whether or not depleted uranium munitions are being used in Serbia, Kosovo, what we previously knew as Yugoslavia.
Mr Morris, please, just a moment.
Mr Morris, under the Rules of Procedure questions on issues that are dealt with at another stage in the House are not included in Question Time. So I cannot give you the floor for that question.
Mr Dimitrakopoulos wishes to speak, but I would like to know, Mr Dimitrakopoulos, which Rule you are invoking for your point of order.
Mr President, I am sorry but I do not have the Rules of Procedure in front of me. However, as far as my point of order is concerned, I would simply like to know if we have abandoned the practice we were using up until now in Question Time whereby, following a Member's question and the Council's subsequent response, other Members had the right to put what is known in English as a 'follow up'.
No. If you want to put a supplementary question to the question by Mr Alavanos, you have every right to do so. So let us return to Mr Alavanos' question.
I have listened to the reply given by the President-in-Office. I have listened to the common position expressed by the 15 Member States, which is that the European Union expects Turkey to abide by the regulations in force concerning such serious issues.
My question is this: if Turkey does not abide by them, what action is the European Union going to take?
Mr Dimitrakopoulos, it has been made clear to Turkey on many very recent occasions that its conduct in the Öcalan case, namely the guarantee of a constitutional trial, will affect the development of relations between the European Union and Turkey. If the Council concludes that Turkey is not fulfilling its obligations, it will take the appropriate steps. I cannot predict them today. But you can imagine what they would be.
Question No 12 by Aline Pailler (H-0328/99)
Subject: Free movement of persons in the EU To prevent them from taking part in an (authorised) demonstration in Paris on Saturday, 27 March 1999, the French authorities closed the border to 3 000 Italians on the evening of 26 March, committing a serious abuse that infringed the right to demonstrate and freedom of movement within the Union.
What steps will the Council take to avert similar actions in the future and guarantee that citizens may move freely within the EU?
I give the floor to Mr Verheugen to answer Mrs Pailler's question.
Mrs Pailler, I am sorry to have to tell you that it is not within the Council's competence to judge how the Member States apply Community law; that is up to the Commission and the Member States concerned. At the time of the incident you describe in your question, the Schengen acquis had not yet been integrated into the framework of the European Union. Since it is a question here of relations between two Schengen partners, the admissibility of internal border controls comes under the Schengen implementing convention. Article 2(2) of that agreement provides that internal border controls can be carried out for a limited period purely for the maintenance of law and order and the safeguarding of internal security. The state that orders these controls decides whether this may apply here. The entry into force of the Amsterdam Treaty does not change this situation.
Mr President-in-Office, each time we put questions to you here, you take refuge in regulatory issues, which I fully understand. Clearly, after two months, the Schengen provisions were not fully applied, but I feel that the Council's role is a political one.
At a time when Europe is looking for its soul and the President of the Commission, Mr Prodi, is telling us that we will find it in American culture, I wonder if we might not be able to generate a little enthusiasm among the people of Europe by allowing them to do something exciting that forms part of their culture, in other words, demonstrate solidarity in fighting for human rights across borders.
I am therefore seeking a political response from you, Mr President-in-Office, given that you are a minister. And I would like to know if, in the Council of Ministers, when discussing immigrants, you talk not only about security problems - which you naturally discuss in great detail, as demonstrated on a daily basis by the Austrian and German Presidencies - but also about the fact that people, along with capital, have the right to free movement.
Mrs Pailler, I have to tell you too that it is not a question of my personal view nor of the presidency's view. I can only give you an answer agreed by the two states concerned, which you mention in your question. Surely you can imagine the answer you would be given by the government concerned if you put the question to it in your national parliament. I cannot go any further than that. The Council is not competent in regard to your question. The Commission is responsible for compliance with Community law. I must ask you to put this question to the Commission.
As for the matter of principle addressed in your question, I can tell you that the Council is looking closely at the problem of how Europe can be brought closer to our people, how they can be made more aware of the advantages Europe offers them and also how we can increase these advantages, especially in the field of internal and judicial policy which we are just discussing. Indeed we are already preparing a summit to be held in Finland in the autumn, which will be concerned with the further development of the People's Europe.
But let me say again: individual cases such as this one do not come within the Council's remit. And the individual states would not tolerate any interference from the Council in the way they apply national or European law.
Thank you, Mr Verheugen, but I must ask you to remain with this question as I have received requests for two supplementary questions. The first is by Mr Ripa di Meana, who has the floor for one minute.
Mr President-in-Office, three thousand Italian citizens are being held up, under the pretext of various orders by the French police, at the frontier between Italy and France to stop them reaching a public, political and European meeting in Paris.
The seriousness of this de facto suspension of the agreements on free movement of persons will naturally not escape you, but your prudence in matters of institutional powers - which I can understand - does not mean you can avoid a political response. Can the European Union tolerate three thousand citizens being prevented on alleged police grounds from exercising their full rights as European citizens?
I put that to you as a political question and I expect a political answer.
Mr Ripa di Meana, I have to disappoint you too, however much you expect me as a politician to give a political answer. You know the rules of Question Time. I cannot give you a political answer off the cuff. I will have to discuss it first with the French and Italian Governments and with all the other 13 governments. After that you can have your political answer. All I can do here is point out to you that the French Government is basing its decision on Article 2(2) of the Schengen implementing convention. Naturally the French Republic, like any other member of Schengen, may carry out internal border controls for reasons of public law and order. Whether or not that was justified in this particular case is something I as a politician have a very definite view on. But I am not allowed to express it here.
I have a question for the President-in-Office concerning Regulation No 1408/71. It is true that the European Union is in a difficult situation, since the Commission has been put out of action, so to speak, but clarification is needed of the proposal which has been put forward by the Commission regarding the amendment of Regulation No 1408. I would like to ask directly how the President-in-Office views the Danish early retirement benefit in relation to Regulation No 1408. Hitherto, the Danish early retirement benefit scheme has been kept out of the regulation, since it has been said not to be a social scheme, but an employment scheme. The fact is that the Danish Government has been given until the end of April to respond, and I would very much like to know when this question will come up in the Council.
Mrs Jensen, I am rather at a loss. This was a supplementary to Mrs Pailler's question. That question referred to the fact that on the evening of 26 March the French authorities refused 3 000 Italian nationals entry into France. With the best will in the world I cannot see what bearing your question has on that incident. But I am quite prepared to answer it in writing.
Question No 13 by Otto von Habsburg (H-0329/99)
Subject: Humanitarian aid to the needy in Ukraine It is reported by reliable sources that, in accordance with the so-called 'law on the protection of domestic commodity production', small packets containing food products, clothing or even medicines are being designated as 'agricultural products' and returned to senders.
This impacts very harshly on the poorest people in the country, in particular those on old-age pensions, many of whom have to live on the equivalent of 37 to 50 German marks a month.
Is the Council prepared to make representations to the Ukrainian government with a view to getting this policy reversed by reason of the humanitarian nature of these mailings?
I give the floor to Mr Verheugen to answer Mr von Habsburg's question.
Mr President, Mr von Habsburg, it is true that there were private initiatives until July/August last year to support needy Ukrainians by sending them parcels mainly containing food, medicines and clothing.
Under presidential decree 738/98 of 4 July 1998 on imports of humanitarian aid from abroad, since that date only legal entities whose charitable status is established by law are recognised as recipients of duty-free imports of humanitarian aid, but not private individuals. Since then, packages of aid addressed to private individuals have been returned to the sender by the Ukrainian customs authorities, pursuant to Law 468/97 on the state regulation of imports of agricultural products into Ukraine. That law has been in force since 15 June 1998 and the presidency knows from own experience that this in fact also involves high costs for the senders of the packages.
In the framework of bilateral talks, the German Government as the presidency has on numerous occasions urged, in fact insistently urged the Ukrainian Government to change these rules for humanitarian reasons, but unfortunately Ukraine has not responded at all to these efforts.
The presidency will raise this matter in Brussels, at the second EU-Ukraine Cooperation Committee scheduled for July, after coordinating with its partners, especially Finland, and will make it an official subject of discussion between the EU and Ukraine.
Mr President, Mr President-in-Office, Minister, I sincerely thank you for this clear, detailed and satisfactory answer to my question. It is a pleasure to see that this can sometimes happen during Question Time.
Let me specifically ask you to make every effort in this matter. I receive a great many letters from Ukrainian pensioners who are in a really bad way and need help. If at all possible, I would ask you, Minister, to take very energetic steps to help them. After all they are our partners and will one day become our partners in the European Union. I would be most grateful if you could repeat and emphasise this need again.
Thank you, Mr von Habsburg. I believe that this is your last question in Parliament and I must therefore thank you once again for your excellent speeches here during Question Time, and for your admirable brevity and respect for the time you are allocated.
Mr President, Mr von Habsburg, I take what you have just said not so much as a question but more as words of encouragement, which I am happy to accept. I can assure you that we are keeping up constant pressure on Ukraine in relation to this matter. One reason I was able to answer the question was that I know from my own practical political experience that there are cases, especially the cases I am sure you know too, where it is possible to get round this law and what that costs those concerned. It really is hard to understand why someone who provides aid on an individual basis should incur costs that are many times higher than the value of the aid itself. Here I agree entirely with you and we will keep up the pressure on Ukraine in this respect.
As the author is not present, Question No 14 lapses.
Question No 15 by Manuel Medina Ortega (H-0339/99)
Subject: Development of Article 299(2) In view of the imminent entry into force of the Treaty of Amsterdam, what initiatives is the Council preparing for the development of Article 299(2) on the status of the outermost regions?
Mr President, Mr Medina Ortega, I really must admit that you are wasting no time in putting forward the interests of these regions here in Parliament, given that the Treaty has only been in force for four or five days. But basically that already answers your question, for pursuant to Article 299(2) of the Treaty of Amsterdam the Commission must first make a proposal to that effect. Only when that proposal has been made can the Council take action and discuss specific measures for the outermost regions. But to date the Commission has made no such proposal.
I would like to thank the President-in-Office for his rapid and efficient response. In actual fact the Commission had said that it was going to draw up initial proposals this spring. Then, because of its resignation, it said that it was not going to do so until the autumn.
However, from the point of view of a Member who, although representing all of Spain, represents the interests of the outermost regions in particular, it is important that the Council should take steps to enable the new Commission to consider this issue from the beginning, since the special scheme requires further development.
Mr President, Mr Medina Ortega, it is with good reason that the rules of the European Union give the right of initiative to the Commission. The Commission is not here at the moment, but it will certainly defend that right tooth and nail.
I would advise you to proceed as follows. A government with a particular interest in this matter could easily urge the Commission to submit a proposal to the Council as soon as possible and then I could assure you that the Council would consider the matter without any delay.
Question No 16 by Hans Lindqvist (H-0341/99)
Subject: Safe food National campaigns on food safety and health are being conducted in all 15 Member States during the winter and spring. The original initiative was launched by the Commission's Directorate-General for consumer policy, DG XXIV, which is also financing the campaign. The EU has made some SEK 1.3 million available for the campaign.
We in Sweden have recently had to fight hard to avoid the EU practice of regularly using antibiotics as additives in animal feed.
Hitherto, Sweden has had strict rules on colouring in sweets, exacting standards of food quality control and stringent rules on crop spraying. Many EU rules are now forcing us to allow certain types of sweets despite their containing colouring that was previously banned in Sweden on public health grounds.
Does public health not always take priority? Should it not be the individual Member State's prerogative to decide what should be classified as safe or unsafe food?
I give the floor to Mr Verheugen to answer Mr Lindqvist's question.
Mr Lindqvist, the Council attaches great importance to food safety, especially in relation to protecting the health of the consumer. The Luxembourg European Council expressed this same concern in its statement on food safety. In that statement it stresses that the production and marketing of safe food must be one of the European Union's priorities and that a high level of health protection must be ensured. As I just said in reply to your Spanish colleague's question, it is up to the Commission to submit proposals to the Council for initiatives in this area.
For the rest let me say that if the Member States consider it necessary to maintain or introduce more stringent consumer protection measures than those that exist at Community level, they may do so pursuant to Article 129a of the EC Treaty - new Article 153 of the Amsterdam Treaty - provided such measures are compatible with the other provisions of this Treaty. If a Member State takes further-reaching measures of this kind, it must notify the Commission thereof. There are no further restrictions.
I have tabled this question because my own country, Sweden, has quite strict food safety standards, both as regards home-produced and imported products.
A number of decisions have now been taken in the EU which run counter to our interests. For instance, Sweden has been forced to follow the rules that apply to the Belgian Blue and to allow the species to be developed and also sold in Sweden. We have been forced to accept certain colouring agents in sweets and candies and in food products which could induce cancer and allergies, especially in children. Furthermore, meat contaminated with salmonella is crossing the border into Sweden.
The question I should like to put to the Council is this: should it not be obvious that every Member State should be entitled, in the interests of protecting people's health, to draw up rules which apply not just to home-produced products but also to those which are imported? If it is a question of changing the provisions of the Maastricht and Amsterdam Treaties, then are we prepared to do that in order to reinforce our environmental safeguards?
Of course I can confirm that, Mr Lindqvist. And I have already answered that question by pointing out that a Member State has the right to maintain or introduce more stringent consumer protection measures than those that exist at Community level. Naturally that includes measures such as those you mentioned. However, this must not create any barriers to trade or distortion of competition. Hence the rule that the Commission must be notified of any such measures so that it can examine that question.
I am happy to read out the relevant passage from the Amsterdam Treaty again. It is the fifth paragraph of Article 153, former Article 129a, and it reads: 'Measures adopted pursuant to paragraph 4 shall not prevent any Member State from maintaining or introducing more stringent protective measures. Such measures must be compatible with this Treaty. The Commission shall be notified of them.' That is what I just explained to you. Compatibility with the Treaty relates to the question of barriers to trade and freedom of competition.
With due respect, Mr President-in-Office, there really is something which you do not mention in your reply. It is true that a Member State can make use of a safeguard clause. This gives it six months in which to produce scientific evidence in order to maintain the more stringent basis which it requires in its own country. It is stated that this must not be a technical barrier to trade. You actually said that yourself in your reply. If it cannot be proved that there are grounds for the more stringent rules, then it will be regarded as a technical barrier to trade, and it is now expressly stated in the new environmental guarantee that if it can be proved that the tougher rule which is being sought at national level is actually in the consumers' interests, then the EU must adopt the regime. It is therefore not possible to maintain stricter rules unless evidence can be produced that they are necessary. In fact, Commissioner Bangemann also said this yesterday when we were discussing baby food. In some countries, things have been permitted because it has not been proved that a very small amount of pesticides in baby food is harmful, whereas other countries do not tolerate any pesticide residues at all. But Mr Bangemann stated categorically that he would not accept trade barriers. There should be clear scientific evidence on the table so that the Member States can maintain stricter rules.
Mrs Sandbæk, we have a problem here. This is another question which seems out of context. I was asked about food safety and I did not say a word about the six-month period you cite. I know nothing about this six-month period; what I referred to was the Treaty provision on consumer protection. Your question relates to an environmental matter. That was not in the original question nor did I answer on the subject. If you have a question on the subject, I am sorry to say we did not receive it so I can only answer it in writing.
Thank you, Mr Verheugen. I am sure that Mrs Sandbæk hopes you will fulfil your promise to answer her question in writing.
Question No 17 by Arthur Newens (H-0343/99)
Subject: The EU/US banana dispute Would the Council make a statement about the latest information from the WTO Disputes Panel investigating the EU banana regime and about the response that it will make to the Panel's conclusions?
Mr Newens, first let me say that I hope this seemingly endless business is finally nearing its end now. At its meeting of 26 April 1999 the General Affairs Council emphasised that the European Union intends fully to respect the latest WTO ruling in the banana dispute and to amend the EU banana regime accordingly and without further ado. The Council therefore called on the Commission, in the light of further contacts with the USA and the other parties concerned, to submit proposals to amend the banana regime by the end of May 1999. Since we are not yet at the end of May, I am not in a position to tell you what form these proposals will take.
Whilst thanking the President-in-Office for that reply, may I ask if it is envisaged that access for bananas from Lomé countries and the Canary Islands can still be adequately safeguarded, despite changes to bring the European Union's banana regime into conformity with the WTO ruling. Will the Council do everything possible to ensure this? - because it is crucial. Will not bananas otherwise constitute a precedent for other products of other less-developed countries to lose their outlets, and will that not raise, in the long term, the issue of amendments to the world trade system to protect the poor against the multinationals?
Mr Newens, with that question you have very accurately described the problem we are facing and that we have not managed to resolve so far. On the one hand we want to protect the banana producers with whom we have very close links; on the other hand, however, we have to respect the WTO rules. This dispute has now been going on for years and at some point one has to admit losing a dispute. The European Union has lost. It did not manage to win through here. The costs are quite considerable in any case, if you think of the punitive tariffs that have been imposed. Yet I am inclined to say that it is some satisfaction that the WTO has now markedly reduced the level of the punitive tariffs the USA may impose against the European Union. We are now paying 191.4 million dollars instead of the 520 million dollars the USA had originally fixed by unilateral procedure.
We have to wait for the Commission proposal to see how the Commission manages to reconcile the two requirements you mentioned: protection of the producer, especially the poorer producer, and conformity with the WTO rules. I really cannot predict that today.
Question No 18 by Anna Karamanou (H-0345/99)
Subject: Rising death toll and appalling living conditions in Iraq The President of the Medical Association for the Prevention of War, Mrs Sue Wareham, recently claimed that between 4 500 and 6 000 children are dying every month in Iraq of hunger and disease owing to the terrible shortage of food and medicines. The doctors stress that most deaths are caused by infections of the gastrointestinal and respiratory systems which, under normal circumstances, would be completely curable. Food and medicines are officially exempt from the sanctions imposed on Iraq after the invasion of Kuwait but the bureaucratic structure of the procurement system and the country's limited earnings from the legal sale of oil restrict imports. At the same time, the regime is exploiting the distress of the population as a weapon to have sanctions lifted completely with no concessions on its part. In what way will the Council intervene to ensure the effective protection of human rights in Iraq, in particular in the light of the UN Security Council's debate on the lifting of economic sanctions?
Mrs Karamanou, this is an extremely serious question and the Council is grateful to you for giving it an opportunity to address this issue in the European Parliament. The European Union is aware of the effects of the sanctions on the food situation and on health care in Iraq. The Council has for a long time been deeply concerned about the situation of the civilian population in Iraq and especially the children. That is why the Council has always supported the Security Council's offer, which Iraq initially turned down, to permit the sale of oil in return for humanitarian imports. Ever since the 'oil for food' programme was implemented in late 1996, the Member States of the European Union have chaired the Security Council's committee on sanctions against Iraq and always sought the flexible application and continual improvement of the programme.
The European Union and its Member States are also playing their part in trying to improve the humanitarian situation in Iraq. But the crucial point of reference is and remains the 'oil for food' programme. At the 55th meeting of the UN Human Rights Commission in Geneva from 22 to 30 April this year the European Union took the initiative in drafting a resolution on the human rights situation; this calls inter alia on the Iraqi leadership to cooperate further in carrying out the 'oil for food' programme and to ensure the fair distribution of the humanitarian imports.
The Union also continues to support any initiatives to further improve the operation of the 'oil for food' programme and in this respect refers specifically to the proposals submitted by the UN Security Council panel on 30 March 1999 on the humanitarian situation in Iraq.
While most of the initial administrative difficulties of the 'oil for food' programme have been ironed out, the main problem with the programme is now Iraq's poor export capacity and the distribution of the medical aid. Iraq's export capacity is now being improved under a sub-programme of the 'oil for food' programme, but it will not take full effect until spring 2000 because of the planning and delivery schedules; here, as you know, oil prices are a factor of uncertainty in both directions.
According to information from the United Nations, medical aid to the value of 275 million dollars is currently blocked in Iraqi warehouses although it is urgently needed by the population. Responsibility for this lies with the Iraqi Government. That illustrates the point made in Mrs Karamanou's question that the Saddam Hussein regime is exploiting the distress of the population as a weapon to have sanctions lifted without fulfilling the cease-fire requirements of Resolution 687 of 1991.
That means the Iraqi leadership is responsible for the inadequate implementation of the 'oil for food' programme, just as it is responsible for the fact that the sanctions still cannot be lifted after running for over eight years. Let me remind you that in 1991 all the experts could and did assume that Iraq could have complied with Resolution 687 on a basis of full cooperation within the space of a few months. We are dealing here with a conflict between the humanitarian principle and the principle of national sovereignty, both of which are enshrined in the United Nations Charter, which restricts our means of action. But let me leave you in no doubt that we can only condemn the conduct of the Iraqi state leadership as utterly inhumane.
Thank you, Mr President-in-Office, for your information. I would also like to congratulate the European Union on the initiatives it has taken and on the recent Geneva summit.
However, I think we need to accept that America must change its Middle East policy. I would like you to tell me, Mr President-in-Office, whether the Council considers that the achievement of political and military objectives can ignore the cost in terms of human lives. I would also like your opinion on whether, in the case of Iraq, the Vienna Convention, which prohibits the starvation of citizens as an instrument of war, is not being violated? Do you consider that the Universal Declaration of Human Rights and the Convention on the Rights of the Child are not being violated? Six thousand innocent children are dying each month because of the embargo, and it is my conviction that no political objective can be placed above human lives.
Because I believe that we are, quite rightly, in favour of protecting human rights, I would like to ask you whether the innocent population of Iraq does not come under the heading of people to whom protection of human rights applies.
Finally, do you believe that this policy has weakened or, conversely, strengthened the position of Saddam Hussein, by analogy with what is happening in Kosovo and Serbia with regard to Mr Milosevic?
Mrs Karamanou, you are of course right to draw a parallel with the equally dreadful human rights situation in Kosovo, but in both cases we must after all look at cause and effect. In the case of Iraq it is clear that the sanctions were imposed on the basis of UN Security Council decisions. These sanctions were imposed because Iraq did not fulfil the necessary obligations for ensuring the security and stability of the region. But the programme I have described was permitted and was set in motion to ensure that these sanctions do not have the effect you described. I have also described the particular efforts being made by the European Union to ensure that this programme is effective. If it is not effective in certain areas, particularly in the area of medical care, the responsibility lies entirely with the Iraqi Government which has acted out of what are truly contemptible and base motives. Let me repeat: the Iraqi leadership wants to exploit this situation in order that the sanctions, which have a quite different political purpose, may be lifted. We must call on Iraq to fulfil its responsibility towards its own people.
Does the President-in-Office accept that the 'oil for food' programme, while commendable, has many bureaucratic shortcomings and accompanying sanctions which still stop the needs of children from being met, while their parents can do very little to get rid of the inhuman dictatorship of Saddam Hussein.
In these circumstances it really is not acceptable to justify the actions taken by the West by putting the blame just on Saddam Hussein - we all accept that. Something still has to be done and more has to be done to meet the needs of these children.
Mr Newens, you are making a political statement here and all I can do is to respectfully take note of your opinion and to bring it up at the next Council meeting on the situation in Iraq. I take a different view from you, but that is not the point here. Your question made one point I want to address, the question of possible bureaucratic obstacles to implementing the humanitarian programme. I agree: they did exist, which is why we have begun to streamline this programme, although this has not produced satisfactory results to date.
Question No 19 by María Izquierdo Rojo (H-0349/99)
Subject: Presidential elections in Algeria What political assessment does the Council make of the Algerian presidential elections of 15 April 1999?
Mrs Izquierdo Rojo, the European Union followed the presidential elections in Algeria with great attention and made a statement on them. It goes as follows. The election campaign raised considerable hope in Algeria and among its partners in the international community. By taking an active part in the election campaign, Algeria's citizens showed the store they set by a free, open, pluralist poll, as promised by the Algerian authorities.
The European Union has noted the decision by six of the seven candidates to withdraw from the election and the reasons given by them for their decision. The European Union has supported and encouraged the democratisation process embarked upon in Algeria since 1995. The Union believes that it is by promoting democracy and the rule of law and by continuing with economic and social reforms that Algeria will be able to emerge from the crisis in which it has been embroiled for a number of years.
The European Union will attach the greatest importance to initiatives along these lines by the new President-elect, Mr Abdelaziz Bouteflika. The European Union confirms its readiness to support the reform process in Algeria, particularly by way of Euro-Mediterranean cooperation, and to continue the political dialogue entered into with the Algerian authorities.
Mr President-in-Office, using the same constructive approach that seems to underlie your response, could you tell me what exactly the European Union will do to help put an end to the violence and what measures it will adopt to help combat corruption in Algeria?
Mrs Izquierdo Rojo, first of all I am glad that we obviously agree on the need to continue with the policy we have already begun vis-à-vis Algeria, regardless of what we think of what happened before the presidential election there. By saying regardless I mean that we must endeavour to support a process of democratisation in Algeria and after all the preconditions there for the democratisation process are better than in many other countries suffering from a democratic deficit. There are strong democratic forces in Algeria and there is also a very free press there, and one which indeed makes use of that freedom. We must also say that up to the time when the six candidates withdrew, the electoral campaign had actually suggested that Algeria was moving towards democracy. It was in fact the case that all the candidates could put forward their programme freely and without restraint and that the political debate in Algeria took place in the kind of constructive atmosphere not seen for a long time. We also took particular note of the fact that one of the key issues of this Algerian electoral campaign was national reconciliation.
So we now conclude that in spite of the problem of which we are both aware, the movement towards a civil society in Algeria that began in the 1990s has in fact been boosted by the electoral campaign. I therefore think that we should do all we can in the form of political dialogue and political contacts to give further support to that process. In particular that means keeping in contact with the democratic forces in Algeria and supporting these forces, for instance by inviting them to the Member States of the European Union and to the European Parliament. It is important to demonstrate international protection and international support for the democratic forces in Algeria.
Question No 20 by Eva Kjer Hansen (H-0351/99)
Subject: Appointment of officials without holding a competition In its answer to my question about the plans to appoint staff from the Schengen Secretariat, the Council stated that, under Article 7 of the Schengen Protocol annexed to the Amsterdam Treaty, it is obliged to take on the staff of the Schengen Secretariat since the Protocol has to be regarded as part of the Treaty and hence as part of primary Community law.
However, Article 7 of the Schengen Protocol stipulates only that the Council must adopt the detailed arrangements for the integration of the Schengen Secretariat into the General Secretariat of the Council, i.e. the functions of the Schengen Secretariat and not necessarily its staff. To the extent that it is possible to envisage appointing existing Schengen Secretariat staff to the EU institutions, the provision in Article 7 of the Schengen Protocol in no way prevents the Council from appointing any staff interested in conformity with the existing rules of the Staff Regulations or from resorting to the alternative appointment procedure based on Article 24 of the Merger Treaty.
This being so, can the Council explain why it in this case still considers it legitimate both to flout the current Staff Regulations and to ignore the Commission's right of initiative laid down in Article 24 of the Merger Treaty?
Mr President, pursuant to Article 7 of the Protocol annexed to the Amsterdam Treaty which integrates the Schengen acquis into the European Union, the Council decides by a qualified majority on the detailed arrangements for the integration of the Schengen Secretariat into the General Secretariat of the Council. On 1 May the Council took a decision laying down the details of the integration of the Schengen Secretariat into the General Secretariat on the basis of that Article 7. According to my information, this legal case will in fact very soon be brought before the European Court of Justice, which is why this is all I can say by way of an answer. I will not become involved in a legal debate because that is a matter reserved to the appropriate Community jurisdiction. This question is now purely a matter for the Court of Justice to decide.
Let me however repeat that the Council's view is that the rules that have been adopted make every provision for guaranteeing the skills and competence of the individuals appointed. Given this situation and in view also of press reports that have also appeared today, let me point out that it is not the Secretary-General of the Council who is responsible for the tensions we are currently seeing in the General Secretariat, but that the only reason for these tensions is a political decision by the Council that is covered by the Treaty. To hold the Secretary-General responsible for that is, in my view, quite unfair and inappropriate in this situation.
I would like to thank you for your reply, but I do not understand why the terms of the Staff Regulations are being disregarded, since there is after all nothing to prevent us from respecting the Council's existing rules during the integration process. There is no reason for us now to be recruiting large numbers of staff without them having to sit the recruitment tests, so I have still had no answer to my question as to why the existing rules are being disregarded. As far as I can see, this all smacks more of what one might call national nepotism, in other words that there are a number of Member States that wish to have some staff placed somewhere in particular, and the other Member States are therefore nodding this through. Can the President-in-Office tell me what justification there is for us now suddenly to start recruiting more staff than the 58 people who were originally deemed necessary? It seems to me highly reprehensible that the Council is venturing to disregard the existing rules. Is it not the case, Mr President-in-Office, that there is a need to analyse the situation within the Council with a view to cleaning things up and clearly documenting what requirements - and what resources - there are for ensuring that we get more openness and more transparency with regard to what takes place within the Council, just as we are demanding within the Commission?
Mr President, Mrs Kjer Hansen, nothing is happening behind the scenes here; we are talking about an entirely open and public process. The Treaty provides that the Schengen Secretariat will be integrated into the General Secretariat of the Council and that the Council will decide the detailed arrangements. That is what the Council has done!
I have to say again that the political intention of the Treaty was to integrate the existing Schengen Secretariat - without any new appointments being made or any selection procedures being initiated - into the existing General Secretariat because surely there would be no point in the integration of one secretariat with another secretariat meaning that we appointed 80 new staff according to the rules that apply to the General Secretariat and kicked out the 80 people who used to work for the Schengen Secretariat. I cannot imagine that the questioner would agree to such an inhuman and unsocial solution. Nothing is being done behind the scenes here; it is a very normal, open procedure. And I must say in all honesty that the Council cannot understand the resistance the General Secretariat staff is showing here.
Question No 21 by Pat Gallagher (H-0354/99)
Subject: Fishing fraud in southern Europe Is the Council aware of the Auditors' report criticising the Commission for failing to take adequate precautions to prevent fraud involving EU funds for modernising fishing vessels, most of which are located in southern Europe? Is it aware that funds were given to renovate vessels that had already sunk or which would never be put in service again and that verification visits were minimal? Will the Council now make a clear commitment that every effort will be made to recover or, if necessary, to impose severe penalties for proven embezzlement?
Mr President, I can only answer this question in the affirmative. The Council received the Court of Auditors' report on the formation of joint enterprises in the fisheries sector on 9 December 1998. The Council discussed the content of this report during the deliberations on the Commission proposal laying down detailed arrangements and conditions for Community structural assistance in the fisheries sector. This Commission proposal contains various provisions aimed at removing the abuses listed in the Court of Auditors' report on the management of joint enterprises. The presidency intends to take a final decision on this proposal at the Council of Fisheries Ministers in June, provided that Parliament has given its opinion by that date. Looking at the agenda, it would seem that Parliament will be discussing that proposal this week.
I was deeply disappointed to learn from the Auditors' report that millions of pounds of taxpayers' money seem to have been siphoned off by boat owners in southern Europe. It appears that the Commission has failed to take the necessary precautions to prevent the alleged fraud. I understand that the missing funds were part of a EUR 280 million programme to modernise almost 200 fishing vessels. Grants were provided to refurbish and modernise boats which were expected to fish outside the Union.
It is alleged that grants were paid to renovate vessels which were already sunk - grants were paid to renovate vessels that had little chance of going into active service. Indeed I understand that a grant was paid in respect of a fishing vessel that was submerged in the Atlantic off the coast of Portugal. Vessels were sunk under mysterious circumstances and rather than use the wide brush approach it is suggested that these were in Italy, Spain and Portugal.
I want to raise this point with the Commissioner, while he is awaiting specific provisions to address the problems both at management and operational level. I presume I can accept that the presidency condemns such actions. I take no pleasure in raising this. All of us have to take some responsibility because if it is necessary to provide additional staff Parliament must approve additional monies. All of us are involved in this and if you require additional monies to overcome this problem then we must vote for them.
Mr Gallagher, I have already told you that the Council has drawn the necessary political and organisational conclusions in the light of the findings of the Court of Auditors' report that you describe in such graphic detail. That is the Council's job and it has done it. The Council has to ensure that if problems of this kind arise measures are taken to prevent their recurrence.
On the concrete question of what is being done to minimise in some way the damage that has occurred and of the European Union possibly also taking legal action, that is a question for the Commission and not the Council. I am of course assuming that the Commission will take these very serious criticisms in the Court of Auditors' report as grounds to pursue the European Union's interests as vigorously as possible.
As the authors are not present, Questions Nos 22 and 23 lapse.
Mr President, is it possible for Mr Fitzsimons and Mr Andrews, who are attending another meeting, to have written replies?
No, Mr Gallagher, they must be here themselves. If they had notified me in writing that you or another Member of the House were to act as a substitute for the questions, pursuant to the Rules of Procedure, then that would have been in order. However, in this case, the Rules limit answers in writing to those questions that we have not been able to cover during the hour and a half set aside for Question Time.
Question No 24 by Liam Hyland (H-0360/99)
Subject: Backing a new LEADER III programme Will the Council outline its present policy with regard to the development of a fully integrated rural policy at EU level and will it give assurances that, as a part of such a policy, it will continue to support a new LEADER programme (III) and the retention of its name which is synonymous with empowerment and self-help and a positive image of the European Union? Furthermore, will it ensure a consistent approach to rural development by maintaining the same Local Action Groups, thereby helping to avoid long lead-in times which can cause serious setbacks in development momentum?
Mr Hyland, the aim of the proposal in the agriculture section of Agenda 2000 for a regulation on rural development is to regenerate the rural areas and simplify the agriculture rules. The reform of the Structural Funds, which includes the agreed reduction of the number of Objectives from six to three, will make it easier to achieve this aim. This has already been discussed in depth here today.
On that basis rural development policy can gradually establish itself as the second pillar of the common agricultural policy. In that context, the Leader Community initiative will be continued in the form of Leader III. Leader III aims to make rural development more dynamic overall by supporting the programme of innovative projects by local groups. Overlaps between Leader and measures under the rural development regulation will be prevented by the fact that the rural development regulation concerns national or regional support measures, but not local measures. Leader projects, by contrast, remain reserved to local action groups. Let me also point out that this question is a subject of the debate we have interrupted with Question Time.
Mr President, I should like to thank the President-in-Office for his reply. But I have to ask a supplementary question. Will LEADER retain its identity and independence as a Community initiative with a high level of voluntary Community participation? Will the President-in-Office take steps to ensure that it is not absorbed into national or regional statutory structures but is seen by those agencies as an important but independent development programme?
A very important part of my question concerns the continuity of LEADER. We are anxious to ensure that there will be no delay between the ending of the present LEADER II and the beginning of LEADER III. Otherwise a lot of very professional staff who have been recruited over the years will be lost to the programme. This would be a very serious mistake to make.
Mr Hyland, let me herewith give you the assurances you want in relation to all three parts of your supplementary.
Question No 25 by Gerard Collins (H-0364/99)
Subject: Kuwaiti prisoners of war in Iraq Although nine years have passed since the Iraqi occupation of Kuwait, the 598 Kuwaiti men and 7 women who were deported remain in Iraqi prisons. UN Security Council Resolution 687 called on Iraq to cooperate with the International Committee of the Red Cross in order to release these prisoners of war. Iraq has persistently obstructed the work of the ICRC by withholding information, failing to attend meetings and preventing the ICRC from inspecting Iraqi prisons. What steps has the Council taken to-date to alleviate the plight of the 605 Kuwaiti POWs and what intervention with the Iraqi authorities or other measures does it propose to take to address this humanitarian issue?
Mr Collins, the Council shares your concern about the problem of the disappeared persons, including the prisoners of war, who fell victim to the Iraqi occupation of Kuwait. At the 55th meeting of the Human Rights Commission in Geneva from 22 March to 30 April 1999, the European Union submitted a draft resolution calling on Iraq to cooperate with the appropriate international organisations and to provide information on the whereabouts or fate of the remaining disappeared persons.
We called for compensation to be paid to the families of those who have died in Iraqi prisons or have disappeared. All Kuwaitis or other nationals who are still in prison must be released at once. Families must be notified of the whereabouts of prisoners. We also call on Iraq to provide information on death sentences carried out on prisoners of war or civilian prisoners, including the death certificates of prisoners of war or civilian prisoners who have died. I do not think more can be done in this matter. You know as well as I that unfortunately we are not in a position to force Iraq to comply with these demands.
Mr President, I wish to thank the President-in-Office for the information he has given. It all boils down to the fact that other than putting forward a draft resolution at the 55th human rights meeting in Geneva, where we stated our position, we have done nothing else since because we have no information whatsoever with regard to the 598 Kuwaiti men and seven women who were sent to Iraqi prisons. Is there any further pressure that the Council and the European Union would consider putting on the Iraqi authorities in an effort at least to get information as to how many of these people are alive, who they are, what is the state of their health, when they are going to be released and, indeed, how many have died. Can we do anything in a positive way at this particular time nine years later?
Mr Collins, I will not conceal from you that I am very pessimistic about this. Efforts have been going on for a long time now and the European Union has stepped them up. In my answer I did not even list all the initiatives we have already taken. There are a number of others. There is also a new initiative by the United Nations Security Council. The situation remains unchanged and I cannot see what other means of pressure we can apply against a country on which we have already imposed the most far-reaching sanctions at our disposal.
Question No 26 by Per Gahrton (H-0365/99)
Subject: Interpretation in Council The TT news agency reported on 30 March 1999 that, in three cases out of four, Swedish representatives in the Council are compelled to negotiate in a foreign language during Council meetings. According to the report, interpretation in English, German and French is almost standard. To express oneself in a language other than one's mother tongue must be regarded as a distinct disadvantage in negotiations. Can the Council, therefore, confirm or deny these reports and say whether it will take measures to ensure that Swedish is treated in the same way as the major languages in the EU and that Swedish representatives are able to express themselves in Swedish and rely on being interpreted in the future?
Mr President, Mr Gahrton, the Council is aware of the news agency report you quote. Unfortunately that report about Council meetings and Swedish interpreters is undated and provides no further details. Given the almost countless number of Council bodies that have met on such countless occasions recently, with the best will in the world the presidency has been unable to find out which Council meetings and which dates are being referred to. So we have not been able to look into the actual incidents in question.
In regard to interpretation from Swedish in principle, let me say that a Council programme exists, and has also been forwarded to the Swedish Government, on the appointment and training of interpreters in the Swedish language and that this programme is now under way.
Thank you for your reply, even though it was not really much of an answer. I mentioned in my question that the report had come from the Swedish news agency, TT, on 30 March this year. I assume that what they refer to must have taken place a relatively short time before. However, the question was not about a particular occurrence, but a generally held view that all too often no provision is made for the Swedish language when Swedish representatives are taking part in Council meetings. It is therefore extraordinary that the Council should not be more aware of a situation which has provoked quite an intense debate in Sweden. Indeed, I think one might have been better informed before coming here to answer questions.
In any event, for one of the Member States it is a most important question. Suspicion is already rife that there are plans to do away with the minority languages altogether in the EU context. It would therefore be helpful if the Council could give a more positive assurance that, in its own work, it is not the case that it is systematically endeavouring to screen out the minority languages and taking advantage of the fact that some of the Swedish representatives are probably able to express themselves in another language.
Mr President, Mr Gahrton, all I can tell you is that I myself have never attended a Council meeting at which Swedish was not interpreted from start to finish. If you have information to the effect that this is not the case, I would be grateful if you could pass it on to me. The presidency of the Council does not have such information and we did look into the press report you cite but were unable to find out when and where this is supposed to have happened.
Nor does the presidency have any kind of complaint before it from Sweden that its language is neglected at Council meetings. May I perhaps advise you not necessarily to rely on an anonymous press agency report but to accept the official statement the Council presidency is giving you here. So if you do have information, I would be grateful if you could pass it on and then we would look into the matter. The principle of course applies that no Member State may be placed at a disadvantage by negotiations not being interpreted in its language.
As the author is not present, Question No 27 lapses.
Question No 28 by Marianne Eriksson (H-0368/99)
Subject: Commissioner for equality In accordance with Articles 2, 3 137(1) and 141 of the Amsterdam Treaty, the EU is to take up equality between the sexes as an extremely serious issue. There are many, in fact, who say that this matter should be given top priority. In the light of these considerations, will the Council say how it envisages achieving an even distribution of the sexes among the future Commissioners and what its views are on appointing a Commissioner solely responsible for equality?
Mrs Eriksson, let me first emphasise that the Council attaches very great importance to measures to promote equal opportunities for men and women and to the practical implementation of the appropriate provisions of the Amsterdam Treaty, which applies to all the bodies, organs and institutions we have in Europe, from the European Parliament to the Commission and to the Council itself. But I am sorry to have to point out that the Member States are solely responsible for proposing the members of the European Commission pursuant to the provisions of the Treaties and that the distribution of tasks within the Commission is in fact an internal Commission matter. The Council has no part whatsoever to play in this connection, and I am not even saying: 'unfortunately no part whatsoever'. The Commission's sovereign right to organise its own affairs is an important aspect of integration policy in the Union and we should not jeopardise it by prescribing to the Commission from the outside how it should organise itself.
In spite of everything, I find it rather depressing, at this last part-session of Parliament, to have to witness such a passive approach to coordination, something which the Council is otherwise glad to recommend. I am definitely not satisfied with the answer. In my view, after all the criticism which has been levelled at the lack of progress in promoting equality of opportunity between men and women, the Council should be more active in initiating discussions and ensuring that there are more than the three, or possibly four, women candidates currently rumoured to be in the running. It is a frightening thought, given that we are about to enter the new millennium, which everyone says should herald something genuinely new, that we are still being confronted with something old.
I also expected to hear whether there had been any discussion of what should now be done to give genuinely active encouragement to equality of opportunity following the entry into force of the Amsterdam Treaty, Article 13 of which covers all groups, including women, in terms of anti-discrimination.
Mrs Eriksson, I quite understand your strong feelings and your comment, but the Council will not be tempted even by Members of the European Parliament to infringe the Treaties. The Treaties are quite unambiguous here. The Council does not have the right to exert any influence on this question.
Mr President, the State Secretary, Mr Verheugen, is behaving like a true diplomat: he avoids the issue that the President-in-Office is clearly in a position to negotiate with Member States on the matter of the balanced appointment of male and female candidates to the Commission. Mr Verheugen, you may have noticed that on 23 March the European Parliament indicated its desire for a substantially greater proportion of women Members of the next Commission than there is at present. I would like to ask you this: will you in no way take responsibility for this? You are perfectly capable of promoting this aim in negotiations with the Member States. The Commission's new President, Mr Prodi, has already discovered that we in the House are quite serious about this. Today, in a press conference, he stated he was giving this issue his attention. You could work in cooperation with him. But is it your intention to negotiate with the Member States?
Mrs Hautala, you must have misunderstood me if you say my answer was diplomatic. It was meant to be anything but diplomatic. I wanted to make it clear that however noble and right a political concern may be, the Council cannot assume powers that it does not have. The same applies to the presidency. The situation is not what you think. The presidency does not have the power to negotiate with the Member States about who they send to Brussels as a member of the Commission. The President of the Commission whose appointment you confirmed today has that power, and that President of the Commission, who was also selected on the basis of whether he can effectively assert the rights that he has, is pursuing the aim to which you referred. The presidency also has great sympathy for that aim, but unfortunately there is nothing at all it can do about it. Since the office of presidency is filled by a country that can appoint two Commissioners, it can only ensure that the principle you called for is observed by its own country. But unfortunately I have no means of doing the same for Sweden because Sweden only appoints one Commissioner, which means it is rather difficult to apply the quota system in this case.
Question No 29 by Jonas Sjöstedt (H-0369/99)
Subject: Protection of persons providing information Before the Commission resigned, Paul van Buitenen, the internal auditor, was suspended from duty on half pay. Since then, he has obtained a new post in another Commission department. This and similar cases raise the question of the need to allow Commission staff the freedom to provide information, which in Sweden, for example, is a right enshrined in the constitution.
Does the Council consider that the right of Commission staff to provide information should now be a matter for debate in the light of events prior to the Commission's resignation?
I am a little confused, Mr President. Are we talking about Mr van Buitenen? Is that the question?
This is Question No 29 on protection of persons providing information.
But yes indeed, Mr Sjöstedt is referring to Mr Paul van Buitenen.
In reply to Mr Sjöstedt's question, let me emphasise that the internal organisation of the Commission is the affair of that institution alone. As for the Council, it has never had call to act in the kind of situation addressed by the questioner. On the contrary, in what are fortunately rare cases, the Council's administration has felt obliged to take strong action against officials who have not respected the necessary professional rules of conduct in the course of their duties.
I should like to thank the Council for its answer. To my mind, the right of officials to denounce and publicly criticise irregularities is not an internal matter of staff regulations and so on, but is in fact a fundamental question of openness.
There is soon to be a new intergovernmental conference which will provide opportunities for further strengthening openness within the Union, a process that has already begun with the formulation of rules on access to documents. One such possibility would of course be to strengthen the right of employees to denounce irregularities and express criticism without being silenced or actively penalised, as was the case in the Commission. I should be glad to hear the Council's views on this, in other words whether openness can be further developed in the European Union.
The Council cannot make any statement about the internal organisation of the Commission. That is the Commission's own business. The Council could give its view if this incident had concerned its own staff. But that is not the case. No such problem has arisen within the Council. Nor can I make any judgment because obviously the personal files or disciplinary measures relating to Commission staff are not available to the Council. It is quite impossible for me to judge what actually happened in this case. You will have to address this question to the Commission. And indeed you can easily do so. The Council cannot make any comment.
Thank you, Mr Verheugen. I hope that Parliament and the Council are now back on the same wavelength, since I would now invite you to reply to Question No 30.
Question No 30 by Bernd Posselt (H-0372/99)
Subject: Agreement with Croatia Given that Croatia's economy and tourist industry have been substantially damaged by the military activity in the vicinity and that the country has also been militarily threatened, the conclusion of a trade and cooperation agreement with Croatia would considerably help to stabilise the entire area. What is the current position as regards granting a negotiating mandate to the Commission?
Mr President, regarding the possible upgrading of contractual relations between the European Union and Croatia, I believe the honourable Member is aware that this comes under the EU's regional approach, as set out in the General Affairs Council's conclusions of 29 April 1997. Twice a year the Council examines whether the requirements set in that respect have been fulfilled.
After its last examination on the basis of the conditions set on 9 November 1998, the Council decided that Croatia should continue to be granted autonomous trade preferences but that the conditions for assistance under the PHARE programme had not been met and that it was also too soon to negotiate a trade and cooperation agreement. Any improvement in relations, including possible future negotiations on a trade and cooperation agreement, will depend on whether Croatia makes further progress towards meeting the required conditions. At this moment I cannot foresee when the fulfilment of these conditions will next be checked.
In regard to your broader question about the general stability of the region, on 26/27 April 1999 the Council agreed to begin preparing a stability pact for south-eastern Europe. The EU is vigorously pursuing this task. It is doing so in cooperation with the appropriate international organisations and regional initiatives and in particular with the states of that region, with the initial aim of holding a conference on the stability pact for south-eastern Europe at senior official level; this will be convened by the presidency of the European Union in Bonn on 27 May 1999.
The stability pact will offer all the Balkan states a concrete prospect of stability and integration into the Euro-Atlantic structures. I myself will be in Croatia next week as the representative of the presidency to discuss the development of relations between the EU and Croatia with the Croatian Government, the Croatian Parliament and Croatian political parties.
Thank you, Mr President-in-Office, for that very detailed and informative reply. Yet I do have a supplementary. You said that a decision was taken on 9 November during the bi-annual consideration of the question. If my calculations are right, six months have elapsed since then but you said you could not foresee when the next six-monthly check would take place. So I just wanted to ask: have I misunderstood something or has the timetable changed in some way? I also wanted to ask another question. Serious events have occurred since 9 November, namely the war in Kosovo, which after all has radically changed things. I do agree that Croatia must fulfil certain conditions - and indeed it has already fulfilled many of them, while there are others that it has not - but I see no reason to place Croatia in a worse contractual position than, for instance, Albania or Macedonia, which are also politically very unstable and problematic countries, while Croatia is after all an emerging democracy. That is my view but my actual question is this: when will the next decisions be taken?
Mr Posselt, in reply to your supplementary I have to say that the Commission is indeed running late. I shall take your question as an opportunity to urge the Commission to keep to the six-monthly date. On your second question, the purpose of my trip to Croatia is precisely to find out whether what you say is true. I am quite prepared to notify you of the results of the talks in Zagreb directly and in confidence.
As the author is not present, Question No 31 lapses.
I should now like to appeal to your generosity, Mr President-in-Office. At the last part-session, you asked if we could finish ten minutes early. I would now ask you to finish one minute late, and to give your last answer for today and for this German Presidency to Question No 32.
Question No 32 by Brian Crowley (H-0377/99)
Subject: Earmarking 1 % of the ESF for a social capital fund In the context of the reform of the Structural Funds, will the Council give assurances that the Commission's proposal to earmark 1 % of the ESF for a social capital fund will be maintained given its importance in providing fast-track access to ESF support for NGOs and taking into account also the positive experience of this type of scheme under the 'Peace and Reconciliation Programme' in Northern Ireland?
Mr President, we have had the same problem all evening. I have totally different numbers from you. That is what makes matters so difficult. But I have now found the question, because Mr Brian Crowley's name is on it.
Mr Crowley, in reply to your question, let me refer you to the Council's common position as adopted on 14 April and forwarded to the European Parliament that same day. In it, the Council stated that it was against earmarking a minimum amount of 1 % of ESF resources for fairly small subsidies to non-governmental organisations. The Council regarded the Commission proposal to that effect as too inflexible and replaced the 1 % by what it referred to as an appropriate amount. However, the Council intends to amend its common position and to provide for a possible 100 % cofinancing of these subsidies. That would create an incentive for using European Social Fund appropriations for subsidies to non-governmental organisations.
Mr President, I should like to thank the President-in-Office for his response. However it is with some concern that I see that they have changed the common position in particular. The reason why we looked for the 1 % of the ESF to be ringfenced for these kind of actions is that we were afraid that if it were left for the Council to decide, no money would be made available to the NGOs and for these other actions. We are working exclusively from the experience which we already have from the peace and reconciliation programme in Northern Ireland, also from some of the environmental programmes which have been so successful where the NGOs have taken the lead and been given assistance from European Union funding. We are afraid that these monies will be denied to them in the future. Could we have a guarantee from the President-in-Office that, whilst they may not agree with the ringfencing of 1 %, they will give a definite commitment that there will be a percentage available when the new ESF operation comes into being?
Mr Crowley, obviously I cannot give you that commitment. And you know that, because it would mean suspending the existing Council decision. I am quite prepared to put your arguments to the Council again and to reconsider them. But let me tell you that I do not agree with your assessment of the matter. I think the formula the Council has opted for tends to increase rather than reduce the possibilities of the funding you call for.
Thank you, Mr Verheugen.
Ladies and gentlemen, we have now reached the end of the time set aside for questions to the Council. Questions Nos 33 to 39 will receive written answers.
Those are the last questions to the Council for this parliamentary term, and to Mr Verheugen, whom we thank for his cooperation. Despite our occasional lack of coordination, there has always been a willingness to work together. We give him our best wishes.
That concludes Question Time.
The sitting was suspended at 7.07 p.m. and resumed at 9 p.m.
Agenda 2000 (continuation)
Mr President, ladies and gentlemen, Commissioner, I am pleased to be taking part this evening in the final debate of this House on the Agenda 2000 reform project. Both the rapporteurs and the Commissioner delivered their opinions this afternoon. Ladies and gentlemen, you will continue the debate this evening with a general discussion. The European Parliament's political discussions on Agenda 2000 will then come to a close with tomorrow's vote. The conclusion will be, as it were, a tailor-made one because by approving the Agenda 2000 proposals the European Parliament is laying the foundations, during the final part-session of both this parliamentary term and the German Presidency, for the future development of the European Union and not least the future common agricultural policy. However, this decision will also bring to an end a discussion which has occupied both politicians and professional groups in all the Member States for two years.
Since the Commission presented its statement entitled 'Agenda 2000 - a stronger and wider Union' in spring 1997, an all-out effort has been made to change the direction of the common agricultural policy. I should like to point out in particular that the European Parliament has made its position on this absolutely clear from the outset. It has claimed a constructive role in the process through the resolutions it has adopted and, in particular, by taking up positions of substance. When you deliver your opinion tomorrow on the decisions of both the agricultural ministers and the Heads of State and Government, you will be adopting a reform which clearly bears the European Parliament's mark as well. Even though many people would have wished for more far-reaching decisions in one area or another, we should perhaps accept that this reform meets the demands made on it. I will mention four main areas.
A maximum of EUR 297 billion will be made available for the agricultural budget during the period 2000-2006. Agricultural expenditure in real terms will therefore still be limited to the present level. The reform of the common agricultural policy and pre-accession aid also prepare the Community for enlargement eastward in the agricultural sector. The common agricultural policy's stronger orientation towards the market and the environment will equip the Community with an offensive negotiating strategy at the forthcoming round of WTO negotiations. It can also use this to defend the European model of agriculture with its high standards of quality, safety and protection.
Measures to promote rural development have been extended considerably and can now be developed into a second pillar of the common agricultural policy.
In view of the complexity of the subject matter and the obvious conflicts of interest in this area between the Member States as well, I think it was not to be taken for granted that the negotiations on the agricultural part of Agenda 2000 would be concluded successfully.
It is the result of hard work, but I think it is first and foremost the result of the exemplary form of cooperation between Parliament, the Commission and the Council which was based on trust and was always constructive. It has also been a matter of concern for me from the outset to promote the dialogue between Parliament, the Council and the Commission. Perhaps you will agree with me that in the informal conciliation procedure we have developed an instrument which in the past few months has proved to be exemplary. In addition to the procedure laid down in the Treaty, information has been exchanged on a regular basis, allowing you, ladies and gentlemen, to be kept up to date on the Council's views. The agricultural ministers have also been kept fully informed of your opinions. In particular, I would add that, as President-in-Office of the Council, the position of the European Parliament was always a very useful trump card when seeking solutions during the negotiations.
We have reached the end of a long and - we should not conceal this fact - sometimes difficult journey. I believe that we have taken a decision to the best of our knowledge and beliefs which should be of use to Europe and its citizens. This is definitely a joint project, and I hope very much that it will also be a joint success.
May I thank you all for your support and trust in me. I am thinking particularly of Mr Fischler here, and the contribution he made during the negotiations. I should like to stress this point. This kind of cooperation based on trust has been most gratifying, even though it took up a great deal of our time, sometimes into the night. I also thank all those who participated. In spite of all the controversy which we dealt with, it was always clear that there was a joint effort to make decisions. In particular, the way in which we argued with each other in order to make these decisions speaks for itself. I think it was described by everyone as appropriate and friendly. I sensed this from the reactions of various people who participated in the project too.
It is not for the Chair to make comments on the substance of what you have said, but I believe that the Chair has a duty to thank you and your colleagues in the German Presidency. You have always shown respect and a willingness to cooperate, and your presence in this Chamber has always left a strong impression. We acknowledge this, and would like to thank you for all you have done.
Mr President, the implementation of the Berlin agreements will mean that the process of farms disappearing and jobs being destroyed, which already started with the 1992 reform, will become more pronounced. In addition, this process will largely affect small and medium-sized farms, as they will be only partially compensated through income aid.
Furthermore - and this is the worst element, in my group's view - no means of correcting the existing imbalances between continental and Mediterranean production and between small and large farms has been introduced. The financial allocations for continental production are being increased again, while those for Mediterranean production remain frozen.
The scheme approved in Berlin will also have a severe negative impact on the social fabric of the countryside.
Do the Commission and the Council really expect the timid rural development measures to compensate for that impact? The rural development measures proposed are going to be implemented to give preferential treatment to the richer Member States that have a smaller percentage of farmers. In addition, the Commission's proposal will exclude fruit and vegetable growers from the benefits of the rural development measures.
I am absolutely astonished that Parliament's Committee on Agriculture and Rural Development rejected an amendment tabled by my group to correct this situation and that the amendment was declared inadmissible in the House pursuant to Rule 60 of the Rules of Procedure. It is just as well that, in this case, the Berlin European Council did intend to correct that point, highlighting the paradox of what happened in Parliament's Committee on Agriculture.
There have been CAP reforms since 1992 intended, presumably, to correct the uneven economic support granted to small and large farms. In the wake of the Commission's timid proposal, the Berlin agreements are a step backwards in terms of limiting aid to large farms and increasing support to small and medium-sized farms.
The Committee on Agriculture's position represents no progress in that direction either, and I must say once again that it is unfortunate that an amendment by my group on modifications to the aid was declared inadmissible.
As a result, my political group, the Confederal Group of the European United Left - Nordic Green Left, will not support a reform of the CAP which will actually mean that its main imbalances will become more marked.
Mr President, this concluding debate on Agenda 2000 should be limited to the main thrust of the reforms. If we now try to bring controversial amendments we risk bringing down the whole Berlin package like a house of cards. I am thinking, for example, of the amendment in the Görlach report to increase setting-up aid from EUR 25 000 to EUR 35 000. A number of Member States simply cannot accept such cost-increasing proposals.
The central question today is: do we accept the financial basis of Agenda 2000 and are we going to confirm this in an interinstitutional agreement? My answer is a straightforward 'Yes'. If the Union wants to give applicant countries the real prospect of accession we must look at how this is to be financed. The financial perspective agreed in Berlin is essential for this. The Council has succeeded in drawing up an efficient multiannual budget, thus creating the financial scope for enlargement. I do, however, have great difficulty with certain elements of the package, such as the Council's unfortunate insistence that the ceiling on structural expenditure must also be a target. But all things considered, the advantages outweigh the disadvantages.
I do not believe that recourse to Article 203 of the Treaty, which is what many Members of Parliament were calling for, is the right way forward, since it would result in an increase in the Union's expenditure which net contributors in particular would find unacceptable. My principal objection to the use of Article 203 is, however, that it would effectively mean making the financing of enlargement dependent upon the uncertain outcomes of the annual budgetary conflicts between the Council and European Parliament. This is completely unacceptable.
Mr President, before this Parliament is dissolved it will have succeeded in expressing its opinion on the launch of the Structural Funds reform. It will have succeeded in moving forward from positions which threatened to produce yet another trial of strength between the European institutions. After repeated misunderstandings with the Commission on the progress of the work, which threatened to discredit the efforts being made, we are finally together not only on the texts of the new regulations but on a starting point for active collaboration in the management of the Funds through the code of conduct between the Commission and Parliament on the implementation of the structural policies. Parliament has had an important voice in defining the guidelines for this reform, but it must have an even more important one throughout the programming period.
We are glad the Council accepted Parliament's request to restore URBAN as one of the Community initiatives, albeit at the end of the negotiations. That was not obstinacy on our part as Members of Parliament, it was simply recognising the key role of urban areas in regional development. The balanced and complementary development of urban and rural areas is essential for economic and regional development. This means intensifying cooperation at all levels with the regional and local authorities and socio-economic operators closest to the evolving situation in the region. Greater competitiveness between regions must take account of the risks of imbalance caused by the differences in levels of employment and human resources, in infrastructure quality, in the natural environment and in development, especially in the delicate phase we are now entering with the identification of regions eligible for Objective 2.
We are in favour of reform, generally speaking, but we do have certain reservations about grey areas not yet examined in depth - for example, the impact on the regions whose development process will be put on hold for the sake of the principle of concentration. The people of these areas will be penalised, and that hardly helps to demonstrate that the European Union is working for the development of the less-favoured regions. Actually my own country, Italy, is likely to be seriously penalised by the calculation of the Objective 2 ceiling: added to the guaranteed maximum reduction of 33 % there is the reduction caused by the inclusion of the regions coming out of Objective 1.
Mr President, I would like to begin by saying how concerned I am that it looks as if major efforts are being made to ensure that the financial perspective can be approved tomorrow by Parliament without a qualified majority. I hope that that does not prove to be the case because it would be an inadequate end to a subject as important as the one we are debating this evening.
The problem is that we are debating 'how' and 'how much' at the same time. And we may agree on 'how' but not on 'how much'. Yet tonight we have to decide on both aspects at once.
I want to refer specifically to the Structural Funds, the Cohesion Fund and the cohesion policies. I agree with the 'how', exactly as planned by the Commissioner, and I would also like to take this opportunity once again to congratulate the Commissioner and DG XVI. We have worked closely with her and she has helped us immensely in moving cohesion forward during these past five years and, I believe, also for the years ahead. I agree with the report by Mr Hatzidakis and Mrs McCarthy in relation to Objective 1, coordination and partnership projects, and so on. So Mrs Wulf-Mathies and Mr Eneko Landaburu have not only the support, but also the appreciation of the parliamentary committee that has worked with them on these issues.
But we are entering an era where the European Union has more powers. It has a codecision procedure, a single currency and a single market, and we want improved cohesion and a worthy enlargement. We want social policies, policies on employment, on rural development and on trans-European networks. And what does the Council offer us in its Berlin negotiations? It offers us a move from that mythical figure of 1.27 % - which was so difficult to get past - to 0.97 %. It offers us a reduction and a de facto renationalisation of the funds the European Union needs, and I have to say that quite a few Members will say 'no' to the Council tomorrow, precisely on the issue of the financial perspective.
Mr President, Mr President-in-Office, ladies and gentlemen, in Parliament's view the decision-making procedure for Agenda 2000 deserves to be praised and to be met with approval. In view of the timetable for ratifying the Amsterdam Treaty, the Council and the Commission have already agreed that as far as possible, the European Parliament should be granted those rights to which it has only formally been entitled since 1 May this year, particularly in the area of structural reform.
As the European Parliament and perhaps also as representatives of the Member States, we can agree under these circumstances, and with a clear conscience, to the results of Agenda 2000 and the decision-making procedure regarding this. The most important objectives which the Commission had already envisaged are entirely reasonable. Concentrating on the real problems and problem areas, less bureaucratic structures, and greater efficiency and transparency generally make good sense.
If other important practical, national and regional concerns have been dealt with in addition to this, the matter is a really coherent one. In this respect, as a representative of my country, I welcome the special consideration given to rural development under the new Objective 2. I also approve of the new phasing-out regulation for former Objective 1, 2 and 5b regions where regeneration has almost been achieved but a little bit more is needed.
I welcome the new Interreg regulation in particular, because we have worked long and hard on it, and I hope in particular that the regions bordering with the applicant countries at the EU's external borders will take advantage of the time and money available. At any rate, for Austria this amounts to ATS 5 billion over the next seven years.
My enthusiasm for Agenda 2000 is limited on one decisive issue. Is it really justifiable to celebrate the fact that we all want Europe to cost us less in the future as one of the most successful conclusions of Berlin at a time when we are all rightly calling for more European integration in employment, structural reform in general, the EU enlargement process, and solidarity for the wider Europe? Is 1 % of Europe's gross domestic product really too much for the Member States to pay when national quotas are 40 % or more? I do not think so!
Mr President, ladies and gentlemen, I should first like to express my appreciation for the fact that so many Commissioners are still present at this late hour. I see this as a sign of esteem for the European Parliament, as also is the presence of German Minister Funke. This too should be acknowledged. It shows that you are ready to listen, at whatever hour Parliament calls its speakers.
Mr Flynn, you naturally called for support for the proposals to reform the European Social Fund. My group will certainly be doing so, and will also be supporting Mrs Jöns's proposals. When it comes to employment and job creation we must all join together to do the best we can. But at the same time we cannot deny that a large group in society is in need of special attention, and by this I mean people in a disadvantaged position, such as women and minorities. This is expressed in Parliament's amendments, and it was particularly the Council that was not too keen on it. I hope that we can work together to achieve further progress in this area.
This brings me to something which is very close to my heart: the European Social Fund and also, Mr Fischler, the new budget for rural development. I very much welcome them both. I believe the European Social Fund is a means of giving impetus to job creation in Europe, just as the fund for rural development is something which should facilitate the major changes which large sections of the farming sector have to make. Of course it is also the case that the resources for rural development are insufficient. My fear, Mr Funke, is that when it comes to implementation the Member States will look primarily to their own interests. I very much fear that alongside these very welcome budgetary headings that we have agreed a number of other things will creep in which we most certainly do not want to encourage. The first thing that could creep in is that Member States will seek to use European money to solve their own problems. If that happens, the people will rightly say that we are just dishing out money.
The second thing we must carefully guard against is the consultancies and other intermediaries walking away with the funds made available to introduce these changes. I believe European-level management and monitoring in this area to be one of the most important tasks for the future. We will have no credibility in the eyes of the people of Europe if on the one hand we say we want to exercise control over a number of problems and will make money available to do it, and then allow that money to disappear into the pockets of organisations and individuals who are not entitled to it.
This may be my last speech as although I am eligible for re-election my party is not doing so well. My final appeal to the Commission is therefore to pay careful attention to this, and if I am not re-elected I hope that I can read in the newspaper that you have received the message. If I am re-elected, I will most certainly ensure that this happens.
Mr President, I really must like farming and be used to the sacrifices it demands of us to come here at this hour to speak for just two minutes. But it is a great pleasure for me to do this, given that we are talking about an important measure, that is Agenda 2000, which deals with some extremely complex aspects of the European farming world. I do not know exactly what the European agricultural model is, nor does anyone else, but we intend to defend this model come what may, as it keeps farmers on the land and stops the countryside from becoming deserted.
In any case, the common agricultural policy will of course continue to represent an uneven playing field given that, as it is based on the idea of historical productivity, richer countries come off distinctly better than poorer countries, much as I dislike distinguishing between rich and poor countries. It is obvious that if some allowance were made for the difference between richer and poorer regions in Europe, the poorer ones would certainly not need so-called 'rural development', a rather vague and underfunded concept which we all know tends to mean that you only get out what you put in in the first place.
The fact of the matter is that there will not be a budget for this 'rural development', which would in practice be a way of re-establishing the balance between the more- and less-favoured regions. Even in the sectors where we are undeniably more competitive - such as wine-making - there will not be any money for re-establishing old vineyards.
On the other hand, the European Union still considers wool to be a non-agricultural product. It is to be hoped that with the promotion we have been promised for our products, and despite the limited funding we have been allocated, we can still be competitive in the war which is increasingly being waged at world level.
Mr President, Commissioner, ladies and gentlemen, the financial framework agreed in Berlin is a totally inadequate response to the requirements and objectives of cohesion, which should be the guiding star for the construction of Europe and its present and future ambitions.
So it is not surprising that despite earlier hopes that it would be maintained, the Cohesion Fund has emerged from Berlin with reduced resources, which will result in cuts for some cohesion countries, including my own, Portugal. Nor is it acceptable that, contrary to what Parliament approved in November 1998, the conditionality of the Cohesion Fund in relation to the stability pact is to be maintained, and that, for example, the Committee on Regional Policy should now be presenting an opinion in favour of the proposal for a regulation which envisages exactly this type of conditionality.
Without affecting the cheques distributed by the various countries, regulating the Structural Funds, especially by means of intermediate assessments of the efficiency reserve and by a general lowering of cofinancing levels, will in practice result in appropriations being 'expenditure limits', whereas they were previously 'expenditure targets'. There will certainly be a big difference between what was announced in Berlin and what will actually happen. And these are not positive points like maintaining the URBAN Community initiative, which in fact runs counter to opinion in Berlin. This could make a difference to the considerable doubt concerning the soundness and the efficiency of the regulation of the Structural Funds in future.
One last point about the common agricultural policy and the reform agreed upon in Berlin, or rather the non-reform. Berlin neither restored a balance to nor promoted a reversal of the present discrimination between types of production and farmers. A few one-off increases in financing distributed between a few countries will do nothing to change internal imbalances, and may if anything accentuate them, even within apparently more favoured countries.
Mr President, I am speaking basically on the Arias Cañete report. We are going to vote against, as we did in committee. It is very important to stress that this is not because we do not agree with structural funds for fisheries. On the contrary. A fund is important to accomplish many necessary structural changes. But what we disagree with in this report is the way that it has emerged from the committee. Basically what Mr Arias Cañete wants to do is continue with the existing system which rejects changes and improvements proposed by the Commission. Two examples: last year the Court of Auditors examined in detail the funding for joint enterprises and made several critical comments. The Commission's proposal attempted to incorporate changes to improve the system. These were not taken up in the Arias Cañete report.
The other thing is that the Commission does not want to fund the transfer of vessels to flags of convenience which flout international management regulations. But again this was not taken up by the committee or by the Arias Cañete report. As well as that we have two major problems with the Commission's proposal. The Commission has very little control over how money is spent and has publicly admitted as much. Too much is left up to the Member States. Not enough consideration has been given to criteria for granting aid. Vessels differ in their environmental and social impact and preference should be given to funding the withdrawal of damaging units and the creation of less destructive units.
In committee we forwarded an amendment on transparency which was not accepted by the committee. Not only was it not accepted by the committee, but the rapporteur himself did not support it. This is unfortunate - plus the fact that the Rules of Procedure have left it impossible for us to submit this amendment again, which means that we cannot get a registered roll-call vote on the fact that Members are failing to adhere to the whole issue of transparency. That is why we are voting against this report.
Mr President, ladies and gentlemen, Commissioners, this is the last major debate in this parliamentary term and it is an excellent debate on a highly symbolic issue: Agenda 2000, as discussed in Berlin, in fact, with the German Chancellor, the rediscovered Reichstag, the rediscovered eagle and even a war. Obviously this makes a change from the rather puerile debates we have sometimes had over the last five years, such as those concerning lesbians, footballers' transfers or generic medicines. And Agenda 2000 raises important issues: the European agricultural strategy, the future of our food supplies, the structural policy and the financing of Europe, not to mention the opening up to the East.
On agriculture, Commissioner, we are still on line 92, the McSharry line, the Steichen line, the Blair House line. Prices are being reduced - 20 %, 15 %, 30 % - with a small compromise in Berlin, partial compensation and some illusions. There are illusions because by playing around on the world market and lowering prices, we will certainly never be able to catch up with Argentina, for example, in terms of the meat trade. And it is certainly dangerous to play around on the world market and overlap free trade areas. This is illustrated by what Mr Martin said earlier in relation to winegrowers, with Sweden and Ireland being designated winegrowing areas so that they can obtain concentrated musts and perhaps manufacture industrial wines.
And what good is an agreement in Berlin when in six months' time the world trade negotiations will begin and, just as in 1992, we are starting to make concessions even before those negotiations have started? That raises the problem of our agricultural model. Mr Rosado Fernandes and many others spoke about it, just as you did, Commissioner. We talk about the European agricultural model. It is a model that stands for quality and welfare. It is a model that stands against the American model of intensive agriculture. Perhaps you have a third model, which I would call the Austrian agricultural model, because, alongside the Wagnerian American production, this would be light-hearted farming, with farmers looking after the countryside, nature and the environment, so that Sissi could go for a country walk at the weekend. No doubt that is what you call the environmental section of the CAP. Farmers would manage the countryside and eventually be included under the regional funds.
That brings me to the Structural Funds. There, too, Berlin has hidden part of the truth. Apparently there are compromises. The Spanish wanted EUR 240 billion, the Dutch wanted EUR 193 billion and EUR 213 billion was agreed on. But in reality, the winners keep winning - Spain still gets the Christmas tree with EUR 9 billion and Great Britain still gets its cheque - while the losers keep losing. France has even lost out on Objective 1 and farmers are going to lose out on Objective 2 because they are now lumped in with the suburbs. Moreover, the Eastern European countries are soon to arrive and the planned funding is quite modest: EUR 3 billion a year for the pre-accession period, which is clearly inadequate. So what will we do then? We will have to either share out the poverty between the farmers coming in and those who are already here, or we will have to create a new resource. And that is the third problem: funding.
We are aware of this problem. Germany does not want to pay more, and it is quite right. It loses EUR 11 billion every year. France loses between EUR 1 billion and EUR 4 billion. So unless expenditure is reduced there is only one solution: resources must be found. Because of your foolishness in terms of constantly reducing customs duties, particularly as regards the GSPs, they no longer amount to anything: they account for only 14 % of resources. The share of VAT is falling. We obviously still have the GNP resource, but that is not a federal resource, it is the traditional contribution to an international organisation, a state's contribution. Berlin clearly sought to increase the share of the GNP contribution. But that is not enough: by moving to 20, 21 or 25 Member States, and putting a ceiling of 1.27 % of GNP on the budget envelope, we will not even last a few years. We need other resources.
They cannot seriously come from the CO2 tax as Mr Ripa di Meana and the Greens believe, because nobody has ever seen carbon dioxide produce taxes, otherwise Pinatubo would probably be spitting euros. So there is only one resource left: a European income tax. And that is exactly where Berlin did not tell the truth. Just like the Europe of free trade, the Europe of the great single market lied; it did not tell us it was the Europe of 20 million unemployed and 50 million excluded. The ultra-liberal Europe is lying now and it is not saying that in 2006 it will be the Europe of taxation and the Europe of a European income tax.
Mr President, ladies and gentlemen, Commissioners, that is why, on 14 June, we want to come back and we will come back to change Europe.
Mr President, following the charming address given by Mr Martinez, I fear my position will appear very banal. I in fact believe that, although it contains certain weaknesses, the agreement that was reached at Berlin on Agenda 2000 is a success that can be attributed to the German Presidency. The prophets of doom were proved wrong, and confirmation was given to both the priority that the European Union places on the policy of economic and social cohesion and the admirable and particularly effective cooperation between the main political Community institutions.
Coming, as I do, from a cohesion country, Greece, I want to express my satisfaction with the provisions laid down in the three major chapters of the agreement.
Firstly, as regards agriculture, I am satisfied with the preservation of the Community nature of agricultural policy, in spite of intense pressure to establish cofinancing measures.-Secondly, in respect of structural actions, I am satisfied with the preservation of increased per capita funding of the cohesion countries from the Structural Funds and the Cohesion Fund, and also with the emphasis placed on combating unemployment.-Thirdly, with regard to the chapter on own resources, I am satisfied with the adoption of a more just system which favours less-developed countries. My position, however, is that the system on own resources needs to be changed, which will inevitably lead to an increase in the Community budget so that needs can be met and the ambitious aims of the European Union can be fulfilled.-Finally, I would like to congratulate all those who contributed to this historic Berlin agreement, especially Commissioner Wulf-Mathies for her tireless effort and my colleagues for the quality of their opinions.
Mr President, Mr President-in-Office, I shall now change the subject. I am speaking on behalf of the Committee on Budgetary Control. I should like to sincerely thank the rapporteur, Mr Colom i Naval, because he has incorporated the amendments proposed by the Committee on Budgetary Control in his report on the financial perspective and the interinstitutional agreement. I should like at the same time to refer to the most important, but also the most logical of these amendments. We have jointly agreed with the Council in the text that before the European Union's budget is adopted, an additional trialogue meeting will always be held at which the Council, the Commission and Parliament will agree on how possible additional requirements - last year there was the matter of aid for Russia - can be covered by the appropriations not utilised in the current financial year, or how new requirements in the next financial year should be dealt with and how full agreement can be reached on this before the budget is adopted.
I think that this procedure comes very close to what the Member States want, but also what Europe's citizens want, which is that a rigorous and efficient budget be adopted each year. I should also like to mention another amendment which the rapporteur has included, and which is connected with the discussion that took place on Monday evening in plenary: the 1996/97 discharge procedure. We now have a procedure whereby new regulations are very often adopted by the Council without the old regulation having been evaluated. We have made a suggestion in this regard, and the Council has been prepared at least up to now to accept that if possible, a new regulation should not be adopted by the Council before an evaluation of the old one has been completed. If this could be carried through, we would achieve a real success because it makes no sense to establish during the procedure for a new regulation that the old regulation was in fact not acceptable and the new one reveals the same shortcomings. I would therefore invite the Council to establish its position once more on this matter in detail, because Parliament has done so.
Mr President, I would like to present the main points of two reports I produced on the subject of the applicant countries for the Committee on Regional Policy. When EU aid is being allocated and prioritised, it is important to pay particular attention to matters of the environment and health. In order for the single market to function, including, inter alia, a free trade policy in food, it is extremely important that applicant countries comply with the relevant health and hygiene regulations imposed by the EU. The EU cannot make compromises on these issues within the framework of a period of transition. Instead, some degree of flexibility is required when allocating EU aid.
In the Committee on Regional Policy we wish to stress the importance of three issues, in addition to that of flexibility. Firstly, we would like to emphasise the importance of cross-border cooperation while preparations are being made for membership. This is especially important in developing networks linking government, businesses and organisations. Secondly, we would like to stress the importance of nuclear safety, and, for that reason, EU resources granted for purposes of nuclear safety must be concentrated within the context of PHARE. Thirdly, we want to stress the importance of training people to promote the structural changes that are now under way in the applicant countries.
All in all, prioritisation is important, but it has to be achieved through viable cooperation with the applicant countries. For that reason, the administration process must not be allowed to become too ponderous, especially when we consider how relatively meagre the resources are. I am also in favour of allowing the Commission a certain amount of licence in order to achieve maximum effectiveness in the area of aid.
Mr President, I am going to speak on the Arias Cañete report on the structural policies for fisheries which is, of course, part of the Agenda 2000 debate. In our opinion, many aspects of Agenda 2000 are worthy of criticism and ought to be criticised, and some Members have done that this evening and in the course of the day.
But that does not apply to the fisheries policy. The outcome in terms of the rules for assistance in the fisheries sector can be considered satisfactory thanks to the attitude of the Committee on Fisheries which opposed the Commission's original plan from the start. It opposed this original plan because it destroyed the horizontal nature of the intervention measures and established a financing system charged to the EAGGF Guarantee Section, which made the planning of this intervention enormously difficult.
These aspects of the initial proposal were changed after Parliament voted against them a few months ago and the final proposal establishes a unitary instrument for intervention in the fisheries sector. Although there are still two regulations, there is only one fund, which means that structural intervention can be properly dealt with in the fisheries sector.
I have nearly finished, Mr President, but I do not want to end without mentioning an important fact: modernising the fishing fleet is certainly important, structural intervention is very important, but the future of fishing, for our fleet, depends largely on the existence of international agreements with third countries to provide fishing grounds for that fleet.
There are grounds for concern here, at least in some parts of the European Union. In my specific case, coming from Andalusia, I must point out that the Moroccan Government has just confirmed that it does not intend to extend the current agreement, which raises serious problems for tens of thousands of fishermen in my region, Andalusia, and also in Galicia. And although I know that this is not exactly what we are discussing today, I do not want to end without drawing attention to this very important problem.
Mr President, as a politician representing a very rural constituency highly dependent on agriculture, I want to say that the outcome of the Berlin Summit of Agenda 2000 was not as disappointing to myself or my constituency as we first thought. The Fischler proposals cast a great shadow over rural Europe to begin with, but at the end of the day we have to appreciate that the outcome, while not totally satisfactory, certainly is not disastrous by any means.
The fact that we are projecting to spend more money on rural Europe, together with the fact that the number of people involved in agriculture is decreasing, ensures that for the next seven years there is a minimum standard of living guaranteed to people involved in agriculture.
I hope it will be made clear to everybody at all times that the concessions expected from us in the World Trade Organisation negotiations have been made and that we will not offer the prospect of any more concessions to the farmers of Europe until the present seven years have expired. We have had the MacSharry reform, another tranche of it now. Farmers have been traumatised by the fall in their income so I hope that is the end of it.
I would like to say to Mr Fischler that while his message was not an easy one to sell he made a great effort to explain it to the farmers of Europe. His efforts are much appreciated, his efforts to educate and inform and bring public opinion along were commendable.
I was not as happy with the outcome of the issue of regional policy. We are winding down regional policy. The region to which I belong retained its Objective 1 status but nevertheless it is only really Objective 1 in transition, because the amount of money received under the new Objective 1 is actually much reduced from the amount per capita under the last programme. In any case we, too, appreciate the efforts that were made by the outgoing Commissioner. She worked extremely hard, not only in visiting the depressed areas of the Union, but particularly in relation to Northern Ireland and all the cross-border schemes. Her presence was much appreciated and her total commitment to the whole issue of regional development is accepted.
Finally, there is only one person in the room tonight who will have a vote in my election: Commissioner Flynn will have the opportunity to vote for me. I should like to say we much appreciate all the hard work he has also done, and indeed all the Commissioners.
Mr President, I represent the EU's north-eastern periphery area, Northern Finland. I am currently examining the effects of the Agenda 2000 package on this region, which is one that is dependent on agriculture, although production conditions are much poorer than in the farming regions of Central Europe. The report on the Union's northern dimension states that the issue of the northern dimension must figure in all decision-making connected with the Union's internal development, in accordance with the resolutions of the Vienna European Council. In addition, a decision was taken at the Luxembourg summit that the future of agriculture must be safeguarded everywhere in the EU area.
How did Agenda 2000 take these views into account? Through negotiation the EU's northernmost farming regions, which are also the world's northernmost farming regions, gained a few important concessions to compensate for the costs incurred because of natural problems. The grain drying premium and forage aid are the right tools: they should simply be on a more adequate scale.
Structural measures are important, but they are not enough in themselves to solve economic problems in the northern regions. The fields are covered in snow in April, whether they are thirty or two hundred hectares in size. It was still nearly ten degrees below zero in my home region just this morning.
The logic behind paying aid by the hectare is very hard to explain to farm workers in northern Finland. Why should those who reap the best harvests receive many times more in aid payments than those whose harvests are small because of the natural conditions? Hopefully, this trend will change, as Parliament has already agreed, and the differences in payments of aid by the hectare will be reduced.
Mr President, as the French so wisely say, 'tout est bien qui finit bien '. We are at the end of a long haul, and we have got here in pretty good shape. The results are not perfect, but despite the inadequate budgets and the faint- hearted reform of the common agricultural policy, and the continuing injustices and imbalances that it preserves, we have nevertheless avoided a serious crisis in the European Union and it is fair to say that over the next few years the European Union will forge ahead with confidence and stability.
This process has reached a satisfactory conclusion, and it has had a happy ending for the cohesion countries and for the poorer regions in which structural assistance is to be concentrated from now on. I cannot resist saying that it has come to a satisfactory conclusion for my country, which will receive structural support at an annual average level slightly higher than the annual average between 1994 and 1999. So Portugal and the other cohesion countries will be in a position to maintain their development and modernisation and converge with the European average, and this is actually happening, especially in my country.
For this reason, we welcome the financial perspectives, the interinstitutional agreement and the structural policies. We wish to congratulate the German Presidency on the work it has done in the face of the scepticism which has beset this presidency. And I can tell Commissioner Wulf-Mathies - if I may paraphrase the words of a previous speaker - that if she were a candidate for election to the European Parliament in Portugal, the Portuguese would vote for her in droves.
Mr Lage, I am bound to say that you have created a problem for us. If all the Members speak for twice as long as their given time, we shall be here until 4 a.m.
I can quite understand those colleagues who, unfortunately, have only been given one minute for their speech, but those are the economics of the debate.
I will stay because I have to, but the parliamentary services cannot stay here until 4 a.m. I would ask you not to exceed your allotted time. I understand - what can you say in one minute? But it is not my fault. Ask the political groups to give you a little more time. It is all going to come to a head this evening: 30 speakers with one minute each! How will I be able to stop them? I feel terrible about this. But on the other hand, if one minute turns into two, we shall be here until 3 a.m.
Mr President, I would say that the great achievement of the Committee on Fisheries was that, when presented with the Agenda 2000 proposals a year ago, it very quickly recognised the serious errors in the proposals on fisheries structural policy and immediately drew up a strategy which was stoutly defended by all the draftsmen of the opinions and, of course, by Mr Arias Cañete, the rapporteur.
I should also mention that this strategy was agreed on in our committee after three public hearings with representatives of the fisheries sector and each and every one of the national fisheries departments. The result was the excellent report by Mr Arias Cañete, which has served as a basis for the negotiations with the Council. In my view, this report has led to an excellent compromise, which I welcome. Above all, I appreciate the fruitful collaboration that was displayed between Parliament and the Council. I include in my thanks all the staff who helped us reach a compromise that includes three of Parliament's principal objectives: a horizontal legal instrument, a single financial instrument, the FIFG, and a basic regulation finally covering all the financial structural measures.
I think this has been one of Parliament's major successes, but we cannot rest on our laurels because we still need to ensure the continuity of certain measures with regard to the implementing regulation, and this is dealt with in the second part of the Arias report. In my opinion, without that continuity, the fisheries structural policy loses much of its meaning. For instance, we need continuity of measures to maintain a modern, safe and competitive fleet or measures that have proved to be extremely effective instruments of fisheries policy, such as joint enterprises with third countries. These are drained of content by the Commission's proposal, when they could be an excellent formula for cooperation with third countries, as will surely be demonstrated in the future in the case of Morocco.
These demands are perfectly reflected in the report by Mr Arias Cañete, his final task for the European Parliament, and he leaves us with one of the finest and most comprehensive fisheries documents we have ever had the opportunity to consider. I therefore call on Parliament to vote in favour of this report.
Mr President, coming as I do from northern Sweden, I should like to say a little about developments there. The situation is very serious up in the north of the country. Part of the problem is that activity in large segments of the state sector - and the private sector too - is either ceasing altogether, or being curtailed. In two thirds of Sweden's municipalities, the population has been on the decrease for several years now. And let us not forget that population densities were already very low beforehand, with three or four inhabitants per square kilometre. Many jobs in the interior are disappearing and local authority finances are extremely stretched. Regional policy is not proving very effective at all; in fact, it is rather ineffective.
As part of the package Sweden negotiated when joining the EU, Norrland's interior was granted special Objective 6 status. Objective 6 is now to be merged with Objective 1. Equally, Objective 5b - which covers rural and island areas - is to be absorbed into Objective 2. We hope that the new Objectives 1 and 2 will prove beneficial for the areas affected, so that the northern parts of Sweden - and of other EU countries - are spared still further depopulation and migration. There has been a call for Objectives 1 and 2 to be granted an adequate share of overall resources; we trust that there will be something positive in the package for the development of northern Sweden.
Mr President, Ireland has the European Parliament to thank for ensuring extra funding for neighbourhoods in crisis. This decision is particularly important for Dublin. I cannot be repeated often enough: in an otherwise very successful city there are pockets of enormous deprivation. The URBAN initiative will allow for projects to be undertaken in these areas to tackle the ingrained problems of long-term unemployment and urban decay.
The Council, including the Irish Government, actually failed to reinstate this project. But we in Parliament had it reinstated. We succeeded there. This proves again how relevant Parliament is to ordinary people.
This is my valedictory speech, Mr President. I want to thank you and all the Members and say what a pleasure it was to work here in this Parliament over the last five years. My colleague has spoken about the end; the end is nigh. I hope I will be back. We have a democracy in Ireland, a funny type of democracy: it decides who will be elected and who will not. We do not have a list system. Commissioner Flynn will appreciate that. I want to place on record my thanks to the outgoing Commission because in all the heated debates we have had nobody has stopped to thank those members of the Commission who have worked very hard for the people of Europe, the people we all here tried to represent. We have a very good line-up of hard working Commissioners tonight.
Mr President, when we see what stage we have reached in the enlargement process it is perfectly clear that the views of Parliament have had a great deal of influence. Political considerations have taken precedence over economic ones, including in the way we have formulated and implemented our strategy in regard to the applicant countries. We are delighted that pre-accession aid has been principally focused on strengthening the administrative and institutional capacities of the relevant countries, including social dialogue, which is an important aspect of society in these countries. Democracy and states based on the rule of law form the basis of the European Union. They lie at its very heart and consist of much more than the acquis communautaire . There is a place for countries which seek to become based on the rule of law, but not for those that do not. This clear stance has been a major force for good. In Slovakia, Romania and the Baltic states it has been taken very seriously, even if it is not always easy to apply political criteria in practice. A good example of this is the position of the Russian minorities in Estonia and Latvia.
Decentralisation as an objective belongs among the political and administrative criteria and the EU must keep to this. I therefore welcome the fact that the reports have specifically referred to this point. Where possible management must be transferred to the governments of the applicant countries, which are already involved through cofinancing. It is good that the European Union is sticking with the PHARE priorities in all of this, making them its own strategy. Part of this is also the attempt to get the applicant countries involved in European political union, which is gaining a higher profile because of the emphasis on political criteria. There are great differences between the applicant countries, Mr President. This is why the guidelines and multiannual programmes must be drawn up for each country and for each sector. It is each country's own merits that count. However, it is not fair to constantly impose extra demands on applicants on the basis of our own national interests. I have in mind, for example, the resolution on the Temelin nuclear power station in the Czech Republic, which is on the agenda this morning. Nuclear safety is important, but we cannot simply demand or pressurise countries to close down nuclear power stations as part of the accession process. The accession conditions cannot be used in order to settle bilateral scores.
Mr President, in two years of negotiation for seven years of European regional aid, of course there are areas where we would have wished to go further: clearer commitments, the partnership by local and regional authorities, even further guarantees that payments will be made on time to those delivering projects, a specific figure for social risk capital for the smaller voluntary organisations to benefit. Nevertheless, our intentions are clear. I want to underline two parliamentary achievements in particular.
First, not only have we ensured that urban poverty and neglect are dealt with directly for the first time, but against all expectations we have retained an urban community initiative too, which can target the small- and medium-sized towns which currently receive less than 10 % of the funding.
Second, whilst retaining a 5 % eligible population for poor rural areas, we have also succeeded in redirecting some CAP support from within Heading 1, off-farm, and Heading 2, rural development.
My own region, Essex, in the east of England, has 18 urban wards in the 25 % most deprived in the UK. In the Cambridgeshire Fens, which have been part of the £50m 5-B Programme across East Anglia, but where 73 % of villages have no food shops, 74 % no daily bus service and not one a bank, these decisions offer hope. But for Europe as a whole, it ensures that the needs of severe pockets of poverty and deprivation can be tackled alongside help to large regions suffering industrial decline. It is an agreement which we can welcome.
Mr President, Commissioners, ladies and gentlemen, this debate represents the end of a long discussion and decision-making process on the reform of regional and structural policy. Opinions may differ slightly on the individual points, but one aspect is clearly of overriding significance. The fact that we have kept to the timetable is an enormous advantage. It means that the review of the Structural Funds will be able to take effect in good time, in contrast to 1994, and that we will not be faced with a repeat of the dilemma we had five years ago.
My group has from the outset declared itself in favour of reforming structural and regional aid, so that the financial resources available are concentrated on the regions in greatest need of development, but also so that greater individual responsibility is assigned to the Member States, particularly where entire regions are not eligible for EU structural aid.
We welcome the fact that the new Objective 1 regions receive 70 % of resources. This means that it is now possible to target support at specific regions. However, we regret not having managed to introduce a separate objective for rural development which we have been openly in favour of the whole time. We also regret that with regard to the possibilities for national involvement, the Member States will not be allowed to select Objective 2 regions which do not meet the strict criteria, but will still be limited by criteria and the Commission's reserving the right to grant authorisation.
We have always urged that a regional GDP per capita of less than 75 % of the Community average be strictly applied as the criteria for the selection of future Objective 1 regions. This has been successful on the whole, even though in the meantime there has repeatedly been the danger of speaking out in favour of flexibility on this matter. Opinion is divided within my group as far as the Cohesion Fund is concerned. Some of my colleagues - particularly those from the southern European countries - support the Commission's and Council's proposal to continue with the Cohesion Fund in its present form. Others believe that for the countries which are taking part in monetary union, the Cohesion Fund has achieved its objective and has made a fundamental contribution to nominal convergence. There is therefore no reason for it to continue to exist in its present form.
Obviously, not all dreams can come true. Wishes still remain to be fulfilled. However, the compromise as a whole is a step in the right direction for the next planning period.
Mr President, the last few weeks have been successful ones for the European Parliament in terms of our powers under the Amsterdam Treaty, the issue of discharge to have better control of Commission management and also, and not least, the vote on the Statute we took today to defer it to avoid some Council agreement being imposed on us. But what then of the financial perspectives?
There has been great progress and I would thank the German presidency for what it has done to add on to the financial perspectives vis-à-vis the Berlin Summit. We have made considerable progress, not least in classification and the way in which we can have conciliation across the whole of the budget. But for me, and many of my group, there remain some gaps in relation to the financial perspectives as they currently stand.
The first refers to the rigour - not in categories 1 and 2, but 3, 4 and 5 where there is ambiguity in some of the declarations, in some of the phraseology, which needs to be clarified.
Secondly, in terms of flexibility, we have indeed lined up for rigour in the financial perspective, but where we see that there is very little scope for flexibility, where some of it has been absorbed by URBAN initiative under category 2 and where we have no means of being able to use what parliamentary powers we would have under Article 203, then that means for me that a rigid corset has been set for financial discipline which is inappropriate for the years ahead.
Lastly, in this context, there is no general review clause of this financial perspective which is heading off for the next seven years with no fixed date for revision and so no possibility of this Parliament or the new Commission collectively reviewing it at a particular date, irrespective of enlargement.
Last, but not least, there is a problem which I notice has just arisen. It comes from our own President. Mr President I should be grateful if you would investigate this because our President seems to be paying more attention to influences outside this House than to parliamentary rights, claiming that the vote on the financial perspective should be a simple majority, rather than a qualified majority, though the chairman of the Committee on Budgets actually said it should be done by a qualified majority. I would appreciate it if this could be clarified tomorrow, otherwise there will be vigorous opposition in this House to what will be apparently imposed upon it by the President.
Lastly, may I say that in terms of Parliament itself, I believe that we risk being without better flexibility and having this - what I would call - bureaucrat's dream of being able to spend money without having effective parliamentary control over a long period of time. We should continue to negotiate and come to a good deal with the Council as soon as we can, probably in the early autumn, alongside the agreements on the Statute. That way we will make sure that parliamentary rights are properly preserved and yet have continuity as we should in the budgetary process.
Mr President, this agreement means that the Spanish countryside will lose 100 000 million pesetas a year and there will be a reduction of 5 % in agricultural incomes. It damages the interests of small farmers, who will have to compete with large multinationals in a totally unfair situation. Income from herbaceous crops will fall by 40 000 million pesetas, of which 23 000 million pesetas will correspond to cereals.
Loyola de Palacio concealed the fact that the extra 550 000 tonnes for the milk quota does not attract a premium, and for bovine animals the increases will not make up for the agreed reduction of 20 % in prices, thereby producing a fall in incomes in this sector of some 30 000 million pesetas.
Mr President, this is a bad agreement for the Spanish countryside, for Spain and for Europe and we will therefore be voting against it.
Mr President, so as not to come under pressure of time, allow me to begin by doing something which I would not normally do until the end of my speech. That is to say, I should like to sincerely thank Mrs Wulf-Mathies for her positive cooperation with the Committee on Regional Policy.
By now everything has already been said at least once in the House on the subject which we are dealing with today. I would ask Mr Langen not to be tempted to heckle. However, one point has not been made, a point that in my opinion should be made, namely that we should rediscover the market economy if we want the people and the new democracies of Central and Eastern Europe to one day fulfil the criteria for EU membership. If we are really showing or want to show solidarity, then it is not sufficient to hand out money. I know what I am talking about, since I come from a part of Germany which receives a considerable amount of funds from the European Union and western Germany. However, this alone is not sufficient. The principle of the market economy must be embraced wholeheartedly. If we really want to show solidarity, we must help the people of Central and Eastern Europe to rediscover this instrument. However, this means that we in the European Union first of all have to begin to actually embrace the market economy again ourselves. I am sure that you will not mind if I do not quite use up all of my two minutes' speaking time.
Mr President, Commissioners, ladies and gentlemen, Agenda 2000 has preoccupied us for months and in my opinion it required all those concerned to be deeply committed to it. I should therefore like to begin by sincerely thanking Parliament, the Commission and the Council for the work that they have done. Countless negotiating rounds had to be held in order to achieve an acceptable compromise. Parliament was actively involved throughout the entire process and was able to influence the discussion.
We have always declared our support for the further development of the common agricultural policy and of rural development policy. A radical course has been set for shaping the future European agricultural policy. This involves strengthening rural development policy as the second pillar of agricultural policy.
A series of important environmental measures can still be pursued by means of this. Environmental measures for farmers can be safeguarded in the long term, and hill farmers and farmers in disadvantaged regions can be given greater support. I welcome the fact that the individual Member States have the opportunity to take part in the decision making. Certainly, the lowering of intervention prices for beef and cereals could not have been avoided, but it is due among other things to the commitment of the European Parliament that these were not reduced on the scale originally proposed by the Commission.
I regret that agreement was not reached on the reforms in the milk sector. However, in terms of promoting disadvantaged regions, the decision to continue with the milk quota system, even beyond 2008, is of prime importance as far as I am concerned.
With regard to matters which apply across the board, I certainly cannot agree to a degressive model of direct payments. In principle, I should like to say that the compromise already worked out by the Commission, the Council and Parliament has produced satisfactory results as far as I can see. On no account, however, should the outcome be jeopardised by the final vote which Parliament has yet to hold. It is now up to the individual Member States to use their room for manoeuvre as nation states as far as possible, and there are a number of possibilities for examining national peculiarities. These should also be taken into account for the benefit of our farmers, thereby creating and securing more jobs in rural areas.
Europe's farmers and thus our European cultural landscape must not be sacrificed in favour of the world market; instead, we are demanding fair conditions for European agriculture, and this also applies to future WTO negotiations.
I should also like to add my thanks to the Commission, to the Commissioners present, and all the others who have worked so hard during the period I have been in this Parliament.
My group, the EPP group, can only note the result of the Berlin Summit and while it is a significant improvement on the original Commission proposal it falls far short of what is needed by producers.
The promise of full compensation for price cuts given in 1992 has not been honoured in Agenda 2000 decisions, and while farmers suffer much lower prices, the cost of the common agricultural policy continues to rise. More importantly, consumers continue to pay more and more for their food.
I fully realise the absolute requirement to make way for enlargement of the Union to the east and to ensure a satisfactory outcome to the forthcoming WTO round. However, it is not acceptable that so many farmers are given no alternative but to withdraw from farming because of the impossibility of making a reasonable income. Rural depopulation is rife, in spite of all the rural development measures. As I have repeatedly said, without the core business of farming most rural development projects cannot be successful, because they cannot stand alone.
I realise it is difficult for colleagues from other Member States to realise how low farm incomes have fallen in my country, Ireland, mainly due to the fact that Ireland is heavily dependent on export markets, both in the EU and in third countries. Ninety per cent of our total beef production and 80 % of our milk production is exported. The BSE crisis in the UK has almost ruined our export markets. As consumption falls sharply and other countries rely on their own production without importing, the collapse of the Russian economy has further weakened a fragile market.
The proposals on agricultural reform, while an improvement on the original Commission proposals, are not a long-term solution. If we are serious about protecting the European model of agriculture, with all its constraints and additional costs, and if we are serious about maintaining the rural countryside we must return to prices which are in some way based on, or linked to, the cost of production. Do we want a vibrant, living, well-maintained countryside or do we want a giant national park without people - and especially without young people? I believe that is where Agenda 2000 proposals will take us unless we make changes without delay.
Mr President, ladies and gentlemen, I should like to depart from the subject of agriculture in order to discuss another important area with you, that of social policy. At Parliament's first reading on the European Social Fund, I recognised that the orientation of the programme will have a great effect on the objectives and regions in question. Nearly all the amendments we tabled have been included by the rapporteur. The ESF is still basically orientated towards labour market policies, and the PPE has placed special emphasis on this. Fund support only makes sense if the results of the projects are sustainable and they actually reach the target populations as well. The PPE agrees with the common position on the ESF.
We would like to see the new ESF swiftly and smoothly implemented within the next year, without further loss of time and guaranteeing prompt and reliable planning for those responsible for the projects and for the Member States. For this reason, we absolutely reject a third reading and will be voting against all the amendments which would result in this. As shadow rapporteur, I would be able to support the amendments which have arisen as a compromise from the negotiations within the Council if the Council and the Commission confirmed that the amendments in question would in fact be adopted and the danger of a third reading therefore did not arise.
The people of Europe expect us to support development in their regions, and to do so by means of speedy and practical measures which are not bureaucratic. We are placing a fund into the hands of the Member States in question, and they should not encumber or hinder it by laying down additional rules; instead, they can use it in a way which is genuinely in line with the objectives.
Mr President, we keep changing the subject in this debate. It is not really appropriate, but I will now move on to the subject of the organisation of the market in wine. We have heard that there are certainly many things to find fault with in the part of the Agenda 2000 package that deals with agricultural policy. We must praise the Commission, the Council presidency, Mr Funke, and also Parliament for the progress made in one area; Mr Fischler, you took a long time to put forward such a good proposal, and you refused to withdraw the old one for a long time. Together we have managed to reform the organisation of the market in wine reasonably well, and I believe that after holding a debate like this one, we should not only voice criticism, but we should also give praise. It is sad that there is no wine here for those attending the last evening sitting of this parliamentary term. Mr Funke was certainly present when the former Federal Chancellor, Helmut Kohl, announced his watchword for the future wine-growing policy on German National Wine Day: we must drink more. A quotation from the past!
However, I should like to get back to the point. We have pushed through Parliament's demands in this reform of the wine market, and I can only emphasise here once again that it would be a good thing if Parliament were able to take part in the decision-making in the future, since we have mastered horse-trading in this House just as well as the Council. What has come out of the organisation of the market in wine is in any case praiseworthy. Corrections have been made to the regulations on distillation and the rights for planting new vines. The Member States have greater individual responsibility. It is now possible to set up inter-branch organisations throughout the whole of Europe. The reform includes programmes financed by the EU for restructuring, switching to different varieties, and modernisation of production techniques. The Council retains its powers. After all, we do not want to give the Commission too many powers, for instance over regulations on labelling and oenological practices. We must therefore preserve the traditional growing methods in Europe. Mr Fischler has also recognised and actively supported this. We are therefore satisfied with the reform, and I think that the broad agreement on the organisation of the market in wine has been a great achievement for Parliament.
Only those who know of the dispute that has taken place in the last five years within Parliament over the issue of the organisation of the market in wine are in a position to appreciate how much progress has been made. I should like to thank you all, and I hope that we will have the opportunity to drink to this outcome with a glass of wine in the next parliamentary term, if not this evening.
Mr President, regional policy is central to the equitable development of the European Union. The Union's structural policy plays an important role in supplementing development at national level. Just as important as how much aid the Union can afford to give is the question of how aid is used. The Member States have the ultimate responsibility for acting wisely. Regional policy administered according to the principle of transparency will also boost the confidence of the public in the work of the Union and how achievable results can be.
EU structural policy resources must be targeted on investment in the creation of genuine jobs. The bottom line must be safeguarding employment and welfare in different parts of the continent. Regional development policy has to be all-embracing, motivating, and it must promote enterprise.
The final decision on Agenda 2000 is a good European compromise. The fact that talks led to results in a situation in which the Commission had already resigned is proof of the viability of the Union. The Union can congratulate itself on the introduction of a package of reforms.
Mr President, Commissioners, ladies and gentlemen, like all compromises, the one reached in Berlin has its good and bad sides. Let us leave aside the many positive aspects. As I believe that it is always possible to mitigate negative factors, let me highlight three of them. First, the reform of the common agricultural policy, which I regard as being a poor reflection of the concept of rural development, as in the end both the winners and the losers will be the same as before. Secondly, the reduction in public participation in private revenue-generating projects, which, as it penalises companies, will also have an adverse effect on jobs. And thirdly, the concentration of funding under the next Community support framework in the earlier years, which, taken together with the normal flow of funds, will make accessing the Structural Funds a complex business, whilst funds that are not taken up will be lost.
In addition to these general factors, there is another which I consider to be of crucial importance, namely the absence of practical recognition for the ultra-peripheral regions. After years of work to have them included in the Treaty of Amsterdam, it makes me very bitter to see that they have been ignored in Agenda 2000.
Mr President, you may well say that we are reforming the Structural Funds at the very last moment. For here we are at a quarter to eleven in the evening, with Parliament still in full session and even the Council still present, on which I congratulate you, Mr President-in-Office, as I have never before seen the Council remain in Parliament until a quarter to eleven in the evening.
We have now been busy for more than a year with the reform of the Structural Funds for the next term. It is now high time to give our final verdict, as otherwise the projects are not going to be able to start on time and I strongly oppose any postponement. I am therefore pleased to learn, as I did earlier today, that the Council and Parliament have reached agreement on a number of amendments to the European Social Fund which were threatening to lead to postponement.
In November I argued for the Community's URBAN initiative to be continued, as the small and medium-sized towns which lie outside the objective areas, areas which are weak and ailing, also have their problems. I also argued for a new Community initiative designed to provide a flexible response to unexpected serious economic crises. In the Euroland era we need such a device, if you compare it to what you find in the United States.
Parliament supported both initiatives, but the Council wanted just three and we already had three. So there were two too many. However, the Treaty amendments from the Amsterdam summit made it compulsory to take clear account of Parliament's views and we fortunately reached a compromise. URBAN and RESTRUCT were combined to form the new URBAN. The European Regional Fund will in future help solve the economic and social problems of towns and neighbourhoods in a state of crisis with a view to promoting sustainable development. I am pleased about this, and it would be a welcome development if the Commission could now find a little more money somewhere to spend on this initiative. I have already heard details of the new allocation, Commissioner, and thank you for giving the innovative measures greater scope.
Mr President, perhaps I could make just one final comment to the Commissioner. As rapporteur for the 1997 Structural Funds discharge I should like to draw your attention to the fact that a country such as the Netherlands constantly comes out badly in the reports of the Court of Auditors, precisely because it adopts a more exact manner of reporting than all the other countries. Could you not take a look at these systems, so that this does not always come across so badly in the news coverage?
Mr President, for five years I have listened and learned in the Committee on Budgets that the only way to prepare a good budget and take advantage of all its possibilities is to conclude an interinstitutional agreement that guarantees the financial perspective for seven years.
Today we are listening to proposals to make us condemn the interinstitutional agreement, thus leaving us without a financial perspective.
Mr President, taking account of the latest negotiations and the flexibility accepted by the Council, I do not feel that the budget cut agreed on in Berlin justifies seriously endangering the Structural Funds and the Cohesion Fund. Unless there are final agreements between the Council, the Commission and Parliament, I am afraid that the only thing we are doing is promoting euroscepticism.
Mr President, the European fisheries sector is in a difficult situation, and this is largely taken into account in the future structural policy. I will concede this, Mr Funke, but the fishing industry is a relatively weak sector of the European economy and requires special treatment, especially as there are mostly no alternative forms of employment in the regions dependent on fishing. Even our original demand for a separate Objective 4 for rural development with separate treatment for the regions dependent on fishing did not gain acceptance.
From now on, therefore, the same measures will be funded by different sources in the different Objective 1, 2 and 5b regions, with Objective 1 regions clearly being in a better position. As a result, there is the threat of companies in the new Objective 2 regions moving into the Objective 1 regions solely because they will find better conditions and support there. Where I live in Cuxhaven-Bremerhaven, there is the threat of just this kind of sword of Damocles; such distortion of competition must not be the result of European structural policy. Mr Funke, Mrs Wulf-Mathies, I think there are still some important things we need to do here.
I should like to finish by thanking all those who helped to ensure that we continue to have an independent Committee on Fisheries in the European Parliament. For this reason I am looking forward to the new parliamentary term.
Mr President, Commissioners, Mr President-in-Office, I should like to briefly refer to Mr Barón Crespo's report again and to point out that we are preparing ourselves for an enlargement which stands out due to the fact that we now have a number of countries requesting EU membership that we would not have thought possible ten years ago. In the past, dictatorships were always given preferential treatment in terms of accession to the European Union if they were able to make their governmental structure a democratic one and found a way of doing this. If this was the case in the past, then it should certainly remain so in the future.
Mr Hatzidakis pointed out in his speech that along with the transition countries of Central and Eastern Europe we also have an island in the Mediterranean. He was talking about Cyprus, which is also thinking of joining the EU. I should like to include a further Mediterranean island in the discussion, namely Malta. Neither of these islands comes under the preparatory pre-accession measures which apply to the other countries. However, like Cyprus, Malta is important geographically, and it has a stable democracy. It is true that both countries have been granted an extension of one year for the fourth financial protocol, but the structures are not in place for a pre-accession phase. If we are thinking of a kind of mini PHARE, then I would urge the Commission at some point in the near future to demonstrate to the applicant countries the perspectives under which they can approach their pre-accession phase, so that they obtain the same degree of specific planning criteria as the others, since those of us from the large EU Member States in particular should feel responsible for the small applicant countries.
Mr President, Commissioners, Mr President-in-Office, we have been discussing and arguing about Agenda 2000 for a long time. We can now see the results of this. In my view the winners are: the Member States in the Cohesion Fund, in particular the three which we believe should in fact no longer have been eligible; the Objective 1 regions that receive an even greater amount of funds than has so far been the case in the urban areas covered by the new Objective 2, which still even receive funds from the Community initiative URBAN; and the applicant countries which I only hope will not become a market economy, as Mr Schröder said, but a social market economy.
Applause
The losers are definitely the rural areas and especially the regions bordering with third countries. When I look at the Commissioners sitting there at the front, it is clear to me why the regions bordering with third countries were not particularly taken into account. They do not come from these areas.
Heckling
Three kilometres from the border regions, I have been told! Commissioner, the unemployment criterion, which we argued about for a long time, still accounts for 50 %. Soft criteria are only 50 %. The problem with this is that the number of unemployed might not be very high, but the infrastructure and the number of skilled jobs might not be adequate either, and young people who are well qualified then move away from the area or commute. This is not everything. Capping agricultural expenditure - Mr Fischler referred to this himself today - is obviously an important issue that has to be viewed as negative. This will naturally result in even less money being made available in rural areas in the future, particularly in the areas where it is urgently needed.
Commissioner, I have no wish to conceal how positive it is that we now have a safety net in the former Objective 5b regions, as well time-limits for transitional periods - it was not certain we would have them - and that the Community initiatives, Interreg and Leader, are better provided for than before. We must be fair and admit this. I think that we will also benefit from EQUAL.
This is the last speech I will be making in the European Parliament. Thank you for your constructive cooperation. I should also like to sincerely thank those I have worked with and particularly the interpreters, who have no doubt had difficulty understanding my Bavarian dialect on occasion!
Applause
Mr Schiedermeier, you have put me in a difficult position. I was thinking about you and other Members whose regular presence in this Chamber was possibly coming full circle this evening, and we should give them the credit they deserve.
In any event, you have made the announcement and I think that the Chair must acknowledge your extremely regular presence in this Chamber and your entire activity here, as well as the activity of other Members who can claim the same share of the credit.
Mr President, I shall take ten seconds of my precious time to thank the Commissioners and the President for their stoicism in being with us at this hour of the night.
With regard to the financial perspectives, I feel that it is crucial for the European Parliament to approve the framework defined in Berlin. If not, we will be responsible for enormous confusion and instability in the management of Community policies and we could even distort the fundamental options under Agenda 2000.
With regard to the CAP, I must stress that the final agreement reached in Berlin was far better than the Brussels agreement. Nevertheless, the Berlin agreement was still a long way removed from the position adopted by the European Parliament. It failed to restore a proper balance to the CAP in terms of fairness and cohesion, and the less-favoured and peripheral regions are still threatened by depopulation and desertification. It also failed to create practical conditions for applying the European farming model and to establish the prerequisites for the European Union to go on the offensive in the forthcoming WTO negotiations.
As far as Portugal is concerned, I deeply regret that some of my country's key specific problems were not taken into consideration. First, the effects of enlargement were not considered, although it is well known that the Portuguese economy is by far the most vulnerable to competition from our future partners. Second, the specific nature of Portuguese agriculture was not recognised, and the various kinds of production quotas were not extended, although Portugal is the country with the greatest deficit in the European Union, nor was any consideration given to increasing irrigation quotas, which would be invaluable given that in Portugal, which has the most backward agricultural sector in the European Union, irrigation has an essential part to play in modernising agriculture.
Mr President, I want to confine my remarks to the report by Mr Arias Cañete on structural measures in the fisheries sector. In devising structural measures in this sector for the new millennium the overriding objective should be to keep them as simple and as cohesive as possible, to ensure that they are flexible enough to respond to the specific regional needs of fisheries and areas dependent on fisheries or where there are significant fishing communities.
The original proposals of the Commission on structural measures were, to say the least, complex and in some places certainly could not be considered cohesive. For example, a proposal for the same measure to be financed from the FIFG for Objective 1 and 2 regions but from the EAGGF Guarantee Section for other regions could only encourage 'fund chasing', whereby fishing enterprises might relocate within the Community just simply to avail of funds for their particular project. If ever there was a recipe for regional dislocation and discrimination against traditional local industries likely to create unnecessary unemployment in the fishing sector, this was it.
Contradictions in the Commission proposals for the restructuring of the fleet which is subject to the rules of the MAGP, which require national programming, compared to Objective 2 regions, which are subject to regional programming, would only serve to confuse other matters. The less favourable redefinition of coastal areas in Objective 2 from areas depending on fishing and in Objective 1 which would eliminate areas distant from the coast requiring structural funds to support aquaculture and processing has to be resisted and changed, as this is clearly discriminatory.
I must welcome the Commission's decision to reverse its proposal to require fishermen to purchase an additional 30 % tonnage, which, if it had gone ahead, could only have been described as a penal law, designed to hinder the urgent need for modernisation and renewal of the fleet. The case to drop this proposal was forcibly pressed by Parliament's Committee on Fisheries and the unanimous view played no small part in reversing this decision.
I wish to place on record my support for the Union's fishery sector to have a single cohesive structural policy. It is essential to guarantee that all regions with fishing communities continue to have improved access to fishery structural funds without any attempt to reduce the levels of funding or restrict or exclude access through increasing complexity.
Mr President, there is no doubt that Agenda 2000 will bring tremendous change to the European Union, be it in agriculture or be it in regional policy. On regional policy I have to admit that I am extremely disappointed that Northern Ireland does not retain Objective I. But I want to pay tribute to the First Minister and Deputy First Minister of the Northern Ireland Assembly for their support for me, and to the Council and Commission because I believe we have achieved a deal that we can live with and will be good for Northern Ireland in the long term. I am content with that. It is a compromise - a compromise that was a good one for my region. But I feel there is a real need to refocus, to relocate and reconsider and attain objectives that we have not been able to attain before: that is to ensure that we have not only got value for money but we also leave something positive behind where European money has been concerned.
On agriculture the proposals will not improve the position of my farmers. It is a very difficult position that agriculture faces at the moment, not only in my own region but right throughout the whole of Europe. Low income has been a tremendous problem. But we in Europe must defend the principle of the family farm and must not allow others in the rest of the world to import into our area food that does not meet our standards.
This is my last contribution in this Parliament, but I have every hope of returning to a future Parliament. I want to thank you, Mr President, the Parliament services and the Commissioners. I understand that on Friday I am going to have the great pleasure of welcoming Commissioner Kinnock to Northern Ireland. I understand I am going to have the great pleasure of welcoming Commissioner Wulf-Mathies to Northern Ireland before the election period is over. I am sorry I am not going to be able to welcome Commissioner Fischler to Northern Ireland before the election is over, but if he wants to change his mind he would be very welcome.
It has been a great pleasure not only to be a Member of this Parliament, but over the past ten year I have found that Parliament has done tremendous work. And I say to you, Mr President, thank you very much indeed. While at times you get criticism - we all get criticism, so what! You have been a good President.
Thank you Mr Nicholson for your kind words. We have arrived at the end of a marathon debate on Agenda 2000. More than 80 colleagues spoke, even if for a very short time. I had every sympathy. Although I tried to be a bit hard because of the lack of time, we are still half-an-hour behind schedule, which means that we are going to go well over midnight. I would like to thank all the participants, firstly the President-in-Office of the Council. A colleague remarked earlier that it is rather rare that a President-in-Office sits so late at night to listen exhaustedly to an exhaustive debate. Naturally the Commissioners have been more accustomed to sit with us until very late.
The debate is closed.
The vote will be taken tomorrow at 11 am.
Procedures for the exercise of implementing powers conferred on the Commission
The next item is the report (A4-0169/99) by Mrs Aglietta, on behalf of the Committee on Institutional Affairs, on the proposal for a Council Decision laying down the procedures for the exercise of implementing powers conferred on the Commission (COM(98)0380 - C4-0501/98-98/0219(CNS)).
I give the floor to Mr De Giovanni, chairman of the Committee on Institutional Affairs, who is deputising for Mrs Aglietta.
Mr President, as you mentioned, I am deputising for Mrs Aglietta who cannot be with us tonight, and the first thing I want to do in starting my report on comitology is thank Adelaide Aglietta and acknowledge the serious and important nature of her work. She has produced a very competent, subtle, acute and effective report, ably assisted by the entire secretariat of the Committee on Institutional Affairs, in particular Patrizia Prode, and with constant back-up from Monica Frassoni. I wanted to mention that for one very simple reason: as we all know, comitology is hell. It seems like a technical problem but in reality it is a profoundly political problem, because then there is the problem of responsibility for monitoring implementation.
This has always been a very serious problem and the European Parliament has tended to be diffident about it, partly because it has not always been clear who is responsible or how the European Parliament could carry out any monitoring or get any information. It has to be said that the absence of a monitoring and information system has become increasingly less acceptable as codecision has progressed. In my opinion we must always bear in mind the close relationship between codecision and comitology and now, after Amsterdam, with the power of codecision extended, it is all the more necessary for implementation to be monitored closely and effectively. That is why the European Parliament has sometimes had to take a firm stand, even to the point of blocking the decision-making process for financing committees from the Community budget.
I must point out, especially as I went along with Jean-Louis Bourlanges, that it all had to do with the modus vivendi , and the modus vivendi is also an interesting point sometimes. It has helped us make progress, but actually it has rarely been applied, and then badly. What it has clearly demonstrated is that there is no way of resolving the comitology problem merely through more information, exchanges of letters, and documents from the Commission. They are important, but they are not enough! We are at a different stage now. We have before us a Commission decision and this report - hence its importance - sets out the opinion of the European Parliament after many months of negotiation with the Commission and with the Council. At the end of these negotiations we can feel partially satisfied, but I would say very partially, because there is still a great deal to be done.
So I want to clarify the European Parliament's real priorities, because I realise - and I want to stress this - that those priorities will have to be made increasingly clear, otherwise there will still be the risk of an interinstitutional conflict.
Parliament has four priorities. The first relates to information, and on this point the European Parliament has obtained a great deal, in fact almost everything it asked for. Of course, we will need to make sure this agreement in principle is satisfactorily transferred into the final text of the decision. We need to prevent any legislative act being adopted by the Commission and the committees assisting it outside the regular codecision procedure, and to guarantee the European Parliament the right to intervene within a limited time-frame to challenge the legitimacy and content of an implementing measure, a point on which the negotiations produced partial satisfaction. And we need genuine simplification which goes further than merely abolishing the committee variants arising from the 1987 decision. Of course, I am referring, as everyone knows, to the great question of the regulatory committee, a question which remains open even after these initial negotiations. We are naturally hoping for greater satisfaction on this point in the future, because the European Parliament's attitude to the issue of monitoring is sure to become increasingly radical and clear-cut.
Mr President, ladies and gentlemen, I do not want to go into the complex issue of comitology again now, but I should like to inform you about the opinion I have helped to prepare as rapporteur for the Committee on Legal Affairs and Citizens' Rights, which it has adopted. Our aim was to make sense of what is really a labyrinth of delegated powers and create something that in fact concerns all of us, namely transparency, clear separation of legislative and executive powers, and democratic control.
It is not at all my intention to dispute the fact that committees which stand by the side of the Commission are helpful in principle. However, I must make a serious point of criticism here. Community trade policy is one of the European Union's most important projects, but in this area Parliament is given hardly any opportunity for involvement in decision-making.
During the present parliamentary term, we were not included once in codecision. The main committee active in this area, the 113 Committee, is completely outside our control. This is in fact not compatible with a genuine democratic institutional structure. There is therefore an urgent need for reform.
Our aim was also to prevent the powers from being slowly renationalised. Surely there can be no question of civil servants from the Member States evading decisions that have been taken a long time ago - for instance, PHARE, TACIS or MED - by having to give their approval once again for major funding projects within a regulatory committee, or by being able to set them aside. This gives them quasi-legislative functions, and the regulatory committee as an institution should therefore be done away with altogether.
Finally, on the subject of information, we do not think much of the vagueness of the wording which states that the EP shall be kept informed on a regular basis. We need to have precise and full information, agendas, the composition of committees and calendars. In terms of keeping the general public informed, this should not be a problem in this day and age with e-mail. I hope that the proposals of the Committee on Legal Affairs and Citizens' Rights find sympathetic listeners within the Commission as well.
Mr President, all parliamentary systems delegate implementing measures to the executive. They do not immerse themselves in too much detail. But what is peculiar about the European Union's system is that during all those years when the Council alone acted as the legislative authority, it was willing to delegate implementing measures to the Commission only on condition that a committee of national civil servants would work with the Commission.
We had three objections to such a system. Firstly, there were so many committees set up with so many different procedures with nobody quite sure who sat on which that there was a major problem of transparency.
Secondly, these committees set up by the Council or the Member States had the right to block an implementing measure from the Commission and refer them back, but Parliament had no such right. This was only possible for Council committees, not Parliament's.
Thirdly, if a measure was blocked and referred back to the legislative authority, it was referred to Council alone, not Parliament and Council jointly, even though they jointly constitute the legislative authority. That we have found unacceptable.
With codecision, though, it is now Parliament and Council jointly and equally which will decide on what measures to confer upon the Commission and what procedures will be adopted. We will use that power, Mr President - and I warn the Council that we are determined to use that power - to ensure firstly that there is openness and transparency (and I welcome the progress that has been made in that respect in the Council working group), but secondly to ensure that there is equality between Parliament and Council. In other words, if Council committees have the right to block the Commission and refer a measure back then Parliament should also have that right. And if a measure is referred back to the legislative authority it should be referred to both branches of the legislative authority, not just to one branch.
There are some who claim that Parliament wishes to immerse itself in the detail of implementing measures. That is far from being the case: this is in the nature of a safeguard, the right to blow the whistle occasionally where you think that things may be going wrong. That is a right that exists in many national parliaments, - not in all of them, national systems differ on this, but it is one that should apply at the European Union level.
If you look at the way we have used this power in the informal procedures that already exist, it is actually very unusual for parliaments to intervene and to blow the whistle. We have done it occasionally - infant formulae milk is a notable example. We blew the whistle, the Commission entered into a dialogue with us, changed its proposal and that was ultimately what was adopted. It worked. But it is very unusual. We do not want to do it very often, but we want the right to intervene when necessary. If we have that right then we will be much more willing to delegate more measures, knowing that we have that safeguard in place. But if we do not have that right, then we will be very reticent to adopt far-going implementing provisions. We will want to hold it back in the legislative procedures. We will not want to delegate. I warn the Council that although it has made progress on transparency, if the working group continues to be so restrictive on Parliament's rights to intervene, then there will be no agreement and we will continue in legislative procedure after legislative procedure to block the comitology measures and resist the adoption of such restrictive measures and we will be very restrictive on voting the budgets and the credits to allow comitology-type committees to continue to meet.
We are not seeking to take powers to ourselves to intervene in the detail but we are seeking to have the safeguard. That safeguard is very important. It is the principle on which we will insist and unless agreement is reached in this matter I can tell Council that codecision procedure after codecision procedure will have to go all the way to conciliation and time after time there will be difficulty on this problem.
I invite Council to take the last few steps to reach an agreement with us on this.
Mr President, ladies and gentlemen, the problem of comitology is literally poisoning relations between Parliament and the Council. Indeed, it goes even further: it serves as a screen against public opinion, because the complexity of this comitology mechanism has succeeded in making the opaque fog around decision-making even thicker in the eyes of the public. It is therefore a public service to clarify this obscure process and make it slightly more transparent.
When the European Parliament was granted the power of codecision, it might have been assumed that the two arms of the legislature were going to be treated equally. But this was far from the case. Was it treachery, bad faith, incompetence, negligence or ignorance? I have no idea and I am not going to guess. Article 145 of the Treaty on the delegation of implementing powers has still not been amended whereas lawyers generally consider that it should have been. Because it has not been amended, these powers remain with the Council alone, while it ought to be shared equally by the two arms of the legislature.
When the case came before the Court of Justice, it departed from its traditional integrationist case-law - which lasted until the number of members increased beyond nine - and kept to a strictly formal interpretation of the texts, against all logic and against the fundamental principles of consistent legal interpretation. In fact, it is not normal for the body - a binary one, in this case - that decides on the law to be different from the one taking decisions on the delegation of its implementation. There is an error of logic in that situation which has only been possible because the lawyers were negligent when they drafted or amended the Treaties.
This matter could have been corrected in the Maastricht Treaty. It was not, and that is because, yet again, neither Parliament nor the Commission made much effort to clarify the situation. The Commission was extremely timid, not to say cowardly, about it. So now we are trying to repair this mistake through an institutional agreement.
We might have expected the Commission and the Council to acknowledge, finally, in this agreement that Parliament's claims were well-founded. But this was far from the case. Concessions have been made, and there has been a little progress. It is a little less complex, a little more transparent, but that is about all. Of course, we are going to take what is on offer. We accept any progress, but at the same time we must express our dissatisfaction, and also our hope that next time the Treaty is amended, this error will not be repeated.
Mr President, it is after all three obligatory and two non-obligatory committees which play a role within the framework of comitology and the Common Fisheries Policy. The committees have a vital role to play, for example, in the preparation of TACs and quotas, and in the implementation of the Multiannual Guidance Programme for the Community Fishing Fleet.
The relations between the Committee on Fisheries and the comitology committees just mentioned have two main aspects: firstly, the reception by the Committee on Fisheries of information on the activities of the committees and, secondly, the possibility for members of the Committee on Fisheries to participate in meetings of the relevant committees as observers. However, the information sent is insufficient and often arrives late. The current procedure for sending observers is also very unsatisfactory and is in fact even inappropriate. Unfortunately, any amendments proposed to date have been rejected.
Mrs Aglietta describes three objectives, or three good reasons why there should be a new comitology decision; these are simplification, democratisation and transparency. The Committee on Fisheries shares the view that improvements in these areas are urgent and absolutely necessary.
Mr President, forgive me for requesting to speak once again, but there has apparently been - or there may have been - a translation error. I do not want the Committee on Legal Affairs and Citizens' Rights to be abolished; I was referring to the regulatory committee. I think it is quite important to mention this, in case Mr Kinnock has been informed otherwise. Apparently, it was translated differently in Italian. So it is the regulatory committee that I should like to be abolished.
I am grateful for Mr Kreissl-Dörfler's contribution. It was not so long ago that there were people in this House who wanted to abolish the Commission, so I am much relieved by his news.
I begin by offering my warmest thanks to Mrs Aglietta, the rapporteur, who has done an excellent job in clarifying the so-called comitology issue which, in terms of the procedures of the European Union really is rocket science. I admire, on a personal basis, the honourable Member's tenacity in pursuing this dossier over difficult months. I regret that other obligations prevent her from being with us in order to discuss her report tonight. We did, however, have a distinguished replacement, Mr De Giovanni, who showed his customary fluency and, above all, his very considerable technical insight when he described comitology as pure hell.
Five years ago I thought comitology might be an inflammation of the bowel or a trapping of the sciatic nerve. Now I know much better and I share that in common with this House. It really has been an advance in my general knowledge.
The system, obviously, as has been said in the debate, facilitates an important link between the Commission and the representatives of the national authorities who sit on the committees and assist the Commission in its executive role. But as we have also heard, the number and complexity of both the functions and the types of committees raise concern about the transparency of the whole system. I am sometimes amused by popular descriptions of Parliament, and indeed of the Commission, as being institutions which clog the progress of the European Union. If only the general reporting press knew about comitology and the accumulating habits of Member States, it might bring them a revelation.
In addition, with the introduction into force of the Maastricht Treaty and the codecision procedure, this Parliament naturally and, in my view rightly, insisted that all implementing decisions should be subject to some form of control by the legislature. The resulting modus vivendi that was adopted in December 1994 went some way towards achieving that objective. But as we heard from Mr De Giovanni, it was clear even then that the issue had not been definitively resolved.
In June 1998, therefore, in accordance with the Declaration annexed to the Treaty of Amsterdam, the Commission presented a proposal to revise the 1987 comitology decision and we did so with the aim of making the procedure less complex, less opaque and more open to Parliamentary control.
Honourable Members will, I know, be familiar with the major elements so I will not detain the House with a description. Suffice it to say that as a result of the discussions under the Austrian presidency and the German presidency which has made strong and commendable efforts to get an agreement in the Council before the end of June, and with significant parliamentary input in last September's resolution and now in the Aglietta report, we have reached a stage of negotiations which is likely, hopefully, to be conclusive. Naturally Parliament's requests have been at the centre of the discussion. I would like to make just a few responses to the more salient issues raised.
As far as the right of scrutiny is concerned, Article 7(a) as proposed in Mrs Aglietta's amendment goes in the direction that the Commission wanted. It takes on full legal value and it makes a political dialogue with the Commission possible on the occasions when Parliament believes that a proposed measure would provide excessive implementing powers at the expense of the legislature, a point forcibly made by Mr Corbett. An interinstitutional agreement could subsequently be concluded to clarify how this provision would actually operate in practice.
As for the informing of Parliament, the Commission is confident that the requests made in the report we are discussing for extensive transmission will be agreed in Council. In order to achieve that the Commission is willing to establish the most modern means of communication so that Parliament will be able to exercise its scrutiny continually and through up-to-date facilities.
We also agree with the idea of having greater clarity about the scope of executive measures set out in the basic legislation itself. In that context it is clear that for us, as in the jurisprudence of the Court of Justice, any adapting or updating of legal acts cannot entail modifications of essential elements of the original legal act.
Last, but not least, on the regulatory procedure, it is unfortunate, in our view, that the discussions within the Council have ruled out the Commission's proposal of a return to the legislature and often to the co-legislators when the committee does not give a favourable opinion. However the current formulas devised by the negotiators would be acceptable to the Commission provided that there is no double safety net or contrefilet which would give the Council the means of rejecting a proposed executive measure. The reason for such a stipulation is very obvious. If there was some form of double safety net it would quickly become impenetrable and the Community would be prevented from taking any decision at all. In the interests of the Union, the Member States and indeed the institutions therefore, we think it essential to support the relevant amendments to the legislative solution submitted by Mrs Aglietta.
We have now reached a significant point in the process of simplifying the system of comitology and making it more democratic. After thorough examination and many informal contacts at all levels Parliament should now be in a position to give its opinion on the proposal so that the Council can pursue its work with a crystal clear view of the wishes of this House. Naturally the Commission will continue to contribute actively to this work in the hope that by the end of the German Presidency we can reach an agreement that will satisfy all three institutions and consequently benefit the interests of the citizens of the Union whom we exist to serve and millions of whom are doubtlessly still awake tonight, awaiting the outcome of this debate.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Fixed-term contracts
The next item is the report (A4-0261/99) by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Directive concerning the framework agreement on fixed-term work concluded by UNICE, CEEP and the ETUC (COM(99)0203 - C4-0220/99).
Mr President, Commissioner, ladies and gentlemen, we have obtained codecision in social policy by means of the Amsterdam Treaty. However, whether or not we agree tomorrow to the social partners' framework agreement on fixed-term work comes down to exactly the same thing in the end. This will be the case more and more from now on, since the incorporation of the social protocol into the Amsterdam Treaty will mean that the social partners will always be consulted first. The ball will only be in our court again if they fail to achieve a result. Amsterdam does not even require us to deliver an opinion at any point during this procedure. The fact that we are now able to deliver an opinion is solely because the German Presidency insisted upon it.
The Commission only forwarded the draft directive to Parliament on Monday. We are therefore now seeing, barely one month before the European elections, that the Amsterdam Treaty in fact limits our rights quite considerably in the area of social policy. This does not make it any easier to explain in the European election campaign why it is so important for our citizens to vote in the June elections.
Surely it is unacceptable for European laws to be made in this area without the European Parliament having any kind of formal involvement in this. Not only did Amsterdam fail to remove the democratic deficit in social policy by including the social protocol in the Treaty virtually unchanged, but it even increased it. This kind of atavism needs to be eliminated at once. I therefore strongly urge the Council and the future Commission to conclude with us as soon as possible - by the next revision of the Treaty - an interinstitutional agreement which also does justice to Parliament's direct democratic legitimation.
That we are rejecting the current procedure does not however mean that we would therefore automatically be against all the outcomes of the social dialogue. I am merely thinking of our unanimous agreement in favour of parental leave. However, social partners' agreements do not relieve us of the duty to examine them critically, as we did with the agreement on part-time work. Allow me to come straight to the point: more and more people have fixed-term employment contracts. In the European Union, the number of employees in fixed-term employment has increased from 14 million to 17.5 million in the last three years alone. However, long-term employment relationships are still regarded as the sole guiding principle for both social insurance and conditions of employment.
This in turn involves various forms of discrimination for fixed-term employees, as we all know. The fact that the social partners have now agreed on a principle of non-discrimination for fixed-term employees is to be welcomed all the more. But unfortunately the same does not hold true for mandatory social security, although the social partners could have extended the non-discrimination principle to this as well. This was already possible under Maastricht.
The only progress achieved on the highly controversial part-time agreement is that the exceptions from the principle of non-discrimination are cited more clearly. However, I absolutely cannot comprehend why the provisions combating abuse of fixed-term contracts do not relate to the first contract, but only to successive contracts. What is more, the Member States can even choose from three options here. They either define objective reasons or a maximum duration, or the maximum number of extensions is defined.
This agreement does not set a single uniform minimum standard. The provisions, which are uniform for everyone, stipulate only that one of the three possible provisions must be chosen. In future, we must - and I think this is essential - make it perfectly clear once and for all what we understand by uniform minimum social standards, but I still urge you to agree to this agreement, because otherwise we will be left with nothing at all.
Mr President, Member States have committed themselves to the European employment strategy and to the four pillars of the employment guidelines, including the pillar on adaptability. They have also called upon the social partners to engage in negotiation with a view to reaching agreement at every level to promote adaptability by balancing flexibility for workplaces with security for workers.
The Commission has done the same in its Green Paper on a partnership for the future organisation of work and in its subsequent communication. The social partners are therefore to be congratulated for adding this new agreement on fixed-term contracts to their earlier agreement on part-time work and I hope they will soon pursue a fresh agreement on workers placed by temporary employment agencies.
But that, Commissioner, still leaves the difficulty of social security provisions for atypical workers, part of the original atypical work directive. It is clear that cannot be tackled by the social partners and it is something that the Commission is going to have to tackle urgently. It is an outstanding matter that we need to address very quickly.
Like any agreement under the social dialogue provisions of the social chapter this agreement illustrates a new facet of the democratic deficit, as the rapporteur has just explained. We, the Parliament, have no formal rule in relation to agreements like this. That also needs to be tackled urgently by Treaty amendments and in the meantime by interinstitutional agreement.
The final point I want to make is this Mr President: I am hearing rumours that one or more Member States might be interested in creating difficulties for this agreement in Council. I hope those rumours are not true, but if they are, I want those involved to think very carefully. Do they want to be responsible for killing social dialogue at European Union level and these important steps to promote adaptability? That would be the result.
I hope that rather than obstructing they will endorse this agreement as quickly as possible.
Mr President, I am pleased that we can still discuss the Jöns report today. I believe the rapporteur should be congratulated on having been able to get this item on the agenda at this final part-session of the parliamentary term. I continue to believe that social dialogue is important and that we must also discuss the consequences of social dialogue. I do not believe the Commission has any cause for complaint. We wanted to discuss this at this final part-session and the Commission simply followed the traditional line, and if this had not been the final part-session it would have been on the agenda next month. So I do not believe the Commission has any reason to complain. I do not believe the Council played much of a role at all. If the Council had wanted to play a role, it should have adopted an interinstitutional agreement which would have put an end to the unacceptable situation that the European Parliament is not, formally speaking, sufficiently involved in the results of social dialogue.
There is also the matter of social security. I do not believe it is possible to ask the social partners to deal with the social security consequences of their agreement. The Council disagrees with this, which means that it takes just one Member State to insist on this position and nothing happens. But I should like to repeat my request for the Commission finally to draw up a directive in the field of social security, so that the Council can no longer take refuge behind the excuses it has been using to date and we will have genuine Council debate on a social security directive. I think these are the principal points.
Finally, we nevertheless find the rapporteur's report to be much too critical of the work of the social partners. It seems as if the Socialist Group actually lacks confidence in the social partners, while at the same time giving the appearance of having so much faith in them. That rankles, Mr President. We have seen it during this debate. The PPE has confidence in the social partners, is ready to let them take on the job, which is why we also want to accept this, we want to improve the procedure, but that is as far as it should go. We do not need to study everything agreed by the social partners in minute detail.
Mr President, Mrs Jöns' report, I believe, is a good one, since although she too urges the Council to approve the agreement negotiated by the social partners, she at the same time strongly criticises that agreement. The agreement is really nothing more than a very small and modest step towards improving the status of those engaged in atypical work. The new Commission should embark without delay on a programme of action to find a solution to these as yet unsolved problems. The most important is the issue of extending legislation to cover other forms of atypical work, such as homeworking and hired labour, which have become much more common of late. The other task to address is the guarantee of social insurance for all employees, irrespective of the form of their contract.
There are considerably more women than men with atypical contracts of employment. Thus discrimination against those undertaking atypical work is at the same time a form of gender discrimination on the labour market. Ending this should be a priority task for the Union.
Mr President, I should like to begin by thanking the rapporteur for her report. I welcome this agreement between the social partners. The social dialogue has a significance of its own, leading as it does to agreements at European level between management and labour. This particular accord is the third of its kind and I would like to see more, covering such things as people working for temporary employment agencies and distance workers. A balance does need to be struck, however, between agreements as such and legislation, and I shall be coming back to this.
Agreements always involve compromise between the social partners. This one is no exception. Its two most important features are that contracts of an indefinite duration are the rule, and that those with fixed-term contracts will not suffer discrimination. Social security is not covered, as the social partners did not see any scope for successful negotiation here. We have consequently urged the Commission to submit proposals in this equally important field. Let us hope that action will be forthcoming in the not too distant future.
This framework agreement is a sound one, in my opinion. If - as Mr Hughes says - some Member States are creating difficulties over legislative adoption in the Council, then that is extremely serious. We have here an important agreement between management and labour. Any blocking in the Council would be very damaging for the social dialogue.
Mr President, I should first like to thank those who have contributed and particularly you, Mrs Jöns, for the speed of the response to the social partners agreement on fixed-term work. The Commission only adopted the proposal for a directive last Wednesday. I know it is a short time span but it is a very important initiative both in principle and in effect.
For the third time the interprofessional social partners have concluded a major agreement at European level in the framework of the social dialogue process. The agreement applies the principle of non-discrimination to fixed-term workers and it also establishes a framework to prevent abuse arising from the use of successive fixed-term employment contracts or relationships.
The Commission welcomes the agreement. It welcomes it as a significant advance in terms of non-standard forms of employment and as the most comprehensive and refined agreement the social partners have produced so far.
At the request of the social partners the Commission has now adopted my proposal for a directive to make the provisions of the agreement binding in the Member States. By giving your opinion so quickly you will make it easy for the Council to proceed with adoption of the directive at the end of this month, in time for the Cologne Summit.
The agreement comes at an important point in the development of our shared agenda. Not only has the Amsterdam Treaty just entered into force but we are at a key point in the implementation of the Union's employment strategy. These events confer real opportunities and of course serious responsibilities, too, upon the European social partners. The confirmation which this agreement offers of their commitment and their capacity to contribute to laying down social rights is an important and welcome message. It is important because the agenda on working conditions and employment must now be one of the social partnership for the modernisation of work. It is important because we need to find a new balance of workplace flexibility and of course worker security, especially as new technologies, competition and the new demographic profile of the work force change the conditions for companies and for workers and indeed for public policy too.
This social partnership requires a culture of adaptation and anticipation of change. That demands trust and cooperation on the basis of informed choice. That cannot happen without practical steps, like the proposal you have before you today.
Although the European Parliament has not been given a formal role in the procedures under which this directive will be adopted, I have worked closely with you up till now to make sure that the Council has the full benefits of your views and to ensure that Parliament has the broadest role possible within the limits of the Treaty. For me this has been a worthwhile effort. I want to thank you for the way in which you have continued to work on the agreement and the proposal for a directive in spite of the difficult timescale that has applied here.
When you think back to 1990 when we made the first proposal dealing with atypical work, there were three strands to that: nothing happened. The Council blocked everything, it was impossible to make any progress and here we have two collective agreements that have been achieved in the meantime. So I am satisfied that we are making progress here.
As regards the question about the interinstitutional agreement: I regard that as necessary. Documents have been prepared to advance that. Unfortunately it cannot be concluded just now but certainly it is an important matter that should be attended to as a high priority with the next Parliament and Commission.
I regard it as a good proposal and I would like to agree with the rapporteur, Mrs Jöns. It has been requested, as you quite rightly said, by both the presidency and by the European Parliament as a matter of urgency. One has to thank Parliament for being so generous in allowing this to happen.
It is a good example, as Mr Hughes has said, of the social dialogue at work, in action, and we can look forward hopefully to a success in May. I hear rumours, too, but perhaps there is sufficient good will in the Council, recognising that the social dialogue is a fundamental matter and that this is a 'deal done', an agreement between the social partners. How could they turn their backs on it? I will be looking forward to that kind of good result in May.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Protection of workers from the risks of explosive atmospheres
The next item is the recommendation for second reading (A4-0155/99), on behalf of the Committee on Employment and Social Affairs, on the common position adopted by the Council (13836/4/98 - C4-0003/99-95/0235(COD)) with a view to adopting a European Parliament and Council Directive on minimum requirements for improving the safety and health protection of workers potentially at risk from explosive atmospheres (Rapporteur: Mr Pronk).
Mr President, this is the second reading of the common position on the health protection of workers who may be exposed to risks from explosive atmospheres. It is a second reading and what we have tried to do is look at the Council's common position compared to the Commission's original proposal, and compared to its development following the amendments brought by Parliament, although not by me as rapporteur, as I took this on somewhat later. On the basis of all this we concluded, again in cooperation with the European Commission, that we had to formulate a number of amendments. At that time we did not of course yet know that this would be one of the first reports in the social field to come under the codecision procedure.
Since 1 May, just a few days ago, when the Treaty of Amsterdam came into force, health and safety has come under the codecision procedure. I believe that this marks a significant new departure. It means that the Commission's role remains unchanged but becomes somewhat easier as it is no longer faced with the united front of the Member States saying that they want to go back to the common position agreed earlier. The Commission is then always faced with the problem of whether it should stand its ground and defend Parliament's amendments to the bitter end or bring the matter to a close.
All this has now been made easier. If there is no agreement the matter simply comes back to the European Parliament and then we must all discuss it and vote on it. I think that the Council in particular, which when it comes to social policy has not proved exactly progressive in its relations with Parliament, still has to get used to this. I look forward to being able to discuss this with the Council in the future.
Mr President, I have one question, which arose after we had completed the amendments. It concerns the position of LPG in the directive. I should like clarification from you on this point. Article 1 includes an exception, but there is a difference in interpretation between myself and your services on the one hand, and the English authorities on the other. The latter seem to give a different and somewhat broader interpretation. I should like to hear the last word from you on this point, so that the Minutes will be there to help the subsequent legislative process.
Mr President, I should like to congratulate Mr Pronk for the work he has done, following Mr Mather, who dealt with it at first reading. On the second reading of this report he has been quite right to re-present Parliament's amendments which were not accepted by the Council and also to include part of the Commission's text deleted by the Council. We in the Socialist Group will be supporting the amendments he has tabled.
There are certain concerns about some of the amendments. I have seen a number of briefings, for example, about Amendment No 7. Mr Skinner will speak about this in a moment. I have read and reread the text several times and have also had contact with the Commission services. I cannot see how Amendment No 7 can be interpreted as meaning that all the equipment has to be replaced; adapted, yes, but that is a totally different prospect. Such adaptation seems very important to me for workers' health and safety.
It is on that understanding of the meaning of the amendment that we will support Amendment No 7 as well as the others.
Perhaps it is just as well that this proposal will now be subject to codecision. Conciliation might give us an opportunity to reach some understanding on these matters with the Council.
In closing what will be my final speech in this Chamber for this mandate as chairman of the Committee on Employment and Social Affairs I would like to thank all of the Members of this House for their cooperation in moving forward the number of dossiers we have in this area of work in the last five years; and you too, Commissioner, for your valued cooperation. The progress that has been made will stand as a testament to your commitment to European employment and social policy.
Mr President, I should like to add my heartfelt thanks to the rapporteur, whom we have seen on many an occasion take on the mantle of health and safety, to you, Commissioner, and your services for expediting much of the legislation which has been necessary in this field, and for your assistance both formally and informally in helping Parliament to understand what can and cannot be done.
Indeed now, as Mr Hughes has just said, we move into the difficult area of codecision which can help us. In this particular directive we can seek further clarification from the Council. Mr Pronk and I have managed to find a compromise on Amendment No 2, which has led to a better text. I look forward to the Commission and the Council accepting that text. But Amendment No 7, where disagreement lies, certainly requires a large amount of clarification. Until we get that it is not one that I am going to be fond of supporting.
However, codecision is going to be about sensible discussion. I hope the Council will respond to what Parliament votes tomorrow. I too would like to say that I have enjoyed working in health and safety. I spent some time working on a lot of these reports. I must commend Mr Hughes, the chairman of the committee. The intensity of this discussion on health and safety has been led through that chair. I wish him the very best and hope that maybe, when we both come back in July, we will continue some of that particular discussion. Nonetheless I would like to hear from the Commission as to what we can do about Amendment No 7.
Mr President, let me first of all thank you, Mr Pronk. You have done a remarkably good job on what is regarded as a very technical matter.
The Commission is prepared to accept all of the proposed amendments. The Commission considers in fact the Council's common position as a step forward towards achieving better protection for the health and safety of workers potentially at risk from explosive atmospheres where fatal accidents occur every day. Nevertheless, you know that the Commission has maintained some reserves as regards the common position, for example on appropriate supervision and on the deletion of items in Annex 2 covering additional risks resulting from power failure and the need to provide for manual override where automatic processes deviate from intended operating conditions and the need to be able quickly to dissipate or isolate accumulated energy in the event of an emergency shutdown.
The text of the common position in these areas is considered by the Commission to be weaker than the amended proposal. The Commission therefore considers that the amendments proposed by the European Parliament are essential for the establishment of a strong, coherent prevention strategy against the risks arising from explosive atmospheres.
As regards the amendments on the establishment of the vademecum and on the requirements for provision of information to undertakings, particularly SMEs. I share your view that a simple statement in the Council's minutes is not a sufficient guarantee of follow-up.
Finally, the rapporteur's approach to bringing the proposed safety sign into line with the international CEN ISO standard is a good approach. As far as LPG is concerned, of course, the situation is that road traffic regulations cover the question of, say, tankers of LPG being delivered to a filling station. LPG in a plant is covered, but in a filling station the end user, a car, for instance, is not covered under Article 118a or 137. I would like to say as well that we have no difficulty with Amendment No 7 as it is our understanding as well that equipment is to be adapted, not replaced. That is an understanding I can give to the House.
If I may, Mr President, this is probably our last meeting together on some very important broad issues that deal with working people. I would like to finish by recording my personal pleasure and satisfaction with what we have achieved together on the development of employment policy and social policy agenda for the European Union. I would like to record my appreciation for the important contribution that you have made to achieving our shared objectives. When the history of the development of social policy and employment policy comes to be written subsequent to my leaving the Commission, the period 1993-1999 will be recorded as quite a remarkable period for change, for advanced thinking and for Treaty change support. For those of you who will not be returning I want to congratulate you on the contribution you have made to social policy advances over these last few years. They are quite significant and they will make a real difference to European citizens. For those who will be back in July your responsibility to build on this base that we have started together will be quite immense. I believe it will be made easier because of the work and the cooperation that we have had these last few years.
I want to say to you, Stephen Hughes, as the chairman of the Committee on Employment and Social Affairs, it has been my personal pleasure to work with you, not just as a good parliamentarian, but as a gentleman of credibility and integrity. You deserve your place in this House and I know that you will be back with your friends here to continue the good work. It has been a personal pleasure for me these years and I have gained enormously from the experience. I am full of expectation for the good things that will be achieved in the coming years for the citizens of Europe. It has been my pleasure to have been part of that advance.
Applause
I must say that it may not be very original but still, it does provoke emotion. It appears that this is an evening when we are reminded of Shakespeare who urged us to 'bring garlands'. We are distributing garlands tonight. But it is justified after years of hard work. It has been difficult sometimes but we have also had satisfying cooperation. On the part of the presidency of Parliament I must thank Commissioner Flynn for having been very pleasant here - sometimes a bit long in his explanations, but otherwise trying hard.
Mr President, I am very glad that the Commissioner has accepted all seven amendments. Seven is a holy number which expresses a certain fullness and that is very good. I would like to thank you for all the cooperation with our group, Parliament, and Mr Hughes, who has been an excellent chairman in this connection. You have been a 'stayer'. In skating terms that is someone who may start a bit slowly but goes on and achieves an awful lot in the end. That is what it is all about in politics. I thank you very much for that. We have achieved a lot on social policy. We can now go to the electorate with those results, partly or indeed mainly thanks to you.
There is a little plaque hanging in my office. It is a quotation from Abraham Lincoln, who was President of the United States from 1861 to 1865. It has been my political motto all my life. As I leave you I would like to quote it for you: 'I do the very best I know how, the very best I can, and I intend to do it till the very end. If in the end I am proved right then all the things that people have written against me will count for nothing. If in the end I am proved wrong then angels swearing that I was right all the time will do me no good.'
I am sorry to depart from this rather poetic atmosphere but we still have some work to do.
The debate is closed.
The vote will take place on Thursday at 11 am.
EC-Mexico Partnership Agreement
The next item is the recommendation (A4-0220/99) by Mrs Miranda de Lage, on behalf of the Committee on External Economic Relations, on the proposal for a Council Decision concerning the conclusion of the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part (COM(97)527-11618/97 + 11620/97 + COR 1 - C4-0023/98-97/0289(AVC)).
Mr President, Mr Vice-President of the Commission, ladies and gentlemen, the debate I am opening on the now famous global agreement with Mexico ends a five-year cycle during which Parliament has worked actively with the European Commission to renew and strengthen relations with the Latin American countries, including Mexico.
The Commission's communication on Mexico provided the opportunity for us to draw up a first report in 1995. The conclusions reflected Parliament's priorities and, as a sine qua non for adopting a future agreement with that country, the conditionality or human rights clause, political dialogue and parliamentary dialogue were priorities, as well as regional development, social development, assistance to women at risk and a long list of other points. Of course, in addition to the objective of liberalising trade, we also wanted the agreement to include guarantees for environmental protection and respect for the basic labour standards of the International Labour Organisation.
Parliament's demands have been adequately reflected in the articles. The agreement includes the trade objectives of the interim agreement, but also incorporates a social philosophy, a range of possibilities for cooperation in areas such as professional training, regional development or support for cultural diversity.
Recital 7 relates to the social and environmental issues. I am highlighting this because I want to express my appreciation for the constructive position of the International Confederation of Free Trade Unions on this agreement. As a result, I would suggest that we look for some formula which makes it possible to incorporate recital 7 into the bilateral political dialogue, giving a clear signal that any requirements, including the basic standards of the ILO, commit the 15 Member States and Mexico equally, and not just Mexico alone.
A calm and impartial analysis of the text leads to the conclusion that Parliament's influence has been considerable. But I must point out that this influence was possible thanks to the excellent attitude of the Commission, and I am grateful for its collaboration throughout this process.
In other respects, everything is not rosy, and I have to come down hard on the Mexican Government. It should take careful note that the Committee on External Economic Relations categorically rejects the tariff increase announced by Mexico on 1 January this year. That decision was inappropriate and arbitrary as well as being discriminatory because it does not apply erga omnes . I must adamantly insist that this measure be abolished as soon as possible. The decision is unfortunate because it accelerates the increasingly evident deterioration in trade flows. These have been affected for five years by the dynamism of NAFTA, and thus our share of the Mexican market has fallen from 11 % to a modest 6 % over that period. The Committee on External Economic Relations had already drawn attention to this deterioration in Mr De Vries's report in 1990. NAFTA's arrival has had negative consequences on our interests and I must stress that point.
Approval of the report we are debating will strengthen our political position and allow us to use this instrument to follow up the negotiations on political, social and economic issues, including, most particularly, the paragraph on democracy and human rights. We need to talk about those issues. The legal provisions to improve them and defend them have substantially increased in Mexico, and it is only fair to recognise that.
The opinions by the Committee on Foreign Affairs, Security and Defence Policy and the Committee on Development and Cooperation stress the need to broaden and improve the conditions for development. The Committee on External Economic Relations shares this view and emphasises it in a paragraph in this report. We are offering faithful cooperation and we also support the search for a permanent solution to the Chiapas conflict.
Mexico is a developed, dynamic country, and a member of the OECD, playing an increasingly active role in relations within North and South America and with Europe. Our association with Mexico is more than a market, and more than a facility for getting access to NAFTA. It is a political commitment of profound significance. The adoption of this recommendation will send a good signal to the Americas at a time when doubts are growing about our will to increase European efforts in the region.
The Union faces a number of challenges: its peace obligations and commitments and the dilemma of enlargement. Now is the time to send a positive signal to the upcoming first summit of Heads of State and Government, that is, the 15 plus 33. The philosophy of this agreement includes important development policies. Like any compromise, it may be unsatisfactory in some areas, but nobody can deny that it opens the door to wide and meaningful possibilities for collaboration. And nobody can deny that, precisely because of its content, it has generated a considerable level of debate.
Mr President, this may be my last speech in this Parliament, and I want to take this opportunity to thank Commissioner Marín very sincerely for the hard work he has done on cooperation with Latin America. I also want to thank everyone who has cooperated in this endeavour throughout the years and - obviously - all the members of the secretariat of the Committee on External Economic Relations who have worked towards these objectives, as well as all those who have believed in the advantages of cooperation with Latin America. Finally, in view of the late hour, I would also like to thank the interpreters for their patience.
Mr President, my group recommends that we give our assent to the global agreement with Mexico for four fundamental reasons, and two of them are based on the pure logic of democracy.
Firstly, all the parliamentary committees involved, the Committee on External Economic Relations, the Committee on Development and Cooperation and the Committee on Foreign Affairs, Security and Defence Policy, have clearly requested it.
Secondly, the main political forces and the leading political groups in Mexico have also requested it, and it has been called for and approved by all the Member States of the European Union.
In my view, it is not legitimate that the course of the interim agreement, to which Parliament gave its assent at the time, should be confused with and affected by the course of the global agreement
And finally, I feel that it is perfectly true that when defending human rights - which certainly leave much to be desired in Mexico - it is much better to defend them with an agreement which includes a clause on democracy - as this global agreement does - than with the existing agreement which does not contain such a clause.
I would like to take advantage of this debate to make two points which I consider important. First, I want to reiterate Mrs Miranda de Lage's comment that the Mexican Government must promise to withdraw the unilateral increase in tariffs before the end of this financial year. Secondly, the European Commission must undertake to keep Parliament informed on the outcome of the trade negotiations before they are concluded.
Finally, Mr President, for all the reasons I have mentioned, my group urges the European Parliament to give its assent as decisively and firmly as we condemned the human rights violations that had occurred in that country at a stage.
Mr President, at this stage it is difficult to find anything new to say, especially with regard to Mrs Miranda de Lage's report, which could not be more complete, and given what my colleague Ignacio Salafranca has just added.
In actual fact, there are many reasons to start saying that Mexico does not have the proper reference point, the proper democratic credentials, and so on. But I think Mexico, democracy and the agreement with the European Union will be best served by giving our assent. Insisting on perfection often means that all we do is stand in the way of progress. And there is so much that is positive about this agreement, so in this case the best thing we can do is support it. We know that Mexico has a democratic deficit, but the best thing we can do to help Mexico establish a democratic structure is approve this agreement with the European Union.
I would also like to highlight some points within the agreement which, as I understand it, are rather original, such as the inclusion of the democracy clause as an essential element of the agreement. This will promote respect for human rights in this Latin American country and it will produce better results in this field than possibly delaying the vote, which would make political and social cooperation difficult.
As has already been mentioned, we also hope that the new agreement will serve to revitalise trade between both partners - the European Union and Mexico. Only 9 % of all Mexican exports to the European Union are agricultural and there is considerable complementarity in the trade flow. This should facilitate the rapid negotiation and entry into force of this agreement.
In short, I want to reiterate what the previous speakers have said and I feel that this agreement is extremely positive for Mexico, the European Union and, as a result, the progress of democracy in the Western world.
Mr President, I wish to speak in favour of the Mexico partnership agreement and to congratulate the rapporteur on her work and thank Mr Marín for his contribution. I most certainly am not a supporter of neo-liberal policies but the removal of trade barriers is a fact of life and the coming into force of the North Atlantic Free Trade Agreement has increased Mexican dependence on trade with the United States of America. The EU-Mexico agreement is therefore urgently needed to help restore the balance and to foster political and cultural, as well as economic, links between Mexico and Europe in the interests of both sides.
I have long been deeply critical of human rights abuses in Mexico and have been associated with urgency motions passed by this Parliament and other manifestations of our profound concern. I believe, however, that the conclusion of this agreement will facilitate the continuing dialogue on these issues which will give the European Parliament far more leverage than if the agreement did not go ahead. I am, however, most deeply anxious that the Commission should monitor the situation and we should not hesitate to speak out. I am disturbed that there is concern in Mexico that full information has not been provided, that civil society is being excluded and that multinationals and private capital interests have carried too much sway. These are matters on which Mexican representatives have every right to raise their voices and I, for one, would hope that they would meet with a sympathetic response in Europe. However, the postponement of the decision on this accord at this point at the end of this Parliament would not, in my view, be in the long-term interest of the Mexicans or of Europeans. Many of us have fought hard to build links and create solidarity between Europe and Latin America as a whole and the casual postponement of this accord could be very damaging.
I believe that we should all vote for this agreement to go ahead because, among other things, it will help to achieve a better human rights and democratic rights record in Mexico over the course of future years.
Mr President, I think the first thing that needs to be said, because it is the general feeling in Parliament today, is that we are all in agreement - I do not think there is anyone who is not - that we must strengthen our commercial and political relations with Mexico and with Latin America in general. It is a pity that Mexico's trade with the United States is increasing so much, under a trade agreement which does not actually contain a democracy clause or other clauses that are included in this one, and that its trade with Europe is decreasing.
Having made it clear that we do want an agreement with Mexico, we cannot ignore the many questions raised by quite a number of significant non-governmental organisations, such as Amnesty International, Human Rights Watch, the International League for Human Rights and Intermón . In other words, many groups have expressed their concern to us and we share their concerns. First, the negotiations are not over yet. Secondly, there has been a lack of transparency, a lack of participation and a lack of information. And lastly, there is no mechanism for monitoring the environmental and social clauses or the democracy clause. There is no clear monitoring mechanism.
I want to end by saying that we are a pluralist group and we will perhaps be voting in different ways. I proposed abstention, active abstention, and my good friend Ludivina García Arias, who has a great affection for Mexico, asked me what active abstention meant. Mr President, active abstention means no more and no less than that we are not washing our hands of the agreement with Mexico, that we want an agreement, but we want a good one. That is why we are suggesting active abstention, and we are going to work for an agreement which, in the end, will satisfy both Mexicans and Europeans.
Mr President, the Amsterdam Treaty has been in force for just a few days. It finally gives the European Parliament more rights with which to carry out one of the most important duties of a parliament, namely involvement in decision-making and controlling the other institutions. It was precisely this which justified our decision a year ago to agree to just the Interim Agreement with Mexico, and to give our assent to the Global Agreement only once negotiations on all parts of the Treaty had come to a close.
We did not want to give the Commission carte blanche . Incidentally, these were the words used by our rapporteur, Mrs Miranda de Lage, to justify the decision. The Mexican Parliament also only approved the agreement on the condition that it will be consulted again once the negotiations have come to a close. It is therefore not fair to claim that the Mexicans accepted the agreement a long time ago. There has been no change in the situation since. There has been no new Commission paper on which we could make a decision.
The negotiations will last for a long time yet, and civil society in Mexico is extremely dissatisfied with this. Various parties, such as the PRD, which has also written to us, and the Greens in the Mexican Parliament do not agree with the way the negotiations are taking place. They insist on the need for a fundamental change in direction and strongly urge us not to give our assent yet. In my view, it would therefore be completely irresponsible towards European citizens, but also towards our Mexican partners, to hand over control now.
Why are we agreeing now to something that does not yet exist in its entirety? It makes no difference whatsoever for the Commission to be able to continue negotiations. But I am standing up for the rights of a parliament to take a vote on something which must in principle exist as a whole. How could we justify to the public the fact that we are campaigning for more rights for Parliament, although we are saying that we do not want to make any decisions, and instead want simply to give carte blanche ? It is precisely this which I do not understand.
I must say one more thing on this matter; it is after all the last round of speeches this evening. Obviously I am in favour of an agreement with Mexico, and this applies to the entire Green Group. I hold my colleague, Mrs Miranda de Lage, in high esteem and I also have the highest regard for her work. However, this problem of how a parliament makes a decision is of fundamental importance for me. It is just about this and nothing else.
Mr President, ladies and gentlemen, the Economic Partnership, Political Coordination and Cooperation Agreement submitted today for ratification by Parliament represents an essential stage in the ambitious voyage we set out on four years ago to establish a new relationship with Mexico that would fulfill our hopes.
The revitalised situation in Mexico led Europe to seek a framework of strategic relationships with that country based on reciprocity and partnership and built on mutual interests. We were motivated by the importance of helping to build an international community based on democratic principles, the rule of law and full respect for human rights. We were also motivated by the importance of reaffirming, within the international debate, that it is possible to conclude bilateral trade agreements that are compatible with the World Trade Organisation. Finally, we were motivated by the importance of giving a boost to our economies, thus promoting the growth of world trade, and by the importance of consolidating our respective presence in interdependent geographical areas.
That is how Parliament saw it back in 1995, when Mrs Miranda's report provided the political impetus needed to move towards more ambitious objectives. And that is how Parliament saw it in May 1998, when it gave its assent to the interim agreement. And I would like to take this opportunity - as I have mentioned Mrs Miranda - to thank her and her predecessor, Mr Newens, for their hard work, together with others who have been involved in this area and participated in the process, such as Mr Salafranca, Mrs González Álvarez and, in general, even those who have always been critical or have opted for a much more critical approach to our relations with Latin America as a whole.
Today you have before you the global agreement that establishes the legal framework for our future long-term relationship. Like the interim agreement, this new agreement puts special emphasis on what has been one of the main demands of the European Parliament, to which the Commission and the Council have given maximum priority: the clause on respect for democratic principles and fundamental human rights, an essential element and foundation of this relationship.
There are three main elements to the agreement. The first is to institutionalise political dialogue at the highest level. The second is to extend and deepen our cooperation, and here, for the first time, there is explicit provision for cooperation on human rights and democracy, and important areas such as social development, the fight against poverty, environmental protection and consumer protection are included. I can confirm what most of you have said: if we want to make progress on the issues I have just mentioned, political dialogue makes much better progress with an agreement than without an agreement.
And finally, the third element, the economic element, is very important too, establishing a free trade area between the European Union and Mexico covering both goods and services.
Now let me tell you about the progress achieved to date in the trade negotiations.
Four rounds of negotiations have now been completed, and there have been substantial advances on the main goods and services issues, with excellent progress on investment, public contracts, competition and intellectual property. While there are still certainly some points of disagreement, that is more an indication of the high and intense level at which the negotiations have taken place than of fundamental obstacles.
We share the great concern expressed by Parliament about the tariff increases imposed by Mexico and we will inform the Mexican authorities of it. We hope that Mexico will respond by eliminating these increases as rapidly as it can.
We trust that we will be able to achieve substantial results for the Rio summit in June so that this exercise can be concluded in the second half of the year. Obviously, Parliament's assent to the agreement will contribute significantly to providing important political impetus to allow us to conclude the process.
I want to assure you that the Commission formally undertakes to keep Parliament informed at all times - as is already the case - on the progress of these negotiations as well as the final outcome, before submitting the agreement to the whole Council. And, of course, the Commission will consult Parliament on that outcome, in accordance with the procedures laid down in the Treaty. So I cannot see that the Commission is being given a blank cheque. That is impossible, because Parliament will always have the last word when the negotiations are concluded.
Finally, the Commission hopes that Parliament will see fit to give its assent so that the agreement can enter into force, and we thank you again for the great support we have always received from this Parliament, not only with regard to strengthening relations with Mexico, but also with regard to establishing a real alliance between Europe and Latin America, which is gradually being forged.
Mr President, I would not want this debate to end without expressing, on behalf of my group, our recognition of the work Commissioner Marín has done as the Commissioner responsible for relations with Latin America. I also want to express our satisfaction because, in my opinion, as draftsman, the explanations and clarifications Mr Marín has given tonight entirely meet the Committee on Foreign Affairs' demand that Parliament should be informed of the development of the negotiations before their conclusion. So many thanks, Mr Vice-President of the Commission, for the information you have given and for your response to Parliament's proposals.
I in turn would like to thank Vice-President Marín for his period of cooperation with the European Parliament.
It has fallen to me to preside over many debates in which he has taken part, and I have always been struck by the attention he has paid to the views of Parliament and by his willingness to cooperate fully.
This evening has unfortunately turned into a marathon session. I have been in the Chair for more than three and a half hours. It has been a very tiring day, but we had to complete our examination of all these issues because we have no time left, even though there are very few Members remaining - which is only natural at this late hour.
Unfortunately, there are no reporters anywhere to observe just how much work goes on in this Parliament. They arrive at midday simply to write about scandals, but beyond that they do not pay much attention to what goes on and do not see some people at least working very late and very hard.
Before I bring this evening to a close, I would like to personally thank all Members of all political affiliations for their work and cooperation during this parliamentary term. You all know that it is not in my nature to solicit applause, but I very much appreciate the respect and the positive attitude I believe I have had from all Members, and I thank you all very much.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The sitting was closed at 0.35 a.m.